INDEX SEPTEMBER 1980
Commission Decisions
9-02-80
9-26-80
9-26-80
9-29-80

Eastern Associated Coal Company
Paramont Mining Company
Sewell Coal Company
Mulzer Crushed Stone Co.

HOPE 75-699
VA 79-51
HOPE 79-6-P
LAKE 80-201-M

Pg.
Pg.
Pg.
Pg.

2467
2476
2479
2484

· CENT 79-3 77-M
LAKE 80-57-M
PIKE 79-19-P
SE 79-46-PM
BARB 79-307-P
SE 79-10
SE 79-9
HOPE 76-210-P
DENV 78-512-P
WEST 80-12-M
WEVA 80-308
PENN 80-52-R
WEVA 80-59
KENT 80-130-R
VA 79-78
VA 79-74-R
VA 79-131-R
KENT 80-92
BARB 79-222-PM
LAKE 80-110-M
PITT 72-23
WEVA 80-284
CENT 80-45-M
VA 79-81-D
WEVA 80-466
WEVA 80-224-R
KENT 79-51
PENN 80-254-R
LAKE 79-119 et al
WEVA 79-217-R
KENT 80-216-D
KENT 80-103
DENV 79-277-PM
KENT 79-37
KENT 80-328-D
HOPE 76-289
KENT 80-34
VA 80-60-D
DENV 79-23-M
CENT 79-213-M
WEVA 80-132-R
CENT 80-259-M

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg,
Pg.
Pg.
Pg.
Pg.
Pg.

2489
2497
2512
2517
2528
2534
2538
2543
2548
2555
2560
2564
2570
2576
2578
2583
2586
2589
2602
2620
2623
2626
2632
2640
2644
2647
2654
2665
2669
2675
2680
2677
2688
2693
2697
2701
2711
2715
2717
2725
2738
2743

Administrative Law Judge Decisions
9-03-80
9-03-80
9-03-80
9-04-80
9-05-80
9-05-80
9-05-80
9-08-80
9-09-80
9-09-80
9-09-80
9-10-80
9-11-80
9-11-80
9-11-80
9-11-80
9-11-80
9-12-80
9-12-80
9-12-80
9-12-80
9-16-80
9-16-80
9-18-80
9-19-80
9-19-80
9-19-80
9-22-80
9-22-80
9-23-80
9-25-80
9-25-80
9-26-80
9-26-80
9-26-80
9-26-80
9-26-80
9-26-80
9-29-80
9-29-80
9-30-80
9-30-80

United Nuclear Homestake Partners
Mulzer Crushed Stone Co.
C.C.C.-Pompey Coal Co.
Allied Products Co.
Pittsburg & Midway Coal Mining Co.
Burgess Mining & Construction Corp.
Burgess Mining 7 Construction Corp.
Cowin & Company Inc.
Kaiser Steel Company
U S Steel Corp.
The New River Company
Bethlehem Mines Corp.
Michael Jiles & Rickey C. Bennett
National Mines Corp.
Jewell Ridge Coal Corp.
Island Creek Coal Company
Virginia Pocahontas Company
Middle Kentucky Construction Inc.
San Juan Cement Company Inc.
Karber Gravel Company
Laurel Shaft Construction Co.
Baker Coal Company
United Nuclear-Homestake Partners
Island Creek Coal Co. & Langley & Morgan Co.
U S Steel Corp.
Consolidation Coal Co.
Leslie Coal Mining Co.
Consolidation Coal Co.
Quarto Mining Co., Nacco Mining Co. etc.
Ranger Fuel Corp.
Local 9800 UMWA v. Thomas Dupree
Peabody Coal Co.
General Portland Inc.
Garrco Coal Co.
Harlan Fuel Co.
Eastern Associated Coal Corp.
Patco, Inc.
Eastover Mining Co.
Erie Mining Company
Arkansas Lime Company
Itmann Coal Company
H S Jackson Sand & Gravel Inc.

Commission Decisions

SEPTEMBER
The following cases were Directed for Review during the month of September:
Secretary of Labor, MSHA v. Old Ben Coal Company, LAKE 79-238, etc.
(Judge Bernstein 1 July 25, 1980)
Secretary of Labor, MSHA v. Jim Walter Resources and Cowin & Company,
BARB 76X465-P and BARB 77-266-P (Judge Koutras, July 25, 1980)
Secretary of Labor, MSHA v. Homestake Mining Company, CENT 79-27-M, etc.
(Judge Bernstein, August 28, 1980)
Secretary of Labor, MSHA v. Mulzer Crushed Stone Company, LAKE 80-201-M
(Judge Koutras, September 3, 1980)
Review was Denied in the following cases during the month of September:
Secretary of Labor, MSHA v. Consolidation Coal Company, WEVA 79-115-R,
etc., Petition for Interlocutory Review (Judge Cook, August 4, 1980)
Secretary of Labor, MSHA v. Island Creek Coal Company, KENT 79-216-R,
etc. (Judge Melick, July 30, 1980)
Secretary of Labor, MSHA v. Itmann Coal Company, WEVA 80-9-R, etc.
(Judge Laurenson, July 31, 1980)
Local _6025, UMWA v. Bishop Coal Company, WEVA 80-429-D (Judge Lasher,
August 7, 1980)
Secretary of Labor, MSHA v. Monterey Coal Company, LAKE 80-185-R
(Judge Moore, August 13, 1980)
Secretary of Labor, MSHA v. Sewell Coal Company, WEVA 80-264-R, etc.
(Judge Laurens on, . August 11, 1980)
Secretary of Labor, MSHA v. Evansville Materials, Inc., LAKE 80-195-M.
(Judge Koutras, August 20, 1980)
Review was Vacated in the following cases during the month of September:
Secretary of Labor on behalf of A. Santistevan v. CF & I Steel Corp.,
WEST 80-85-D.
Secretary of Labor, MSHA v. Valley Camp Coal Company, MORG 78-46-P.

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 2, 1980
SECRETARY OF LABOR,
MINE SAFETY AHD HEALTH
ADMINISTRATION (MSHA) ,

Docket No. HOPE 75-699
IBMA 76-98

v.
EASTERN ASSOCIATED COAL COMPANY
DECISION

This case arises under the Federal Coal Mine Health and Safety Act
of 1969, 30 U.S.C. §801 et~· (1976)(amended 1977)["the 1969 Act"],
and involves the interpretation of section 103(f) of that act. 1/
Section 103(f) provided:
In the eve:nt of any accident occurring in a coal mine, an
authorized representative of the Secretary, when present, may issue
such orders as he .deems appropriate to insure the safety of any
person in the coal mine, and the operator of such mine shall obtain
the approval of such representative in consultation with the
appropriate state representative, when feasible, of any plan to
recover any person in the mine or to return the affected areas of
the mine to normal.

On January 8, 1975, an inspector of the Interior Department's
Mining Enforcement and Safety Administration ("MESA") issued to Eastern
Associated Coal Company ("Eastern") an order under section 103(f). The
order required the withdrawal of miners from a section of Eastern's
Keystone No. 1 Mine.
The MESA inspector had been in another area of the mine when he was
informed by the general mine foreman that a miner had been pushed
against a rib by a shuttle car. The administrative law judge described
the circumstances as follows:
The accident had occurred as coal was being loaded from a shuttle
car into mine cars. Shuttle cars loaded with coal go to the track
entry by means of a slight ramp. The coal is discharged from the
shuttle car into the mine cars by a boom. The mine cars are

1/

Conunissioner Backley did not participate in the consideration or
decision of this case.

80-9-1
2467

located on a track just below the shuttle car ramp. There were
eight cars in this particular mine car trip. The mine cars were
initially placed in the loading area by a locomotive. After
arriving in the area, an electric hoist, using a hook attached to a
rope, was connected to the rear car of the mine car trip in order
to position the mine cars in the loading area1. The locomotive
leaves once the cars are hooked to the hoist. The loading area
track has a slight grade, approximately 2 percent, hence the
electric hoist, rope, and the hook prevent the mine car trip from
rolling down the grade under th~ influence of gravity. As each
mine car is loaded with coal from the shuttle car boom, an empty
mine car is positioned to be loaded by the electric hoist. In this
case, empty oil drums were also placed on the loaded mine cars.
The oil drums were placed there in order to haul them out of the
mine (Tr. 45-48, 50-56).
In this case, the victim was unloading his shuttle car, which was
properly located in the entry ramp to the loading area. The hook
which was attached to the mine car trip from the hoist became
dislodged. The mine car trip then began to move down the slight
grade. As it did so, the shuttle car boom came in contact with an
empty oil drum on one of the mine cars which had already been
loaded with coal. As the shuttle boom came in contact with the oil
drum, it pushed the shuttle car crossways into the rib, trapping
the victim [the shuttle car operator] between the rib and the
shuttle car (Tr. 50, 51, 56).

*

*

*

Upon arriving [at the accident scene, the inspector] observed that
the victim was conscious and being treated for shock and a possible
broken back. The inspector felt that the victim had been seriously
injured although he did not have positive knowledge of the extent
of these injuries at that time. There was no one in the mine then
capable of accurately ascertaining the victim's injuries (Tr. 41,
43, 48-50, 63).
.
The judge relied upon the inspector's testimony that the accident
was precipitated by the hoist hook coming loose, that he was uncertain
as to why the hook had come loose, and that he considered himself
unqualified to conduct the investigation. The judge found the inspector
was prompted to issue the section 103(f) order to preserve the evidence
pending an investigation of why the hook came loose. The next day the
inspector issued an order modifying the initial section 103(f) order.
The modification order stated:
This modification will permit the operator to operate 4 mains
section provided that:

2468

(I) Persons involved in loading operations will be
instructed to inspect the hoist hook to ascertain th~t the
hook is properly positioned prior to uncoupling the iocomotive
from the trip.
(II) To provide the hois~ rope with a device to preclude
twisting, which may dislodge tht:! hook.
(III) To provide and install a device to maintain control
of mine cars in the event of a runaway.
(IV) Until such time that item No. 3 can be provided the
operator will provide a suitable locomotive manned by a
competent motorman, which will be coupled to the mine cars at
all times during loading operations.
The order was terminated when a device was installed in the loading
track to stop runaway mine cars.
Eastern filed an application for review with the Interior Depart~
ment's Office of Hearings and Appeals. The administrative law judge
held ,that he had no authority to review the order. Eastern appealed to
the Interior Department's Board of Mine Operations Appeals, which held
that the judge did ;"lave autho::it to ::-eview the order and remanded for a
decision on the merits. 5 IBMA 74, 1975-76 CCH OSHD ,119,921 (1975). In
his decision of June 4, 1976, the judge affirmed the section 103(f)
order and the modification. Eastern then appealed again to the Board.
While the appeal was pending before the Board, the 1969 Act was substantially amended by the Federal Mine Safety and Health Amendments Act
of 1977, and was re-named the Federal Mine Safety and Health Act of
1977, §801 et ~· (Supp. I I 1978) ["the 1977 Act"]. The 1977 Act
transferred adjudication functions to this Commission and transferred
investigation, inspection, prosecution and rule-making functions to the
Secretary of Labor.
The United Mine Workers of America (the "Union") argued to the
Board t:iat it co:ml-~ not :ceview section 103(f) orders, MESA concurred
with the Union's position that the Board could not do so, but for a
different reason--that the Board was not authorized by the Secretary of
the Interior to review section 103(f) orders and that, in effect, the
Interior Secretary had reserved this power, if it existed,to himself. J:../

];./ See Oral Argument Tr. 28-29, 35 (July 9, 1975)(before the Board). In
deciding this case, we considered the arguments of these same parties in
a similar case, Eastern Associated Coal Corp., Docket No. HOPE 76-289,
IBMA 77-20.

2469

We observe at the outset that the issue of whether section 103(f)
orders are administratively reviewable is not quite in the same posture
as it was before the Board. The Board was merely a delegatee of some
of the Secretary of the Interior's adjudicative functions. The transfer
provision of the 1977 Amendments Act transferred to the Connnission the
adjudicative powers of the Secretary of the Interior, .!!2!. those oi his
Board 3/ nor his. Office of Hearings and Appeals. The adjudicative
powers-of the Conrn.is3ion of cases under the 1969 Act that were pending
on i.:'.1e 2ff·.:ctive ::.at.:; of ::he 1977 Act are therefore not derivative of
the Board's powers, but are derivative of the Secretary of the Interior's
powers. Accordingly, the question is not whether the Board was authorized
by the Secretary of the Interior to decide this case, but rather,whether
the Secretary of the Interior could have reviewed this order.
We conclude that the Secretary of the Interior could have reviewed
this section 103(f) order. As the superior of the MESA inspector the
Secretary of the Interior had the power to voluntarily review the actions
of his subordinate. We see no reason why he could not have done so in
an adjudicative manner. !!../ The 1969 Act contained no express prohibition that would have prevented the Secretary from voluntarily creating
an administrative adjudicative system for reviewing section 103(f)
orders. The mere absence of a requirement that the Secretary review
these orders, even coupled with the express requirement of review of
orders issued under section 104, does not sufficiently indicate that
Congress formed an intent to forbid such review. There is no indication
in the legislative history of the 1969 Act that Congress so intended and
review of section 103(f) orders can cause no deprivation of the protection accorded to miners by the Act. Compare Mine Workers v. Andrus
(Carbon Fuel Co.), 581 F.2d 888, 892-894 (D.C. Cir.), cert. denied, 439
U.S. 928 (1978). The Board concluded, when it first considered this
case, that the Interior Secretary had established an administrative
adjudication system for review of section 103(f) orders, and we agree
with that conclusion. 5 IBMA 74.

1/ -Sectior 30l(a) or tl

1977 Amendments Act, 30 U.S.C. §86l(a), reads
'rt aL follows:
(a) [T]he functions of the Secretarz. of the Interior under the
Federal Coal Mine Health and Safety Act of 1969, as amended, and
the Federal Metal and Nonmetallic Mine Safety Act are transferred
to the Secretary of Labor, except those which are expressl¥ transferred to the Commission L.1 this Act. [Emphasis added.]
!!._/ Cf. Wong Yang Sung v. McGrath, 339 U.S. 33, 50 (1950)(agency holds
hearing by "special dispensation"); Cross-Sound Ferry Services, Inc. v.
United States, 573 F.2d 725, 732 n. 4 (2d Cir. 1978)(hearings on
environmental impact statement discretionary with agency); Attorney
General's Manual on the Administrative Procedure Act, at 41 (1947)
(hearing held "as a matter of agency policy or practice").
in

2470

We also conclude that the Commission succeeded to the Interior
Secretary's power to adjudicate this case. Although section 301 of the
1977 Amendments Act does not clearly state the particular adjudicative
powers that were transferred, we think it obvious that Congress intended
all adjudicative matters pending before the Secretary of Interior on the
effective date of the 1977 Act be continued before the Commission,
except those which the Secretary of Labor had been given the function of ~o
deciding under the 1977 Act, such as petitions for modification. See
section 30l(c) of the 1977 Act. 5/ This view is most consistent with
Congress' preference under the 1977 Act for independent, administrative
review by the Commission, not the Secretary of Labor. Accordingly, we
conclude that the Commission may decide this case. 2._/
We now turn to Eastern's arguments that both the section 103(f)
order and its modification were invalid. Eastern argues that the
section 103(f) order continued beyond the period of danger to the safety
of the miners caused by the accident, and that section 103(f) did not
authorize issuance of "post-inspection withdrawal orders to serve the
purpose of future accident prevention". MESA (now MSHA) maintains that
issuing a section 103(f) order to preserve evidence is authorized by
section lOJ(f) because the resumption of mining operations would have
resulted in the loss of evidence that could have established the
underlying cause of the accident and thus assure that a similar accident
would not recur on the same equipment. Preservation of the evidence in
such circumstances thereby helped insure miner safety, MSHA argues.
'l_/ Section 30l(c)(3) of the 1977 Amendments Act, 30 U.S.C. §86l(c)(3),
reads in part as follows:
The provisions of this section shall not affect any proceedings
pending at the time this section takes effect before any department, agency, or component thereof, functions of which are transferred by this section, except that such proceedings, to the
extent that they relate to functions so transferred, shall be
continued before the Secretary of Labor or the Federal Mine Safety
and Health Review Commission, by a court of competent jurisdiction,
or by operation of law •... [Emphasis added.]
!!_! The Union maintains that this case is moot because Eastern complied
with the order even before it filed its application for review. The
Board briefly rejected the argument on the authority of Eastern Associated
Coal Corp. v. IBMOA, 491 F.2d 277 (4th Cir. 1974), and Freeman Coal
Mining Co. v. IBMOA, 504 F.2d 741, 743 (7th Cir. 1974). See 5 IBMA at
80 n.3. The Union in its renewed mootness argument vigorously maintains
that these cases are distinguishable and furnish no authority for the
Board's holding. We find no need to resolve this dispute for we have
placed our holding on a different ground. The philosophy of review of
both the 1969 and 1977 Acts is that operators are to comply with
administrative orders first and litigate their merits later. The
Union's argument would contravene this approach. It would condition the
operator's opportunity to be heard on his disobedience to an order, and
would eviscerate the opportunity to be heard for conscientious mine
operators.

2471

The judge concluded that a section 103(f) order cannot be routinely
issued for the sole purpose of preserving evidence pending a postaccident investigation. He observed, however, that there may be circumstances in which a section 103(f) order issued to preserve evidence
might be appropriate. The judge concluded that where there is
strong
possibility that the accident might be repeated if operations were
allowed to resume," a section 103(f) order may be used to ensure that the
accident scene remains undisturbed if "the accident investigation ·has a
direct relationship to the accident ••• and [if] the investigation is
necessary to determine the cause of the accident and means to prevent a o
recurrence." He concluded that this was the case here because one
accident had resulted in injuries to the shuttle car operator, and the
inspector's inability to determine why the cable hook became loose
caused concern that the accident might recur. Finally, the judge found
the inspector "acted reasonably" in imposing in the later modification
of the order conditions precedent to terminating the order because "the
conditions were directly related to insuring that a similar accident
would not occur while mining was in progress". The judge rejected
Eastern's argument that the modification of the order was invalid
because it imposed duties upon the operator that were not imposed by any
mandatory mine health or safety standard. The judge noted that section
103(f) expressly required the operator to obtain the approval of the
inspector in order to return the mine to normal after an accident, and
stated that "I am not persuaded that the inspector exceeded his
authority by modifying the order to insure the safety of miners in the
area."

"a

With respect to the original order, we adopt the judge's views. On
the facts of this case, the judge correctly found that the order comported with the express, remedial purpose of section 103(f)--to insure
the safety of any person in the coal mine.
We also agree with the judge's view that the requirements in the
modification of the order were valid. Section 103(f) permits an
inspector to issue orders "he deems appropriate to insure the safety of
any person in the mine", and requires that "the operator of such mine
shall obtain the approval of [the inspector] ••• of any plan ••• to
return the affected areas of the mine to normal." Nothing in section
103(f) restricted the inspector to enforcing only mandatory safety
standards or preventing imminent dangers. Compare secti
1 (a)
(imminent danger), 104(b) and (c)(standards),
d 104(i)
standard) LI
Accordingly, the judge's

LI We have no occasion here to determine whether the inspector's action
is reviewable on an "arbitrary or capricious", "reasonableness", or de
novo basis.
2472

Distribution
Thomas A. Mascolino, Esq.
U.S. Department of Labor
Office of the Solicitor
4015 Wilson Boulevard
Arlington, Virginia 22203
Frederick W. Moncrief, Esq.
U.S. Department of Labor
Office of the Solicitor
4015 Wilson Boulevard
Arlington, Virginia 22203
Mary Lu Jordan, Esq.
United Mine Workers of America
900 15th·Street, N.W.
Washington, D.C. 20005
Nancy Sproul Bif ulco
Robert C. Brady, Legal Assistants
Eastern Associated Coal Corp.
1728 Koppers Building
Pittsburgh, Pennsylvania 15219
Administrative Law Judge George Koutras
5203 Leesburg Pike, 10th Floor
Building 2
Falls Church, Virginia 22041

2473

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 2, 1980

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket No. HOPE 76-289
IBMA 77-20

v.
EASTERN ASSOCIATED COAL COMPANY
DECISION
The decision of the administrative law judge
case is remanded for reconsideration in light of,
decision consistent with, Eastern Associat
Coal
HOPE 75-699, IBMA 76-98 (September 2,

vacated and the

80-9-2
2474

·Distribution
Thomas A. Mascolino, Esq.
U.S. Department of Labor
Office of the Solicitor
4015 Wilson Boulevard
Arlington, Virginia 22203
Mary Lu Jordan, Esq.
United Mine Workers of America
900 15th Street, N.W.
Washington, D.C. 20005
Nancy Sproul Bifulco
Eastern Associated Coal Corp.
1728 Koppers Building
Pittsburgh, Pennsylvania 15219
Administrative Law Judge Charles Moore
5203 Leesburg Pike, 10th Floor
Building 2
Falls Church, Virginia 22041

2475

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 26, 1980
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. VA 79-51

PARAMONT MINING COMPANY
DECISION
This civil penalty proceeding concerns the interpretation of 30
C.F.R. §75.313 (1979) 1/. The question is whether the administrative
law judge erred in holding the Secretary must prove that coal was being
mined, cut or loaded in order to establish a violation of that mandatory
safety standard.
We hold that he did.
Paramont Mining Company was cited for a violation of 30 C.F.R.
§75.313. The Secretary petitioned for assessment of a civil penalty.
At the hearing the inspector who issued the withdrawal order testified
that when he reached the working section of the mine, he saw the
continuous mining machine backing out from inby the last open crosscut.
He inspected the machine and found that its methane monitor was bridged
out (i.e., there was an electric detour around the methane monitor so
that the machine could function when the monitor was not operating).
This testimony was undisputed.

1./

That standard, which restates section 303(1) of the Federal Mine
Safety and Health A·ct of 1977, provides in relevant part:
The Secretary or his authorized representative shall require,
as an additional device for detecting ·concentrations of methane,
that a methane monitor, ••• be installed, when available, on any
electric face cutting equipment, continuous miner, longwall face
equipment, and loading machine, ••• When installed on any such
equipment, such monitor shall be kept operative and properly
maintained and frequently tested as prescribed by the Secretary.
The sensing device of such monitor shall be installed as close to
the working face as practicable. Such monitor shall be set to
deenergize automatically such equipment when such monitor is not
operating properly and to give a warning automatically when the
concentration of methane reaches a maximum percentage determined by
an authorized representative of the Secretary which shall not be
more than 1.0 volume per centum of methane.

80-9-15
2476

The administrative law judge held, however, that the Secretary must
prove not only that the continuous miner was not equipped with an
operative methane monitor, but also that coal was actually being pro-·
duced, i.e., cut, mined, or loaded, while the monitor was bridged out,
in order to establish a violation of §75.313. He found that the
Secretary failed to prove the latter element.
We reverse. Production of coal is not a necessary element of a
violation of this safety standard. The language of the standard is
clear. It requires that monitors "be kept operative and ••• be set to
deenergize automatically such equipment when such monitor is not
operating properly •••• " The facts show that six days after its monitor
had failed, this continuous miner was energized and moving near the face
with an inoperative methane monitor. We hold that this is sufficient to
establish a prima facie violation of 30 .C.F.R. §75.313, and that
Paramont has not rebutted the Secretary's case by proving, for example,
that the equipment was being moved elsewhere to be repaired.
The decision of
case is remanded for

and the

A. E. Lawson, Commissioner

~lo..t\ ~~\fuw{~-W<.

Marian Pearlman Nease, Commissioner

2477

Distribution
Galen C. Thomas, Esq.
c/o Barber Oil Corporation
245 Park Avenue
New York, New York 10017
Cynthia L. Attwood, Esq.
Judith N. Macaluso, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Va. 22203
Chief Administrative Law Judge
James A. Broderick
FMSHRC
1730 K Street, N.W.
Washington, D.C. 20006

2478

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 26, 1980

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Docket Nos. HOPE 79-6-P
HOPE 79-227-P

v.
SEWELL COAL COMPANY

DECISION
On June 5, 1979, the administrative law judge issued a prehearing
order in this penalty proceeding, stating that if the parties were
unable to settle the case, they were to "reconnnend a mutually acceptable
time and site for hearing." In letters to the judge, Sewell Coal
Company reconnnended several hearing dates in October 1979, while the
Secretary stated that he "has no preference."
On January 2, 1980, the judge set these cases for hearing on
February 5, 1980, in Charleston, West Virginia, apparently without
calling counsel first to inquire i f that would be a /'mutually acceptable time ••• for hearing." Two days later, the counsel for Sewell
notified the judge that he had a schedule conflict because a case before
a different Commission judge had previously been scheduled to be heard
in Arlington, Virginia, on February 5. Sewell's counsel requested that
the hearing in this case be postponed until March. On January 15 the
judge denied the request, stating that "[o]ur exceedingly heavy docket
makes it impossible to delay or adjust hearing dates based on the
availability of one attorney."
The hearing was convened on February 5; no attorney appeared on
behalf of Sewell. The judge held Sewell to be in default, and a
decision was entered assessing a total of $1,220 in penalties, the
amount originally proposed by the Secretary.

80-9-16
2479

In his decision, the judge noted that the case load of the Commission's judges has become increasingly heavy and complex, that he is
often required to travel to all parts of the country to conduct hearings,
and that his itinerary is of ten tightly packed with hearing dates and
involves numerous lawyers. He noted, as the Commission has, 1/ that
Congress has forcefully expressed its desire that penalty cases be
expeditiously adjudicated by the Commission. The judge considered the
desire of Sewell to have its present counsel represent it in these
cases, but rejected Sewell's argument that 'this attorney's expertise in
mine safety and health matters is so great that only he can adquately
represent Sewell. The judge also stated that "our moving this large
number of cases cannot be dependent on [present counsel's] availability."
We granted Sewell's petition for discretionary review on April 21,
1980. 1:.J We now reverse and remand.
In its brief on review, Sewell relies heavily upon the alleged
expertise of its present attorney in arguing that the judge abused his
discretion in refusing to grant a continuance. Sewell notes that this
attorney has been the only lawyer, with the exception of two instances
within the past two years, to represent the large Pittston Group of mine
companies, of which Sewell is a part, in MSHA and surface mining matters.
Sewell's argument, however, overlooks that right to couns~l of its
choice is not unqualified. The public interest in the expeditious
adjudication of penalty cases demanded under the 1977 Mine Act and the
convenience of the administrative law judge also must be considered. 11
We are of the view that due process is given in this regard when a party
has been afforded the opportunity to obtain competent counsel, since the
public and Congress' interest in expediting adjudication is compelling,
and the agency's flexibility cannot be limited in the manner suggested
by the operator's counsel in this instance. This is not the extraordinary case in which due process requires that a party's choice of one
particular counsel is overriding.

1./

Scotia Coal Mining Co., 2 FMSHRC 633, 1 BNA MSHC 2327, 1980 CCH OSHD
,124,333 (1980), pet for~· filed, No. 80-3303 (6th Cir., April 29,
1980).
2/ In its petition, Sewell did not object to the default sanction
Imposed by the judge. It raised only the question of whether the judge
lawfully denied a continuance. We therefore have no occasion to discuss
the use of a default here. Section 113(d)(2)(A)(iii) of the Federal
Mine Safety and Health Act of 1977, 30 U.S.C. §801 et~· (Supp. II
1978)["the 1977 Mine Act"].
3/ N.L.R.B. v. Glacier Packing Company, Inc., 507 F.2d 415 (9th Cir.
l974); N.L.R.B. v. American Potash & Chemical Corp., 98 F.2d 488 (9th
Cir. 1938).

2480

Nevertheless, the judge's discretion in setting a date for a hearing
is not absolute. Section 5(a) of the APA, 5 U.S.C. §554(b), which is
made applicable by section 105(d) of the 1977 Mine Act, states that
"[i]n fixing the times and places for hearings, due regard shall be had
for the convenience and necessity of the parties or their representatives."
The administrative law judge must therefore balance the public interest
and the due execution of the agency's functions with the convenience of
the parties. f!/ The amount of "due regard" given in this case to the
convenience of Sewell and its lawyer before the hearing was scheduled
was little or none. In the prehearing order, the judge requested that
all parties provide him with a list of proposed hearing dates. The
Secretary responded that he had no preference for a date; Sewell's
attorney specifically requested that the hearing be held on one of
various dates in October 1979. There was no response from the judge
until January 2, 1980, when he scheduled the hearing. It does not
appear from the record that the judge considered Sewell's response to
his prehearing order regarding hearing dates.
After the judge docketed the hearing for February 5, 1980, the
attorney for Sewell inunediately notified the judge of his schedule
conflict. In denying Sewell's motion for a continuance, the judge said
that his heavy caseload and docketing problems made rescheduling the
hearing impossible. The judge's consideration was heavily influenced by
the fact that he had already set a hearing date. The judge, to a large
extent, presented Sewell with a fait accompli and did not consider the
matter afresh when Sewell objected.
Although the question is a very close one, we conclude that, in the
circumstances of this case, the judge abused his discretion in denying a
short continuance without any apparent indication that the suggested
October dates were considered and rejected. Although the judge may not
have been required to solicit a "mutually acceptable time ••• for hearing"
in this case, once he embarked upon this course, it was arbitrary for
him to have forced the operator to a hearing without even attempting the
minimal scheduling accommodation sought by Sewell' s counsel. We do not
mean to imply, however, that a judge must schedule hearing dates only to
suit the needs or desires of the parties. The considerations voiced by
the judge are very real and legitimate ones. However, had the judge in
this instance acknowledged Sewell's response to his prehearing order, and
inquired of counsel's availability prior to establishing his hearing
schedule, an accommodation might (though not necessarily) have been
possible, and "due regard" to the parties' needs, in addition to the
4/ See Attorney General's Manual on the Administrative Procedure Act,
46 (1947). See also Burnham Trucking Co. v. United States, 216 F. Supp.
561, 564 (E.D. Pa. 1963):
The statute expressly speaks of the convenience of the "parties"
and we interpret this to mean that in scheduling an application for
hearing, the convenience of all persons concerned ••• must be
accorded due recognition. Due regard for the convenience and
necessity of the parties cannot be divorced from the convenience of
the agency.

2481

agency's; could have been accorded at the outset. Because he did not do
so, the judge was required to flexibly exercise his discretion anew when
Sewell objected. If a judge inquires of the parties before setting a
hearing date, he should at least give consideration to their responses.
Whether he should accommodate such responses is.a matter that falls
within his discretion, dependent upon several factors, including~ but
not limited to, the convenience of the parties.
Nevertheless, the conduct of counsel for Sewell i~ ignoring the
judge's hearing order and neither appearing at the hearing· as scheduled,
nor providing a representative even for purposes of setting forth on
the record his client's position, is not condoned and we trust will not
be repeated.
Accordingly, the judge's_order is vacated and the case is remanded
for further proceedings.

A. E. Lawson,.· Commissioner

~l(U,l
~~n-~oJe
Marian Pearlman Nease, Commissioner
\.,,,./ --

2482

Distribution
Gary W. Callahan, Esq.
Sewell Coal Company
Lebanon, Virginia 24266
Cynthia L. Attwood, Esq.
Dennis R. McDaniel, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Va. 22203
Administrative Law Judge Michael Lasher
FMSHRC
5203 Leesburg Pike
Skyline Center #2, 10th Floor
Falls Church, Va. 22041

2483

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 29, 1980
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. LAKE 80-201-M

v.
MULZER CRUSHED STONE COMPANY

DIRECTION FOR REVIEW AND ORDER
The petition for discretionary review filed by Mulzer Crushed Stone
Company is granted with respect to the following issue raised: whether
a prejudicial error of procedure was connnitted by the Administrative Law
Judge in that the mine operator was denied an opportunity to submit a
brief with proposed findings and conclusions prior to issuance of the
decision.

An August 12, 1980, order issued by the Judge set September 15, 1980,
as the deadline for filing post-hearing briefs. Prior to receiving any
briefs the decision was issued on September 3rd. A post-hearing brief
was received at the Commission from counsel for Mulzer on September
11th. On the face of the record before us, it does appear that Mulzer,
· as well as the Secretary, was improperly denied an opportunity to submit
its brief prior to the issuance of the judge's decision. Accordingly,
the judge's decision of September 3rd is vacated, and the case is remanded
for the sole purpose of permitting the judge to reconsider his decision
in view of briefs submitted.
,.·

2484

Distribution
Philip E. Balcomb, Manager
Mulzer Crushed Stone Co.
P.O. Box 248
Tell City, Indiana 47586
Office of the Solicitor
attn: Cynthia Attwood
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Va. 22203
Administrative Law Judge George Koutras
FMSHRC

Skyline Center, 10th Floor
5203 Leesburg Pike
Falls Church, Va. 22041
William C. Posternack, Esq.
Office of the Solicitor
U.S. Department of Labor
280 South Dearborn, 8th Floor
Chicago, Illinois 60604

2485

•

Administrative Law Judge Decisions

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
333 W. COU AX AVENUE
DENVER, COLORADO 80204

)

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),
Petitioner,

3 1980

)
)
)
)

CIVIL PENALTY PROCEEDING

)

DOCKET NO. CENT 79-377-M
ASSESSMENT NO. 29-00591-05004

)

v.

SEP

)
)

UNITED NUCLEAR-HOMESTAKE PARTNERS,

)

Respondent.

)

DOCKET NO. CENT 79-378-M
ASSESSMENT NO. 29-00591-05005

)

MINE:

SECTION 25

)
)
~~~~~~~~~~~~~~~~~~~

DECISION
APPEARANCES:
Eve Chesbro, Esq., Office of the Solicitor, United States
Department of Labor, Dallas, Texas
for the Petitioner,
Wayne E. Bingham, Esq., of Albuquerque, New Mexico
for the Respondent.
Before:
I.

Judge Virgil E. Vail

Procedural Background
The above-captioned civil penalty proceedings were brought pursuant

to section llO(a) of the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 820(a).

The proposals for penalties allege three violations of

mandatory safety standards contained in 30 CFR Part 56.
Pursuant to notice, a hearing on the merits was held in Albuquerque,,
New Mexico, on February 26, 1980.

Charles H. Sisk, federal mine inspector,

testified on behalf of the petitioner.

Ronald W. Guill and Roy Souther

testified for the respondent.

II.

Stipulations
During the course of the hearing, counsel for both parties entered into

the following stipulations:

2489

(a) Respondent had 26 previously assessed violations during
the 14 month period preceding the issuance of the citations
involved herein.
(b) Respondent acted in good faith in abating the citations
within the specified time allowed.

(c) The proposed penalties would not adversely affect the
ability of the company to continue in business.
(d) Respondent employed approximately 66 people at Section 25
during 1978.
II I.

Exhibits.
Petitioner introduced the following exhibits into evidence:
(a)

P-1 is a diagram drawn by Charles Sisk.

(b) Petitioner requested that the record be left open
after the hearing in order to allow counsel to submit
a computer printout sheet from the Office of Assessments.
At the time of the hearing, respondent's counsel objected
to the admittance of the printout into evidence. The
undersigned Judge instructed respondent's counsel to
restate his objection after he received a copy of the
printout. Since counsel has failed to do so, the printout
will be admitted into evidence for the sole purpose of
examining respondent's prior history of assessments.
Respondent introduced the following exhibits into evidence:
Respondent's exhibits were incorrectly labelled as
'defendant.' They will be referred to herein
as respondent's exhibits.
(a)

R-A is a photograph.

(b)

R-B is a photograph.

(c)

R-C through R-I are weekly shaft inspection reports.

(d)

R-J through R-L are photographs.

(e)

R-M is a diagram of the gate prepared by Roy Souther.

(f) R-N is a diagram of the bonnet and shaft measurements
prepared by Roy Souther.
(g)

R-0 through R-V are photographs.

490

IV.

·Findings of. Fact and Conclusions.

Docket CENT 79-378-M.
Citation No. 151653
Citation ~o. 151653 alleges a violation of 30 CFR 57.15-5 1 and
states that the action was taken under section 107(a) of the Act. At th~
hearing, counsel for the petitioner moved to amend the citation to allege
section 104(a) as an alternative basis for the citation.
Respondent objected to the motion and requested that counsel for both
parties be permitted to submit briefs.

Counsel for the petitioner submitted

a ~osition paper and respondent's counsel has, by letter dated March lC,
1980, concurred with the Secretary's motion to amend the citation to allege;
in the alternative, that the action waa taken under section 104(a) of the
Act.
The citation was issued on June 22, 1979, by Charles Sisk, federal mine
·inspector.

Mr. Sisk testified that duririg the course of his inspection he

requested that Hr. Johnson, the company supervisor, who was ac_companying him
during the inpection prepare the conveyance for a shaft inspection.
In order to inspect the shaft a bonnet, which is an overhead protective
device, is placed over the top of the conveyance so one can stand on top of
the conveyance in the open shaft (Tr. 24).
According to Mr. Sisk 's testimony, two men p.ositioned the bonnet on the
conveyance; however, since the conveyance had not been spotted precisely at
collar level, it was necessary for one of the miners to step up

1/ 57.15-5 Mandatory. Safety belts and lines shall be worn when men
work where there is danger of falling; a second person shall tend
the lifeline when bins, tanks, or other dangerous areas are entered.

2491

approximately one foot onto the conveyance in order to tighten an
attachment to the hoisting rope.

The miner who climbed up onto the

conveyance was wearing a safety belt, but failed to attach it to the safety
line which was provided.
Mr. Sisk testified that he issued a withdrawal order based on his
belief that the miner could have fallen or tripped, and in doing so, could
have fallen into the adjoining shaft.

Since the conveyance had not been

spotted perfectly, Mr. Sisk believed that it would also have been possible
for the miner to have fallen into a hole on the other side of the conveyance
or a gap on the back side (Tr. 27).
Mr. Guill, mine superintendent at Section 25, testified that on the
west side of the conveyance there is an open shaft.
separated by a guide and three dividers.

The two shafts are

As illustrated by Respondent's

Exhibits V and P, the first divider is approximately one foot or eighteen
inches from the ground and the second is three and a half feet from the
ground.

The third divider is seven feet above collar level.

Mr. Guill

stated that he believed there existed only a remote possibility that someone
could fall into the open shaft (Tr. 113).
Roy Souther, safety director at Section 25, testified that he concurred
with Mr. Guill's opinion as to the remote possibility of someone injuring
himself by falling from the shaft conveyance (Tr. 124).
I find that a violation did occur.

There was conflicting testimony

presented as to the amount of space between the conveyance and the front and
back of the shaft.

The parties also disagreed as to the depth of the drop

from the collar level to the ground on the east side of the conveyance.

I

find the testimony of the respondent's witnesses and its exhibits to be more
persuasive than that presented by the petitioner.

2492

On that basis, I conclude

that there was no danger of someone falling off the conveyance either on
the east side or front or back and, therefore, no violaiion of the standard.
However, I find that there was a possibility of someone falling off the
conveyance and into the open shaft.

Mandat-ory Safety Standard 57 .15-5

requires that safety belts and lines be worn when there is a danger of
falling.

I conclude th~t a danger did in fact exist.

Section llO(i) of .the Act directs that in assessing a penalty, I
consider six criteria:

(a) the operator's history of previous violations;

(b) the appropriateness of the penalty to the size of the business; (c) the
degree of negligence; (d) the effect on the operator's ability to continue
in business; (e) the gravity of the violation; and (f) the good faith in
achievement of rapid compliance after notification of violatio·ns.
As stated above, the parties stipulated to three of the criteria.

The

respondent employed approximately 66 employees in 1978 and is therefore to
be considered as a medium size business.
Although I have concluded that the possibility of someone falling into
the open shaft was unlikely, if it were to happen, it would result in
serious injury.
The company was unaware that the violation existed.

This fact coupled

with the fact that the possibility of injury was remote, I reduce the
proposed penalty and assess a penalty of $100.00 for the violation.
Docket Cent 79-377-M
Citation No. 151649
Citation No. 151649, issued on June 21, 1979, alleges a violation of

2493

mandatory safety standard 57.19-100. 2
Mr. Sisk testified that he got off the conveyance at the 745 level.
The gate at that level which had a metal frame with wire mesh over it, had a
hole approximately 1 X 1 1/2 feet.

Mr. Sisk stated that he issued the

citation based on his belief that the skip tender or anyone else working
below the gate could be injured if materials fell through the hole.

The

inspector stated that there were no materials stored in the immediate area,
however, there was a storage area across the track from the gate where trash
was stored until it was removed (Tr. 40).
Mr. Guill disagreed with the inspector's testimony that the skip tender
worked below the gate and would therefore be in danger (Tr. 98).

However,

Mr. Guill did state that on occasion someone could be in the bottom of the
shaft to perform an inspection or to change the shaft pump (Tr. 97).

In

explaining the loading procedures used in removing the trash, Mr. Guill
stated that there would be a remote chance that something could fall through
the hole and even less chance that someone would be injured (Tr. 99 - 100).
I find that a violation did occur.

As depicted in Respondent's Exhibit

A, the hole was large enough for materials to fall t.hrough, and therefore
constituted a violation of the Act.

The hole was obvious and the company

knew or should have known of its existance.

There was a possibility of

serious injury resulting from the violation.

I assess a penalty of $140.00

for the violation.

2/

57.19-100 Mandatory. Shaft landings shall be equipped with
substantial safety gates so constructed that ~aterials will not
go through or under them; gates shall be closed except when
loading or unloading shaft conveyances.

2494

Citation 151654
On June 22, 1979, Mr. Sisk iss1,1ed a citation alleging a violation of
mandatory safety standard 57.19-106. 3

While traveling on top of the

conveyance, Mr. Sisk testified that he was using a dead blow hammer to
strike the guides and sets in an attempt to determine if there was any loose
material in the shaft.

Mr. Sisk testified that when he began to hear a

different sound, he hooked the hammer onto the guide and jerked it.
did so the conveyance moved.

As he

He stated that the 37th set up from the 640

level was broken and that 10 to 12 other sets were loose.
Respondent offered Exhibits C through I into evidence which are the
company's weekly shaft inspection forms.

Exhibit F indicates that a shaft

inspection had been performed on June 22, 1979, the same day Mr. Sisk
conducted his inspection.

The respondent's records show that the employees

who inspected the shaft found nothing wrong and did not indicate that any
work needed to be performed.
Mr. Guill testified that he went down into the shaft on June 23, 1979,
and during his inspection concluded that the guides were in good condition
(Tr. BO).

Although he found that there was slight movement of the cage,

Mr. Guill attributed it to dryness in the shaft which causes movement in the
pivot points around the guide hangers (Tr. 81 and 87).

He testified that

there were no broken sets, although one was cracked (Tr. 86).
I find that a violation did exist.

In the opinion of Mr. Guill all

that was needed was to put water into the shaft in order to swell the
timbers (Tr. 83).

This, however, had not been done and Respondent's Exhibit

F indicates that the employees who inspected the shaft did not think it was

~/

57.19-106 Mandatory. Shaft sets shall be kept in good repair
and clean of hazardous material.

2495

necessary

and had not recommended that it be done.

In considering the

number of employees who were exposed to the danger. and the type of injuries
which could result, I conclude that the violation was serious.

The

testimony reveals a conflict as to whether the Respondent should have known
that the violation did exist.

I find that Respondent's negligence was

slight in light of its weekly inspection and record keeping procedures.

I

therefore assess a penalty of $100.00 for the violation.
ORDER
Wherefore, it is ordered that Respondent pay the penalty of $340.00
within 30 days of the date of this decision.

Administrative Law Judge
Distribution:
Eve Chesbro, Esq., Office of the Solicitor, United States Department
of Labor, 555 Griffin Square Building, Suite 501, Dallas, Texas 75202
Wayne E. Bingham, Esq., PICKERING AND BINGHAM, 920 Ortiz, N.E.,
Albuquerque, New Mexico 87108

2496

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP

3 1980

Cnvil Penalty Proceedings

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. LAKE 80-57-M
A.O. No. 12-01397-05001

v.

Docket No. LAKE 80-201-M
A.o. No. 12-01423-05002

MULZER CRUSHED STONE COMPANY,
Respondent

Derby UG Quarry
. DECISIONS
Appearances:

William c. Posternak, Attorney, Office of the Solicitor,
u.s. Department of Labor, Chicago, Illinois, for the
petitioner;
Philip E. Balcomb, Tell City, Indiana, for the respondent.

Before:

Judge Koutras
Statement of the Proceedings

These proceedings concern proposals for assessment of civil penalties
filed by the petitioner against the respondent pursuant to section llO(a)
of the Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 820(a),
charging the respondent with two alleged violations of certain mandatory
safety standards found in Part 57, Title 30, Code of Federal Regulations.
Respondent filed timely answers contesting the civil penalty proposals
and requested a hearing. A hearing was convened on June 25, 1980, in
Evansville, Indiana, and the parties appeared and participated fully therein.
Issues
The principal issues presented in this proceeding are: (1) whether
respondent has violated the provisions of the Act and implementing regulations as alleged in the proposals for assessment of civil penalties filed
in these proceedings, and, if so, (2) the appropriate civil penalties that
should be assessed agaisnt the respondent for the alleged violations based
upon the criteria set forth in section llO(i) ~f the Act. Additional issues
raised by the parties are identified and disposed of in the course of these
decisions.

2497

In determining the amount of a civil penalty assessment, section llO(i)
of the Act requires consideration of the following criteria: (1) the operator's history of previous violations, (2) the appropriateness of such penalty
to the size of the business of the operator charged, (3) whether the operator
was negligent, (4) the effect on the operator's ability to continue in business, (5) the gravity of the violation, and (6) the demonstrat~d good faith
of the operator in attempting to achieve rapid compliance after notification
of the violation,
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977, P.L. 95-164,
30 u.s.c. § 801 .!:!. ~·
2.

Section llO(i) of the 1977 Act, 30 u.s.c. § 820(i).

3,

Commission Rules, 29 C,F,R, § 2700.1 .!:!.~·
Discussion

Docket No. LAKE 80-201-M
Citation No. 366596, November 27, 1979, 30 C.F.R. § 57.6-168, states as
follows: "Two missed holes were noted in the left rib of tunnel 14, crosscut
3 East Drift. The area had been mucked out and missed holes were readily
visible to indicate that they had not been reported or no effort was made to
dispose of them."
30 c.F.R. § 57.6-168 provides as follows: "Misfires shall be reported to
the proper supervisor and shall be disposed of safely before any other work
is performed in that blasting area."
Ry motion filed June 20, 1980, petitioner moved to amend its pleadings to
charge a violation of section 57.6-177 rather than 57.6-168. In support of
the motion, petitioner asserted that standard 57,6-168 was cited in error in
that the standard applies to surface mines, whereas the mine in question was
an underground mine. Standard 57.6-177 is the appropriate standard in that
it pertains to reporting and disposing of misfired holes in underground
mines, and the condition charged has not changed, and the obligation of the
respondent under both 57,6-168 and 57.6-177, as it pertains to the citation,
is the same,
The parties were afforded an opportunity to present arguments in support
and opposition to the motion, and after· due consideration of those arguments,
petitioner's motion was granted (Tr, 3-16),
Stipulations (Exhs. P-1 and P-5)
1. Respondent's Derby Slope Mine and Underground Quarry are subject to
the provisions of the Act.

2498

2. Respondent is a small mine operator and the proposed penalties will
not adversely affect its ability to remain in business.
3. During the 24-month period prior to the issuance of Citation
No. 366596, respondent had only two assessed violations at its Derby Slope
Mine, and three citations at its quarry.
Petitioner's Testimony and Evidence
MSHA inspector George LaLumondiere confirmed that he conducted a safety
inspection of respondent's Derby Underground Mine, that he was accompanied
by mine superintendent Bill Tsantis, assistant safety engineer Bob Scheible,
MSHA inspector Jerry Spruell, and that he issued Citation No. 366596 after
finding two misfired blasting holes that did not totally detonate during an
ammonium nitrate blast. Ammonium nitrate was still in the two holes. He
observed two lead wires with an electric cap protruding some 6 inches out
of the holes in the face, and since there were no indications that the misfires were reported or disposed of, he issued the citation. Mr. Tsantis
and Mr. Scheible denied any prior knowlege concerning the two misfired
holes, and one cannot determine whether they had been fired until they
were washed out. He saw no evidence that any attempts were made to dispose of the misfires since the rock from the blast had already been loaded
and cleaned out and the holes were still there. The two wires he observed
were not shunted off, and he believed that respondent should have known of
the two misfires because the area should have been checked before the men
went back in to work.
Inspector Lalumondiere explained that he marked the item "improbable"
on the gravity portion of his inspector's statement (Exh. P-4) because at
the time of his observations the area had been cleaned up and no work was
taking place. However, he indicated that ammonium nitrate is an explosive
that could possibly be detonated by a sudden jarring or striking by a loading machine, and since there was no way to determine whether the firing
cap was still "live," this added to the potential hazards. Eight to nine
men are usually underground at the mine, but no one was working at the location cited (Tr. 19-26). The misfires were immediately taken care of by
washing them out with water under pressure and abatement was rapidly
achieved (Tr. 31, 35-40).
On cross-examination, Inspector Lalumondiere testified that one of the
misfired holes was located in the upper lef thand corner of the face and the
second misfired hole was located in the lower lefthand corner. The likelihood of an accidental explosion was very low, but an accidental drilling
into the misfired holes from the back of the drift could result in an accident. While he could not determine whether the caps and primer had fired,
it was obvious to him that there was a partial firing failure because parts
of the holes were still present in the face area noted (Tr. 40-53).
The inspector stated that he believed the respondent was negligent
because section 57.3.3-20 requires each worker to check his work area before

2499

he starts work and periodically while work is being performed. He identified Exhibit R-2 as an MSHA program directive dealing with the examination
of working places under mandatory standards 55, 56, and 57.18-2. He confirmed that the directive defines "working place" as i'anyplace in or about
a mine where work is being performed," and that no work was being performed
when he discovered the conditions cited. The work had been completed and
the area had been cleaned and no workers were there. He could not determine
when the area had last been worked, and he believed that the holes were not
subsequently checked because they were so readily visible and stated that
"I don't see how anybody could miss them, if they had checked the area at
all" (Tr. 54-63).
In response to bench questions, the inspector stated that it was not
likely that the remaining charges could have detonated by a stray charge,
and that normally a face is drilled and loaded for 30 holes to detonate, but
in the instant case, he was told that less than 30 were loaded, two holes
remained, and the cap wires were not shunted or tied together to prevent
stray current from getting to it (Tr. 64-73). However, until such time as
the hole is washed out, it is difficult to determine all of the conditions
by observation (Tr. 78).
Respondent's Testimony and Evidence
Dennis Riddle testified that he has worked at the mine in question for
some 4 years as a miner and was present during the inspection of November 27.
He identified Exhibit R-1 as a sketch of the face area in question, and
explained that the dimensions of the face were 32 feet wide and 21 feet high
with standard-sized drill holes prepared for blasting. Nine men were working in the mine on the day in question, and he identified the locations of
the holes which were drilled for blasting and the two which did not totally
detonate by marking them with an "X" on the sketch. He also explained the
drilling, shooting, and cleanup procedures, and indicated that it was impossible to see holes which may have misfired until the blasted rock is removed
because the bulk of the face area which is shot is covered by blasted rock.
The night-shift mucking crew is responsible for cleaning and removing the
rock, but there are times when all of the rock is not removed and the next
oncoming shift may not detect misfires which may be covered or obscured by
rock which is still left in the area. One man usually loads the rock out
with a front-end loader and he checks for misfires, and if any are detected
he shunts them out, reports it, and tests may then be made with a galvanometer. If it is not tested, the hole is washed out. He also explained that
up to seven headings a day may be shot and cleaned up in a routine and
progressive manner, and a person has no reason to go back into an area that
has been shot out and is uncleaned until the routine procedure is followed.
On the day in question, the nearest men were some 400 feet away in several
other rooms and he believes they were well protected from any possible
hazard (Tr. 83-97).

Mr. Riddle stated that in his opinion the top hole was not a misfire,
but he was not sure about the bottom one without testing it. The shot was
fired between 3:30 and 4 p.m. on the evening before the citation issued,

2500

and it is normal procedure to fire shots at the end of the day shift so
that the night shift can start mucking and loading out the rocks. Misfires
are not comm.on occurrences, average less than one a month, and they are generally very obvious because one can see the rock still protruding. Five to
seven faces are drilled and fired every day, and it is common for a hang-up
to occur in the corner of the face, and the top holes are difficult to check
because of the bad top which has to be roof bolted first (Tr. 96-103).
On cross-examination, Mr. Riddle stated that his duties include drilling and loading holes for blasting, and that the day before the citation
issued, he was helping with the loading and mucking operations. He was not
in the section cited and was working 400 feet away and saw the holes only
after they were brought to his attention. He saw the two holes and they
were not obstructed by any rocks. He agreed that the detonating wires were
protruding from the two holes and that anpho explosive was in the two holes,
a little in the top one, but quite a bit in the bottom one. The top hole
had blown at the backside of the face, but that before he could examine it
closely, there was no way to determine how much anpho w'as still in the hole
by standing and looking at it from 21 feet below the face. The clean-up
loader operator is responsible for inspecting for and reporting misfires.
No one was cleaning in the area in question because the morning shift was
working in another heading (Tr. 104-111). If the holes are not visible,
one cannot tell whether the detonator has fired until the hole is tested
or washed out (Tr. 112). Anpho-blasting agent sometimes does not detonate
or explode if it is wet and he did not inspect the face on the morning of
the inspection before the inspector arrived because no one had been in the
area that morning.and the boss had not conducted his daily inspection of
that area (Tr. 113-117). Abatement was achieved by bringing in a generator
from another area 400 feet away to pump in water used to wash the hole
(Tr. 122). The misfired holes which he washed out would have been visible
the night before after the mucking operation had taken place if someone had
gotten out of their machine to inspect them but the night shift does not
leave their equipment to inspect if they do not observe any knots humped out
of the face, and on this occasion, the face was straight and square. If
drilling were to take place, the driller would inspect the face area, and
if not, Superintendent Tsantis would inspect it sometime during the day
(Tr. 123-124).
Findings and Conclusions
Fact of Violation
As indicated earlier,. respondent was originally charged with a violation
of sectio~ 57.6-168, and the petitioner was permitted to amend its pleadings
to charge a violation of section 57.6-177, which provides as follows:
Misfires shall be reported to the proper supervisor. The
blast area shall be dangered-off until misfired holes are
disposed of. Where explosives other than black powder have
been used, misfired holes shall be disposed of as soon as
possible by one of the following methods:

2501

(a) Washing the stemming and charge from the borehole
with water;
(b) Reattempting to fire the holes if leg wires are
exposed; or
(c) Inserting new primers after the stemming has been
washed out.
Petitioner's counsel asserted that its charges of a violation are
limited to the contention that the misfired holes were not reported and were
not disposed of in any manner. Counsel also asserted that petitioner is not
charging the respondent with a failure to danger off the area~ nor is petitioner requiring that respondent undertake to dispose of the misfires by
alternative method (c) found in section 57.6-177. The essence of the charge,
asserted counsel, is the contention that respondent failed to dispose of the
misfires by any method (Tr. 8-12). Counsel asserted that respondent is
obliged to report misfires and to dispose of them as soon as possible and
that the critical question is whether the misfires were disposed of as soon
as possible (Tr. 141). Insofar as the requirement that misfires be reported,
counsel conceded that the standard contains no time frame as to when they
must be reported, but the implication is that they must be reported as soon
as they become known (Tr. 151).
Petitioner argues that the misfired holes should have been detected and
properly disposed of during the evening shift at the time the mucking cycle
was taking place. Since such misfires can be readily detected by observation,
and since the presence of the explosive anpho is a sign that a misfire has
occurred, the holes in question should have been detected at the conclusion
of the mucking operation since both holes would not have been obstructed by
the materials which were shot from the face. Since the mucking crew had left
the area and the oncoming crew was working in another section, petitioner
asserts that it is reasonable to infer that no one detected or reported the
misfires, and had the inspector not discovered them, it is also reasonable to
inf er that mi.ne management would not have discovered them until such time as
men had sow:: reason to go back to the area when the mining cycle again
reached that ~ ,1t, and this ·rould not have been "as soon as possible." Both
holes were clearly identi. tal " at the conclusion of the mucking operation
and the ·ilure ~o dispose oi them at that time constitutes a violation
since t'
were not disposed of as soon as possible as required by the cited
standa,.d. Correction and disposition of the misfires was no monumental task
and immediate detection and disposition of the condition should have been
made by the respondent (Tr. 127-133, 140-143).
Respondent argues that while it is true that the large bulk of the
material blasted had been mucked out, the final cleanup of the area cited,
including the careful examination of the face, had not been accomplished. In addition, no one was working in the area, but as soon as the
orderly mining cycle had returned the men back to the area which had been
shot, the misfired holes would have been discovered and disposed of in the
normal course of business. Respondent maintains that its mining method,

2502

which entails proceeding in an orderly manner from one heading to the next,
by blasting, mucking, and then cleaning carefully while inspecting for misfires and disposing of them as soon as they are discovered, is reasonable,
proper, and safe. Respondent further argues that during the mucking operation, the loader operator is working with a machine which is nearly as high
as the roof in front of him and he has a large bucket in front of him.
Thus, he is in no position to alight from his machine to carefully inspect
for misfires as an inspector would do when he goes in later with his head
lamp. Respond.ent believes it is proper to do as was done in this case,
since within a few hours after the face was blasted, the face area would
have been cleaned out (Tr. 143-146).
Respondent believes further that any misfires could not have been determined by any reasonable standards until such time as the cleanup man returned
to the face area to make a detailed inspection for such misfires (Tr. 147).
The thrust of respondent's defense is its belief that since five to seven
headings are shot down every day, there are five to seven muck piles which
obscure most of the holes constituting the blasting pattern, and some reasonable judgment must be exercised as to when it is feasible to realistically
make a determination as to the presence of any misfires. That determination,
maintains the respondent, cannot be made until total cleanup has been accomplished (Tr. 153). In its operation, the superintendent inspects the faces
and muck piles immediately after firing before he goes home at the end of
the day shift and after the air is cleared out enough to facilitate his
inspection, and this cannot be done until the face is totally exposed and
the holes can be observed. In the instant case, respondent maintains that
the area cited had been mucked out, but not totally cleaned up. While most
of the material is removed during any mucking operation, a third of the
material may still be present which would obscure some of the face (Tr. 154).
Respondent submits that the reason the standard language contains no specific time frame is to permit an operator some flexibility to follow his own
mining cycle which, in this case, calls for orderly and safe sequential
mining procedures which are so necessary to any successful mining operation
(Tr. 151-152).
The inspector conceded that he could have cited the respondent with a
violation of section 57.6-106, which specifically requires examination of
faces and muck piles by a competent person for undetonated explosives or
blasting agents, and requires the disposition of such explosives or agents
when they are found. He did not do so because he considered the holes to be
misfires and believed that section 57.6-177 was more appropriate (Tr. 137).
MSHA's counsel also believed that the misfire standard is more specific than
the general requirement found in section 57.6-106, requiring a general
inspection after an explosion (Tr. 138).
When asked whether there is any specific mandatory standard requiring
examination of any area which has been blasted for hazards such as misfires,
the inspector replied "57.3-22" (Tr. 65). That section requires that miners
examine and test the back, face, and rib of their working places "at the
beginning of each shift and frequently thereafter." "Working place" is
defined by section 57.2 as "any place in or about a mine where work is being

2503

performed." ·(Emphasis added.) There is no dispute that at the time the
citation issued no one was working in the face area in question, and the
inspector issued no citation for failure to examine the area during the
mucking operation. I assume that he did not do so because he ~ade no determination that the face area was not inspected while work was being carried
out there.
In addition to section 57.2, section 57.18-2 requires examinations of
working places by a competent person designated by the operator or at least
once each shift for conditions which may adversely affect safety or health.
If such conditions are detected, an operator is required to promptly initiate appropriate action to correct such conditions. MSHA's program directive
dealing with the application of this standard (Exh. R-2), indicates that
this standard shall be cited where there is a failure to conduct an examination of the working place or to record the fact such an examination has
been made.
The theory of petitioner's case rests on its assertion ~hat the
inspector discovered two misfired holes which were clearly visible to him
after the face area had been blasted and cleaned out. Since the misfires
were still present, petitioner believes that it is obvious that they were
not reported, nor disposed of, since respondent's own people advised the
inspector that they had no knowledge of the existence of the misfired holes
(Tr. 148-149). Petitioner's counsel conceded that section 57.6-177 contains
no specific time frame for the disposition of misfired holes and that the
language "as soon as possible" implies that they are to be reported when
they become known (Tr. 150151). It seems obvious to me, however, that petitioner's case relies on an assumption that there was no way that the respondent could not have known about the existence of the misfires.
At the time the citation issued, the inspector did not inquire of
Mr. Riddle as to when the face was blasted, but he did ask Mr. Scheible, the
assistant safety engineer, who told him that he did not know when the blasting had taken place (Tr. 59). The inspector made no determination as to the
time interval between the mucking of the face area in question and the time
he observed the misfires, nor did he know when the blasting had taken place
(Tr. 67). He also testified that he has operated front-end loaders, has
engaged in mucking out places in a mine, and believed the one top misfired
hole should have been visible at anytime during the mucking process, and that
it would take very little mucking to be able to detect the bottom misfire.
He knew of no reason which would have prevented the mucking operator from
observing the misfired holes on the day in question (Tr. 133-135). He agreed
that the mining cycle calls for mucking to be done on the. evening shift and
that it was possible that the face area was shot down the day before his
inspection and that it was cleaned out the night before his arrival on the
scene (Tr. 136).
As indicated earlier, the thrust of petitioner's case, including the
basis for the alleged violation of section 57.6-177, rests on petitioner's
assertion that the respondent failed to dispose of the two misfired holes

2504

as soon as possible after they were detected or should have been detected.
Since it is obvious from the evidence adduced in this case that they were
not detected by the respondent until the inspector arrived on the scene and
issued the citation, the threshold question is whther the respondent's failure to detect the two misfires after it completed its initial mucking operation and prior to the final cleanup and inspection of the area which had
been blasted constitutes a violation. In other words, does the requirement
"as soon as possible" impose an obligation on the respondent to detect and
dispose of any misfires immediately after completion of any blasting, or may
the respondent wait until it completes its final cleanup and inspection of
the area before it is obligated to inspect for and dispose of misfires?
Respondent's testimony regarding its mining cycle, including the blasting and cleanup sequence, is not rebutted by the petitioner. Further, I
have to assume that the mining sequence and cleanup procedures are accomplished in accordance with an MSHA approved plan, and petitioner has not
indicated otherwise. In these circumstances, I believe. that it is permissible for an operator to complete its regularly approved and routine mining
cycle before conducting any inspection for misfired holes, and if its plan
calls for the inspection and disposition of such misfires after it has completed its cleanup, then I believe it is reasonable to find that the operator
is in compliance with section 57.6-177, because complete inspection of a face
cannot be thoroughly examined until such time as all of the blasted material
has been removed from the face area, and once that is accomplished, I believe
that it then becomes possible to inspect for misfires. However, on the facts
of this case, I cannot conclude that the respondent complied with the standard, and I find that the petitioner has established a violation. My reasons
for this follow.
Inspector La.lumondiere testified that the face area which had been
blasted on the evening before his inspection had been cleaned up and no one
was working there. The mining crew had obviously moved on to anothe~ section of the mine~ Although respondent's witness Riddle testified as to the
general cleanup procedure and indicated that no one has any reason tb go
back to an area which had previously been blasted until it is completely
cleaned up, he also indicated that when the two misfires were called to his
attention after the issuance of the citation, he observed that the two holes
were not obstructed by any debris or rocks. This leads me to conclu~e that
the face area in question had been cleaned up to the point where the two
misfired holes were readily visible to anyone in the area, and it supports
the inspector's testimony that the area had been cleaned up. In other words,
while I accept respondent's assertions concerning the general cleanup and
mucking procedures, I conclude and find that on the day the citatation issued,
mucking and cleanup had been completed, the two misfired holes were readily
visible, and at that point in time they should have been detected and disposed of.
Respondent's assertion that it should have been given an opportunity to
go into the face area to inspect for misfires as part of its routine mining
cycle in advance of the inspector's arrival on the scene is rejected as a

2505

defense to the citation issued in this case. According to the testimony,
the responsibility for inspecting the area after it is shot down and mucked
rested with the loader operator who mucked the area out after it was shot
down. However, he did not testify. Under the circumstances, the only
credible testimony of the conditions which prevailed on the day the citation issued is the testimony of the inspetor and Mr. Riddle, and, as indicated above, the inspector's testimony supports the citation as issued.
In addition, I also find that petitioner has established the fact that the
two holes were in fact misfires as that term is defined in section 57.2.
The citation is AFFIRMED.
Gravity
While it is true that no one was working in the area which had been
blasted on the day the citation issued, the fact remains that men were
underground working some 400 feet away in another section. Although the
possibility of an accidental detonation was rather remote due to the fact
that no one was working in the area, the fact is that no one can predict
such an occurrence, and I believe that failure to detect or dispose of
misfired holes constitutes a serious violation, particularly in an underground mine. I find that the violation was serious.
Negligence
Respondent's suggestion that it is not feasible or convenient for a
loader operator to ·alight from his machine during the mucking operation to
inspect for misfired holes is rejected. Mr. Riddle testified that after
the initial mucking operation, it is the responsibililty of the front-end
loader operator to inspect the area for misfires during the asserted "final
and careful" cleanup of the area. Since I have found that the testimony
adduced supports a finding that the area had been cleaned up when the
inspector arrived on the scene, I conclude that it is reasonable to assume
that the loader operator either did not inspect the area at all after
finishing his cleanup chores, or he did so in such a casual manner that he
did not detect the two holes located in the corner of the face which was
blasted. In these circumstances, I conclude and find that the violation
resulted from the respondent's failure to exercise reasonable care and that
this constitutes ordinary negligence.
Good Faith Compliance
The evidence adduced reflects that the two misfired holes were immediately washed out as soon as they were brought to the attention of mine management, and I conclude that this constitutes rapid good faith compliance on
respondent's part.
Prior History of Violations
The evidence adduced supports a finding that respondent has a good
safety record and that its prior history of violation at the mine in
question is excellent.

2506

Size of Business and Effect of Penalty on Respondent's Ability to Continue
in Business
The parties stipulated that respondent is a small mine operator and
that the penalties assessed will not adversely affect its ability to remain
in business. I ~dopt these stipulations as my findings on these issues.
Docket No. LAKE 80-57-M
Citation No. 364712, May 9, 1979, 30 C.F.R. § 57.20-20, states as
follows:
The unattended mine openings were not restricted by gates
or doors. Two men were seen in the mine. These men did not
have self rescuers, individual lights, and had not checked in.
This mine has not operated for at least 6 months and is being
used for some storage at present time. The men in the mine
work at the Derby Quarry.
30 C.F.R. § 57.20-20 provides as follows: "Access to unattended mine
openings shall be restricted by gates or doors, or the openings shall be
fenced and posted."
Petitioner's Testimony and Evidence
MSHA inspector Raymond Roesler testified that he conducted a safety
inspection of respondent's Derby Underground Mine on May 9, 1979, and that
he was accompanied by Bill Tsantis and inspector George Lalumondiere. He
confirmed that he issued the citation charging that the respondent failed
to have gates or doors to entrances of the mine. He observed two men working underground, and they were loading a pickup truck with some lumber in
the second crosscut from the mine face. The mine had been shut down for
some 6 months and the two men did not check in and were not equipped with
self-rescuers or cap lamps. He described the mine as an underground limestone mine which uses the room and pillar mining method, and he observed
some five mine openings which were not restricted by any barrier devices.
The only barrier he observed was a large pipe that swung across the surf ace
road by the entrance to the property approximately a quarter of a mile from
the five openings. Although the pipe barrier was swung open at the time,
even if it were closed, anyone could easily climb over, under, or around it.
Inspector Roesler stated that he cited section 57.20-20 because the
mine adit is on the surface and the required barriers are for installation
on the surface of an underground mine, and the area cited was just that.
The mine was not abandoned, but was worked on an intermittent basis when the
weather is good. He discussed the lack of gates or doors with underground
superintendent Bill Tsantis, and Mr. Tsantis advised him that the two men
were in fact surface miners who normally worked at the quarry and that they
were not his responsibility. The pipe gate was some 4 feet high, and while
it could prevent someone from driving on the property if it were locked
closed, anyone on foot could go past it while it was closed. None of the

2507

other four op~nings were restricted by gates, doors, or other barriers. He
extended the abatement time because work was still required to be done to
correct the conditions when he first went back to the mine, and the conditions were subsequently abated the next time he had occasion to visit the
mine (Tr. 161-173).

Mr. Roesler described one of the mine openings as large enough for a
truck to drive through, or some 15 feet high by 20 feet wide. The smallest
opening was approximately 10 feet by 10 feet, and all of the openings were
provided with gates and fences to abate the citation. He determined that
the respondent should have been aware of the conditions cited because the
opening were plainly visible, but the chances of the men in the mine being
injured as a result of the cited conditions were remote. However, for a
nonminer who might venture into the mine, loose rocks or pillars could present a possible hazard. There was a mine check-in and check-out system at
the adit and he and his inspection party checked in, but the two men underground had not. Abatement was achieved in good faith (Tr. 173-177).
On cross-examination, Mr. Roesler identified Exhibit R-3 as a sketch
of the area cited, and it depicts the approximate locations of the pipe
entrance gate and the unguarded adits he was concerned with. He conceded
that many underground limestone quarries are used for a variety of nonmining purposes, including storage facilities (Tr. 180-182).
In response to bench questions, the inspector indicated that the
unattended mine openings were in fact adits that had been shot out from
the inside of the mine to the outside. Several were originally intended
to be used as adits, but since the rock, shale, and roof conditions were
bad in these areas, they were barricaded from the inside of the mine and
not used as adits, but they would extend into the mine for approximately
a quarter of a mile (Tr. 180-188). The usual procedure for attending
these openings when active mining is taking place is to check in and out
when anyone goes into the mine. The normal check-in location is at the
mine office across the highway alongside the Derby Slope Mine (Tr. 190).
Respondent's Testimony and Evide9ce
Arnold Mulzer, one of the ntj.ne owners, testified that he has been
engaged in limestone quarrying since 1942. He confirmed that mining underground was dependent on dry weather and he indicated that the mine roof is
in good condition and that the mtne is used for storage of ltunber, tires,
and other mining equipment and materials. Storage of materials underground
is a common practice because the: roof is high .and storage costs are cheap.
Anyone who wishes to get into a mine can do so regardless of what type of
barriers are installed. Four of the open adits in question are used only
for ventilation and vehicles cannot drive through the openings. They are
simply shot out and left that way, and are not intended to be used as a
regular means of mine access. They are barred from the inside some 50 feet
into the mine (Tr. 197-201).

2508

On cross-e~amination, Mr. Mulzer could not state whether any limestone
production had taken place subsequent to May 9, 1979, and that he visits the
operating drifts and slopes about once a week. He did not deny that the
two miners were underground securing lumber on the day in question,, but maintained that the adits were primarily used for ventilation and ·the mine was
primarily a storage area (Tr. 203). The truck drove through the tiruck mine
opening and not through any of the ventilation adit openings, which he
characterized as "holes" which.are simply shot through to facilita;te ventilation so that the installation of mine fans is unnecessary (Tr. 204). The
pipe gate at the main road entrance was installed at the insistence of a
MESA mine inspector in 1973 to achieve compliance with the identical standard cited by Mr. Roesl.er (Tr. 206), and respondent takes the position that
this should satisfy the requirements imposed by MSHA in this case (Tr. 207).
The men in the mine were simply picking up some lumber and were ntit bolting
faces or mining and the place is clean (Tr. 208).

Findings and Conclusions
Fact of Violation
Petitioner takes the position that since no one was attending the mine
area cited by the inspector, that is, no one was physically present to check
people in and out, the mine openings in question were unattended kithin the
meaning of the cited standard • Petitioner's counsel took the pobition that
if someone were stationed at the main road entrance where the pip~ gate was
swung open to check people in and out of the mine, compliance ·wou[d have
been achieved since that person would have prevented unauthorized persons
from going beyond that pipe gate and into the remaining adit openings which
were unprotected by gates or barriers and possibly injuring themselves. On
the other hand, if the pipe gate were swung shut and locked and no one was
present to check anyone in and out, compliance would not be achieved because
anyone could easily go through or around the closed pipe gate and gain entry
into the remaining open adits (Tr. 190-193). Since the mine was totally
unattended, it necessarily follows that the mine openings were also and that
a violation has been established (Tr. 214).
Respondent does not dispute the fact that the mine openings cited and
testified to by the inspector did in fact exist and that they we~e unattended
and not provided with gates or other devices restricting anyone who wanted
to enter the mine at those openings from doing so, nor were they fenced or
posted. Responent's defense is that the pipe gate at the main road entrance
to the mine sufficiently restricted any unauthorized persons from entering
the mine, and that regardless of the type of devices installed t~ prevent
persons from entering mine openings, someone will find a way to ~nter if
they so desire.
Respondent's reliance on the pipe gate as a defense to the citation is
rejected. While that gate may have offered some protection against unauthorized entry, I cannot conclude that it was sufficient to provide protection
against entry into the other unattended mine openings. Section 57.20-20
requires that unattended mine openings be restricted by gates or doors or
that they be fenced and posted. Since none of these devices were being
utilized at the time the citation issued, I conclude and find that the petitioner has established a violation and Citation No. 364712 is .AEWIRMED.

2509

Negligence
The inspector found two miners underground who went into the mine
through one of the larger openings used for vehicle entry and.there was no
indication that they had checked in with anyone, although the usual mine
procedure is for persons who go underground to check in and out at the mine
office used for that purpose. Although Respondent maintained that the pipe
gate at the mine road entrance was placed there in 1973 in order to comply
with a prior citation for section 57.20-20, I do not consider that to be a
defense to the citation issued by another inspector on May 9, 1979, some
6 years later. The fact is that aside from the pipe gate, the other mine
openings cited"were the direct result of respondent's blasting them out to
facilitate its mine ventilation and to permit vehicles to enter for purposes
of storing and retrieving equipment, and there is no evidence that these·
openings were present during any prior inspection which may have resulted in
the 1973 inspection. Further, since the prior inspection resulted in a citation, I believe it is reasonable to expect an operator to be aware of the
fact that' additional mine openings may require him to install barriers or
other protective devices to provide the protection required by section
57.20-20. In these circumstances, I conclude and find that the respondent
failed to exercise reasonable care to prevent the conditions cited and that
its failure in this regard constitutes ordinary negligence.
Gravity
The evidence adduced in this proceeding reflects that the underground
mine in question was mined on a seasonal and intermittent basis and that at
the time the citation issued, no mining was taking place and the men underground went there only to retrieve some lumber from the storage area.
Further, the mine road is usually locked with the pipe gate, and a check-in
and out system is in use at the mine, although there is no indication that
the two men underground used it on the day the citation issued. Based on
the circumstances of this case, and in light of the inspector's finding that
the possibility of the men underground being injured as a result of the conditions cited was rather remote, I conclude that the violation is nonserious.
Good Faith Compliance
The evidence establishes that abatement was achieved within the extended
time fixed by the inspector and the open adits were protected with gates or
fences to achieve compliance. I conclude that respondent exercised good faith
abatement in correcting the cited conditions.
History of Prior Violations
Respondent's history of prior violations at its Derby Slope Mine consists
of two prior citations during the 24-month period prior to the issuance of the
citation in issue in this case. I conclude that this is an indication of a
good record of prior citations on respondent's part and I have considered this
fact in the amount of the penalty assessed in this matter.

2510

Size of Business and Effect of Civil Penalty on Respondent's Ability to
Remain in Business
The parties stipulated that respondent is a small mine operator and that
the penalties assessed will not adversely affect its ability to remain in
business. I adopt these stipulations as my findings and conclusions on these
issues.
Penalty Assessments
On the basis of the foregoing findings and conclusions, and after consideration of the criteria for penalty assessments set forth in section llO(i)
of the Act, civil penalties are assessed as follows in these proceedings:
Docket No. LAKE 80-201-M
Citation No.

Date

30 C.F.R. Section

Assessment

366596

11/27 /79

57.6-177

$75

Docket No. LAKE 80-57-M
Citation No.

Date

30 C.F.R. Section

Assessment

364712

05/09/79

57.20-20

$25

ORDER
The respondent IS ORDERED to pay the civil penalties assessed by me in
these proceedings, in the amounts shown above, within thirty (30) days of
the date of these decision. Upon receipt of payment by MSHA, these proceedings are DISMISSED.

Distribution:
William C. Posternak, Esq., Miguel J. Carmona, Esq., Office of the
Solicitor, U.S. Department of Labor, 230 S. Dearborn, 8th Floor,
Chicago, IL 60604 (Certified Mail)
Philip E. Balcomb, Manager, Evansville Materials, Inc., P.O. Box 248,
Tell City, IN 47586 (Certified Mail)

2511

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SEP

3 1980

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Civil Penalty Proceeding

v.
C.C.C.-POMPEY COAL COMPANY,
INC.,
Respondent

Docket Nos.

Assessment Control Nos.

PIKE 79-19-P
PIKE 79-111-P
PIKE 79-112-P
PIKE 79-117-P
PIKE 79-125-P
KENT 79-116

15-09727-03002
15-09727-03005
15-09727-03006 v
15-09727-03003 v
15-09727-03004 v
15-09727-03007 v

1./

No. 3 Mine
DECISION ON REMAND IN DOCKET NO. PIKE 79-125-P
AND AMENDMENTS OF FINDINGS AND ORDER ACCOMPANYING
ORIGINAL DECISION ISSUED IN DOCKET NOS. PIKE 79-19-P, ET AL.
The Commission on June 12, 1980, issued its decision in Secretary of
Labor v. C.C.C.-Pompey Coal Company, Inc., Docket No. PIKE 79-125-P,
2 FMSHRC 1195 (1980), remanding my decision iri the above-entitled proceeding
with instruction that I rewrite the portion of my decision disposing of an
alleged violation of 30 C.F.R. § 75.400 cited in Order No. 66869 dated
May 12, 1978, so as to apply the holding of the Commission in Secretary of
Labor v. Old Ben Coal Co., 1 FMSHRC 1954 (1979), instead of the holding of
the former Board of Mine Operations Appeals in Old Ben Coal Co., 8 IBMA 98
(1977), which had, in effect, been reversed by the: Commission's Old Ben
decision, supra.
In footnote 6 on page 1197 of its decision on remand, the Commission
indicated that I might wish to give the parties an opportunity to comment
upon the effect of applying the principles set forth in the Commission's
Old Ben decision to the facts surrounding the issuance of Order No. 66869
before complying with the Commission's instructions on remand. In response
to the Commission's suggestion in footnote 6, I issued an order on July 7,
1980, providing that counsel for the parties could file appropriate comments
by August 11, 1980. Counsel for the Secretary of Labor filed a three-page
memorandum on August 7, 1980, in response to my order of July 7, 1980, but
no comments have been received from counsel for respondent.

!/

The Commission's remand pertained only to one alleged violation out of the
11 violations alleged by the Petition for Assessment of Civil Penalty filed
in Docket No. PIKE 79-125-P. This decision on remand, however, can appropriately be issued only in the consolidated proceeding because the
evidence concerning all alleged violations was introduced in the consolidated proceeding and the result of the remand requires changes in the
findings and order which accompanied the decision originally issued in
Docket Nos. PIKE 79-19-P, et al. Also, I have had to deal with respondent's untimely request to---Z:-eopen the entire consolidated proceeding.
2512

Inasmuch as the Commission's remand applies only to a single violation
alleged by the Petition for Assessment of Civil Penalty filed in Docket No.
PIKE 79-125-P, my decision on remand will be written under that docket
number.
Docket No. PIKE 79-125-P
Order No. 66869 dated 5/12/78 § 75.400
Findings. Section 75.400 provides that coal dust, including float coal
dust deposited on rock-dusted surfaces, loose coal, and other combustible
materials, shall be cleaned up and not be permitted to accumulate in active
workings, or on electric equipment therein. Respondent violated section
75.400 because oil and float coal dust had been allowed to accumulate to a
depth of from 1/8 inch to 1 inch· on and around the electrical components of
the S and S Scoop having Serial No. 168 (Tr. 398). The scoop was being used
to load coal and contained permissibility violations consisting of eight
missing bolts around the control panel and missing conduits around power
wires (Tr. 410; 416). The lack of permissibility increased the gravity of
the violation because it would have been possible for a spark from an electrical component to produce a fire inasmuch as oil and float coal dust had
accumulated around the electrical components (Tr. 416-417). A high degree
of negligence was associated with the violation because the last electrical
inspection had been made only 2 days before the order was written and an
electrical inspector (who had checked the scoop for permissibility, but who
did not write Order No. 66869) testified that the amount of combustible
materials he had observed on the scoop could not have accumulated within a
period of 2 days (Tr. 421). Respondent demonstrated a good faith effort to
achieve complianceo
Conclusions. In its decision in the Old Ben case, supra, the Commission
stated that one of the primary purposes of the Act is to prevent death and
injury by fire and explosions. In the Commission's opinion, section 75.400
was designed to prevent accumulations rather than to require that accumulations be cleaned up within a reasonable period of time as the Board had
held. Under the Commission's view of section 75.400, there is no doubt but
that a violation of section 75.400 occurred.
Both of respondent's witnesses agreed that there were accumulations of
coal, mud, and oil on the scoop (Tr. 423; 430). The primary point made by
respondent's witnesses was that the inspector who cited respondent for the
violation of section 75.400 with respect to the scoop should have written a
routine citation under section 104(a) .of the Act instead of an unwarrantable
failure order under section 104(d) of the Act. While the validity of the
order itself was not under review in this civil penalty proceeding, the evi=
dence.did show that the violation was serious and that a high degree of negligence was associated with it because the accumulations were caked in a
form which showed that they had existed longer than the 2 days which had
elapsed since the scoop had been given an electrical inspection on May 10,
1978, or 2 days prior to the writing of the ord~~ on May 12,, 1978. Thus,

2513

there is evidence to sho~ that the violation was a definite hazard to the
miners and that respondent knew ~r should have kndwn about the violation,
but had done nothing to clean up the accumulation~.
The findings I have made above are consistent with the recommendations
as to the criteria of gravity, negligence, and good faith effort to achieve
compliance which are contained in the memorandum £iled by the Secretary's
attorney. While the inspector who wrote the ordeli said that he felt the
operator had not shown good faith in aehieving compliance, he based that
conclusion on the fact that he wote the order on May 12, 1978, and it was
not terminated until MilY 25,.1978(Tr. 406; 413). An inspector other than
the one who wrote Order .No. ·:6.6869 Wx:ot.e the subsequent action sheet which
terminated the order. Also-other.evidence in the record shows that respondent had received a large number of .orders and citations on May 12, 1978, so
that a considerable amourit of time was required to correct them. Consequently, it would be improper to find that responclent failed to demonstrate
a good faith -effort to achieve compliance solely because several days
elapsed between the time the order was written and the time it was terminated. Additionally, inspectors do. not fix an abatement period in orders
because no production can be.performed in any ever).t until the hazardous conditions cited in the order have been corrected.

The stipulations of the parties in this proceeding show that respondent
produced about 60,000:tons of coal annually and employed between 20 and
40 miners (Tro 5) o Ori the basis of the stipulaticjm, I find that respondent
operates a relatively small- coal business.
In my original decision I stated that payment of penalties would not
have an adverse effect on respondent's ability to continue in business
because respondent had not introduced any evidence with respect to its
financial condition (Buffalo Mining Co., 2 IBMA 226 (1973), and Associated
Drilling, Inc., 3 IBMA 164 (1974)). · Although cou*sel for respondent filed a
letter with me on March 5, 1980, asking that I te<j>pen the record to permit
him to introduce facts about tesporident's present financial condition, I
denied the request bec;iuse ;r had· 1o·st jurisdiction over the case at the time
his letter was received inasmuch as my decision had been issued on
January 28, 1980.
I explained in niy letter in response to the tequest for reopening the
record that the Commission had granted the Secretary's petition for discretionary review and L sµgge$ted that he take up the matter of having the
record reopened for reetdp·t. frf additional evidence with the Commission when
he filed his brief inthe·reviewproceedings. In my order issued July 7,
1980, I gave additiOnal reasons for my .belief that I am precluded from
reopening the recordo ·.· . Respondent's· counsel did not file a brief in the
review proceedings before the CommisSion and did not file any comments in
response to my order·of July 7, 19800 Therefore, I feel that I must adhere
to the finding originally made in this proceeding with respect to the criterion of whether the payment of penalties would cause respondent to discontinue .in businessq

2514

The discussion above has dealt with all of the six criteria except the
criterion of history of previous violations. EXhibit 1 shows that respondent
violated section 75.400 twice in 1976 and eight times in 1977. That is a
very adverse trend in number of violations of section 75.400. Therefore, the
penalty for the instant violation of section 75.400 should be $100 under the
criterion of history of previous violation$•
The findings and conclusions above show that respondent is a relatively
small operator, that the violation was serious, that there was a high degree
of negligence, that respondent.demonstrated a·good faith effort to achieve
compliance, and that payment of penalties wf11 not cause respondent to discontinue in businesso Based on those findings~ a penalty of $300 should be
assessed and that penalty should be increased by $100 under the criterion of
history of previous violations to the total penalty of $4'00 recommended in
the Secretary's memorandum.
· ·
WHEREFORE, it is ordered:
(A) Paragraph (1) on page 23 of my decisiori•issued in this proceeding
on January 28, 1980, is amended by inserting ·under the heading "Docket Noo
PIKE 79-125-P" the following entry:
. · ·
Order Noo 66869 5/12/78 §75.400 eeoe (Contested) o•o• $ 400.00
(B) Paragraph (1) on page 23 of my d~cision iSsuedin this.proceeding
on January 28, 1980, is amended by changing the totai settlement and con-·
tested penalties for Docket No. PIKE 79;...125-P from"$3,550.00 11 to "$3~950.00."
(C) Paragraph (1) on page 23ofniy decision issued in this proceeding
on January 28, 1980, is amended by changing th¢ total settlement and contested penalties to be assessed from "$12,965.00" to "$13,365000."
(D) Paragraph (B) on page 24 of my decision issued in this proceeding
on January 28, 1980, is amended to require respondent to pay, within 30 days
from the date of this decision, civil penalties totiling $13,365.00 instead
of total penalties of $12,965.00 as originally prov'ided~ If respondent has
already paid the civil penalties of $12,965~oo·required by paragraph (B) of
my decision issued January 28, 1980, respondent should within 30 days from.
the date of this decision on remand submit an additional penalty of $400000
for the violation of section 75.400 cited in Order No. 66869 dated May 12,
1978.
.
.

~ ~. oS+:/J/2._
Richard (:, Steffey"'~
Administra:tivl:i Law Judge
· (Phone: 703-7'56-6225)

2515

Distribution:
Robert A. Cohen, Esq., and Michael C. Bolden, Esq., Trial Attorneys,
Office of the Solicitor, U.S. Department of Labor, 4015 Wilson
Boulevard, Arlington, VA 22203 (Certified Mail)
Garred o. Cline, Esq., Attorney for C.C.C.-Pompey Coal Company,
Inc., Farley Building, Pikeville, KY 41501 (Certified Maii)
Cynthia L. Attwood, Attorney, Office of the Solicitor, u.s. Department
of Labor, 4015 Wilson Bouvelvard, Arlington, VA 22203 (Certified Mail)

2516

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703) 756-6230

4

SEP 198Cl
Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Do.cket No. SE 79-46-PM
AC No. 01-00040-05006 F
Montevallo Quarry & Mill

Petitioner

v.
ALLIED PRODUCTS COMPANY,
Respondent

DECISION
Appearances:

Murray A. Battles, Office of the Solicitor, U.S. Department
of Labor, for Petitioner;
Gilbert E. Johnston, Counsel for Respondent.

Before:

Judge William Fauver

This proceeding was brought by the Secretary of Labor under section
llO(a) of the Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 801
et~·· for assessment of civil penalties for alleged violations of mandatory safety standards. The case was heard at Birmingham, Alabama. Both
parties were represented by counsel, who have submitted their proposed findings, conclusions, and briefs following receipt of the transcript.
Having considered the contentions of the parties and the record as a
whole, I find that the preponderance of the reliable, probative, and substantial evidence establishes the following:
FINDINGS OF FACT
1. At all pertinent times, Respondent Allied Products Company operated
a lime quarry and mill known as the Montevallo Lime Plant in Shelby County,
Alabama, which produced crushed limestone for sales in or substantially
affecting interstate commerce.
2. Respondent employed about 135 people at the plant and operated the
quarry in two 8-hour shifts, 6 days a week and the mill in three 8-hour
shifts, 1 days a week. Limestone was mined from the quarry and hauled to the
mill, where it was crushed and screened before being transported by conveyor
belt for storage or further processing in rotary kilns and ball mills.

2517

3. An elevated dirt haulage road with a crushed limestone surface led
to a spoil dump about 1 mile from the plant. The road was 33 feet wide, on a
7-percent grade, and had an elevation ranging from. 5 to 30 feet. Berms along
the road were 6 to 18 inches high. However, at some points along the road
the berms were washed away by drainage.
4. William E. Evans, the quarry foreman, was responsible for maintaining the berms along the dump haulage road. The berms, which were a mixture
of clay and stone, were left behind as road scrapings when the road was constructed. When the berms washed out, they were purposely left unrepaired so
that water would drain off the road instead of into the quarry.
5. Between September 5, 1974, and March 30, 1977, Respondent was ~ssued
12 citations charging violations for inadequate berms throughout the quarry
and pl int.
6. On Saturday morning, November 25, 1978, one of Respondent's employees, Herman Shirley, was fatally injured while operating a Clark 620 Bobcat
front-end loader on the dump haulage road. Shirley, who was 67 years old,
worked in Respondent's storeroom and would normally travel to supply houses
in Montevallo and Birmingham to pick up parts and accessories for the plant's
machinery and equipment. He was under the direct supervision of Respondent's
purchasing agent, Charlie Thornton and the storekeeper, S. D. Posey. When
he was not picking up parts, Shirley would clean in and around the storeroom
and haul trash to the spoil dump in a pick-up truck, which the general mill
foreman, Joe Dial, used to drive to and from work.
7. Shirley normally worked on Saturday. However, he was not scheduled
to work on November 25, 1978, because all laborers and clerks were off until
Monday, November 27, following the Thanksgiving holiday. He reported for work
anyway at his usual time, 7 a.m. The packing yard foreman, J. C. Smith, and
the day shift leadman were in charge because Joe Dial was off. Smith did not
question Shirley's presence or tell him to go home for the holiday week-end.
The shop needed to be cleaned and he decided to let Shirley work that day.
After Shirley cleaned the shop and bathhouses, he proceeded to load trash on
the Bobcat because the company truck that he normally used to carry trash
was not available. Edward Majors, a co-worker and friend of Shirley's, saw
Shirley about 9 a.m. in the lunchroom removing trash to haul to the dump.
He warned Shirley not to use the Bobcat because he believed it was dangerous
for Shirley to operate it.
8. Shirley made one trip to the dump, apparently hauling two 55-gallon
barrels of trash in the bucket of the Bobcat. On the second trip, about
10:30 a.m., when he was hauling two 55-gallon drµms, the Bobcat overturned
on his return down the haulage road. The vehicle went tqrough a washed-out
area that had no berm
overturned down a 6-foot embankment and landed on
Mr. Shirley, who was killed in the accident. At about 4:45 p.m., Paul
Misenhimer, Respondent's safety and personnel director, notified the MSHA
field office in Birmingham of the fatality and an investigation began the
following day.

2518

9. On November 26, 1978, Joe Garcia, a federal mine inspector, inspected
Respondent's plant after learning of the fatality the preceding evening. He
was accompanied by Bart Collinge, his supervisor for mining safety, Paul
Misenhimer, Respondent's personnel and safety director, and an insurance consultant. When they arrived at the accident site, the area was barricaded and
the Bobcat was still upside down. When Shirley's body was removed the day
before, the back end of the Bobcat was picked up and swung around 90 degrees
and laid back down. They found the bucket to be lowered but not in its
lowest position. Inspector Garcia observed a green fluid leaking from the
Bobcat, which he determined to be motor oil. No hydraulic fluid appeared to
be leaking from the Bobcat in its position at the accident site. The rollover protective structure (ROPS) had been removed from the Bobcat before the
accident.

10. Normally, the Bobcat was used in confined areas in the plant, which
was level, for cleaning spillage under overhead conveyor belts, horizontal
rotary kilns and coolers. However, Terry Davidson, an oiler, regularly used
the Bobcat about twice each month to travel up a ramp that ied into the
cooler pit on the No. 2 kiln. Rich Gilbert, the usual operator, was also
observed using the Bobcat on this ramp on several occasions, including the
night before the accident.
11. The Bobcat came eq~ipped with a roll-over protective structure.
Respondent removed the ROPS so that the Bobcat could maneuver inside the
plant. Normally, the operator wore a hard hat and no employee, before
Mr. Shirley, had been injured while operating the Bobcat with the ROPS
removed. Respondent did not obtain an MSHA modification approval to remove
the ROPS. After ·the accident, Respondent replaced the 620 Bobcat with a
720 Bobcat and reduced the ROPS about 5 inches so that it could be used
inside the plant. Also, Respondent built a suitable berm of large rocks,
which allowed drainage over the edge of the dump haulage road.
12. The Bobcat, which weighed about 3 tons, was powered by two hydrostatic motors and could attain a speed of 6.6 mph. The opera~or powered and
steered the Bobcat with two hand levers located directly in front of his
seat. To move forward or backwards, he would push or pull both levers simultaneously in the direction he wanted to travel. If he wanted to turn
right or left, he would push one lever forward and pull the other lever
back. To stop the machine, he would release both levers and a spring
mechanism would return them to an upright position.
13. The hydrostatic motors were located under the operator's seat.
When the operator pushed the levers forward or pulled them back, a valve was
activated, causing a vane pump to draw hydraulic fluid from two reservoir
tanks, which were joined by a cross-pipe or manifold so that they would
always contain an equal amount of fluid. The tube through which fluid was
drawn was about 1 inch from the bottom of the reservoir tanks.

14. The Bobcat developed a hydraulic fluid leak several weeks before
the accident. The hydrostatic system depended on an equal balance of
pressure so that the more air that became trapped in the system, the less

2519

efficiently the Bobcat would operate. As the level of fluid in the reservoir
tanks diminished, the operator would experience increasing difficulty in
driving, steering and operating the bucket, which was controlled by a separate valve. Symptoms of an imbalance in pressure ranged from squeaking
noises to erratic or "jerky" movements when engaging the hand levers. Occasionally, the operator would have to stop the machine to add more fluid and
some of the other employees using the Bobcat experienced difficulty keeping
the engine running. Freddie Smitherman, who was unaware of the leak, noticed
that the bucket would squeak when raised or lowered. Terry Davidson, who was
aware of the leak, testified that as the machine traveled forward, it left a
stream of hydraulic fluid in its path. He also testified that while operating
the Bobcat, he would sometimes have difficulty turning and occasionally he
would hear squeaking noises. One time, when he wanted to stop the machine,
the levers remained in the forward position, causing the machine to creep
forward.
15. For about 3 weeks before the accident, the Bobcat was leaking hydraulic fluid from the rear axle and from the pump and pump fittings, causing the
machine to malfunction. The loading yard foreman had been aware of the leak
for about 3 weeks before the accident. The Montevallo Welding Company had
been requested to pick up the Bobcat for servicing on Friday, November 24.
However, it picked up a different piece of equipment, which also needed servicing, and the Bobcat was not repaired before Mr. Shirley's accident.
16. In investigating the accident site, Inspector Garcia observed two
faint impressions in the road that he determined to be tire tracks. The right
track was 142 feet long and veered gradually to the right side of the road
where the Bobcat overturned. Before photographs were taken of the accident
site, the right tire track was painted to ensure that it would be visible.

17. The Bobcat was transported to the shop on Monday, November 27, to
conduct tests on its driving, steering and bucket functions. Inspectors
Garcia and Scotty Wallace, safety director Misenhimer, State Inspector
Henson, Rich Gilbert, the operator, and others were present. Motor oil was
added to the engine before the tests began. No hydraulic fluid was added.
The level of hydraulic fluid in the reservoirs was measured to be about
1-1/2 inches, which was about 10 gallons. The Bobcat's reservoir capacity
was 17-1/2 gallons. No hydraulic fluid leaked from the machine while upside
down following the accident.
18. The first test involved operating the Bobcat on the level concrete
surface inside the shop. All the machine's functions, including steering
and movement of the bucket, operated smoothly.
19. The Bobcat was then taken outside with the motor running and driven
into a small ditch to approximate the grade on the haulage road. With the
front of the Bobcat lower than its rear, the fluid was expected to run to the
front of the machine; this test was to determine whether the pumps were able
to pick up fluid from the reservoirs on a downward grade. When the operator,
Rich Gilbert, tried to move the mac'hine from the ditch, none of its functions
(forward and reverse movement, steering, bucket operation) would operate.

2520

20. The Bobcat was left in that position for about two weeks until the
sales representative from Altanta, Mr. Shoeback, arrived. He determined that
the level of hydraulic fluid had decreased about one-quarter inch since
November 27. Before more tests were conducted, the sales representative
added 7-1/2 gallons of fluid to the reservoirs. With the reservoir tanks
filled, the operator was able to move the Bobcat out of the ditch without
difficulty. After driving aound the yard and returning to the ditch, the
operator released the hand levers. However, they remained in a forward position instead of returning to an upright position.
21. In the MSHA inspector's opinion, three factors contributed to the
cause of the accident and Mr. Shirley's death: a defect in the equipment
that caused hydraulic fluid to leak and affect the Bobcat's steering; the
absence of roll-over protection; and the absence of a berm on the elevated
haulage road where the Bobcat left the road and overturned down an embankment.
22. On November 26, 1978, Inspector Garcia issued a citation to Respondent, reading in part: "The road leading up the elevated ramp to the spoil
dump was not provided with a berm to prevent equipment from going over the
bank on the open side." The cited condition was abated on November 28, 1978,
after Respondent constructed adequate berms.
23. On November 27, 1978, Inspector Garcia issued a citation to Respondent, reading in part: "An oil leak existed in the hydraulic system on the
Clark 620 Bobcat front-end loader which adversely affected steering and contributed to a fatal accident on 11/25/78." The cited condition was abated
on January 23, 1979, by repairing the source of the leak.·
24. On December 4, 1978, Inspector Garcia issued an order of withdrawal
to Respondent, reading in part: "The roll-over protection structure had· been
removed from the Clark Melroe Bobcat model 620 front-end loader, serial
4970-M-11013 that was involved in a fatal accident on November 25, 1978."
The cited condition was abated on January 23, 1979, by installing a modified
ROPS on the Bobcat. No exception had been taken to the absence of ROPS on
the Bobcat during the last inspection of the Montevallo Plant in March,
1977.
25. In May 1978, when Harry Reeves became general manager of Respondent's plant, there was no safety program and he directed Paul Misenhimer to
establish a program that would meet the needs of the company and the requ~re­
ments of MSHA. The safety program that was subsequently established required
that the minutes of every meeting be forwarded to Reeves' office for review.
The meetings were conducted by Misenhimer and Respondent's supervisors,
including Joe Dial. Misenhimer conducted 12 to 15 meetings in 1978. However,
he was unable to maintain accurate records of all the meetings because he did
not conduct all of them.
26. Terry Davidson testified that he could not recall one way or the
other whether he attended any safety meetings prior to the accident. Freddie
Smitherman testified that he could not say how many safety meetings were held
in 1978.

2521

27. Respondent's safety rules prohibited any employee from starting or
operating any machine or piece of equipment without authorization or without
being qualified to operate it,·which included knowing how to start, stop
and operate it in a safe mariner. Mr. Shirley was required to sign a written
statement that acknowledged receipt of Respondent's safety rules booklet.

28. Authority to operate the Bobcat and other pieces of equipment was
given by the plant superintendent, the general manager, Harry Reeves, or the
plant manager, Joe Dial. Rich Gilbert, Wesley Smith and the leadman, Freddie
Smitherman, were authorized to operate the Bobcat. Before an employee could
obtain authorization to operate the Bobcat, which was considered more difficult to operate than other pieces of·'equipnient, he was supposed to become
qualified. Normally, when an employee successfully bid on a piece of equipment for which he had no prior experience he would be placed in a training
program with an experienced operator so that he could gain the necessary
experience to become qualified'and ~uthorized. As shown below, Respondent
did not enforce its equi"pment.;,.qualifying rule with any regularity or by an
established program.
··· ·
·
· 29. · Fre'ddie · Smitheruian oJ)erat'ed
to operate
i't.

the Bobcat before he was "qualified"

Various employees who were not authorized to operate the Bobcat,
30.
including, Herman Shirley,
operating it. Terry Davidson, the
we~e s.een
oiler,
autho.riza'tion
at times when he needed a
operated the ·Bobca:t Without
loc.a'.ted
on
either side of the plant
heavy object moved
'between 'oil stations
and a regular
not
present.
He
ruid
been
using the Bobcat about
opera.tor ~as'
twice a week
'the
accident.
Dial was aware that
during :the'.5 months before
Davidson
helpers and the burner helpers also
drove the Bobcat •. &ill mill
drove the Bobcat
In: July, 1978, Dial observed Shirley
'without authorization.
operating the Bobcat
to remove a piece of equipment from a pick-up
in<·tryi'ng
truck and .told him that
riot.authorized to operate it and that he
he.Was
should get a regular
·.handle the job. Another time, a few
Bobcat operator to
in
the
presence of Freddie Smitherman, to
months later, Dial told
Shirley,
stop using the Bobcat
him
moving the machine out of the path
when he observed
of a truck he was driving. The former plant superintendent, Lyle Butterworth,
also told Shirley on another occasion, in Dial's presence, to get off the
Bobcat.
31. Dial testified that Shirley
not qualified to operate the Bobcat
was
because he was tempermental and preferred to do things his own way, and that
he also tended to handle equipment roughly.
32.
was never disciplined for operating the Bobcat without
Shirley
authorization. Evans had reprimanded a riumb~r of employees for violating
safety rules but he never
fired anyone for a safety violation. While Evans
was in charge, there were a total of 5 fatalities in the whole plant.

2522

DISCUSSION WITH FURTHER.'fINDINGS
. .
. .
.
.
'

On November 26, 1978, Inspector·Garcia
~hatg~dhsp()n:dent with a viola30 c.F.R.
§ 56.9-22, which proviqes.! ·0 ~rm.s,or guards shall be protion
of
vided on the outer bank of elevated roadwayi;a. 11 .. n;.e basic·issue as to this
citation is whether the berm on the outer bank of Respo~dent's elevated
haulage road was adequate to prevent equipment fro~ going over the side of the
road.
The Secretary argues that the berms along Respondent's haulage road were
inadequate and that this condition contributed to the death of Herman Shirley
when the Bobcat he was operating left the toad and overturned on him.
The Secretary recommends a penalty of .$iO,OOO.
Respondent contends that the citedstandardiip "vague .and uncertain"
because it does not specify a required height for her~ o~ guards. Respondent also contends that the Secretary's application of ·section 56.9-22, which
requires a berm to be as high as the ·mid-axle of the .ia~g~st piece of equipment that travels the road, is not published j,.n 30 C.F.·R. ·Part 56 and, therefore, is not binding on Respondent. Respondent argues that the berm along
the road, which was 6 to 18 inches, was adequat,e
$top the Bobcat from
going over the side.
.
·

to

I find that Respondent violated 30 C.F.R. •. § 56.;9-22 by failing to pro:...
vide or maintain a berm on the outer bank
the lia:ulage road at the site of
the accident. A preponderance. of the evidence shows ·that the berm was cor1s tructed of road scrapings, that it was 6to 18. inches high and that at the
site of the accident it was washed out and deliberately allowed to remain
open for drainage. A visual examination of ·the photographs taken on ·
November 26 shows an absence of a bermwhere the.Bobcat.overturned. William
Evans, the quarry foreman, testified that when .berrils were.washed out they
were left unrepaired. I find that Respondent~was aware that the berm was
inadequate and that this condition allowed the Bobcat toleave the road and
contributed to the fatal accident on November 25, 1978.

of

Respondent's argument that the cited standard is "vague and uncertain"
is unpersuasive. There was no berm at the point where the Bobcat overturned.
This was not a situation in which the inspector was given unbridled discre-:tion to determine whether or not a berm was adequate •. · . In this case, the berm
had washed out and Respondent purposely left it unre.paired in spite of the
obvious safety hazard.
On November 27, 1978, Inspector Garcia charged Respondent with a violation of 30 C.F.R. § 56.9-2, which provides:. "Equipment defects affecting
safety shall be corrected before equipment j,.s used. fl ·. The basic issue as to
this citation is whether the leak in the Bobcat's hydraulic system affected .
the safety of its operation.
·
The Secretary argues that the Bobcat leaked hydraulic fluid, that
Respondent was aware of the leak and that the leak caused the operation of

2523

the Bobcat, including steering and bucket movement, to malfunction. The
Secretary contends that the leak constituted a defect that prevented the
hydrostatic pump from drawing enough fluid into the system, causing the
Bobcat to operate improperly, and that this defect contributed to the fatal
accident.
The Secretary recommends a penalty of $10,000.
Respondent argues that the Bobcat was not defective and that the leak
in the hydrostatic system did not affect the operation of its driving and
steering functions. Respondent argues that the Bobcat was supposed to be
used only on the level surface of the plant's shop and that no one had previously taken it on the haulage road. Respondent contends that the Bobcat
operated satisfactorily during the 3 weeks prior to the accident even though
the pumps leaked hydraulic fluid and that it was used the night before the
accident without incident. Respondent contends that the tests conducted
after the accident show that the Bobcat operated smoothly on the level plant
surface even though its reservoirs contained only 10 gallons of fluid.
I find that Respondent violated 30 C.F.R. § 56.9-2 by allowing the
Bobcat to be used before a defect in the hydrostatic system was corrected. A
preponderance of the evidence shows that the Bobcat had been leaking fluid
for about 3 weeks prior to the accident and that Respondent was aware of the
leak. At the time of the accident, 7-1/2 gallons of fluid had leaked from
the machine and it was scheduled to be repaired. Terry Davidson, the oiler,
testified that the leak was very obvious and as the Bobcat traveled forward
it left a stream of fluid in its path. He also testified that sometimes he
would have trouble turning the Bobcat and that he heard it make squeaking
noises. He stated that on one occasion he released the levers to stop the
machine but they remained in the forward position. This defect would prevent
stopping the vehicle so long as the motor was running. Freddie Smitherman,
who used the Bobcat the night before the accident, testified that the bucket
squeaked when raised or lowered and Rich Gilbert testified that he would
occasionally have to stop the machine to add more fluid.
On irregular terrain, an operator could stop the Bobcat by lowering the
bucket and causing it to stike a substantial mound or hill before the machine.
However, I find that the bucket was neither intended to serve nor functioned
reliably as a brake on a graded surf ace such as the dump haulage road. Lowering the bucket could not stop the Bobcat on the elevated road to the spoil
dump.
The tests conducted on November 27, 1978, show that the Bobcat operated
smoothly on a level surface. However, when placed in a ditch with its front
end down to approximate the grade of the haulage road, the Bobcat would move
neither forward or backward. This test would not explain why the Bobcat
seemed to operate properly on the haulage road on Shirley's first trip to and
from the dump but it raises a substantial question about the machine's reliability. A preponderance of the evidence shows that the Bobcat's steering,
driving and bucket functions were adversely affected by the leak, particularly
when the Bobcat was used on a downward slope.

2524

On December 4, 1978, Inspector Garcia charged Respondent with a violation of 30 C.F.R •. §56.9-88, which provides in pertinent part: " * * * all
* * * front-end loaders * * * as used in metal and nonmetal mining operations, with or without attachments, shall be used in such mining only when
equipped with * * *Roll-over protective structures (ROPS)."
The Secretary contends that this violation contributed to the fatal
accident, and recommends a penalty of $10,000.
The basic issue as to this citation is whether Respondent's Bobcat 620
front-end loader was required to be equipped with ROPS. Respondent admits
that it removed the roll-over protective structure from the Bobcat so that it
could manuever inside the plant to clean in and around confined areas under
overhead conveyor belts and rotary kilns and coolers. Respondent argues that
because the Bobcat was used only in the plant area the equipment was subject
to 30 C.F.R. § 56.14-13, which requires all front-end loaders to be equipped
with protective canopies "when necessary to protect the operator," rather
than the cited standard. Respondent contends that since all operators using
the Bobcat in the plant area wore hardhats, it was not necessary to install
an overhead canopy, and it was also unnecessary to provide ROPS because there
was no danger of the Bobcat overturning. Respondent argues that the Bobcat
was used only in the plant area, that the operator always wore a har4hat, and
that no employee had been previously injured while operating the Bobcat
without ROPS. Respondent contends that no exceptions were taken by inspectors
during the last inspection of the Montevallo Plant in 1977 after the Bobcat's
ROPS had been removed.
I find that Respondent violated 30 C.F.R. § 56.9-88 by allowing the
Bobcat to be used with the roll-over protective structure removed. The cited
standard unabiguously requires that ROPS be provided on all front-end loaders.
I find unpersuasive Respondent's argument that because the Bobcat was used in
the plant area it was relieved of this requirment and I also find unpersuasive its argument that section 56.14-13 applied rather than section 56.9-88.
Respondent's arguments confuse the purpose of protective canopies with the
purpose of ROPS. The standard that requires overhead canopies only when
needed to protect the operator does not supersede or negate the requirement
that all front-end loaders be provided with ROPS. In many instances, an
overhead canopy will provide the same protection afforded by ROPS. However,
when an overhead canopy is not required, the operator must still be protected
should the piece of equipment overturn, which is what ROPS are designed to
do. In addition, the fact that the Bobcat was regularly driven on the elevated ramp in the plant refutes the contention that it was confined to level
areas.
Respondent contends that it should not be held responsible for the
negligence and unauthorized conduct of an employee, and asserts that the
cause of the fatal accident was Shirley's unauthorized and unsafe use of the
Bobcat in direct violation of the company's safety rules. Respondent contends that on three previous occasions Shirley had. been reprimanded for
using the Bobcat and that he knew he was not allowed to operate equipment
without authorization or without knowing how to operate it.

2525

The evidence shows that a safety program was established about 5 months
before the accident. However, the testimony of Paul Misenhimer, the safety
director, and Harry Reeves, the general manager, indicate that records of
the meeting ~ere not well kept. Terry Davidson and Freddie Smitherman, the
only employees to testify about the substance of the safety meetings, which
were supposedly held once a week, remembered very little about the meetings
or whether any were held.
I find that Respondent did not adequately train its employees about the
dangers of operating equipment without being qualified or without obtaining
authority. There was evidence that Herman Shirley acknowledged receipt of
the company's safety handbook and that he knew of the rule against operating
equipment without authorization. However, a preponderance of the evidence
shows that various employees who were not authorized to operate the Bobcat
used the machine anyway and on three previous occasions management personnel
observed Shirley using it. When observed using the equipment without authorization, he was not disciplined but was'told simply to cease using it. There
was also evidence, which I credit, that Respondent permitted its employees
to use the Bobcat without being qualified. Freddie Smitherman stated that
he used the Bobcat with the consent of Joe Dial, the plant foreman, before
becoming qualified. Only after gaining experience in this fashion did he
become qualified and, subsequently, authorized.
I find that Respondent was negligent in not taking appropriate measures
to prevent or deter Shirley (1) from operating the Bobcat without authorization and (2) from operating it on the dump haulage road. I find that Respondent's safety program failed to impress upon Shirley an absolute necessity to
refrain from using equipment without authorization. I find that Respondent
took no measures, such as a warning sign, to prevent employees from using the
Bobcat on the dump haulage road. I also find that Respondent neglected to
warn its employees who used the haulage road, including Shirley, of the
washed out berms on the outer bank.
Respondent also asserts that the Secretary failed to prove by a prepon=·
derance of the evidence that the accident was caused by a defect in the
Bobcat's steering and driving systems and argues that it was just as likely
the result of Herman Shirley suffering a heart attack while operating the
Bobcat. Respondent argues that the fact that Shirley was 67 years old and
that the Bobcat veered gradually for 142 feet to the side of the road lead to
a reasonable inference that Shirley became unconscious and slumped forwarq
onto the levers, causing the machine to continue traveling down the haulage
road and to leave the road. However, there was no medical evidence to
support a conclusion that Herman Shirley was rendered unconscious before
the machine left the road, and I find this theory to be mere speculation.
The preponderance of the evidence establishes that death was due to a combination of defects negligently caused and permitted by Respondent, including:
(1) the hydraulic fluid leak; (2) the missing berm; and (3) the removal of
the ROPS. These negligent defects combined with Respondent's negligence in
not taking more effective and reasonable measures to prevent or deter Shirley
from operating the Bobcat without authorization and from operating it on the
dump haulage road.

2526

CONCLUSIONS OF LAW
1. The undersigned Judge has jurisdiction over the parties and subject
matter of this proceeding.
2. Respondent violated 30 C.F.R. § 56.9-22 by failing to provide a berm
on the outer bank of the elevated roadway as alleged in Citation No. 81004.
Based upon the statutory criteria for assessing a civil penalty for a violation of a mandatory safety standard, Respondent is assessed a penalty of
$10,000 for this violation.
3. Respondent violated 30 C.F.R. § 56.9-2 by using defective equipment,
i.e., the Bobcat front-end loader, as alleged in Citation No. 81007. Based
upon the statutory criteria for assessing a civil penalty for a violation of
a mandatory safety standard, Respondent is assessed a penalty of $5,000 for
this violation.
4. Respondent violated 30 C.F.R. § 56.• 9-88 by failing to provide rollover protection on the Bobcat front-end loader as alleged in Citation/Order
No. 81053. Based upon the statutory criteria for assessing a civil penalty
for a violation of a mandatory safety standard, Respondent is assessed a
penalty of $10,000 for this violation.
ORDER
WHEREFORE IT IS ORDERED that Allied Products Company shall pay the
Secretary of Labor the above-assessed civil penalties, in the total amount of
$25,000.00,within· 30 days from the date of this decisiono

tJ~::±~v~
WILLIAM FAUVER, JUDGE
Distribution Certified Mail:
Murray A. Battles, Esq., US Department of Labor, Office of the Solicitor,
1929 9th Avenue South, Birmingham, AL 35205
Gilvert E. Johnston, Esq.,Johnston, Barton, Proctor, Swedlaw & Naff, Twelfth
Floor Bank for Savings Building, Birmingham, AL 35203

·2527

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703) 756-6210/ll/12

5
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.
THE PITTSBURG & MIDWAY COAL
MINING COMPANY,
Respondent

SEP 1980
Civil Penalty Proceedings
Docket No. BARB 79-307-P
A.O. No. 15-11348-03002
Docket No. BARB 79-285-P
A.O. No. 15-11348-03001
Docket No. PIKE 79-129-P
A.O. No. 11348-03004 F
Docket No. KENT 79-74
A.O. No. 15-11348-03006
Docket No. KENT 79-180
A.O. No. 15-13348-03007
Docket No. KENT 79-367
A.O. No. 15-13348-03009
Docket No. KENT 79-269
A.O. No. 15-11348-03008
Docket No. KENT 79-99
A.O. No. 15-11348-03003
Pleasant Hill Surface Mine
Docket No. KENT 79-229
A.O. No. 15-02021-03005
Colonial Strip Mine

DECISIONS
In its Decision of August 4, 1980, the Connnission remanded the
captioned "independent contractor" cases to me for the limited purpose
of affording the Secretary an opportunity to consider several enforcement options available to him as a result of my decisions of February 8, 1980,

2528

affirming his decision to proceed against the respondent mine owneroperator rather than against a number of independent contractors. As
I interpret the Commission's remand, the Secretary had thirty (30) days
to make up his mind, and to inform me as to any enforcement decision
in this regard. On September 4, 1980, the Secretary filed a response
to the Commission's decision on remand and a copy is attached and incorporated
herein by reference.
In view of the fact that the Secretary. indicated to the Commission
during the appeal of these cases that he now desires to achieve "fair
enforcement" of the Act in independent contractor cases, and in view of
Commissioner
Jestrab's observations in his dissent concerning the
Secretary's concession that the respondent is not the operator, it seems
to me that it is incumbent on the Secretary to decide how he now wishes
to proceed in these cases, and that is precisely how I interpret the
Connnission's remand. However, rather than doing this, the Secretary is
now attempting to shift the burden to the respondent and to the contractors
to take the initiative for the substitution or parties, and in the alternative
he suggests that the case be reopened to permit the respondent to .implead
the contractor as a third party. The Secretary's apparent refusal to comply
with the Commission's decision that he take the enforcement initiative
in these cases is apparently based o~some mysterious policy question
which is characterized by the Secretary at pg. 2 of his remand statement
as something not in his interest.
It seems obvious to me that the Secretary has not complied with
the Commission's decision on remand. Accordingly, in order to give
the Secretary a· fresh .opportunity to apply his new enforcement policy,
and in keeping with his avowed intent to insure that "fair enforcement
of the Act'' will be followed in contractor cases, IT IS ORDERED that
all of these dockets be DISMISSED, without prejudice to the Secretary
instituting new proceedings against any and all parties who he believes
should be pursued.

Attachment
Distribution:
Marvin Tincher, Esq., U.S. Department of Labor, Office of the Solicitor,
280 U.S. Courthouse, 801 Broadway, Nashville, TN 37203 (Certified Mail)
George M. Paulson, Jr., Esq., The Gulf Companies, Law Dept., 1720 S.
Bellaire St., Denver, CO 80222 (Certified Mail)

2529

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION
Petitioner
v.
PITTSBURG & MIDWAY COAL
MINING COMPANY
Respondent

}
}
}
}
}
}
}
}
}
}
}
)
)
)

CIVIL PENALTY PROCEEDING
DOCKET NOS. BARB 79-307-P
BARB 79-285-P
PIKE 79-129-P
KENT 79-74
KENT 79-180
KENT 79-367
KENT 79-269
KENT 79-99
KENT 79-229

SECRETARY OF LABOR'S
STATEMENT ON "REMAND
On August 4, 1980, the Federal Mine Safety and Health Review
Commission (Commission) remanded this case in order to afford the
Secretary of La_bor (Secretary) "an opportunity to determine whether
to continue to prosecute these citations against Pittsburgh & Midway
Coal Mining Company (P&M}, or any independent contractors which
are claimed to have violated the standards cited, or both."

As

noted by the Commission in its order, the Secretary suggested a
remand concerning this case at oral argument.
In making his reply to the remand order, the Secretary
recognizes that his response may not neatly fit the categories
outlined in the Commission's order.

In the Secretary's view,

. each case stands in its own right and his action must be geared
to that particular case.
unchanged:

However, one central point remains

mine operators remain liable for violations committed

by independent contractors at their mine site.

What has changed

FEDERA~ MIM~ SAFETY ArlD

REC. SEP 4 ml
2530

HEALTH REVIEW COMMISSIOtl

is the enforcement policy of citing the production operator and
only the production operator for these violations.

Under.new

policy guidelines effective in late June, independent contractors,
in most instances, will be cited in their own right for violations
they have committed.

Only in limited circumstances will production

operators be

cited for such violations.

See 45 F.R. 44494 ·et seq.

July 1, 1980.

This enforcement policy is essentially prospective,

i.e., it affects enforcement actions taken after the policy change.
It was not intended, nor should it be so construed, as an admission
that previously issued citations given to production operators are in
any way legally unenforceable.

However, the new policy directive

does permit some additionaL flexibility in trying the older· cases.
Several options are potentially open.

The Secretary could attempt

to either SQbstitute the contractor-operator for the owner-operator
or attempt to join the contractor.

While legal efforts of this

nature may be possible in some cases (procedural difficulties may
exist in both courses of action), they do not appear to be in the
Secretary's interest in this case.

Two other courses remain.

One

is for the producer and contractor to join in a motion to substitute
contractor for producer.

The Secretary, based on his new policy,

would not oppose this cou~se.

If the private parties agree to this

action and the contractor in consenting to this course clearly
waives all possible procedural objections, the Secretary would
have no reason to object to a result which would conform to the
new policy.

The other option is to reopen the case to permit the

operator an opportunity to perfect an attempt to implead the

2531

contractor as a third party respondent.

As you may know, this

course was recently taken in Secreta·ry of Labor v. Morton Salt
Division v. Frontier-Kemper -Contra·ctors, CENT 80-59-M, April 14,
1980.
Accordingly, the Secretary sugg~sts that the record should
remain open to permit the production operator, P&M, to explore
either of its options and advise the presiding judge if it wishes
to pursue either course.

While the-secretary may, in other as yet

untried cases, consider and attempt to involuntarily join the
contractor, that course does not appear appropriate in this case
where the initial decision of the presiding judge is favorable to
the Secretary and attempting to retry the case would be of little
value.
Respectfully submitted,

~ 4 "?fie=.£.

TOmaSA.~scoino
Counsel for Trial Litigation
Attorney for Mine Safety and
-Health Administration
U. s. Department of Labor
Office of the Solicitor
4015 Wilson Boulevard
Arlington, Virginia 22203
Telephone: (703) 235-1153

2532

CERTIFICATE OF SERVICE
A copy of the foregoing Secretary of Labo~'s Statement on
Remand was served by U.

s. Mail, postage prepaid, this

day of September, 1980, upon:
Terrance M. Cullen, Esq.
The Pittsburg & Midway Coal
Mining Company
1720 South Bellaire St.
Denver, Colorado 80222

Thomas A. Mascolino

2533

sL!d-

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYL.INE TOWERS NO. 2, lOTH FLOOR
52oS LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

5

SEP 1980
I

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket No. SE 79-10
A/O No. 01-01492-03005 V

Petitioner

v.
Blocton Strip Operation
BURGESS MINING AND CONSTRUCTION
CORPORATION,
Respondent
DECISION
ORDER OF DISMISSAL
Appearances:

Murray A. Battles, Esq., Office of the Solicitor,
U.S. Department of Labor, Birmingham, Alabama, for
Petitioner, MSHA;
w. E. Prescott III, Burgess Mining and Construction
Co~poration, Birmingham, Alabama, for Respondent,
Burgess Mining and Construction Corporation.

Before:

Judge Merlin

This case is a petition for the assessment of a civil penalty filed by
the Government against Burgess Mining and Construction Corporation. A hearing was ;,"'ld on August 20, 1980.
At the he'lring, tht pa

.Les

agreed to the following stipulations (Tr.

4-5):
1. The operator is the owner and operator of the subject mine.
2. The operator and the mine are subject to the jurisdiction of the Federal Mine Sa ..:ety and Health Act of 1977.
3. The Administrative Law Judge has jurisdiction over
these proceedings.
4. The inspector who issued the subject citation and
termination was a duly authorized repres~ntative of the
Secretary of Labor.

2534

5. A true and correct copy of the subject citation
and termination were properly served upon the operator in
accordance with the Act.
6. Copies of the subject citation and termination
are authentic and may be admitted into evidence for the
purpose of establishing their issuance but not for the
purpose of establishing the truthfulness or the relevancy
of any statements asserted therein.
7.

The operator is medium in size.

8. The alleged violation was abated in a timely
manner and the operator demonstrated good faith in
obtaining abatement.
9. The assessment of a civil penalty in this proceeding will not affect the operator's ability to continue in business.
At the hearing, documentary exhibits were received and witnesses testified on behalf of MSHA and the operator (Tr. 10-96). At the conclusion of
the taking of evidence, the parties waived the filing of written briefs,
proposed findings of fact and conclusions of law. Instead, they agreed to
make oral argument and have a decision rendered from the bench (Tr. 96).
A decision was rendered from the bench setting forth findings, conclusions,
and determinations with respect to the alleged violation (Tr. 105-107).
BENCH DECISION
The bench decision is as follows:
This case is a petition for the assessment of a civil
penalty. The alleged violation is of section 77.130l(a)
which provides as follows: "Detonators and explosives
other than blasting agents shall be stored in magazines."
The subject citation sets forth, in pertinent part, that
a box-type magazine used to store explosives or detonators
in the work areas was not provided in the drilling and hole
loading area of the coal pit where three men were working at
drilling and loading holes, and that there were five caps
and five primers and approximately 100 ammonium nitrate fuel
oil bags in the cargo space of a flatbed truck located within
50 feet of holes already loaded and the men working in the
area on the drill bench.
The MSHA inspector testified that he did not know how
the caps, primers, and ammonium nitrate bags were brought to
the pit area from their permanent storage magazines, which

2535

magazines had.4 inches of steel around them. At the time the
inspector. saw these materials in the pit area, the hopper
truck, which was the approved means to transport them, was
being used elsewhere and the materials were lying on the
flatbed truck referred to in the citation. According to the
inspector, when the citation was issued the holes were being
drilled and the caps, primers, and ammonium nitrate would be
used in a short period of time, .!..·~·, a matter of minutes.
The Solicitor argues that 130l(a) applies because everything is stored until it is actually used. I am unable to
accept this argument.
First, the verb to "store" is defined as "to put aside,
or accumulate, for use when needed;"·Webster's New World
Dictionary, Second Edition. These articles were not put
aside. On the contrary, they had been taken from the storage
magazine, where they had been put aside, and now had been
brought to the pit area where they were just about to be used.
Secondly, application of 130l(a) to this case would
ignore the entire scheme· and sequence of subpart "N" whicl}
deals with "Explosives and Blasting." Section 1301, with
its many subparts, obviously deals with explosives when
they are not going to be immediately used. Sec.tion 1302
deals with the transportation of explosives and, finally,
section 1303 sets forth the many requirements for the handling of explosives as they are about to be used. In particular, se~tion 1303(f) provides that "Explosives shall
be kept separated from detonators until charging is started."
The Solicitor admitted that 1303(f) and 130l(a) might
overlap. However, I do not believe I should attribute needless overlapping and sloppy drafting to the regulations
where it· is neither necessary nor appropriate. The sequence
set forth in subpart "N" is clear. Accordingly, I conclude
section 130l(a) does not apply and that the instant petition
must be dismissed.
I must state, however, that the operator hardly covers
itself with glory in this matter. The juxtaposition of
these materials on the flatbed truck appears to have been
hazardous. It may be that, despite the time lapse, consideration should be given by the Secretary to amending the
citation by changing the cited mandatory standard and to
filing another petition.
In light of the foregoing, therefore, the instant petition is dimissed and no penalty is assessed.

2536

DENIAL OF MOTION TO AMEND
After the close of the hearing and rendition of the bench decision, the
Solicitor on August 25, 1980, filed a written motion to amend the instant
petition for civil penalty to substitute section 77.1303(f) instead of
section 77.130l(a). The operator then filed a vigorous objection. I find
the Solicitor's motion wholly without merit. At the hearing in this case,
the operator defended itself only against a charge of violating section
77.130l(a). As set forth above, the bench decision raised only the possibility that another petition for assessment of a civil penalty might be
filed in the future based upon an amended citation. If the citation were
amended by MSHA and a new petition filed by the Solicitor, the operator
would then be entitled to all the Secretary of Labor's prehearing procedures
with respect to any alleged violation including the assessment conference.
The bench decision here did not and indeed, could not decide that there
was a violation of section 77.1303(f). To grant the Solicitor's request
would result in a denial to the operator of_ fundamental due process. This
I cannot do. The motion is denied.
ORDER
The foregoing bench decision is hereby AFFIRMED.
The petition to assess a civil penalty in the above-captioned proceeding
is DISMISSED.
The Solicitor's

Administrative Law Judge
Distribution:
Murray A. Battles, Esq., Office of the Solicitor, U.S. Department of
Labor, 1929 South Ninth Avenue, Birmingham, AL 35205 (Certified Mail)

w. E. Prescott III, Authorized Representative, Burgess Mining and
Construction Corporation, P.O. Box 26340, Birmingham, AL 35226
(Certified Mail)

2537

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
520S LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

5

SEP 1980

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket No. SE 79-9
A.C. No. 01-01897-03002

Petitioner

v.
Gurnee Strip Operation No.. 2
BURGESS MINING AND CONSTRUCTION
CORPORATION,
Respondent
DECISION
ORDER TO PAY
Appearances:

Murray A. Battles, Esq., Office of the Solicitor, U.S.
Department of Labor, Birmingham, Alabama for Petitioner,
MSHA;
w. E. Prescott III, Burgess Mining and Construction
Co.rporation, Birmingham, Alabama, for Respondent, Burgess
Mining and Construction Corporation.

Before:

Judge Merlin

This case is a petition for the assessment of a civil penalty filed by
the government against Burgess Mining and Construction Corporation. A hearing was held on August 20, 1980.
At the hearing, the parties agreed to the following stipulations
(Tr. 4-6):
1.

The operator is the owner and operator of the subject

mine.
2. The operator and the mine are subject to the jurisdiction of the Federal Mine Safety and Health Act of 1977.
3. The Administrative Law Judge has jurisdiction over
this proceeding.
4o The inspector who issued the subject citation was a
duly authorized representative of the Secretary.

2538

'
5. A true and correct copy of the subject citation and
termination was properly served upon the operator in accordance with the Act.
6. Copies of the subject citation and termination are
authentic and may be admitted into evidence for the purpose
of establishing their issuance but not for the purpose of
establishing the truthfulness or the relevancy of any statements asserted therein.

7. In 1977, the Gurnee Strip Operation No. 2 produced
an annual tonnage of 55,772. The controlling company,
Burgess Mining and Construction Corporation, had an annual
tonnage of 540,361. The operator is medium in size.
8. Gurnee Strip Operation No. 2 had no assessed violations in the preceding 24 months and the company, as a whole,
had 116 assessed violations.
9. The alleged violation was abated in a timely
manner: and the operator demonstrated good faith in obtaining abatement.

10. The assessment of a civil penalty in this proceeding will not affect the operator's ability to continue in
business; b~t it noted that the Gurnee Strip Operation No. 2
is no longer operating although, of course, Burgess Mining
continues to operate other mines.
At the hearing, documentary exhibits were received and witnesses testified on behalf of MSHA and the operator (Tr. 7-56). At the conclusion of
the taking of evidence, the parties waived the filing of written briefs,
proposed findings of fact and conclusions of law. Instead, they agreed to
make oral argument and have a decision rendered from the bench (Tr. 56). A
decision was rendered from the bench setting forth findings, conclusions,
and determinations with respect to the alleged violation (Tr. 75-79).
BENCH DECISION
The bench decision is as follows:
This case is a petition for the assessment of a civil
penalty. The alleged violation is of Section 77.410 of the
mandatory standards, which provides the following: "Mobile
equipment, such as trucks, forklifts, front-end loaders,
tractors, and graders, shall be equipped with an adequate
automatic warning device which shall give an audible alarm
when such equipment .is put in reverse."

2539

I

The subject citation recites in pertinent part that the
mechanics truck, working in the pit area, was not provided
with an automatic warning device which would give an audible
alarm when it was put in reverse.
It is undisputed that the cited truck did not have a
backup alarm. The operator contends, however, that S~ction
77.410 is so ambiguous that it should be invalidated. I
reject this argument because I am convinced that the
standard is not ambiguous. On the contrary, its meaning
is plain and clear. Mobile equipment such as trucks must
have automatic backup alarms. The regulation, therefore,
applies to all specified equipment which moves.
The Court of Appeals for the Third Circuit, in Lucas
Coal Company v. Interior Board of Mine Operations Appeals,
522 F.2d. 581 (1975), not only recognized the validity of
this standard but went further and applied it to bulldozers
which are not specifically mentioned in this standard. The
Third Circuit held that the examples given in the mandatory
standard are not all inclusive. This case, therefore, is
even stronger than Lucas for application of the standard.
The cited equipment in this case is a truck, which is
mobile. It falls, therefore, squarely within the terms
of 77.410. I find, therefore, that a violation exists.
In addition, I note that 77.410 does not distinguish
between various types of trucks. I will not create an exception to the plain language of the standard for pickup trucks
or for.any other kind of trucks. If it is desirable to do
so, then proper procedures exist through the rulemaking process. Administrative Law Judge Melick in Secretary of Labor
v. King Knob Coal Company, WEVA 79-360, (June 27, 1980), held
that pickup trucks were covered by this standard.
A great deal of testimony was taken with respect to
whether the rear view from the truck was obstructed. I find
it more probative and accept·the inspector's testimony that
it was.. The operator's witness did not see the truck on the
day in 'question. It appeared from-the testimony of the
inspector and from statements by the Solicitor that the
Secretary has adopted a policy whereby these warning devices
need not he provided for pickup trucks unless the rear view
is obstructed. I was not furnished with any documentary evidence of this policy. However, I have with me the particular
page from the March 9, 1978, MSHA Surface Manual which provides in pertinent part as follows: "The warning device
required by this Section need not be provided for automobiles,
jeeps, pickup trucks, and similar vehicles where the operator's view directly behind the vehicle, is not obstructed."

2540

I believ~ that if the Secretary wishes to so circumscribe
this standard, then he should follow the rule-making process
rather than just placing a change in the inspector's manual.
I am not bound by the manual. North American Coal Corporation,
3 IBMA 93, 106 (1974). Kaiser Steel Corporation, 3 IBMA 489,
498 (1974). Indeed, the Third Circuit, in Lucas said: "We need
only say that there is nothing in 77.410 which limits its
coverage to vehicles with an obstructed view to the rear."
522 F.2d at 585.
In any event, having accepted the inspector's testimony,
I find a violation existed even under the interpretation set
forth in the manual because based upon the inspector's testimony the rear view from the truck was obstructed.
I conclude the violation was serious because a major
injury could result. This truck was used in areas where
people work.
I conclude the operator was negligent because, as I have
already stated, the language of the mandatory standard is so
clear. I further conclude the operator was negligent because
even under the interpretation set forth in the inspector's
manual the operator knew, or should have known, that the rear
view from the truck should not be obstructed.
I reject the operator's contention with respect to what
customary u~age of various terms are in the mining industry
as a basis for not applying the standard. It would be an easy
matter for the mandatory standard to specifically incorporate
industry interpretation. This standard does not do so. Its
meaning is plain on its face.
Other criteria have been stipulated to and I take them
into'account into fixing the penalty.
In light of the foregoing, and having due regard for all
the statutory criteria, a penalty of $250.00 is assessed.
ORDER
The foregoing bench decision is hereby, AFFIRMED.
The operator is ORDERED to pay $250 within 30 days from the date of
this decision.

Paul Merlin
Assistant Chief Administrative Law Judge

2541

Distribution:
Murray A. Battles, Esq., Office of the Solicitor, U.S. Department of
Labor, 1929 South Ninth Ave., Birmingham, AL 35205 (Certified Mail)
W. E. Prescott III, Authorized Representative, Burgess Mining and
Construction Corporation, P.O. Box 26340, Birmingham, AL 35226
(Certified Mail)

2542

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

SEP
SECRETARY OF LABOR;
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
COWIN AND COMPANY, INC.,
Respondent

8 1980

Civil Penalty Proceedings
Docket Nos. HOPE 76-210-P
HOPE 76-211-P
HOPE 76-212-P
HOPE 76-213-P
Beckley No. 1 Mine,

DECISION
Appearances:

J. Philip Smith, Esq., Office of the Solicitor, U.S.
Department of Labor, Arlington, Virginia, for Petitioner, Secretary of Labor;
William H. Howe, Esq., Loomis, Owen, Fellman & Howe,
Washington, D.C., for Respondent, Cowin and Company,
Inc.

Before:

Chief Administrative Law Judge Broderick
STATEMENT OF THE CASE

This case was originally tried under section 109(c) of the
Federal Coal Mine Health and Safety Act of 1969, 30 u.s.c. § 819(c).
The decision was issued on September 14, 1978. The Fourth Circuit
Court of Appeals held on December 28, 1979, that Respondent should
not have been charged as "an "agent" of an operator under section
109(c) of the Act, but as an operator under section 109(a). Cowin
and Company, Inc. v. FMSHRC, 612 F.2d 838, 840 (4th Cir. 1979).
The case was remanded so that the administrative record could be
reopened "for the submission of additional relevant evidence and
arguments before Cowin's civil liability is determined and· penalties can be assessed under the proper section." Id. at 841.
By order dated March 27, 1980, I granted leave to amend the
petition for assessment of civil penalties to allege liability
under section 109(a)(l) of the Act. Respondent's answer was
filed on April 18, 1980. The parties have stated that they do not
wish to submit additional evidence. A briefing schedule was set on
June 4, 1980. Respondent filed a brief on June 26, 1980, and Petitioner filed a reply brief on July 11, 1980. Respondent has
elected not to respond to Petitioner's reply brief.

2543

STATUTORY PROVISIONS
Section 109(a)(l) provides:
The operator of a coal mine in which a violation
occurs of a mandatory health or safety standard or
who violates any other provision of this Act, except
the provisions of title 4, shall be assessed a civil
penalty by the Secretary under paragraph (3) of this
subsection which penalty shall not be more than
$10,000 for each such violation. Each occurrence of
a violation of a mandatory health or safety standard.
may constitute a separate offense. In determining
the amount of the penalty, the Secretary shall consider the operator's history' of previous violations,
the appropriateness of such penalty to the size of
the business of the operator charged, whether the
operator was negligent, the effect on the operator's
ability to continue in business, the gravity of the
violation, and the demonstrated good faith of the
operator charged in attempting to achieve rapid compliance after notification of a violation.
Section 109(c) provides:
Whenever a corporate operator violates a mandatory health or safety standard or knowingly violates
or fails or refuses to comply with any order issued
under this Act or any order incorporated in a final
decision issued under this Act, except an order
incorporated in a decision issued under subsection
(a) 0£ this section or section 110(b)(2) of this
title, any director, officer, or agent of such
corporation who knowingly authorized, ordered, or
carried out such violation, failure, or refusal
shall be subject to the same civil penalties, fines,
and imprisonment that may be imposed upon a person
under subsections (a) and (b) of this section.
FINDINGS OF FACT
The discussions entitled "The Eleven Alleged Violations"
(pp. 9-15) and "Appropriate Penalties" (pp. 19-21) in my decision
of September 14; 1978, are incorporated herein by reference.
ISSUES
1. Did Respondent violate the s·tandards as charged by
Petitioner?

2.

Is 30 C.F.R. § 77.1903(b) a mandatory standard?

2544

3. Is Respondent an "operator" within the meaning of section
109(a)(l)?
4. Should the case be dismissed because of Petitioner's
alleged failure to follow its own procedures for assessment of
civil penalties?
DISCUSSION
Four arguments have been raised by Respondent since the remand.
Two may be disposed of by referring to my prior decision. Respondent
claims that 30 C.F.R. § 77.1903(b) is not a mandatory standard upon
which an order may be issued and a penalty imposed. This.claim was
raised and rejected in the first decision, on pages 12-13. Respondent also argues that there were no violations of mandatory standards,
referring to its brief filed on July 10, 1978. The first decision
also took account of this claim and rejected it. This case is before
me "for the submission of additional relevant evidence and arguments."
Cowin and Company, Inc. v. FMSHRC, supra. No additional evidence
has been offered and these two arguments are not new. The court of
appeals considered the whole record and it disagreed only with the
finding that Respondent was liable under section 109(c). "No merit"
was found in Respondent's other contentions. Id. I have found unpersuasive the additional analysis put forth in support of the first
argument since the remand. Respondent's first two arguments are
rejected.
Respondent next asserts that the Secretary cannot now deviate
from its "operators only" policy of enforcement, adopted in 1975
and sustained by the Commission in MSHA v. Old Ben Coal Company,
1 FMSHRC 1480 (October 29, 1979). According to that policy, Ranger
Fuel, the mine operator, would be the party responsible for any
violation on the part of Cowin and Company, Inc.
The independent contractor problem has long plagued enforcement of coal mine safety regulations. At the time of the accident on January 7, 1974, the controlling view was that independent
contractors could be liable as "operators" under the 1969 Coal
Act. Affinity Mining Company, 2 IBMA 57 (1973). In May of 1975,
a district court disagreed, after which the Secretary adopted his
"operators only" policy. Association of Bituminous Contractors v.
Morton, No. 1058-74.(])~D.C. 1975). The petition for assessment of
penalties was filed on January 15, 1976. Before the case was
decided in September of 1978, two circuit courts had concluded
that independent contractors could be liable as "operators,"
reincarnating the Affinity rule. Association of Bituminous Contractors v. Andrus, 581 F.2d 853 (~.c. Cir., February 22, 1978);
BCOA v. Secretary of Interior, 547 F.2d 240, 246 (4th Cir. 1977).
Despite this, the Commission in Old Ben approved the Secretary of
Labor's "interim" policy of citing only mine operators, for two reasons. First, "unpredictability, confusion and potential unfairness"

were sa-id to be threatened by giving inspectors blanket discretion
to decide who is the "operator" for purposes of liability. Second,
tolerance for the Secretary's -policy was warranted since the Secretary. of Labor bad been assigned responsibility for m:j.ne safety just
·recently.
The Secretary's new rules on independent contractor liability
have been published-. 45 Fed. Reg. 44494; (July 1, 1980) •. No unpredicta·bili ty, confusion or. potenti~l -u.nfai,rne_ss $!an,, re.s.ult_ .from ,,, .
holding· Cowin and Comp,any,- Inc,.,. to -the. section_ 109(,i) StfindH~ .·
in any event. The violations were clearly caused by the compa~y
and it had ample opportunity to present evidence on all matters
bearing on section 109(a) (.l.); liabi:!-itY•
' ,
Furthermore,. the, s.imple fact- is t.hat, d.espite ~he SE?cretary' s
policy,- the' law .prevailing at t:he:c.time of. the... first. deci05ipn. anq .
'still prevailing is' that ·i:ndep,~n,dent contractors ID-\iY· l?e liab].e .as
operators under the 1969 Coal Act. The court, therefore, appears
to have decide'd that:, con·tinu~d--.adherence-~to.· t}le, '~peratprs only"
policy is insupportable in this case.
,•·•

-.

11

',.

• ,... 1 .. :

':;·.

Even assuming that the policy is a rule which the_ Secretary.is
ordinarily bound to observe, the purpose of the doctrine that an
agency• is hound ,by its own rules is. "to px;e:vent _the :ar-bitrainess
Which is inherently characteristic Of an- ·agency~ S• ~Vi.ola•ti,on Of ·its
own procedures." United States v. Heffner, 420 F.2d 809, 812 (4th
Cir. 1970). Rooted as it is in notions of due process, this
doctrine is not inflexible. Adherence to agency policy in this
case produced a result more arbitrary than departure from it:
failure to cite an ·independent contractor. under·- the provi~ion of
law intended by Congress to apply to such entiti~s.. Moreove.r, the
decision_to depart ;from the policy was not the result of agency
caprice but was ditectedby a· federal court. I conclude that Respondent is subject to liability as an ·operator under section 109(a) (1).
Respondent's final claim is that the petition should be dismissed since the Secretary failed to follow his own regulations for
assessment of civil penalties. Specifically, Respondent states it
was not afforded a conference with an assessment officer or a chance
to negotiate a reduction in penalties before the assessments became
final.
It is true that 30 C.F.R. Part 100, as.· i t read. from 1974 to
1978, detailed penalty assessment procedures only for section 109(a)
cases. However,; Petitioner: states in its reply brief that Respondent was, in fact, originally charged as an operator under section.
109(a) and thus had the opportunity to avail itself of Part 100
procedures. Due to the change in enforcement policy discussed
above, Respondent had to be recharged as an agent of an operator.
Petitioner also states that it offered to enter into settlement
discussions with Respondent after this case was remanded by the
Fourth Circuit.

2546

Respondent's assertion tha~· t._e procedures in 30 c.F . R., Part 100,
were not followed 9 evE!nU.true, i.s.:lnconse'1uentbl. The Petitioi'i.er and
his predecessor, the !;Jtt.cretaty of tnterior 9 alwttys have been vested with
prosecutorial discretion to engage in settiement negotiations in civil
pertalty cases of this n~ture. Respondent does not contend that it ever
requested art opportunity to discuss s~ttlement which was denied by the
charging party. Respo~dent 9 s final claim ts rejected.
Petitioner to its tt!})ly brief stat~s that the civil penalties previously assessed shoulcl remain the sue and be reaffirmed. Respondent
has not addressed the bsue ·of· .the apptopriate penalty. No new evidence
having been introduced, the~e is no basis to·change the penalty originally
imposed.
·

CONCLUSIONS OF LAW
l•
Based '1n my deciston of S~ptembe~ 14, 1978, l find that Respondent violated.the mandatory standards as all~ged in Petitioner's
amended petition for asse~mnen~ ~f civil penalty' filed on April 7, 1980.
2.

JO c.F.R. t 17.1903(b) is a mandatory standard.

j.
Respondent is subject to liability as an operator under section
lo9(a)(l) of the.1969 Act.

4, The elaim that Re!ipondebt has· not.been afforded.the procedures
in JO C.F.R•; Part 100. even if true d0es not watrant dismissal of this
case.
,'

Respondent is OlIDEttED tt> pay the sum· of $74,000 within 30 days of
the date of this decision.

·

~ .Afi111'6n~

Y
.·

••

· James A. Btoderick

Chief Adminis tra tive La~ Judge

Distribution~

By certified. mail•
.
WUH1:1m H. tlo\<fe; Esq., Attorn~y for Cmrirt & Company, lnc., toomis, Owen,
'Fellman & Howe; 2020 K Street, N.W.; Washington, DC 20006
:

'

J. PhiHp Smith, trial Attbrney, Offtce·of the Solicitor, U.S. Department
of Labor, 4015 Wilsohlo\al~a~d, Arlit.tgton, VA 22103
Assessment ofHce, MShA• u.s. Department Of Labor, 4015 Wilson Bc>ulevard,
Arlington, VA 2i203 ·

2547

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 29006

September 9, 1980

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Civil Penalty Proceeding
Docket No. DENV 78-512-P
A/O No. 29-00095-02021V
York Canyon No. 1 Mine

KAISER STEEL CORPORATION,
Respondent
DECISION
Appearances:

Manuel Lopez, Esq., Office of the Solicitor, U.S.
Department of Labor, Arlington, Virginia, for
Petitioner, Secretary of Labor;
David Reeves, Esq., Oakland, California, for
Respondent, Kaiser Steel Corporation.

Before:

Chief Administrative Law Judge Broderick
STATEMENT OF THE CASE

Respondent is charged with a violation of 30 C.F.R. § 75.301, a
mandatory standard dealing with ventilation of working areas in
underground mines. The order forming the basis for this charge was
issued by a Federal mine inspector on February 2, 1977. The case thus
arose under the Federal Coal Mine Health and Safety of 1969, 30 U.S.C.
§ 801 et ~· (1970).
A hearing was held at Raton, New Mexico, on November 1, 1979,
before Administrative Law Judge Michels. Witnesses were Lawrence
Rivera, a Federal Mine inspector, George Krulyac, foreman for
Respondent, and Paul McConnell, a mine safety inspector employed by
Respondent. Because of the retirement of Judge Michels, the case
was, with the consent of counsel, assigned to me for decision on the
transcript of the hearing before Judge Michels.
I issued a decision on May 13, 1980. The Commission then
granted Respondent's petition for discretionary review. Upon discovering that several of the exhibits introduced at the hearing
were absent from the record, the Commission vacated my decision and

2548

remanded the case for further proceedings or appropriate reconsideration. Copies of the missing exhibits have been received and
placed in the record. I have reexamined the entire record, and
reconsidered the contentions of the parties. Based on that reexamination and reconsideration, I am issuing a new decision which
follows.
ISSUES
1. Did Respondent· violate 30 C.F.R. § 75.301 as charged by
Petitioner?
2.

If so, was the violation due to Respondent's negligence?

3. Can accumulations of methane at the working face be taken
into account in determining the gravity of a violation of 30 C.F.R.
§ 75.301?
4. If a violation occurred in this case, what is the
appropriate penalty?
REGULATION
The portion of 30 C.F.R. §, 75.301 most pertinent to this case
reads:
All active workings shall be ventilated by a
current of air containing not less than 19.5 volume
per centum of ·oxygen, not more than 0.5 volume per
centum of carbon dioxide, and no harmful quantities
of other noxious or poisonous gases; and the volume
and velocity of the current of air shall be sufficient to dilute, render harmless, and to carry
away, flammable, explosive, noxious, and harmful
gases, and dust, and smoke and explosive fumes.
The minimum quantity of air reaching the last open
crosscut in any pair or set of developing entries
and the last open crosscut in any pair or set of
rooms shall be 9,000 cubic feet a minute, and the
minimum quantity of air reaching the intake end of
a pillar line shall be 9,000 cubic feet a minute.
FINDINGS OF FACT
1. Respondent is the operator of the York Canyon No. 1 Coal
Mine in Raton, New Mexico.
2. Respondent's operations in York Canyon produce near1y a
million tons of coal per year and it employs approximately
400 employees. I conclude that Respondent is a large operator and,

2549.

there being no evidence to the contrary, I further conclude that
imposition of the penalty proposed by Petitioner would have no
effect on Respondent's ability to continue in business.

3. On February 2, 1977, in section 6L of the subject mine,
the last open crosscut was not being ventilated by a current of
air at least 9,000 cubic feet per minute in velocity. Based on
the testimony, I find that there was no perceptible movement of
air in the last open crosscut.
~

4. The loss of air flow was caused by a brattice in the previous open crosscut which was not functioning properly.
5. The brattice was improperly installed; its condition was
obvious and should have been noticed by Respondent during the prior
working shift.
6. Another brattice, hung from the last open crosscut to the
working face, was so severely damaged.that it could not have provided sufficient air flow across the working face.

7. At the time the lack of air flow was detected, the air in
the working face area contained 3.55 percent methane.
8. Four miners were in the vicinity of the face area at the
time the methane was detected, three of them performing maintenance
work on an energized continuous miner.
9. Paul McConnell, a mine safety inspector working for Respondent, was with Federal inspector Lawrence Rivera when the latter
detected the absence of air flow in the last open crosscut .at
6 a.m. He did not attempt to correct the problem at that time but
left for other areas of the mine, before Mr. Rivera began to check
for methane.

10. After ordering all miners out of the affected area and
ordering the power deenergized, Mr. Rivera issued an order of withdrawal to George Krulyac, the foreman of the morning shift, at
7:15 a.m. The air flow was restored and the area cleared of harmful quantities of gas by 8:45 a.m.
DISCUSSION
Federal inspector Lawrence Rivera arrived at the York Canyon
No. 1 Mine at about 1 a.m. on February 2, 1977. At 3 a.m., during
the maintenance shift, he and Paul McConnell, a mine examiner
employed by Respondent, entered the mine. The two arrived at section 6L at approximately 6 a.m. Mr. Rivera attempted to test the
air velocity in the last open crosscut, first with an anemometer
and then with a smoke tube. He was unable to obtain any readings.

He told Mr. McConnell that something was wrong with the air supply,
whereupon, he says Mr. McConnell told him he had other locations to
check and would have to leave (Tr. 20). Mr. McConnell admits that
he left the section but thinks that on the way to his other duties,
he tightened the brattice in the previous open crosscut to correct
the loss of air flow (Tr. 86). Mr. Rivera disputes this (Tr. 37)
and I find that Mr. McConnell left without investigating the condition further and attempting to correct it.
After Mr. McConnell departed, Mr. Rivera walked to the working
face and obtained a reading of more than 2 percent methane.
Laboratory tests on bottle samples taken by Mr. Rivera revealed
that the methane concentration exceeded 3.5 percent (Exh. P-3).
Mr. Rivera, recognized at the hearing as an expert on mine safety
(Tr. 11), believed this to be a dangerous condition and ordered the
miners in the area to deenergize the power center and leave the section. They had been performing maintenance work on an energized
continuous miner. A concentration of methane at or above 5 percent
is explosive. Less than 1 percent methane at the face is what is
acceptable (Tr. 20-22).
Mr. Krulyac arrived at the section at 7:15 a.m. at which time
he was handed the subject order. He left his crew behind the
power center and proceeded to correct the loss of air flow. By
ensuring that brattices at the previous open crosscut and the last
open crosscut were functioning properly, he abated the violation
before 8:45 a.m. I find that, as the parties stipulated, Respondent abated the violation in good faith.
Respondent does not deny that it violated 30 C.F.R. § 75.301
and I find that it did. The issue is the appropriate penalty to
be imposed. I have previously found that Respondent is a large
operator, that its ability to continue in business will not be
affected by the proposed penalty, and that Respondent displayed
ordinary good faith in abating the violation. The criteria
remaining to be evaluated are negligence, history of previous violations and gravity.
HISTORY OF PRIOR VIOLATIONS
Exhibit P-5 shows that during the period from February 2, 1975,
to February 2, 1977, there were 170 paid violations of mandatory
standards at the subject mine. Four were violations of 30 C.F.R.
§ 75.301; 11 others were violations of other ventilation standards.
In addition to these violations, Respondent was cited on February 1,
1977, the day before the order herein was issued, for a ventilation
violation in another section of the mine. After a hearing before
Judge Koutras, a penalty was assessed for a violation found to have
been serious and caused by Respondent's negligence. The decision
was affirmed by the Commission. MSHA v. Kaiser Steel Corp., DENV

2551

78-31-P, 1 FMSHRC 984 (August 3, 1979). I find that these facts
demonstrate a significant history of prior violations.
GRAVITY
The failure of ventilation in an underground coal mine can have
serious, even tragic, consequences. The Senate Committee Report on
the Federal Mine Safety and Health Act of 1977 states: "* * *
ventilation of a mine is important not only to provide fresh air to
miners, and to control dust accumulation, but also to sweep away
liberated methane before it can reach the range where the gas could
become explosive. In terms then of the safety of miners, ·the
requirement that a mine be adequately ventilated becomes one of the
more important safety standards under the Coal Act." s. Rept.
No. 95-181, 95th Cong., 1st Sess. 41 (1977), reprinted in LEGISLATIVE HISTORY OF THE. FEDERAL MINE SAFETY AND HEALTH ACT OF 1977 at
629 (1978).
The evidence in this case shows the absence of any movement of
air in the last open crosscut at a time when the continuous miner
was energized, a short time prior to the beginning of a production
shift. This is a serious violation of the standard. It is compounded by the finding that 3.55 percent methane was present in the
air at the working face. Although the percentage of methane was
not in the explosive range, it could easily and swiftly build up to
that range. Ignition sources were present and an explosion could
have resulted. I conclude that the condition was very serious.
Respondent argues that the methane concentration should not be
considered in assessing a penalty because it was charged with a
ventilation violation. It is sufficient ·response to note that
one of the most important reasons for the ventilation requirements is to "dilute, render harmless, and to carry away * * *
noxious and harmful gases * * *·"
NEGLIGENCE
The subject order charges a failure of ventilation. The evidence shows that it was primarily due to the condition of the
brattice in the crosscut outby the last open crosscut (point "C" on
Exh. P-6). There is evidence that the brattice cloth in the last
open crosscut (point "B" on Exh. P-6) was "spaced and damaged" (Tr.
24). The latter condition, even if it did not cause the ventilation problem, is evidence that Respondent was careless in maintaining brattice in the section. The condition was obvious and
had been present for some.time.
The testimony is conflicting as to the condition of the
brattice cloth at point C. The inspector testified that it was too
short to cover the opening by about 3-1/2 feet, causing the air flow
to be "short circuited." Mr. Krulyac testified that the brattice

2552

was ripped and blowing open in one corner. The inspector stated
that the condition was abated by adding a new strip of brattice
across the "whole length" of the existing brattice. Mr. Krulyac
stated that he corrected the condition by nailing a strip along''sl.de the rip to a timber to hold it down.
I accept the testimony of the inspector and find that the
brattice at point C on Exhibit P-6 was too short to seal the crosscut. The inspector's testimony was inconsistent on the question
of whether this brattice was damaged, but he was steadfast in his
insistence that it was too short to cover the crosscut opening.
It seems to me inherently unlikely that the inspector would either
invent such a claim or that his memory would fail him on a question so vital to his order. His notes (Exh. P-1) are not inconsistent with his testimony. Mr. Krulyac's written statement (Exh.
R-5) describes what was done to abate the violation: "We went back
to the next X cut and sealed it tight with brattice. Although
there already was a curtain there but the air was going through in
some places." This indicates that additional brattice was used to
cover the crosscut.
Therefore, I find that the brattice was improperly installed.
It is reasonable to infer that it was there at least since the
prior production shift. I reject as unreliable the preshift report
indicating sufficient ventilation in the section and conclude that
the ventilation problem had existed since the production shift.
Therefore, Respondent should have been aware of it and corrected
it. The carelessness shown by the record includes (1) the improperly installed brattice; (2) an additional damaged brattice; (3)
an energized continuous miner in the face area with no air ventilation and in the presence of 3.55 percent methane; (4) a ventilation
violation had been cited in another section the previous day and,
(5) the subject order was charged as an unwarrantable failure to
comply with the standard as a part of a 104(c)(l) chain.
These factors persuade me that the condition was caused by
Respondent's gross negligence.
In view of the fact that the violation in this case was very
serious, a substantial penalty must be imposed to induce an operator of this size to prevent similar violations in the future.
CONCLUSIONS OF LAW
1.

Respondent on February 2, 1977, violated 30 C.F.R.

§ 75.301.

2. Accum~lations of methane at the working face may be taken
into account in fixing an appropriate penalty for violation of
30 C.F.R. § 75.301.

2553

l. Under the c~r~"•staftce~ ~f ·t~ls case, tl similar violation
occuJ"ring on February le 1977.·at tl\e $ame mine. ls relevaQt and
may be considered in fixing
an appropdate
penalty.
'
.
~.

4.

'

;

'nle violation described Jn ~nciuaton

serious.

No. 1 was Vefy

5. Ttte violation descrlbedia Col\cl-.stpn Noel was the result
of Re&J>Andent's gross negligen~e.
"

6_. Based on the above findings ~f fact and conciusions of
law, and considering the -.tatuto11y ~riter~~. l conclud~.that the
'ppropriate pena~ty in thi~ case-i-. $4.000,

-

ORDER.

~espandent is ORDEUD tQ pay thesUll of $4•?00 t4thin 30 days
of the _.ate Qf ~his decisl9ne
_
_
_
_

.1~s. A/Jrvhd___ ·

~ - James A. Broderick
Ch~ef

Distribution~

Actainistratlve L~w Judge

ly cerUfled •U.

David a. Reeves, Esq,.•• ~ttorney at; Law,. Kaiser $te~1 ·corporation, -300
Lakeside Drive, ~ 2608•
Oaklarid, ~ 94666 _ ' - -·.
'
.
·,,
'
.
.
'

Manuel Lopez, Attorney, Office of ~.h~:_Solii:itor.~ u.s. Qepartment of Labor,
4015 Wilson Boulevard, Arlington, VA 22203 ·
'

-

Asses~ment Office, ttSHA. U.~. Depa~tment of Labor, 4Q15 Wil~on 6oQlevard. Arlington, VA 22203

.

-

.25.$4

.·

.

~

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
:}~3;W. COLFAX-AVENUE·
DENVER, COLORADO 80204

9 . SEP 1980

)
)
)
)
)

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA) ,·.
Petitioner,
, ·•

)"
)
)
)

UNITED · STATES STEEL CORPORATlON, .

Civil Penalty Proceeding·
DOCKET NO. wEST 80_;12-M

. MSHA Case'No. 48-00145-05005
DOCKET NO. WEST 80-13-M

' MSHA Case No •. 48-0014'5.;..05004

)-

.:

,'

)

'

Mine: · Atlantic·. Ci~y Ore ·
Operations and Plant

)
)

Respondent.
~~~~~~~~~~~~~~~~-)
'

.·

. t.·

,

'.lo

·'·'·'

.. : '" ',, ,'. +

DECISION AND ORDER
APPEARANCES·=,

·';: ·.,. •r
·~

.. •

"t. '

Phyllis K. Caldwel-1., ,.E~q.,. Off:ice of ·the Solicitor, United States
Department of.Labor; ~585Federa;l Building, 1961 Stout Street,
Denver, Colorado 80294,
for the Petitioner;
.Louise Q. ~ymons, E_sq., 600 Grant;: ~treet, .P.ittsb_µrgh, Pennsylvania
·152'30,
for the Respondent.
Before:

Judge Jon D. 'Boltz
STATEMENT OF THE CASE,

.

'

Pursuant to provisrnns of the Federal Mine'Safety and Health Act
of 1977, 30 U.S.C. § 801 et seq., the Petitioner seeks an order assessing
civil monetary penalties against the Respondent for violations alleged
in the three citations involved in the above-captioned cases. The
cases were consolidated for a hearing held in Denver, Colorado, on June
12, 1980. The Respondent denies it violated any of the standards cited
by the Petitioner.
FINDINGS OF FACT
Based upon stipulation of the parties, the following Findings of
Fact are made:
1. Respondent is a large operator, employing 529 employees at the
plant where the alleged violations took place.
2. The penalties imposed will not affect Respondent's ability to
continue in business.

2555

.......

3. The citations were issued by an authorized representative of
the Secretary of Labor.

4. In the 24 months prior to the issuance of the citations involved
in these cases, there were 33 assessed violations against the Respondent.
ADDITIONAL FINDINGS OF FACT AND DISCUSSION
DOCKET NUMBER WEST 80-12-M
Citation Number 33865
A violation of 30 CFR § 55.18-20 is alleged.

1

5. In a building located at the Respondent's taconite plant there
is a tripper gallery approximately 200 feet long. The gallery may be
reached by means of an elevator or by a stairway. (Tr. 11, 22, 55.)

6. A conveyor brings the material up to the tripper gallery where
a tripper mechanism causes the material to fall through a pants chute.
The chute directs the material through two rows of grizzlies which are
located over openi~gs in the floor. The grizzlies are located on each
side of the conveyor and after the material falls through the grizzlies
and openings in the floor it goes into t~e ore bin, located approximately
60 feet below the floor of the tripper gallery. (Tr. 14, 76.)
7. The openings in the floor are approximately 60 feet in length
and approximately 10 to 16 inches in width. They are covered by metal
grizzlies bars spaced about 1 foot apart. A seal belt covers the bars.
(Tr. 11, 55, 56, 76.)
8. At the time of the inspection, some of the grizzly bars on both
of the conveyor were missing, thus leaving an opening approximately
10 feet in length and 10 to 16 inches in width. (Tr. 72.)
side~

9. ·On May 15, 1979, by assignment of the Respondent, an employee
was working alone washing down the floor of the tripper gallery with a
water hose •• (Tr. 11.)
10. While working in the tripper gallery, this cleanup person could
not been seen nor could her voice be heard by other employees. (Tr.
16.)
11. None of the equipment in the tripper gallery is in operation
when the cleanup employee is working there. (Tr. 61.)
12. Light bulbs were located in the tripper gallery ceiling,
approximately 15 feet above the gallery floor. (Tr. 58.)

1./

Mandatory. No employee shall be assigned, or allowed, or be required
to perform work alone in any area where hazardous conditions exist that
would endanger his safety unless he can communicate with others, can be
heard, or can be seen.

2556

13. At the time the cleanup employee was working in the gallery,
the drive motor.of the equipment was locked out at the electrical junction
box. (Tr. 52, 58.)
The citation should be affirmed. The first determination to be
made is whether the area where the employee was assigned to work by
herself was an area where hazardous conditions existed that could endanger
her safety.
"Hazardous" is defined as "[e]xposed to or involving danger; perilous;
risky." Black's Law Dictionary 850 (rev. 4th ed. 1968). The mine
inspector testified that there were several hazardous conditions present,
including the possibility of an employee stumbling in the dust and the
possibility of hose water contact with the light bulbs. These possible
incidents are too remote to be considered "perilous" or "risky." The
inspector testified that the most hazardous condition present was the
open area in the floor where the grizzly bars were missing. I agree.
Although there is some confusion as to what the employee told the inspector
on the date of the violation, the import of the testimony was that the
employee was mucking directly over the open hole in the floor on that
date (Tr. 26). I f the grizzly bars had been in place, so that the
opening would have been approximately 10 to 16 inches in width and 1
foot in length, there probably would have been no hazardous condition
present within the meaning of 30 CFR § 55·.18-20. However, . because the
openings wer.e about 10 feet long, due to the absence of the bars, I find
that a hazardous condition did exist which would· endanger the safety of
the employee due to the possibility of the employee slipping and falling
into the opening.
Since there was a hazardous condition in the area where the employee
worked, it was necessary that she be able to connnunicate with others.
Turning again to the dictionary, to "connnunicate" is defined as follows:
"To bestow, convey, make known, recount, impart; to give by way of
information." Id, at 349.
The Respondent argues in its brief that there were two means of
communication available, a "pager" and the alarm bell in the elevator.
The evidence shows that there was a paging system available for use by
the employee and presumably she could "make known, impart, or give
in,formation" by means' of this equipment. However, the equipment was not
operable at the time of the inspection. As far as the alarm bell in the
elevator is concerned, even if the definition of to "communicate" were
stretched sufficiently to sanction use of the elevator alarm bell, there
was no evidence showing that the elevator would always be available and
would not be in use on a different floor when the employee would need to
use it. Such evidence falls far short of the communication definition.
I find that the employee was unable to communicate with others
within the meaning of the regulation. The citation was abated immediately
by the assignment of an additional employee to work in the area. (Tr.
18.)

2557

DOCKET NUMBER WEST 80-13-M
Citation Number 339622
A violation of 30 CFR § 55.20-3(a) is alleged.

2

14. In the electrical shop on May 7, 1979, approximately 30 wooden
blocks were located behind some lockers in an area used to dry electric
motors. The girth of the blocks measured 4 by 4 inches and 4 by 6
inches and they were from 1 to 3 feet long. (Tr. 84, 87, 92.)
15. The wooden blocks were in a 2 by 3 foot pile and a maximum of
four candy wrappers were observed in and around the wooden blocks. (Tr.
92.)
16.
motors.

The wooden blocks were used in connection with work on electric
(Tr. 96.)

This citation should be vacated. The evidence shows that the
blocks were used in the shop to block electric motors, auto engines, and
other equipment so that slings, cables and forklift trucks could secure
and lift them. The blocks are heavy and when not in use were tossed
into the area in which they were observed by the inspector. (Tr. 103,
104.) However, the inspector testified that there was no safety hazard
in regard to the method in which the blocks were piled (Tr. 100),
although it appeared to him that the employees had begun to use the area
as a refuse pile (Tr. 95). Under these circumstances it would be a
strained interpretation of the regulation.to find that up to four candy
wrappers located in or near the wood blocks constituted a failure-to
keep the work place clean and orderly, particularly when there was no
evidence as to how long the paper might have.been there, 1 hour or 1 month.
Citation Number 339620
A violation of 30 CFR § 55.12-30 is alleged.

3

17. An electric grinder with two grinding wheels measuring approximately
16 inches in diameter was located in the dozer and loader repair area.
The wheels were contained within a housing, the top of which was 3 1/2
to 4 feet above the. floor. (Tr. 120, 140, Exhibit P-4.)
18. When a grinding wheel is spinning under electrical power and
the power is turned off, the wheel continues to spin for 6 minutes
before coming to a·full stop. (Tr. 107.)
19. Each wheel is contained within a cast iron peripheral guard
that encloses the wheel except for the opening where grinding takes
place. (Tr. 135.)
2:_/ Mandatory. At all mining operations: (a) Workplaces, passageways,
storerooms, and service rooms shall be kept clean and orderly.
·

1_/

Mandatory. When a potentially dangerous condition is found it shall
be corrected before equipment or wiring is energized.

2558

This citation should be vacated. From the evidence presented, I
cannot find that a potentially dangerous condition existed in regard to
the electric grinder. The Petitioner showed that the grinder was in a
well traveled area of the. shop and that the citation would not have been
issued if the equipment had been located in an area where fewer persons
came into contact with it. Thus, there was no defect complained of in
regard to the equipment itself--just its location. There ~ere other
grinding wheels in the shop. When turned off, it took approximately
1 1/2 minutes for their grinding wheels to come to a full stop. Since
the grinding wheels are well guarded with a cast iron guard that completely
surrounds each wheel, except for the small opening where grinding takes
place, I find that the risk of injury is too remote to be considered a
"potentially dangerous condition" within the meaning of the cited regulation.
CONCLUSIONS OF LAW
1. The undersigned Judge has jurisdiction over the parties and the
subject matter of these proceedings.
2. The Respondent violated 30 CFR § 55.18-20 as alleged in Citation
Number 33865.
3. The Petitioner failed to prove that Respondent violated the
regulations cited in Citation Numbers 339622 and 339620.
ORDER.
Citation Numbers 339622 and 339620 and the penalties there·for are
VACATED. Respondent is ORDERED to pay a civil penalty of $72, in regard
to Citation 33865 within 30 days of the date of this Decision.

Administrative Law Judge
Distribution:
Phyllis K. Caldwell, Esq., Office of the Solicitor, United.States Department
of Labor, 1585 Federal Building, 1961 Stout Street, Denver, Colorado
80294
Louise Q. Symons, Esq., 600 Grant Street, Pittsburgh, Pennsylvania 15230

2559

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703) 756-6210111112

SEP 1980

9
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

Civil Penalty Proceeding
Docket No. WEVA 80-308
A.O. No. 46-01297-02026 V
Siltix Mine

THE NEw RIVER COMPANY,
Respondent
DECISION AND ORDER
The parties move for approval of a settlement of a willful violation
of the prohibition against by-passing the ground fault protection on
the circuit breaker feeding the high voltage circuit to the belt feeder
on the 023 section of the Siltix Mine. ·Counsel for the parties advise
that the perpretrator has never been identified. It further appears
that at ·the time of the violation, June 14, 1979, no concerted effort
was made either by MSHA or the operator to determine, by the use of
appropriate investigative techniques,. the culpable individual or individuals. !/
For these reasons, I conclude an investigation at this· late date to
determine the identity of the individual or individuals chargeable with
this act of reckless indifference to the safety would be unproductive.

!/ The inspector's statement furnished an investigatory lead that
was never followed. Under his remarks on negligence the inspector
stated:
"The person who did this has a thorough knowledge of the
electrical circuit and knew exactly where to place the
bridge in order to render the ground fault relay
inop•.:-rative.
This occurs often at this mine due to the fact that the
maintenance foremen find it easier and quicker to bridge
or block a circuit out than to repair it."

2560

I wish to take this occasion to once again emphasize that in my
view individual·miners of whatever rank who deliberately endanger fellow
workers by knowing and willful disregard for compliance with the mandatory
safety standards should be the subject of a civil or criminal investigatio1
and, where appropriate, prosecution under section llO(c) of the Act.
See, Secretary v. Southern Ohio Coal Co., 2 FMSHRC ~-(August 4, 1980)
and cases cited.
Sooner or later, Congress or the Secretary must face up to the
present glaring deficiencies in the Secretary's enforcement scheme.
Unless and until MSHA, management, and the unions join forces to ensure
that noncompliance by any miner will result in a severe monetary or
other penalty voluntary compliance will remain an illusion and miners
and their families will continue to suffer untimely deaths and disabling
injuries.
In my opinion, MSHA's policy of nonenforcement against the workforce, and particularly the rank-and-file, undermines effective compliance
and serves only to (1) engender a cynical disregard for the law, (2)
discourage voluntary compliance and (3) create an atmosphere in which
miners are induced to cut corners on safety in the interest of increased
production. Management's claim that immunizing the workforce is the
price paid for industrial peace and productivity has a hollow ring when
in case· after case it appears immunity is purchased at the expense of
safety. :?:_/ When the flaws in the present enforcement scheme are
:?:_/ While compliance with· the Mine Safety Law has increased the
cost of labor and reduced productivity, it has also sharply reduced the
number of mine disasters. The principal reason for the reduction in
productivity, however, is the fact t4at increased costs of production
have not been offset by breakthroughs in mining technology. The last
major innovation in the underground mines, the continuous miner, was
introduced twenty years ago. The World Coal Study notes the industry
has been slow to adopt the longwall, shortwall and other techniques that
greatly increase the percentage of recovery.

MSHA and the industry can take pride and comfort in the fact that
the disaster rate is down. But the sad fact that the miners and
their families must live with is the tragedy rate. This is the rate
of individual deaths and seriously disabling injuries, which is sharply
up. This rate, in my judgment, will only be tolled when every miner of
whateverI rank is held publicly accountable for compliance with the Mine
Safety Law. Much more effective enforcement at less cost can be achieved
by imposing personal accountability on the miners. Penalties rightly
criticized as ineffective, if not paltry,, when imposed on the corporate
entity should be supplemented and reinforced-by: imposition on culpable
individuals. There the corrective impact in terms of deterrent and
encouragement to voluntary compliance is much greater. Close scrutiny
of the present regulatory apparatus reveals that reliance on corporate
accountability results in ineffective overregulation at a cost greater
than the benefits conferred. .
(Footnote 2 continued on next page)

2561

frankly confronted, it is a small wonder that MSHA seems to have all the
clout of a moth hitting a sununer screen.
Turning to the instant motion, an -independent evaluation and de
novo review of the circumstances persuades me that given the· prevailing
enforcement policy the one-third reduction in the penalty proposed for
the corporate operator, from $3,000 to $2,000, is fully justified. The
time may come, however, when I may feel compelled to deny such a
settlement because MSHA and the operator were remiss in their duty
to produce the culprit or culprits and implead them as third-party
respondents. See, .Secretary v. Morton Salt v. Frontier-Kemper Contractors,
CENT 80-59-M, 2 FMSHRC, August 8, 1980. But that is a matter· for another
day.
Accordingly, it is ORDERED that the motion to approve settlement
be, and hereby is, GRANTED. It is FURTHER 0
RED that the operator pay
the penalty agreed upon, $2,000, on or bef
riday, September 19, 1980,
and that subject to payment the captioned
r be DISMISSED.

(Footnote 2 continued)
There is no inherent conflict between safety and productivity. As
the President's Conunission on Coal noted:

* * * conversations with industry, labor, and Government
regulatory officials and surveys undertaken by the
Commission staff suggest that the safest underground
mines--apart from any advantage owing to favorable
geological conditions and assuniing full compliance with
the safety law--are those in which the commitment of top
management to safety is strong and well known, efforts
to achieve good labor-management relations and open
conununication are practiced, regular equipment maintenance
is performed; and training of miners in safe practices
is stressed.

2562

Distribution:
James H. Swain, Esq., U.S. Department of Labor, Office of the Solicitor,
3535 Market Street, Philadelphia, PA 19104 (Certified Mail)
Anthony J. Sparacino, Esq., Sparacino, 13yron & Abrams, Raleigh County
National Bank Bldg., Beckley, WV 25801 (Certified Mail)

2563

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041 .

{703} 756•6230

1 0 SEP 1980
Contest of Citation

BETHLEHEM MINES CORPORATION,
Contestant

v.

Docket No. PENN 80-52-R
Mine No. 33

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket No. PENN 80-144
A.C. No. 36-00840-03040

Petitioner
v.

Mine No. 33
BETHLEHEM MINES CORPORATION,
Respondent
DECISION
Appearances:

John M. Gallick, Administrative Assistant, Bethlehem Mines
Corporation, Bethlehem, Pennsylvania, for Bethlehem Mines
Corporation;
James H. Swain, Esq., Office of the Solicitor, U.S. Department
of Labor, Philadelphia, Pennsylvania, for Secretary of Labor.

Before:

Judge James A. Laurenson
JURISDICTION AND PROCEDURAL HISTORY

This proceeding arises out of the consolidation of a contest of citation
and a civil penalty proceeding arising out of that citation. On November 6,
1979, Bethlehem Mines Corporation (hereinafter Bethlehem) filed a notice of
contest of a citation issued under section 104(d)(l) of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 814(d)(l) (hereinafter the Act).
On February 13, 1980, the Secretary of Labor, Mine Safety and Health Administration (hereinafter MSHA) filed a proposal for assessment of a civil penalty
against Bethlehem for violation of 30 C.F.R. § 75.1726(a). On April 30, 1980,
I ordered these cases consolidated under Procedural Rule 12 of the Federal Mine
Safety and Health Review Commission, 29 C.F.R. § 2700.12.

2564

A hearing was held in Ebensburg, Pennsylvania, on August 12, 1980. Joseph
Karpinski testified on behalf of MSHA. Paul Rainey, Robert Moore, and Ronald
Riley testified on behalf of Bethlehem.
ISSUES
The first issue is whether the citation under section 104(d)(l) was
properly issued. The second issue is whether Bethlehem violated the Act
or regulations as charged by MSHA and, if so, the amount of the civil penalty
which should be assessed.
APPLICABLE LAW
Section 104(d)(l) of the Act, 30 u.s.c. § 814(d)(l), provides in
pertinent part as follows:
If, upon any inspection of a coal or other mine, an authorized representative of the'· Secretary finds that there has been
a violation of any mandatory health or safety standard, and if
he also finds that, while the conditions created by such violation do not cause imminent danger, such violation is of such
nature as could significantly and substantially contribute to
the cause and effect of a coal or other mine safety or health
hazard, and if he finds such violation to.be caused by an
unwarrantable failure of such operator to comply with such
mandatory health or safety standards, he shall include such
finding in any citation given to the operator under this Act.
30 C.F.R. § 75.1726(a) provides in pertinent part as follows: "Men shall
not work on or from a piece of mobile equipment in a raised position until it
has been blocked in place securely."
Section 110.(i) of the Act, 30 u.s.c. § 820(i), provides in pertinent
part as follows:
In assessing civil monetary penalties, the Commission
shall consider the operatpr's history of previous violations,
the appropriateness of such penalty to the size of the business of the operator charged, whether the operator was negligent, the effect on the operator's ability to continue in
business, the gravity of the violation, and the demonstrated
good faith of the person charged in attempting to achieve
rapid compliance after notification of a violation.
STIPULATIONS
The parties stipulated the following:
1.

Bethlehem owns and operates the No. 33 Mine.

2565

2. Bethlehem and the No. 33 Mine are subject to the jurisdiction of the
Federal Mine Safety and Health Act of 1977.
3. The Administrative Law Judge has jurisdiction over the parties and
subject matter of this case.
4. Bethlehem is a large operator within the meaning of the Act and
employs 1,316 employees; the coal production for the No. 33 Mine in 1979
was 1,546,544 and the total corporate production for Bethlehem at that time
was 10,424,003.
5. Bethlehem demonstrated good faith in abatement with normal compliance after the citation was issued.
6. The assessment of a civil penalty in this case will not adversely
affect Bethlehem's ability to continue in business.
7. The conditions or practices listed iri the citation constituted a
violation of 30 C.F.R. § 75.1726(a).
8. Bethlehem Mine No. 33 was assessed for 366 violations in the
24-month period prior to October 5, 1979. This comes out to a rate of
.25 violations per inspection day or one violation every four inspection
days.
FINDINGS OF FACT
I find that the evidence of record establishes the following facts:
1. On October 5, 1979, Joseph Karpinsky, a duly authorized representative of the Secretary was conducting a regular quarterly inspection of
Bethlehem's Mine No. 33 in Cambria County, Pennsylvania.
2. During the course of his inspection, he observed a miner working on
the boom ~fa roof-bolting machine which was-raised 3 feet above ground level
and which was not blocked in place.
3. The miner was a':te: .ting to straighten a post which supported the
line cu tain.
4. At the time the miner was working on the raised part of the roofbolting machine, the section foreman was in the immediate vicinity of that
miner and was assisting the miner in attempting to straighten the post.
5. The section foreman was unfamiliar with 30 C.F.R. § 75.1726(a)
which prohibits men from working on or from mobile equipment in a raised
position until it has been blocked in place securely.
6. After the inspector informed the section foreman of the above provisions of law, the section foreman directed the miner to get down from
the raised portion of the roof-bolting machine and the miner did so.

2566

7. The miner who was working on the raised portion of the roof-bolting
machine was exposed to physical injuries in the event of a fall.
8. Bethlehem demonstrated good faith in abatement of this citation with
normal compliance after the citation was issued.
9. Bethlehem is a large operator a~d the assessment of a civil penalty
will not affect the operator's ability to continue in business.
10. This mine was assessed for 366 violations in the 24 months preceding this citation.•
DISCUSSION
In the instant case, Bethlehem concedes that it violated 30 C.F.R.
75.1726(a) but contends that its violation did not amount to an unwarrantable failure and that the proposed penalty in the amount of $255 is
excessive. In my Findings of Fact, supra, I found that the violation in
controversy occurred in the presence of Bethlehem's management, to wit, its
section foreman. Bethlehem's defense is based upon the following assertions:
(1) the section foreman was unaware of the provisions of the regulation at
issue; (2) the section foreman told the miner to get off the raised portion
of the roof bolter before being cited by the MSHA inspector; and (3) it was
unlikely that the raised portion of the roof bolter would move.
§

The term "unwarrantable failure" was defined by the Interior Board of
Mine Operations Appeals as follows:
[A]n inspector should find that a violation of any mandatory
standard was caused by an unwarrantable failure. to comply with
such standard if he determines that the operator involved has
failed to abate the conditions or practices constituting such
violation, conditions or practices.the operator knew or should
have known existed or which it failed to abate because of a
lack of due diligence, or because of indifference or a lack of
reasonable care. Zeigler Coal Company, 7 IBMA 280 (1977).
This definition was approved in the legislative history of the Act.

s. Rpt. No. 95-181, 95th Cong., 1st Sess. 32 (1977).

The facts of the instant case establish that the violation occurred in
the presence of the section foreman and that he took no action to abate this
violation until he was made aware of the law by the inspector. The contrary
testimony of Bethlehem's witnesses that the foreman told the miner to get off
the raised part of the roof-bolting machine before talking to the inspector
is rejected because it is less credible than the testimony of the inspector.
This conclusion is further supported by the fact that the foreman admitted
that he was unaware of the fact that this condition constituted a violation
of the regulations. Moreover, the foreman admitted that he never claimed to
have told the inspector that he directed the miner to get down before he was
advised of the violation. Therefore, under the above principle of law, it
is apparent that the violation in question was one of unwarrantable failure

2567

because the foreman failed to exercise reasonable care and due diligence to
abate this condition. It should also be noted that an operator cannot
escape a finding of unwarrantable failure by establishing that its foreman
did not know that a condition constituted a violation of law. Operators
are chargeable with knowledge of the law-and the test for unwarrantability
announced in Zeigler Coal Company, supra, includes the following: "condi. tions or practices the operator knew or should have known existed***·"
(Emphasis supplied.) This finding of unwarrantable failure implicitly
includes a determination that Bethlehem was negligent.
The remaining defenses of Bethlehem go to the gravity of the violation.
The only violation charged here is a failure to securely block in place mobile
equipment in a raised position. Thus, the only probability of occurrence that
is relevant here is the likelihood of injury resulting from some movement of
the mobile equipment. I find that only one miner was exposed to injury and the
probability of an occurrence was slight~
Based upon the evidence of record and the criteria set forth in section
llO(i) of the Act, I conclude that a civil penalty of $200 should be imposed
for the violation found to have occurred.
CONCLVSIONS OF LAW
1. Bethlehem and its No. 33 Mine are subject to the jurisdiction of the
Federal Mine Safety and Health Act of 1977.
2. The Administrative Law Judge has jurisdiction over the parties and
subject matter of this case.
3. Bethlehem violated 30 C.F.R. § 75.1726(a) as alleged by MSHA and
that violation was caused by the unwarrantable failure of Bethlehem to
comply with the above regulation because of the following: (A) Bethlehem's
section foreman should have known that working on the raised portion of
mobile equipment which was not blocked in place securely was a violation
of the above regulation; (B) the section foreman was present when the violation occurred and failed to exercise reasonable care and due diligence to
abate this violation; and (C) the violation could significantly and substantially contribute·to the cause and effect of a mine safety and health hazard.
4. Citation No. 0815883 was properly issued and Bethlehem's contest of
that citation is denied.
5. Bethlehem is assessed a civil penalty in the amount of $200 for the
violation.
ORDER
THEREFORE, IT IS ORDERED that the contest of citation is DENIED and the
citation is AFFIRMED.

2568

IT IS FURTHER ORDERED that Bethlehem pay the sum of $200 within 30 days
of the date of this decision for violation of 30 C.F.R. § 75.1726(a).

Distribution by Certified Mail:
John M. Gallick, Administrative Assistant, Bethlehem Mines Corporation,
1875 Martin Tower, Bethlehem, PA 18016
James H. Swain, Esq., Office of the Solicitor, U.S. Department of Labor,
3535 Market Street, Room 14480, Philadelphia, PA 19104

2569

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR.
52Q3 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

1 1 SEP 1980
SECRETARY OF LABOR;
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceedings
Docket Nos. WEVA 80-59
WEVA 80-60
WEVA 80-199
WEVA 80-200

Petitioner

v.
MICHAEL JILES AND
RICKEY C. BENNETT,
Respondents

DECISION
Appearances:

J. Philip· Smith, Esq., Office of the Solicitor, U.S. Department
of Labor, for Petitioner;
Michael Jiles and Rickey C. Mennett, pro ~ ,- for Respondents.

Before:

Judge Lasher

This matter arises under section llO(c) of the Federal Mine Safety
and Health Act of 1977. A hearing on the merits was held in Sutton,
West Virginia, on July 22, 1980. After considering evidence submitted by
both parties, I entered an opinion on the record. 1/ My oral decision containing findings, conclusions, and rationale appears below as it appears in
the record, other than for minor corrections in grammar, punctuation, and
the excision of obiter dicta:
This proceeding arises on the filing of a petition for
assessment of civil penalty by the Secretary of Labor pursuant to section llO(c) of the Federal Mine Safety and Health
Act of 1977, 30 u.s.c. § 820(c). The two Respondents,
Michael Jiles and Ricky C. Bennett, are charged with and have
admitted being an agent of the corporate mine operator,
Kerstan Corporation, and knowingly authorizing or ordering or
carrying out said operator's violations of two mandatory
health and safety standards, i.e., 30 C.F.R. §§ 75.200 and
75.316, which are reflected, respectively, in a section
107(a) withdrawal order dated October 13, 1978, No. 054239
and a section 104(d)(l) citation dated October 13, 1978,
No. 054603 for which Petitioner seeks against each of the
Respondents penalties of $300 and $200 respective~y.

1./ Tr. 80-89.

2570

There are no constitutional issues raised in this case under
the equal protection or due process clauses nor are there
any issues with respect to the construction of the section
of the Act involved, section llO(c).
Both Respondents have forthrightly admitted the violations charged and the only material focus of this proceeding
today was to take evidence with respect to penalty assessment factors. Since these are individual Respondents and
not mine operators the section llO(i) factors of size of
business and effect on an operator's ability to continue in
business are not directly relevant. In their place I have
substituted the economic ability of the individual Respondents to pay penalties.
Turning now to the first factor, that is the history of
previous violations~ I find, based upon the stipulation of
MSHA, that neither Respondent has a history of any previous
violations. Preliminarily, it also should be noted that
based upon the testimony of MSHA inspector Carlin Lucky, that
both Respondents, Jiles and Bennett, exercised good faith in
achieving rapid compliance with the violated standards upon
being notified of the two violations involved. Thus, the
remaining factors upon which evidence was taken and remain to
be discussed are the gravity or seriousness of the two violations; the negligence or other culpability of the two
Respondents in failing to correct the two violations; and the
economic condition of the two Respondents.
MSHA's evidence indicates that at approximately
11:30 p.m. on October 12, 1978, and after MSHA's supervisory
inspector, Clyde Perry, had received a telephone call from a
complaining anonymous miner at the Kerstan No. 1 Mine, MSHA
inspectors Carlin Lucky and George Moore arrived at the mine
to conduct an inspection. Upon their arrival they noted that
no preshift examination had been made and after Lucky spoke
to Jiles with respect thereto a preshift examination was made
which 1 was studied by Lucky and after which Lucky and Moore
went underground to make their visual inspection.
I

It should be noted at this point that the No. 1 Mine had
a daily production of approximately 100 tons; that it had
approximately 19 employees, 2 surface and 17 underground; and
that it operated in two shifts, a production shift from
8:00 a.m. to 4:00 p.m. and a maintenance shift from midnight
to 8:00 a.m. Resondent Jiles was section foreman on the
day-production shift and supervised between 10 and 13 men,
and Bennett was maintenance foreman on the night shift and
supervised between four and six employees. Other than the

2571

president of the Kerstan Corporation, Mr. C. K. Scott, Jiles
and Bennett were the only supervisory personnel at the mine.
According to Inspector Lucky, they_ran the entire operation.
The evidence, based on Inspector Lucky's testimony,
indicates that the roof control violation, 30 C.F.R. § 75.200,
was extremely serious. Inspector Lucky indicated in explanation of his description of the violation contained on the
withdrawal order itself, Petitioner's Exhibit 4, that six
posts had been installed some 6 or 7 feet from the face
whereas the roof control plan at page 17 thereof required
such posts to be on 5-foot centers. He also specified on the
mine map introduced by MSHA, Exhibit P-8, that four crosscuts
outby the face had been mined some 43 feet from the bolting
and that this violation, i.e .• , mining in by permanent roof
support, was likewise an infraction of the requirements of
the roof control plan as is reflected in drawing No. 1 at
page 17 of the plan •. !nspector Lucky described five in~tances
where there were infractions of the 20-foot width requirement
contained in the plan and that in these places mining widths
of 21 to 26 feet had been carried on. He also described dangerous roof conditions where roof bolts were discovered with
the heads sheered. In other areas the mine roof was loose
and heavy and was falling out around the roof bolts. Finally,
Inspector Lucky described areas where roof falls had occurred.
The sum of his testimony indicated extremely serious violations which arise out of, caused and occurred in dangerous
and hazardous areas of the mine. Since roof falls are the
singlemost cause of coal mine fatalities and since most of
the violations which were discovered by Inspectors Lucky and
Moore were in areas where miners conducted their work, the
violation described in Withdrawal Order 054239, with which
both Respondents are charged, is found to have a gravity
which would call for a substantial penalty.
With respect to the seriousness of the ventilation violation, the infr~ction is described in the subject citation
as follows: "The approved ventilation plan was not being
complied with in that seven open crosscuts were present
between the main intake and return air courses on the main
section." Inspector Lucky pointed out that section 6,
page 2 of the ventilation plan was violated since there were
not seven stoppings as required by the plan. I find this
violation to be only moderately serious, since there was no
urgent or proximate danger of any hazard coming to immediate
fruition at the time. The hazards are distinct but not
remote, there being (1) the presence of respirable dust which
constitutes a health hazard in view of its potential for the
acquisition of pneumoconiosis by the miners working in the
area and (2) the potential for inadequate ventilation to

2572

sweep away any concentration of methane gas liberated by the
mining process which might constitute a factor in an explosion. There was no showing that there was methane gas present
at the time-or any concentration of respirable dust. Therefore, the court concludes that this violation is only moderately serious.
It appears that the roof control violation had been in
existence approximately 2 weeks and the ventilation violation
for more than 1 week. No real justification for permitting
such violations to occur and continue was advanced by Respondents. I find on the basis of the admissions in the record,
as well as the evidence in the record generally, that both
Respondents were aware of the two violations with which they
are charged and failed to correct them. There appears to be,
therefore, the failure to discharge their responsibilities as
supervisory personnel, indeed sole supervisory personnel on
duty during the two shifts in which the mine was operated, to
comply with the mandatory health and safety standards. Such
failure is somewhat attributable to the pressure for production which came down from the president. of the corporation,
Mr. c. K. Scott. However, there is no indication that this
pressure which is described in Mr. Jiles' letter to Judge
Broderick dated February 15, 1980, was sufficiently overwhelming to excuse the failure of either Respondent from discharging his responsibility to comply with the mandatory
health and safety standards.
I therefore find that with respect to the so-called
negligence factor that the degree of culpability of Mr. Jiles
and Mr. Bennett exceeds ordinary negligence and as agents of
the corporate Respondent they did with full knowledge of the
fact proceed to allow the two violations to oc~ur and continue.
Both Respondents were given the opportunity to present an
economic defense with respect to their ability to pay penalties. Neither Respondent, in my judgment, ma.de out a sufficient case of economic inability to pay reasonable penalties
in this case. Such evidence, in the context of the situation
of the two Respondents, requires a showing of heavy indebtedness, repossessions, foreclosures, out of work due to health,
or the like. Both Respondents have been employed in the past.
Respondent Jiles earned in excess of $23,000 in 1979;
Mr. Bennett earned considerably less, for which I do plan to
make an adjustment, his having earned in a 1979 only $11,000.
Generally speaking, it does appear that Mr. Bennett's financial situation is a little more severe than that of Mr. Jiles
and perhaps his earning capacity is less than Mr. Jiles, which
militates for a different penalty between the two.

2573

Sununing up then the factors which militate for a very
substantial penalty are the seriousness of the two violations
and the culpability of the two Respondents, supervisory
employees, in allowing a rather serious hazard to exist which
jeopardized the life and health of .·their fellow miners. Age
is sometimes a hidden criterion in evaluating the intent of
one --in·'conunitting certain acts as well as the moral turpitude
of those committing certain actions• I realize that when one
is younger and lacks experience in life the possibility that
accidents and hazards can occur is not nearly as well recognized or in the forefront of the conscious mind as it becomes
as one gets older and sees more tragedies, accidents and the
like. This is why young people think they're.invulnerable
when they drive a car and why people, when they get older,
slow down. To an extent it is an intelligence test and the
understanding can only come with years. So I find (age to be)
an exculpatory factor-to a limited extent-with both these
Respondents. * * * Other mitigating factors are that neither
Respondent has had any history of previous violations and that
they exhibited good faith in attempting to achieve rapid compliance with the standards after the inspector notified them
of the violations. With . respect to Mr. Bennett, I recognize
that he has been totally straightforward in stating that he
was wrong and; that he is in a relatively disadvantageous
economic position.
Weighing all these factors I conclude that Respondent
Michael Jiles be assessed a penalty in Docket WEVA 80-59-for
the violation described in the subject withdrawal order-of
$250, and for the violation described in the citation of
30 C.F.R. §.7~.316 (Docket WEVA 80-60) of $175.
Respondent Rickey Bennett is assessed a penalty in
Docket WEVA 80-199 for a violation of 30 c.F.R. § 75.200
described in the subject withdrawal order of $175 and a penalty
for the violation of 30 C.F.R. § 75.316 described in the subject
citation in Docket WEVA 80-200 of $125. 2/
ORDER
Respondent Michael Jiles is ordered to pay $425 and Respondent Rickey
Bennett is ordered to pay $300, if they have not already done so, to the
Secretary of Labor within 30 days of receipt of this decision.

Michael A. Lasher, Jr., Judge
2/ The thorough preparation for, and professional handling of, this matter
by MSHA's counsel has been noted in the record.

2574

Distribution:
J. Philip Smith, Esq., Office of the Solicitor, U.S. Department of
Labor, 4015 Wilson Blvd., Arlington, VA 22203 (Certified Mail)
Michael Jiles, 59 E. Walnut Street~ Richwood, WV 26261 (Certified
Mail)
Rickey c. Bennett, 56 East Route 1, Box 120, Fenwick, WV 26202
(Certified Mail)

2575

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

1 1 SEP 1980

Contest of Order

NATIONAL MINES CORPORATION,
Contestant
v.

Docket No. KENT 80-130-R
Order No. 997527
December 10, 1979

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA);

Stinson No. 5 Mine

Respondent

DECISION GRANTING MOTION TO VACATE
When counsel for the Secretary of Labor filed his.answer in the aboveentitled proceeding, he moved that the proceeding be stayed because the
Commission's decisions in the The Helen Mining Co., 1 FMSHRC 1796 (1979),
and Kentland-Elkhorn Coal Corp., 1 FMSHRC 1833 (1979), had been appealed
by the Secretary and UMWA to the United States Court of Appeals for the
District of Columbia Circuit. My order issued February 4, 1980, in this
proceeding granted the motion for stay. After I became aware that the Commission in The Helen Mining Co., 2 FMSHRC 778 (1980), had denied a motion
for stay based on the same argument which had been used by the Secretary's
counsel in the motion for stay granted by my order issued February 4, 1980,
I issued a further order on July 8, 1980, dissolving the stay and requiring
the parties to state whether they wished to have. the case disposed of on the
basis of a hearing or a stipulation of facts. If the parties were agreeable
to stipulating the facts, the order required that stipulations be submitted
and the parties were also given the opportunity of submitting a legal
memorandum in support of their respective posi.tions if they wished to do ·
so.
Although there are return receipts in the official file showing that
counsel for both parties received the order of July 8, 1980, dissolving the
stay, I received an answer to the order only from the Secretary's counsel.
His reply stated that he believed the facts could be stipulated and his
reply also stated that "[t]he sole legal issue raised in this proceeding
is whether an operator is required by section 103(f) of the Federal Mine
Safety and Health Act of i977 to pay a miner representative for the time
involved in accompanying an inspector who is conducting a spot inspection
as opposed to the so-called complete or regular inspection of the mine."
The Secretary's counsel still requests that the case be stayed pending
the outcome of the court proceedings, but I am_ unable to grant that sort of

2576

relief as I explained in my order issued July 8, 1980. Since a copy of the
Secretary's response to my order of July 8, 1980, was sent to counsel for
National Mines Corporation, I am interpreting his failure to submit any .
reply as agreement with the position expressed by the Secretary's counsel,
namely, that if the proceeding cannot be $tayed, it can be disposed of on
the basis of a stipulation of the facts.
The facts are stipulated as follows:
Inspector Lester Banks issued on December 10, 1979, at
1:55 p.m., Withdrawal Order No. 997527 citing a violation of
section 103(f) of the Act because National Mines Corporation
had failed to pay a miners' representative who accompanied an
inspector during a spot inspection made on November 7, 1979.
Order No. 997527 was terminated at 2:15 p.m.·on December 10,
1979, afer National Mines Corporation paid the miners' representative for accompanying the inspector on November 7, 1979.
I find that the Commission's decisions in the Helen Mining and KentlandElkhorn cases, supra, are dispositive of the issue raised by the Contest of
Order or Application for Review filed in this proceeding. As stated above,
the sole issue is whether National Mines Corporation violated section 103(f)
when it initially refused to compensate the miners' representative who
accompanied the inspector during a "spot" inspection. Although,National
Mines did subsequently pay the miners' representative under protest so as to
bring about a termination of Order No. 997527, it is clear under Commission
precedent that National Mines did not violate section 103(f) by initially
refusing to pay the miners' representative on November 7, 1979. Therefore,
I find that Order No. 997527 should be vacated as requested in the Contest of
Order or Application for Review filed on January 7, 1980, in this proceeding.
WHEREFORE, it is ordered:
The Contest of Order or Application for Review filed on January 7, 1980,
in this proceeding is granted and Order No. 997527 issued December 10, 1979,
is vacated.

~a.,J.~

Richard c. Steffey~
Administrative Law Judge
(Phone: 703-756-6225)
Distribution:
Robert t. Elliott, Esq., Attorney for National Mines Corporation,
Harbison, Kessinger, Lisle & Bush, 400 Bank of Lexington Building,
Lexington, KY 40507 (Certified Mail)
Leo J. McGinn, Trial Attorney, Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified Mail)

2577

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

1 1 SEP 1980

. SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceeding
Docket No. VA 79-78
Assessment Control
No. 44-02253-03007

Petitioner

v.
Seaboard No. 1 Mine
JEWELL RIDGE COAL CORPORATION,
Respondent
DECISION
. _ . Appearances:

Before:

Robert A. Cohen, Esq., Office of the Solicitor, U.S. Department of Labor, for Petitioner;
Donald R. Johnson, Esq., Lebanon, Virginia, for Respondent.
Administrative Law Judge Steffey

When the hearing in the above~entitled proceeding was convened in
Abingdon, Virginia, on May 2, 1980, pursuant to a notice of hearing issued
February 29, 1980, the parties asked that I approve a settlement agreement
which the parties had reached with respect to a violation of 30 C.F.R.
§ 75.1722.
I stated at the hearing that I would approve the parties' settlement agreement when I acted upon the other matters raised by the Petition
for Assessment of Civil Penalty filed in Docket No. VA 79-78, namely, the
question of whether respondent had violated section 103(f) of the Federal
Mine Safety and Health Act of 1977 as alleged by Citation No. 693846 dated
March 19, 1979.
The issue raised ·by Citation No. 693846 is whether respondent is
required to pay a miners' representative if he accompanies an inspector who
is conducting a regular inspection on the same day that a coal company pays
another miners' representative who walks around with an inspector who is
conducting a "spot" inspection. In Magma Copper Co., 1 FMSHRC J948 (1979),
the Commission held that two or more miners' representatives have to be paid
if on the same day at the same mine they accompany different inspectors who
have split into groups to conduct a regular inspection. The Commission's
decision in the Magma Copper case has been appealed by Magma Copper to the
·Ninth Circuit Court of Appeals. After the notice of hearing had been served
on the parties to this proceeding, I received from the Secretary's counsel

2578

a motion requesting that the hearing be stayed insofar as it pertains to
the question of payment of compensation for miners' representatives who
walk around with inspectors. By order issued April 1, 1980, I stayed
the hearing with respect to the issue of payment of compensation of the
miners' representative, but provided that the hearing would be convened
with respect to the alleged violation of section 75.1722. When the hearing was subsequently convened on May 2, 1980, counsel for the parties
orally asked that I approve a settlement-agreement which had been reached
by the parties just prior to the convening of the hearing.
After I became aware that the Commission in The Helen Mining Co.,
2 FMSHRC 778 (1980), had denied a motion for stay b.ased on the same argu-

ment which had been used by the Secretary's counsel in the motion fdr stay
granted by my order issued April 1, 1980, I issued a further order on
July 10, 1980, dissolving the stay and requiring the parties to state
whether the issue with respect to payment of compensation for the miners'
representative could be disposed of on the basis of stipulations so as to
avoid a second convening of a hearing in this proceeding.
In response to my order of July 10, 1980, counsel for the Secretary
filed on August 14, 1980, a letter in which he set forth some proposed stipulations of facts and requested that respondent's counsel advise me as to
whether respondent agreed with the proposed stipulations. Counsel for respondent filed on August 20, 1980, some stipulations of facts which do not disagree with the stipulations set forth in the letter filed by the Secretary's
counsel. Therefore, the issue of whether respondent violated section 103(f),
as alleged in Citation No. 693846, can be decided on the basis of the
parties' stipulations of facts.
The stipulation of facts shows that respondent paid a miners' representative for walking around with an inspector on March 13, 1979, while.that
inspector was making an electrical, or "spot", inspection at the Seaboard
No. 1 Mine, but declined to pay a miners' representative who walked around
on March 13, 1979, with an inspector who was conducting a regular inspection
at the same mine. The Commission held in The Helen Mining Co., 1 FMSHRC
1796 (1979), that an operator has to pay a miners' representative only when
he walks around with an inspector who is engaged in conducting a regular
inspection. In the Magma Copper case, supra, the Commission held that an
operator has to pay two or more miners' representatives if they walk around
at the same mine on the same day with different inspectors who are traveling
separately while making a regular inspection. Applying the Commission's
holdings in the Helen Mining and Magma Copper cases to the facts in this
proceeding requires that respondent compensate the miners' representative
who walked around with the inspector who was conducting the regular inspection on March 13, 1979. The fact that respondent had also on March 13, .1979,
paid a miners' representative who accompanied an inspector who was making
a "spot" inspection is immaterial to res·pondent 's obligation to. pay compensation to the miners' representative who accompanied the inspector who was
making the regular inspection. Therefore, I find that Citation No. 694653
dated March 19, 1979, properly alleged a violation of section 103(f).

2579

Having found that a violation of section 103(f) occurred, it is necessary that I now consider the six criteria set forth in section llO(i) of
the Act for the purpose of assessing a civil penalty for that violation.
The Proposed Assessment in the official file in this proceeding shows that
respondent produces 6,355,484 tons of coal on an annual basis. It was also
stipulated at the hearing that respondent is owned by the Pittston Company.
On the basis of the aforementioned facts, I find that respondent is a large
operator. Respondent introduced no evidence at the hearing to show that
payment of penalties would affect its ability to continue in business.
Therefore, I find that payment of penalties will not have an adverse effect
on respondent's ability to continue in business (Buffalo Mining Co., 2 IBMA
226 (1973), and Associated Drilling, Inc., 3 IBMA 164 (1974)).
I find that respondent was not negligent in declining to pay compensation to more than one miners' representative at the same mine on the same
day because section 103(f) was reasonably subject to the interpretation given
to it by respondent prior to the issuance of the Commission's decisions discussed above. I find th~t the violation was nonserious because respondent
did not interfere with the right of a miners' representative to accompany
more than one inspector at the same mine on the same day. Respondent declined
to compensate the second miners' representative untii a withdrawal order was
issued, but, since respondent's refusal ~o pay prior to the issuance of the
order was b~sed on a reasonable legal interpretation of section 103(f), I
believe that no increase in a civil penalty would be warranted under the
criterion of whether respondent demonstrated a good faith effort to achieve
rapid compliance. The Secretary's counsel submitted some data prior to the
hearing which show that respondent has not previously violated section 103(f).
On the basis of the aforesaid findings with respect to the six criteria, I
conclude that respondent should be assessed a civil penalty of $25 for the
violation of section 103(f) alleged in Citation No. 693846. As the court
stated in Bituminous Coal Operators' Assn. v. Ray Marshall, 82 FRD 350
(D.D.C. 1979), at page 354, "* * * it would seem improbable that stiff supplemental civil penalties would be imposed where a genuine interpretative
question was raised as to section 103(f), a provision which normally is not
absolutely vital to human health and safety."
Settlement Agreements
Despite the fact that I stated in footnote 1 of my order issued July 10,
1980, dissolving the stay in this proceeding, that the parties had moved at
the hearing convened on May 2, 1980, that I approve a settlement agreement
reached by the parties with respect to the violation of section 75.1722
alleged in this proceeding, I received on August 26, 1980, a written motion
for approval of settlement pertaining to that same alleged violation of
section 75.1722. I have chosen to approve the first settlement agreement
because it was entered into on May 2, 1980, whereas the written motion for
approval of settlement was not filed until August 26, 1980. };/

l/

The parties twice settled the issues with respect to the alleged violation of section 75.1722 because the attorneys representing the parties at
the hearing convened on May 2, 1980, were different from those who represented
the parties in connection with the filing of the motion for stay.

2580

Citation No. 694653 was issued on Feburary 13, 1979, under section 104(a)
of the Act alleging a violation of section 75.1722. That section requires
the guarding of fan inlets and other moving machine parts. Citation No. 694653
alleged that respondent had violated section 75.1722 because the guard at the
main fan inlet had fallen and had not been replaced. The Assessment Office
found that the violation was the result of ordinary negligence, that it was
serious, that a good faith effort to achieve compliance had been made, and
that a penalty of $122 should be imposed. Respondent has agreed to pay a
reduced penalty of $100. The Assessment.Office based its proposed penalty
of $122 I on findings justifying a total of 34 penalty points under 30 C.F.R.
§ 100.3.
Under section 100.3, .an operator is entitled to a reduction of up to
10 penalty points for demonstrating a rapid good faith effort to achieve
compliance. The inspector's statement evaluating negligence and gravity
shows that respondent corrected the alleged violation within one-third of
the time allowed by the inspector. In such circumstances, respondent
would be entitled to a reduction of 3 penalty points instead of having been
given 0 penalty points as found by the Assessment Office. A reduction in
penalty points to 31 would result in a penalty of $98 under section 100.3.
Additionally, at the hearing convened on May 2, 1980, counsel for the Secretary stated that there was reason to believe that the guard had fallen down
only a short time before it was observed to be inadequate by the inspector.
Counsel for the Secretary indicated that he believed there was a low degree
of negligence which would warrant some reduction in the proposed penalty.
On the basis of the discussion above, I find that the parties' settlement agreement presented to me on May 2, 1980, should be approved. .Since the
first motion for approval of settlement rendered moot the second motion for
approval of settlement of the same alleged violation, I shall deny the motion
for approval of settlement filed on August 26, 1980.
WHEREFORE, it is ordered:
(A) The .motion for approval of settlement made at the hearing convened
on May 2, 1980, is granted and the settlement agreement is approved.
(B) Within 30 days from· the date of this decision, respondent shall pay
civil penalties totaling $125.00 which are allocated to the respective violations as follows:
Citation No. 694653 2/13/79 § 75.1722 •• (Settled) ••••• $100.00
Citation No. 693846 3/19/79 § 103(f) ••• (Contested) •••
25.00
Total Contested and Settled Penalties in
This Proceeding -~·••••••••••••••••••••••••••••••••••• $125.00
(C) The motion for approval of settlement filed August 26, 1980, is
denied as moot because a previous motion for approval of settlement had
already been made at a hearing convened in this proceeding on May 2, 1980.

~t~f~~

Administrative Law Judge
(Phone: 703-756-6225)

2581

Distribution:
Robert A. Cohen and John H. O'Donnell, Trial Attorneys, Office of the
Solicitor, U.S. Department of Labor, 4015 Wilson Boulevard, Arlington,
VA 22203 (Certified Mail)
Donald R. Johnson, Esq., and Fletcher A. Cooke, Esq., Attorneys for
Jewell Ridge Coal Corporation, Lebanon, VA 24266 (Certified Mail)

2582

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
52o3 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

1 l SC:P 1980

Contest of Citation

ISLAND CREEK COAL COMPANY,
Contestant

v.

Docket No. VA 79-74-R
Citation No. 694946
June 4, 1979

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Virginia Pocahontas No. 4 Mine

Respondent
and
UNITED MINE WORKERS OF AMERICA,
Respondent

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket No. VA 80-9
Assessment Control
No. 44-02134-03011

Petitioner
v.

Virginia Pocahontas No. 4 Mine

ISLAND CREEK COAL COMPANY,
Respondent

DECISION GRANTING MOTION TO DISMISS
The issues involved in the above-entitled cases were consolidated and
scheduled for hearing in an order issued on February 29, 1980. The issue
raised by the Notice of Contest in Docket No. VA 79-74-R and by the Petition
for Assessment of Civil Penalty in Docket No. VA 80-9 is whether Island Creek
Coal Company violated section 103(f) of the Federal Mine Safety and Health
Act of 1977 by refusing to pay a miners' representative for accompanying an
inspector who was conducting other than a regular inspection pursuant to section 103(a) of the Act.
The Commission held in The Helen Mining Co., 1 FMSHRC 1796 (1979), and in
Kentland-Elkhorn Coal Corp., 1 FMSHRC 1833 (1979), that an operator does not
have to pay a miner who accompanies an inspector who is making a "spot" inspection, Those decisions have been appealed by the Secretary and UMWA to the
United States Court of Appeals for the District of Columbia Circuit. In subsequent orders issued March ll,, 1980, and April 1, 1980, I granted motions
for stay filed by counsel for the Secretary. After I became aware that the

2583

Commission in The Helen Mining Co., 2 FMSHRC 778 (1980), had denied a motion
for stay based on the same argument which had been used by the Secretary's
counsel in the motions for stay granted by my orders issued in this proceeding,
I issued a further order on July 8, 1980, dissolving the stay and requiring
the parties to state whether these cases could be disposed of-on the basis
of stipulations in lieu of holding hearings.
In response to my orde;: of July 8, 1980, counsel for the Secretary filed
on August 12~ 1980, the following stipulation:
Island Creek Coal Company, Virginia Pocahontas No. 4 Mine, VA
80-9 (A/O No. 44-02134-03011) and Island Creek Coal Company,
same mine, VA 79-74-R. Both of these proceedings concern
§104(a) Citation No. 0694946, issued on June 4, 1979, when the
Mine Operator failed to compensate a representative of the
miners who accompanied an inspector on May 14, 1979, during a
§103(i) five day spot inspection. [Emphasis part of quoted
material.]
Counsel for Island Creek filed on August 18, 1980, a letter in which he concurred in the description of the facts set forth above and moved that I dismiss the proceedings in Docket Nos. VA 79-74:..R and VA 80-9 on the grounds
that both proceedings pertained to a spot inspection for which Island Creek
does not have to compensate the representative of miners who accompanied the
inspector who was making a "spot" inspection.
Counsel for the Secretary filed a letter on August 19, 1980, in which he
recognized that the Commission's decisions in the Helen Mining and KentlandElkhorn cases, supra, would require the granting of the motion filed by
counsel for Island Creek, but stated that he opposes the grant of the motions
in order to preserve the Secretary's position in the court proceedings challenging the Commission's decisions in the aforesaid cases.
I find that the Commission's decisions in the Helen Mining and KentlandElkhorn cases, supra, are dispositive of the issue raised by the Notice of
Contest and Petition for Assessment of Civil Penalty filed in this consolidated proceeding. The sole issue is whether Island Creek violated section
103(f) when it refused to compensate the miners' representative who accompanied the inspector during a "spot" inspection. Although Island Creek did
subsequently pay the miner under protest so as to keep the inspector from
issuing a withdrawal order, it is clear under Commission precedent that
Island Creek did not violate section 103(f) by initially refusing to pay the
miners' representative on May 14, 1979. Therefore, I find that Citation No.
694946 dated June 4, 1979, should be vacated and the Notice of Contest should
be granted. Likewise, I find that the Petition for Assessment of Civil Penalty, seeking to have a penalty assessed for Island Creek's violation of
section 103(f) ~lleged in Citation No. 694946, should be dismissed because
no violation of section 103(f) occurred~

2584

WHEREFORE, it is ordered:
(A) The Notice of Contest filed in Docket No. VA 79~74-R is granted
and Citation No. 694946 dated June 4, 1979, is vacated.
(B) The Petition for Assessment of Civil Penalty filed in Docket No.
VA 80-9 is dismissed because no violation of section 103(f) exists for which
a penalty may be assessed.

~ <J. ~ftRl2. ..

Richard C. Steffey ,~
Administrative Law Judge
(~hone:
703-756-6225)
Distribution:
Marshall S. Peace, Esq., Attorney for Island Creek Coal Company,
2355 Harrodsburg Road, P.O. Box 11430, Lexington, KY 40575
(Certified Mail)
John H. O'Donnell, Attorney, Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified Mail)

"

2585

FEDERAL MINE SAFE1'Y AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR ·
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

t ·1 SEP 1980

Contest of Citations

VIRGINIA POCAHONTAS COMPANY,
Contestant

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket Nos.

Citation
Nos.

Date

VA 79-131-R
VA 79-137-R

696067
696089

8/17 /79
8/17 /79

Respondent
Virginia Pocahontas No. 2 Mine
DECISION GRANTING MOTION TO DISMISS
The issues involved. in the above-entitled cases were consolidated and
scheduled for hearing in an order issued February 29, 1980. The issues
raised by the Notices of Contest are whether Virginia Pocahontas Company
violated section 103(f) of the Federal Mine Safety and Health Act of 1977
by refusing to pay miners' representatives for accompanying inspectors who
were conducting other than regular inspections pursuant to section 103(a)
of the Acto
The Commission held in The Helen Mining Co., 1 FMSHRC 1796 (1979), and
in Kentland-Elkhorn Cod Corp., 1 FMSHRC 1833 (1979), that an operator does
not have to pay a miner who accompanies an inspector who is making a "spot"
inspection. Those decisions have been appealed by the Secretary and UMWA
to the United States Court of Appeals for the District of Columbia Circuit.
In a subsequent order issued March 11, 1980, I granted a motion for stay
filed by counsel for the Secretary. After I became aware that the
Commission in The Helen Mining Co., 2 FMSHRC 778 (1980), had denied a motion
for stay based on the same argument which had been used by the Secretary's
counsel in the motion for stay granted by my order issued March 11, 1980,
I issued a further order on July 8, 1980, dissolving the stay and requiring
the parties to state whether these cases could be disposed of on the basis
of stipulations in lieu of holding hearingso
In response to my order of July 8, 1980, counsel for the Secretary
filed on August 12, 1980, the following stipulations:
Virginia Pocahontas Company, Virginia Pocahontas No. 2 Mine,
IoDo No. 44-01009~ VA 79-131-R. This proceeding concerns
§104(a) Citation No. 0696067~ issued on August·17: 1979, when

2586

the Mine Operator refused to compensate Mary Griffith, miners'
representative, who accompanied a Federal mine inspector on
May 3, 1979, on a ventilation technical inspection.
Virginia Pocahontas Company, Virginia Pocahontas No. 2 Mine,
VA 79-137-R. This proceeding concerns §104(a) Citation No.
0696089, issued on August 17, 1979, when the Mine Operator
failed to compensate three different representatives of the
miners for accompanying three different inspectors on July 17,
1979, on a ventilation survey.
The Off ice of the Solicitor and MSHA stipulate that none of
the above inspections was a regular inspection. [Emphasis is
part of all material quoted above.]
Counsel for Virginia Pocahontas filed on August 18~ 1980, a letter iri which
he concurred in the descriptions of the facts set forth in the stipulations
above and moved that I vacate Citation Nos. 696067 and 696089 on the grounds
that both citations alleged violations of section 103(f) pertaining to other
than regular inspections for which Virginia Pocahontas does not have to compensate the representatives of miners who accompanied the inspectors who
were making "spot" inspections.
Counsel for the Secretary filed a letter on August 19, 1980, in which
he recognized that the Commission's decision in the Helen Mining and
Kentland Elkhorn ·cases, supra, would require the granting of the motion to
vacate filed by counsel for Virginia Pocahontas, but stated that he opposes
the grant of the motion in order to preserve the Secretary's position in
the court proceedings challenging the Commission's decisions in the aforesaid cases.
I find that the Commission's decisions in the Helen Mining and KentlandElkhorri cases, supra, are dispositive of the issues raised by the Notices of
Contest filed in this consolidated proceeding. The sole issue is whether
Virginia Pocahontas violated section 103(f) when it refused to compensate
the miners' representatives who accompanied the inspectors during their
"spot" inspections. Although Virginia Pocahontas did subsequently pay the
miners under protest so as to keep the inspector from issuing withdrawal
orders, it is clear under Commission precedent that Virginia Pocahontas did
not vioate section 103(f) by initially refusing to pay the miners' representatives on May 3, 1979, and July 17, 1979. Therefore, I find that Citation
Nos. 696067 and 696089 dated August 17, 1979, should be vacated and the
Notices of Contest should be granted.
My order setting the cases in this proceeding for hearing consolidated
for purposes of hearing and decision all civil penalty issues which might
be raised when and if Petitions for Assessment of Civil Penalty were subsequently filed with respect to Citation Nos. ·696067 and 696089. If counsel
for Virginia Pocahontas will ask in any answer to such prospective Petitions
that the cases be assigned to me, I shall dismiss those Petitions on the

2587

basis of my ruling in this decision if there is no change in the outstanding
law at that time.
It should be noted that my order of February 29, 1980, had consolidated
with the issues raised in Docket Nos. VA 79-131-R and VA 79-137-R all issues
raised by Virginia Pocahontas in its Notice of Contest in Docket No. VA
79-136-R. The Counnission's Helen Mining and Kentland-Elkhorn decisions did
not dispose of one of the issues raised by the Notice of Contest in Docket
No. VA 79-136-R. Therefore, the parties have requested that a hearing be
held concerning one of the issues raised in Docket No. VA 79-136-R. The
issues raised in Docket No. VA 79-136-R will be set for hearing by separate
order. The order in this case will sever the issues raised in Docket Noo
VA 79-136-R from the issues raised by the other two Notices of Contest
involved in this proceeding.
WHEREFORE, it is ordered:
(A) The issues raised by the Notice of Contest filed in Docket No.
VA 79-136-R are severed from this consolidated proceeding and the Notice of
Contest filed in Docket No. VA 79-136-R will be scheduled for hearing by a
separate order as requested by the parties.
(B) The Notices of Contest filed in Docket Nos. VA 79-131-R and VA
79-137-R are granted and Citation Nos. 696067 and 696089 dated August 17 9
1979, are vacated.

~e ~71/1

Richard c. Steffe;~
Administrative Law Judge
(Phone: 703-756-6225)
Distribution:
Marshall s. Peace, Esq., Attorney for Island Creek Coal Company,
2355 Harrodsburg Road, P.O. Box 11430, Lexington, KY 40575
(Certified Mail)
John H. O'Donnell; Attorney, Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified Mail)

2588

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH Fl-OOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

1 2. SEP 1980
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceedings
Petitioner

Docket No. KENT 80-92
A/O No. 15-11423-03002

v.
MIDDLE KENTUCKY CONSTRUCTION, INC.,
Respondent

Docket No. KENT 80-158
A/O No. 15-11423-03003
Crapshooter No. 3 Strip Mine

DECISION
Appearances:

George Drumming, Jr., Esq., Office of the Solicitor, U.S.
Department of Labor, Nashville, Tennessee, for Petitioner;
Byron W. Terry, Safety Director, Middle Kentucky
Construction, Inc., Owensboro, Kentucky, for Respondent.

Before:

Judge Cook

I.

Procedural Background

The Mine Safety and Health Administration (Petitioner) filed proposals
for penalties in Docket Nos. KENT 80-92 and KENT 80-158 on January 7, 1980,
and February 11, 1980, respectively. The proposals were filed pursuant to
section llO(a) of the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 801 ~~· (1978) (1977 Mine Act), and allege a total of five violations
of various provisions of the Code of Federal Regulations as set forth in
citations issued pursuant to section 104(a) of.the 1977 Mine Act. Answers
were filed by Middle Kentucky Construction, Inc. (Respondent), a prehearing
order was issued and the cases were scheduled for hearing.
The hearing was held on June 24, 1980, in Owensboro, Kentucky with
representatives of both parties present and participating. The cases were
consolidated for purposes of hearing and decision. Petitioner made an oral
motion for approval of settlement as relates to Citation No. 799605, and an
order approving the settlement is included in this decision.
The parties waived the right to file posthearing briefs and proposed
findings of fact and conclusions of law.

2589

II.

Violations Charged

(A)

Docket No. KENT 80-92

Citation No.

Date

30 C.F.R. Standard

799603
799604
799605

09/07/79
09/07/79
09/10/79

77.1605(d)
77.1605(b)
71.500(a)

Citation No.

Date

30 C.F.R. Standard

799602
799618

09/07 /79
10/15/79

77.1605(b)
77.1605(b)

(B)

Docket No. KENT 80-158

III.

Witnesses and Exhibits

(A)

Witnesses
Petitioner called Federal mine inspector Earl T. Liesure as a witness.

Respondent called Byron W. Terry, the company's safety director, as a
witness.
(B)

Exhibits
(1)

Petitioner introduced the following exhibits in evidence:

M-1 is a copy of a computer printout compiled by the Directorate of
Assessments listing the history of previous violations at the Crapshooter
No. 2 Strip Mine for which Respondent had paid assessments beginning
November 1, 1976, and ending October 31, 1978.
§

M-2 is a copy of Citation No. 799603, September 7, 1979, 30 C.F.R.
77.1605(d) and a copy of the termination thereof.

§

M-3 is a copy of Citation No. 799604, September 7, 1979, 30 C.F.R.
77.1605(b) and a copy of the termination thereof.

§

M-4 is a copy of Citation No. 799605, September 10, 1979, 30 C.F.R.
71.500(a) and a copy of the termination thereof.

M-5, page 1, is a copy of Citation No. 799602, September 7, 1979,
30 C.F.R. § 77.1605(b) and a copy of a subsequent action form extending
the time period for abatement.
M-5, page 2, is a copy of the termination of Citation No. 799602,
September 7, 1979, 30 C.F.R. § 77.1605(b).

2590

§

M-6 is a copy of Citation No. 799618, October 15, 1979, 30 C.F.R.
77.1605(b) and a copy of the termination thereof.
(2)

Respondent introduced the following exhibits in evidence:

0-1 contains photocopies of two photographs.
0-2 contains photocopies of four photographs.
IV.

Issues

Two basic issues are involved in the assessment of a civil penalty:
(1) did a violation of the 1977 Mine Act occur, and (2) what amount should
be assessed as a penalty if a violation is found to have occurred? In
determining the amount of civil penalty that should be assessed for a violation, the law requires that six factors be considered: (1) history of
previous violations; (2) appropriateness of the penalty to the size of the
operator's business; (3) whether the operator was negligent; (4) effect of
the penalty on the operator's ability to continue in business; (5) gravity
of the violation; and (6) the operator's good faith in attempting rapid
abatement of the violation.

v.

Opinion and Findings of Fact

(A) Stipulations
(1)

Respondent is subject to the 1977 Mine Act (Tr. 2-3).

(2) The Administrative Law Judge has jurisdiction in the abovecaptioned cases (Tr. 2-3).
(3) Respondent operates the mine designated as Crapshooter No. 3
(Tr. 2-3).
(4) Respondent is a mine operator with only one mine and currently
employs 21 employees or miners (Tr. 2-3).
(5) Respondent's previous history of violations is not excessive and
there appear to be no repeated violations within the preceding 24 months
(Tr. 2-3).
(6) Respondent's Crapshooter No. 3 Mine was inspected· by Inspector
Earl T. Liesure on the dates in question (Tr. 3).
(7)

The citations were properly issued to Respondent (Tr. 3).

(8) Any penalty assessed will not adversely affect Respondent's ability
to continue in business (Tr. 3).

2591

(B)

Citation No. 799603, September 7, 1979, 30 C.F.R. § 77.1605(d)

Occurrence of Violation
This citation was issued by Federal mine inspector Earl T. Liesure at
approximately 9:45 a.m. on September 7, 1979, alleging a violation of mandatory safety standard 30 C.F.R. § 77.1605(d), in that "[t]he red Chevrolet
Model 10 explosives truck is not provided with an adequate audible warning
device (horn) in that the horn will not operate when control button is pushed.
This truck is often loaded with explosives and MUST be capable of sounding a
warning to other vehicles when necessary to avertcollision" (Exh. M-2).
The cited mandatory safety standard provides, in pertinent part, as follows:
"Mobile equipment shall be provided with audible warning devices."
Inspector Liesure described the vehicle in question as a red Chevrolet,
Model 10, half ton pickup truck, and testified that it was parked at the drill
site. The drill site was described as an area atop the highwall where a
drill rig had been set up for the purpose of boring holes into the earth
for the insertion of explosive charges to blast away the overburden covering
the coal seam. The inspector asked an employee to test the horn, and thereupon
discovered that it would not operate when the horn button was pushed.
Respondent concedes that the truck was not provided with an adequate
audible warning device, but .claims by way of an affirmative defense
that the truck had been removed from service on or around September 5, 1979,
because of poor brake pressure on the service brake and was therefore not in
use on September 7, 1979.
The testimony of Mr. Byron Terry, Respondent's safety director, reveals
that the procedure allegedly used at the Crapshooter No. 3 Strip Mine to remove
the vehicle from service was insufficient as a matter of law to constitute
removal from service within the meaning of the 1977 Mine Act. In Eastern
Associated Coal Corporation, 1 FMSHRC 1473, 1979.0SHD par. 23,980 (1979),
a roof fall on the underground track haulage made it impossible to remove
a jitney to the maintenance shop to repair an inoperable parking brake.
Accordingly, the mine operator placed a danger tag on the machine and permitted the machine to remain in the mine's active workings. The Federal Mine
Safety and Health Review Commission (Commission) set forth the following test
for determining what constitutes removal from service within the meaning of
the 1977 Mine Act:
It is undisputed that the inoperable parking brake was a
violation. For a violation such as this, there are two basic
ways to abate - repair or withdrawal from service. Assuming
that the jitney could not have been repaired safely in the
time set for abatement, the que~tion in this case is whether
a danger tag alone constitutes withdrawal from service. We
hold that tagging the jitney was not sufficient to withdraw
the jitney from service because the danger tag did not prevent

2592

the use of the defective piece of equipment. The jitney was
still operable and the danger tag could have been ignored.
To abate under these circumstances, the jitney should have
been made inoperable.
1 FMSHRC at 1474.

(footnote omitted)

'lb.e alleged removal from service at the Crapshooter No. 3 Strip Mine
did not entail rendering the equipment inoperable and, in fact, did not even
entail the use of danger tags. Respondent relied upon oral instructions to
miners directing them.not to use those pieces of equipment classified as unsafe.
Nothing prevented actual use of the equipment. A breakdown in those channels
of communication upon which Respondent relied could result in a miner remaining
unapprised of Respondent's decision ta remove a given piece of equipment from
service. Additionally, miners actually apprised of the decision could knowingly
or inadvertently fail to heed the instructions. In order to affect removal
from service within the meaning of Eastern Associated Coal Corporation, the
truck should have been rendered inoperable because the truck remained in the
mine's active workings. The term "active workings" is defined as "any place
in a coal mine where miners are normally required to work.or travel." 30 C.F.R.
§ 77.2(a).
Furthermore, Mr. Terry saw the truck on or around August 30, 1979, but
did not see it again until on or around September 10, 1979. Therefore, he
had no actual, firsthand knowledge as to either its status or location when
the citation was issued, and testified on the basis of information provided
to him by hearsay declarants. The record does not disclose the requisite
information necessary to determine whether the hearsay statements are reliable.
For example, it does not disclose the number of hearsay declarants, their
identities, or whether they had actual, firsthand knowledge as to the status
and location of the truck when the. citation was issued. It is particularly
significant to note that the testimony adduced by Respondent as to the truck's
location is contradictory. At one point, Mr. Terry testified that it was
in the pit area (Tr. 68) and at another point appeared to imply that it had
been left at the drill site because employees simply had not yet removed it
to a suitable location for an out of use vehicle. I am unable to classify
the assertion that the truck was in the pit area as accurate because it
contradicts the actual observations of the inspector. Furthermore, I am
unable to accept the testimony of Mr. Terry insofar as it implies that an
out of service vehicle would be kept at the drill site because such placement
would impede the drilling operation and also subject the truck to damage when
explosive charges were detonated.
In view of the foregoing, it is.found that the cited vehicle was in
actual use at the drill site on September 7, 1979, and that it was not provided with an adequate audible warning device. A violation fo 30 C.F.R.
§ 77.1605(d) has been established by a preponderance of the evidence.

Negligence of the Operator
'lb.e condition should have been detected during the inspection required
by 30 C.F.R. § 77.1606(a). Therefore, Respondent should have known that the
cited condition existed.

2593

Accordingly, it is found that Respondent demonstrated ordinary
negligence.
Gravity of the Violation
The truck bore markings designating it as an explosives carrier and was
located in an area of the mine where explosives carriers are customarily found
(Tr. 20-21). Such vehicles are used to transport explosives from the magazine
to the job site, but the best available evidence indicates that no explosives
were actually on the truck.
Respondent contends that another truck had been assigned to serve as
explosives transport after September 5, 1979, and that such truck was in
use on the day in question but that it did not bear the warning signs
required by 30 C.F.R. § 77.1302(c). Accordingly, Mr. Terry speculated that
the employees attempted to conceal the truck from the inspector by delaying
its departure from the magazine so as to avoid the· issuance of another, citation. However, no reliable evidence was presented to support this claim.
The fact that a vehicle bearing markings designating it as an explosives carrier was in actual use, in an area of the mine where such vehicles
are customarily found when in use, is sufficient circumstantial evidence to
establish that the vehicle was in actual use as an explosives carrier. Since
Respondent has failed to adduce reliable evidence to the contrary, it is found
that the truck in.question was in actual use as an explosives carrier.
The lack of a horn would prevent the sounding of an audible warning in
the event of an emergency. The two or three individuals normally involved
in the operation of the explosives truck, occupants of other vehicles and
pedestrians were thus exposed to the possibility of injury (See, Tr. 10-12).
Accordingly, it is found that moderate gravity was present.
Good Faith in Attempting Rapid Abatement
Abatement was due by 12 noon on September 10, 1979 (Exh. M-2). The
citation was terminated at 7:30 p.m., on September 10, 1979, when the
inspector returned to the mine and determined that the horn had been
repaired (Exh. M-2).
Accordingly, it is found that Respondent demonstrated good faith in
attempting rapid abatement.
(C)

Citation No. 799604, September 7, 1979, 30 C.F.R. § 77.1605(b)

Occurrence of Violation
This citation was issued by Inspector Liesure at approximately 11:15 a.m.,
on September 7, 1979, citing Respondent for a violation of mandatory safety
standard 30 C.F.R. § 77.1605(b), in that "[t]he Michigan 275 front-end loader

2594

(SN425C284) is not equipped with an adequate park brake in that they will
not hold the equipment on grade when the control is applied." (Exh. M-3).
The cited mandatory safety standard provides as follows: "Mobile equipment
shall be equipped with adequate brakes, and all trucks and front-end loaders
shall also be equipped with parking brakes."
The inspector's testimony is in accord with the statements contained
in the citation, and is sufficient to establish a prima facie showing that
the parking brake on the front-end loader was inoperable.
It is clear that.the term "parking brakes," as used in the regulation,
refers to a braking system separate and independent from the service and
emergency brakes on the front-end loader. Respondent presented evidence as
to how the emergency brake system functioned. Respondent's arguments are
rejected to the extent they imply that the emergency brake system meets the
requirement for "parking brakes" as set forth in the regulation.
Accordingly, it is found that a violation of 30 C.F.R. § 77.1605(b)
has been established by a preponderance of the evidence in that the cited
front-end loader was not equipped with an adequate parking brake.
Negligence of the Operator
The condition should have been detected during the. inspection required
by 30 C.F.R. § 77.1606(a) (Tr. 31). Therefore, Respondent should have known
of the condition.
Accordingly, it is found that Respondent demonstrated.ordinary
negligence.
Gravity of the Violation
The front-end loader was parked on a slight grade in the general parking area. Employees and other pieces of equipment were in the area. The
additional equipment was within a few feet of the front-end loader. The
inspector's testimony indicates that the absence of the required parking
brake could permit the machine to roll down an incline resulting in injuries
to miners.
The front-end loader was equipped with emergency and service brakes,
both of which resulted in brake application when air pressure was reduced
below 60 pounds per square inch. According to Byron Terry, who possessed
actual experience in the operation of front-end loaders, using the emergency brake system to release the air pressure when the machine was parked
resulted in an automatic brake application.
In view of the foregoing, it is found that the violation was accompanied
by moderate gravity.

2595

Good Faith in Attempting Rapid Abatement
Abatement was due by 8 a.m. on September 14, 1979 (Exh. M-3). The
citation was terminated on September 10, 1979, when the inspector returned
to the mine and determined that the parking brake had been repaired
(Exh. M-3).
Accordingly, it is found that Respondent demonstrated good faith in
attempting rapid abatement.
(D)

Citation No. 799602, September 7, 1979, 30.C.F.R. § 77.1605(b)

Occurrence of Violation
Inspector Liesure issued this citation at approximately 9:45 a.m. on
September 7, 1979, citing Respondent for a violation of 30 C~F.R.
§ 77.1605(b), in that "[t]he red chevrolet Model 10 explosives truck is
not equipped with adequate parking brakes in that when control is applied
the brakes will not hold truck on grade." (Exh. M-5, p.l).
The truck in question was the same truck cited by Inspector Liesure
in Citation No. 799603 and was located at the drill site when the subject
citation was issued. The inspector's testimony as to the condition of the
parking brakes is in accord with the statements contained in the citation.
Respondent concedes that the truck was not equipped with an adequate
parking brake, but raises the same defense raised in connection with Citation
No. 799603. For the reasons set forth previously in this decision, the defense
is specifically rejected.
Accordingly, it is found that a violation of 30 C.F.R. § 77.1605(b)
has been established by a preponderance of the evidence in that the truck
in question was not equipped with an adequate parking brake.
Negligence of the Operator
The condition should have been detected during the inspection required
by 30 C.F.R. § 77.1606(a). Therefore, Respondent should have known of the
condition.
Accordingly, it is found that Respondent demonstrated ordinary
negligence.
Gravity of the Violation
The truck was parked in gear and on a grade at the drill site. It was
within 15 to 20 feet of other equipment and approximately four to six people
were exposed to physical injury. As noted previously, the best available
evidence indicates that no explosives were actually on the truck.
Accordingly, it is found that the violation was accompanied by moderate
gravity.

2596

Good Faith in Attempting Rapid Abatement
The citation set forth 12 noon on September 10, 1979, as the termination
due date. The time period for abatement was ultimately extended to 8 a.m.
on September 27, 1979, because repair parts were on order, but had not arrived
(Exh. M-5, p. 1). When the inspector returned to the mine on October 31,
1979, he examined the truck and determined that the parking brake had been
repaired. Accordingly, the citation was terminated (Exh. M-5, p. 2).
In view of the foregoing, it is found that Respondent demonstrated good
faith in attempting rapid abatement.
(E)

Citation No. 799618, October 15, 1979, 30 C.F.R. § 77.1605(b)

Occurrence of Violation
Inspector Liesure issued this citation at approximately 11:15 a.m. on
October 15, 1979, citing Respondent for a violation of mandatory safety
standard 30 C.F.R. § 77.1605(b), in that "[t]he red Chevrolet Model 10
explosives truck is not equipped with adequate service brakes in that when
control pedal is activated there is no braking action to wheels." (Exh.
M-6). The truck in question is the same truck cited in Citation Nos. 799602
and 799603.
The inspector's testimony as to the condition of the service brakes is
in accord with the statements contained in the citation, and reveals that
the brake failure was caused by hydraulic fluid leaking from the brake system. The inspector's testimony further reveals that the truck was not in
actual use when the citation was issued, but that it was parked in a parking
area near the pit.
Respondent concedes that the truck was not provided with adequate service brakes, but raises the same defense asserted with respect to Citation
No. 799603, claiming that the vehicle had been removed from service on or
around September 5, 1979. It is significant to note that the machine had
not been rendered inoperable and, in accordance with the Commission's decision
in Eastern Associated Coal Corporation, it is found that the truck in question
remained in service as a matter of law on October 15, 1979. Accordingly,
Respondent's proffered defense is rejected.
In view of the foregoing, it is found that a violation of 30 C.F.R.
77.1605(b) has been established by a preponderance of the evidence in that
the truck in question was not provided with adequate service brakes.
§

Negligence of the Operator
Respondent reached the conclusion on or around September 5, 1979, that
the vehicle was not safe to be operated due to service brake defects. Yet
the truck was in actual use on September 7, 1979, and had not been effectively
removed from service as of October 15, 1979.
Accordingly, it is found that Respondent demonstrated more than ordinary
negligence.

2597

Gravity of the Violation
The absence of operable service brakes exposed the occupants of the
vehicle, the occupants of other vehicles, and pedestrians to serious
injury. Accordingly, it is found that the violation was serious.
Good Faith in Attempting Rapid Abatement
The inspector was of the opinion that the operator demonstrated good
faith based upon the fact that the vehicle was removed from service. The
citation was terminated when the inspector returned to the mine on October 31,
1979, and determined that the brakes had been repaired (Exh. M-6).
Accordingly, it is found that Respondent demonstrated good faith in
attempting rapid abatement.
(F)

Size of the Operator's Business

The parties stipulated that Respondent operates only one mine and
employees 21 miners. Therefore, it can be inferred that Respondent is a small
operator.
(G)

History of Previous Violations

The parties stipulated that Respondent's history of previous violations
is not. excessive. Additionally, Exhibit M-1 reveals that Respondent had eight
violations at its Crapshooter No. 2 Strip Mine for which assessments had been
paid between November 1, 1976, and October 31, 1978. The most recent violations
listed thereon occurred on July 14, 1977.
Accordingly, it is found that Respondent has a good history of previous
violations.
(H)

Effect of a Penalty on the Operator's Ability to Remain in Business

The p~rties stipulated that any penalty assessed will not affect
Respondent's ;o'-'.lity to rema~n in business.
VI.

Mot_'_on to ;.pprove Settl :nent

Petitioner made an oral motion on the record to approve settlement which
is identified as follows:
Citation No.

Date

30 C.F.R.
Standard

Assessment

Settlement

799605

09/10/79

71.SOO(a)

$48

$48

Information as to the six statutory criteria contained in section 110
of the Act has been submitted. This informat~on has provided a full disclosure of the nature of the settlement and the basis for the original determination. Thus, the parties have complied with the intent of the law that
settlement be a matter of public record.

2598

The foregoing reasons were advanced in support of the proposed
settlement:

[MR. DRUMMING:} With respect to Citation No. 799605, violation of standard 71500A, for lack of toilet, a sanitary
toilet and toilet tissue. Mr. Terry has advised that they do
not wish to contest this citation and at this point shall I
offer it as a motion to settle for this one or -JUDGE COOK:
MR. DRUMMING:

(COURT INTERPOSES)

If you desire to, yes.

Okay.

JUDGE COOK: It is not necessary to go into any other
details other than question of gravity and negligence and
good faith and if Mr. Terry wants to propose or agree to some
settlement, you can proceed with that now.

MR. DRUMMING: Okay. Standard 71500A and it was assessed
by assessment officer at $48. The degree of negligence such
as ordinary negligence. The seriousness listed as not serious.
The lack of toilet paper and sanitary toilet will not lead to
any immediate injury or harm to the employees, but over the
long run or long term effects of inadequate health facilities
for the elimination of waste materials, that would adversely
effect [sic} the health and welfare of the mine employees.·
The good faith abatement of this citation was assessed as
being normal good faith and that it was assessed in the time
stipulated.
JUDGE COOK:
position?

Alright.

Now, Mr. Terry, what's your

MR. TERRY: Sir, on that one as I indicated to
Mr. Drumming, we did state that we would like to go ahead and
settle this. It was a case of oversight on the company's
part. We had the facilities at a previous mine that had
neglected to be moved over and due to the high frequency of
use, actually these portable toilets when they moved it,
rather than bring the old one over they acquired two new ones
and had them placed on the mine site. This inspection was on
the tenth of September an4 as of this date they have been
cleaned periodically, but they have not been used from the
time that they were installed. So, this is the reason of the
negligence .on our part. They are not a heavy demand use.
And we goofed, I mean, that's, but, we don't feel that it was
an extremely serious situation, but we didn't stay in compliance with what we should have.
JUDGE COOK:
settlement?

Alright.

Then, are you agreeing with the 1

2599

MR. TERRY:

Yes, sir.

JUDGE COOK: Alright. Mr. Drumming and I take it that
you are moving at this time for approval of that?

·MR.. DRUMMING: Yes, Your Honor. We are moving for
approval of the settlement of 100 percent payinent of the $48
penalty.
(Tr. 46-48).
The reasons given above in support of the proposed settlement have been
reviewed in conjunction with the information submitted as to the six statutory criteria contained in section 110 of the Act. After according this
information due consideration, it has been found to support the proposed
settlement. It therefore appears that a disposition approving the settlement will adequately protect the public interest. Accordingly, an order will
be entered approving the settlement.
VII.

Conclusions of Law

(1) Middle Kentucky Construction, Inc., and its Crapshooter No. 3 Strip
Mine have been subject to the provisions of the 1977 Mine Act at all times
relevant to these proceedings.
(2) Under the 1977 Mine Act, the Administrative Law Judge has jurisdiction over the subject matter of, and the parties to, these proceedings.
(3) Federal mine inspector Earl T. Liesure was a duly authorized representative of the Secretary of Labor at all times relevant to the issuance of
the citations involved in these proceedings.
(4) The violations charged in Citation Nos. 799602, 799603, 799604, and
799618 are found to have occurred as alleged.
(5) All of the conclusions of law set forth in Part V, supra, are
reaffirmed and incorporated herein.
VIII.

Penalties Assessed

Upon consideration of the entire record in these cases and the foregoing
findings of fact and conclusions of law, I find that the assessment of penalties is warranted as follows:
(A)

Docket No. KENT 80-92

Citation No.

Date

30 C.F.R.
Standard

799603
799604
799605

09/07/79
09/07/79
09/10/79

77.1605(d)
77.i605(b)
71.500(a)

2600

Penalty

$ 75
100

48 (settlement)

(B)

Docket No. KENT 80-158

Citation No.

Date

30 C.F.R.
Standard

Penalty

799602
799618

09/07/79
10/15/79

77.1605(b)
77 .1605(b)

$100
100

ORDER
IT IS ORDERED that the proposed settlement outlined in Part VI, supra,
be, and hereby is, APPROVED.
IT IS FURTHER ORDERED that Respondent pay civil penalties in the
amount of $423 within 30 days of the date of this decision.

Distribution:
George Drumming, Jr., Esq., Office of the Solicitor, U.S. Department
of Labor, 280 U.S. Courthouse, 801 Broadway, Nashville, TN 37203
(Certified Mail)
Byron W. Terry, Safety Director, Middle Kentucky Construction, Inc.,
2237 Lovell Drive, Owensboro, KY 42301 (Certified Mail)
Administrator for Coal Mine Safety and Health, U.S. Department of Labor
Administrator for Metal and Nonmetal Mine Safety and Health, U.S.
Department of Labor
Standard Distribution

2601

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

1 2 SEP 1980
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRA,TION (MSHA),

Civil Penalty Proceedings
Docket No. BARB 79-222-PM
A/O No. 54-00120-05002 F

Petitioner

v.
Docket No. BARB 79-Z83-PM
A/O No. 54-00120-05003

SAN JUAN CEMENT COMPANY, INC~,
Respondent

Cantera Espinosa Mine
DECISION
Appearances:

James J. Manzanares, Esq., Office of the Solicitor, U.S.
Department of Labor, Hato Rey, Puerto Rico, for Petitioner;
Alex Gonzalez, Esq., and Mario Arroyo Davila, Esq., Dubon,
Gonzalez and Vazquez, San Juan, Puerto Rico, for Respondent.

Before:

Judge Cook

I.

Procedural Background

The Mine Safety and Health Administration (Petitioner) filed petitions
for assessment of civil penalty in Docket Nos. BARB 79-222-PM and BARB
79-283-PM on January 18, and February 15, 1979, respectively. The petitions
were filed pursuant to section llO(a) of the Federal Mine Safety and Health
Act of 1977, 30 u.s.c. § 820(a) (1978) (1977 Mine Act), and collectively
allege three violations of various provisions of the Code of Federal Regulations. On March 19, 1979, San Juan Cement Company, Inc. (Respondent) filed
both answers to the petitions and a motion requesting consolidation of the
cases. On March 26, 1979, Petitioner filed a motion to authorize discovery.
The parties respective motions were granted by orders dated June 13, 1979.
On August 24, 1979, a notice of hearing was issued scheduling the hearing to commence on December 11, 1979, in Hato Rey, Puerto Rico. On
December 3, 1979, the parties filed joint motions to approve settlement and
Petitioner filed supplementary motions pertaining thereto. The joint motions
were denied by an order dated December 7, 1979. Additionally, the December 7,
1979, order recounted the results of a December 5, 1979, telephone conference
during which the representatives of the parties agreed to continue the hearing
to December 20, 1979.
-

2602

The hearing was held as scheduled with representatives of both parties
present and participating. Following the presentation of the evidence, a
schedule was agreed upon for the posthearing filing of Exhibits 0-8 and 0-9
and for the filing of posthearing briefs. The exhibits were received in evidence by an order dated April 3, 1980. On April 22, 1980, Petitioner filed
its posthearing brief and proposed findings of fact and conclusions of law.
No posthearing brief was filed by Respondent.
II.

Violations Charged
A.

Docket No. BARB 79-222-PM

Citation No. 94602, March 20, 1978, 30 C.F.R. § 56.12-71.
B.

Docket No. BARB 79-283-PM

Citation No. 94601, March 20, 1978, 30 C.F.R. § 50.10.
Citation No. 93262, April 20, 1978, 30 C.F.R. § 56.20-11.
III.

Witnesses and Exhibits
A.

Witnesses

Petitioner called as its witnesses Pedro Sarkis, a Federal mine inspector; Salvador Lugo Cortes, area engineer for the electric power company;
Luis Figueroa Arroyo, a maintenance employee of the San Juan Cement Company;
and Francisco Martinez Ortiz, safety officer of San Juan Cement Company.
Respondent called as its witnesses William.Miranda Marin, senior vice
president of San Juan Cement Company; Salvador Torros, vice president of
marketing and sales for San Juan Cement Company; and David Cintron, chief
engineer of Arnold Green Testing Laboratories in Puerto Rico.
B.

Exhibits

1.

Petitioner introduced the following exhibits in evidence:

M-2 is a drawing prepared by Salvador Lugo during the course of his
testimony.
M-3 is a drawing prepared by Salvador Lugo during the course of his
testimony.
M-4 is a copy of Pedro Sarkis' curriculum vitae (resume).
M-5 is a copy of Citation No. 94602, March 20, 197.8, 30 CoF.R. § 56.12-71.
M-6 is a copy of a subsequent action form pertaining to M-5 extending
the time period for abatement to 2 p.mo, April 28, 19780

2603

M-7 is a copy of a subsequent action form pertaining to M-5 extending
the time period for abatement to 9 a.m., May 11, 1978.
M-8 is a copy of the termination of M-5.
M-9 is a photograph.
M-10 is a memorandum to James J. Manzanares from Debbie L. Hines,
supervisory assessment clerk, addressing Respondent's history of previous·
violations.
§

M-11 is a copy of Citation No. 93262, April 20, 1978, 30 C.F.R.
56.20-11.

M-12 is a copy of a subsequent action form pertaining to M-11 extending
the time period for abatement to 3 p.m., April 24, 1978.
M-13 is a copy of the termination of M-11.
M-14 is a photograph.
M-15 is a drawing prepared by Pedro Sarkis during the course of his
testimony.
M-16 is a copy of Citation No. 94601, March 20, 1978, 30 C.F.R. § 50.10.
M-17 is a copy of a modification of M-16.
M-18 is a copy of a document styled "Mine Accident, Injury, and Illness
Report."
M-19 is a copy of a memorandum from Francisco Martinez Ortiz, safety
officer of San Juan Cement Company, to Federal mine inspector Pedro Sarkis
wherein the· author reports the results of his investigation of the fatal
accident.
M-19-A is an initial report pertaining to the subject matter of M-19.
M-20 is a photograph.
M-21 is a photograph.
M-23-A is a request for admission of facts filed by Petitioner in Docket
No. BARB 79-222-PM.
M-23-B is Respondent's response to .M-23-A.
M-23-C is a request for admission of facts filed by Petitioner in Docket
No. BARB 79-283-PM.
M-23-D is Respondent's response to M-23-C.

2604

2.

Respondent introduced the following exhibits in evidence:

0-1 is a copy of a letter dated April 11, 1978, from the electric
power company to William Miranda Marin.
0-2 is a letter dated March 27, 1978, from San Juan Cement Company to
the electric power ~ompany.
0-3 is a copy of a letter dated April 20, 1978, from San Juan Cement
Company to the electric power company.
0-4 is a copy of a check in the amount of $3,461 drawn on the account
of San Juan Cement Company and made payable to the electric power company.
0-5 i~ a topographic survey plan of the subject plant.
0-6 is a copy of a memorandum dated December 18, 1979, from Luis M.
Gonzalez to William Miranda Marin addressing the number and distribution of
persons employed at the subject plant.
0-7-A is a set of interrogatories from Respondent to Petitioner.
0-7-B contains Petitioner's answers to 0-7-A.
0-8 is a certified copy of Respondent's 1977 Commonwealth of Puerto Rico
tax return.
0-9 is a certified copy of Respondent's 1978 Commonwealth of Puerto Rico
tax return.
3. X-1 is a drawing prepared by Salvador ~ugo during the course of his
testimony.
IV.

Issues

Two basic issues are involved in the assessment of a civil penalty: (1)
did a violation of the 1977 Mine Act occur, and (2) what amount should be
assessed as a penalty if a violation is found to have occurred? In determining the amount of civil penalty that should be assessed for a violation, the
law requires that six factors be considered: (1) history of previous violations; (2) appropriateness.of the penalty to the size of the operator's business; (3) whether the operator was negligent; (4) effect of the penalty on the .
operator's ability to continue in business; (5) gravity of the violation; and
(6) the operator's good faith in attempting rapid abatement of the violation.

v.

Opinion and Findings of Fact
A.

Stipulations

1.

The legal name of the Respondent is San Juan Cement Company, Inc.

2. The identification of the mine where the inspection was conducted
is "Cantera Espinosa."

2605

3.

The location of said mine is Dorado, Puerto Rico.

4.

San Juan Cement Company, Inc., is the operator of said mine.

5. San Juan Cement Company, Inc., operates an open pit limestone
quarry where it extracts limestone for use in the production of cement.
This establishment is a mine within the meaning of section 3(h) of the
1977 Mine Act.
6.

The products of the Cantera Espinosa Mine enter and affect commerce.

7. Petitioner's requests for admissions and the answers thereto which
are not denials, and Respondent's interrogatories and the answers thereto
are part of the record and in evidence.
8. Assessment of the original penalty that was assessed by the Office
of Assessments will not affect Respondent's ability to remain in business
(Tr. 20-21).
9. Benjamin Alicea Diaz was the person who was electrocuted on
March 16, 1978. He was 5 feet 6 inches tall (Tr. 232).
10. Exhibit 0-5 is drawn to scale such that one inch equals approximately 50 feet (Tr. 413).
11. The terms "Water Resources Authority," "Power Company" and
"Authority of Electrical Energy" have been used interchangeably to refer to
the electric power company (Tr. 343).
B.

Jurisdiction

Respondent entered into two stipulations of"particular significance to
the issue of jurisdiction. First, Respondent stipulated that it operates
an open-pit limestone quarry where it extracts limestone for use in the production of cement and that such establishment is a mine within the meaning
of section 3(h) of the 1977 Mine Act. This stipulation is further refined
by Respondent's answers to Petitioner's request for admissions which reveal
that the Cantera Espinosa Mine is the facility referred to in the stipulation and that Respondent· actually operates a cement production plant at the
mine site (Admissions 2, 3 and 4 as set forth in Exhs. M-23-A through
M-23-D). Second, Respondent stipulated that the products of the Cantera
Espinosa Mine enter and affect commerce.
The parties evidenced considerable disagreement as to the legal effect
of these stipulations, with Petitioner c.ontending that they have the legal
effect of admitting jurisdiction and Respondent contending that no such
effect was intended. However, counsel for Respondent unequivocably admitted
that the Federal Mine Safety and Health Review Commission (Commission) has
jurisdiction over Respondent in this proceeding (Tr. 12-18)0

2606

A careful review of Respondent's position has revealed essentially two
arguments outlining the issues that Respondent wishes the Judge to resolve.
First, Respondent appears to contend that it was improperly cited for
violations of mandatory safety standards· set forth in Part 56 of Title 30 of
the Code of Federal Regulations because the Cantera Espinosa Mine is not a
sand and gravel operation. Respondent characterizes its operation as an
open pit mine and, by implication, appears to argue that its activities are
subject exclusively to the provisions of Part 55 of Title 30 of the Code
of Federal Regulations (Tr. 12). I disagree. Part 56 sets forth particularized requirements applicable to sand, gravel and crushed stone operations.
The activities conducted by Respondent at the Cantera Espinosa Mine fall
within the definition of a "crushed stone operation" and, accordingly, the
requirements of Part 56 apply.
For purposes of the instant case, the key consideration is that the subject mine is an open pit limestone quarry from which Respondent extracts limestone for use in the production of cement and that cement production occurs
at the mine. "Cement" is defined, amongst several definitions, as "a finely
ground powder which, in the presence of an appropriate quantity of water,
hardens and adheres to suitable aggregate, thus binding it into a hard agglomeration that is known as concrete or mortar." Paul w. Thrush (ed.), A.
Dictionary of Mining, Mineral, and Relate Terms (Washington, D.C.: U.S.
Department of the Interior, Bureau of Mi~es) (1968) at p. 186. [Emphasis
added.] "Crushed stone" is defined as the "product resulting from the artificial crushing of rocks, boulders, or large cobblestones, substantially all
faces of which have resulted from the crushing operation," and is a "[t]erm
applied to irregular fragments of rock crushed or ground to smaller sizes
after quarrying." Paul w. Thrush (ed.), op cit., p. 284. These definitions
establish that cement production at the Cantera Espinosa Mine requires, at
a minimum, the crushing of limestone to produce a finely ground powder used
in the finished product. Accordingly, the Cantera Espinosa Mine is a
"crushed stone operation" subject to the requirements of Part 56 of Title 30
of the Code of Federal Regulations.
Respondent's second argument appears to imply that compliance with the
safety regulations imposed by the Commonweatlh of Puerto Rico somehow absolves
Respondent from a duty to comply with Federal mandatory safety standards
(Tr. 15-17). Respondent never clearly articulated the principles underlying
its argument, and the record contains only one specific reference to the
requirements imposed by the Commonwealth, i.e., that the Electric Safety Code
of Puerto Rico requires 38,000-volt powerlines to be maintained at least
20 feet above the ground (Tr. 88). As set forth later in this decision, the
powerlines involved in the instant case met the Commonwealth's height
requirements. However, assuming for purposes of argument that Respondent
maintained compliance with all safety regulations mandated by the Commonwealth, such compliance in no way absolved Respondent from its obligation to
comply with the more stringent requirements imposed by the 1977 Mine Act.
Accordingly, Respondent's argument has no foundation. -

2607

In view of the foregoing considerations, I conclude that Respondent and
its Cantera Espinosa Mine have been subject to the provisions of the 1977 Mine
Act at all times relevant to these proceedings and that Respondent was properly charged under Part 56 of Title 30 of the Code of Federal Regulations.
C.

Respondent's Motion to Dismiss

Respondent moved to dismiss the above-captioned cases at the close of
Petitioner's case-in-chief (Tr. 346-354). The motion was preliminarily
denied by the undersigned Administrative Law Judge, but made subject to
reconsideration at the time of the writing of the decision (Tr. 355-356).
Respondent set forth essentially two grounds in arguing for dismissal:
(1) that Petitioner had failed to establish a prima facie case as to the
three violations charged; and (2) that, assuming for purpos~s of argument
that the violations existed, the evidence presented established the
existence of circumstances mitigating against the imposition of any civil
penalties.
The evidence contained in the record at the time the motion was made
has been reviewed carefully, and I conclude that the evidence in the record
at that stage of the proceedings was more than sufficient to establish a
prima facie case as to the occurrence of the three violations charged. The
arguments advanced by Respondent are more appropriately addressed to civil
penalty assessment determinations that must be made under the six statutory
assessment criteria set forth in section 110 of the 1977 Mine Act and,
accordingly, have been considered fully as relates to the penalty assessment
stage of the proceedings.
Two arguments raised by Respondent are worthy of individual discussion
at this time. First, Respondent appeared to argue that proof of operator
negligence is essential to proving violations of the mandatory safety standards. This argument is specifically rejected as a ground for dismissal.
It is well settled that mine operators are liable for violations of mandatory health and safety standards without regard to fault. United States
Steel Corporation, 1 FMSHRC 1306, 1979 OSHD par. 23,863 (1979). Second,
Respondent's argument that mitigating factors can warrant the assessment of
no civil penalty for a proven violation is contrary to law. The 1977 Mine
Act mandates the assessment of a civil penalty for any violation of a mandatory safety standard. Island Creek Coal Company, 2 FMSHRC 279, 1980 OSHD
par. 24,248 (1980).
In view of the foregoing considerations, the oral determination made at
the hearing denying Respondent's motion to dismiss is AFFIRMEDo
Do

Occurrence of Violations, Negligence, Gravity and Good Faith

At approximately 2 p.m •. on March 16, 1978, Benjamin Alicea Diaz, a
truck driver working for a customer of Responqent identified as Rio Grande
Ready Mix, sustained a fatal injury at Respondent's Cantera Espinosa Mine

2608

when he accidentally either achieved physical contact with a high-voltage
powerline which crossed the main access road to the plant, or came sufficiently close to such powerline to be electrocuted. 1/ All vehicular
traffic entering or leaving the plant passed beneat~tlh~owerlines in
question. The circumstances surrounding.his death ~i~ clear and relatively
uncontroverted.
'
Mr. Alicea drove a cement bulk carrier onto the premises at approximately 2 p.m. to pick up a load of cement for Rio Grande Ready Mix. He
parked his truck on the access road while waiting in line to reach the weighing station known as the scale house. The scale house was located approximately 90 feet from the site of the accident. Parked in this location, the
truck was positioned directly beneath the high-voltage powerlines. The voltage passing through the lines was described as 38,000 volts, phase-to-phase,
and 27,500 volts, phase-to-ground.
'
Mr. Alicea got out of the truck cab and proceeded to climb atop the
bulk carrier in order to open the hatches. In his hand, he had a 14- to
16-1/2-inch long hammer composed entirely of metal. Mr. Alicea achieved
physical contact with, or came within close proximity of, one of the highvoltage power lines while atop the bulk carrier. Witnesses to the accident
reported hearing .an explosion as the powerline broke, observed the victim
fall to the pavement in flames and observed tires on the bulk carrier catch
fire.
The three citations at issue in the above-captioned cases were issued
as a result of an investigation into the circumstances surrounding the fatal
accident.
lo

Citation No. 94602, March 20, 1978, 30 C.F.R. 56.12-71

Occurrence of Violation
This citation alleges a violation of mandatory safety standard 30 C.F.R.
56.12-71 in that "[t]he high tension cables that are located in the access
road to the scale house do not have the minimum 10 feet of separation between
the vehicles that drive under this electric line. (Measure must be taken
from the highest vehicle that will move under the above-mentioned electric
lines)" (Exh. M-5). The cited mandatory safety standard provides as follows:
"When equipment must be moved or operated near energized high-voltage powerlines (other than trolley lines) and the clearance is less than 10 feet, the
lines shall be deenergized or other precautionary measures shall be taken."
§

1/ The testimony of Mr. David Cintron reveals that electrocution could have
occurred absent physical contact with the powerline. According to
Mr. Cinton, high voltage electr~city will jump, or arc, on air. Arcing on
air depends upon such atmospheric conditions as humidity, rain or temperature.
Experiments have established that under normal conditions, 38,000-volt,
phase~to-phase, electricity can arc 12 to 18 inches on air.
The National
Electric Code specifies that it is safe for a man to work 36 inches or more
from a 38,000-volt line under standard atmospheric conditions. The 36-inch
figure contains a built in safety factor (Tr. 433-434).

2609

The evidence in the r.ecord reveals that Mr. Salvador Lugo Cortes area
engineer for the electric power company, visted the Cantera Espinosa Mine on
March 16, 1978, to investigate the accident and that he measured the height
of the powerline involved in the accident after it had been repaired and
raised. The measurement was made by using a telescopic rod usually utilized
to disconnect energy circu.its which was ln turn measured with a tape measure.
This revealed that the.powerline was 21 feet 3 inches above the ground.
Mr. Lugo provided expert testimony revealing that the powerline was at
approximately the same height before the accident as after it was repaired
and raised based upon the type of repair and raising operation performed.
His testimony reveals that the·height of the lines after the completion of
the repairs could have varied by approximately 2 or 3 inches from the height
at the time of the accident (Tr. 42-43, 50-52, 87). Mr. Lugo's testimony
. on this point is confirined by the testimony of Mr. Salvador Torros, Respondent's vice president of marketing and sales. Mr. Torros testified that he
.. observed the powerline before the accident and after it was repaired and
raised, and that there could not have been much difference in the height.
It was his belief that any difference in the height would not have been
noticeable (Tr. 424-425).
In addition to taking the above measurement, Mr. Lugo also measured the
height of the lowest powerline that had not fallen and testified that it measured 21 feet 6 inches above the ground when measured from the side of the
truck away from the victim's body.
In view of the foregoing, it is found that the powerline involved in
the accident was within 2 or 3 inches of 21 feet 3 inches above the ground
at the time of the accident, and that the lowest of the remaining powerlines
was 21 feet 6 inches above. the ground when measured from the side of the
truck away from the body.
The evidence in the record further reveals that Mr. Lugo measured the
height of the truck while it ·was still under the powerlines at the site of
the accident. Mr. Torres Tome, an engineer employed by Respondent, and
Mr. Francisco Martinez Ortiz, Respondent's safety officer, were present when
the measurement was made. The measurement was taken from the ground to the
highest point on the truck, and the testimony reveals that the measurement
was taken with reference to the point located directly beneath the powerline
where it was believed that Mr. Alicea was standing at the time of the elec· trocution. It can.be concluded that this point could have been deduced with
reasonable accuracy since Federal mine inspectors observed blood on the truck
during the course of their March 17, 1978, investigation. The measurement
revealed a height of 13 feet.

·.. ;'

The accuracy of Mr. Lugovs height measurement was disputed by the testimony of Mro David Cintron, chief engineer of Arnold Greene Testing Laboratories. Mr. Cintron examined the truck involved in the fatality. The
examination was performed on the premises of Rio Grande Ready Mix. The truck
was resting on wooden blocks with the tires removed when Mr. Cintron 's he:f.ght
measurement was made. In this position, Mr. Cintron obtained a height measurement of 12 feet 3 inches and thereafter calculated a correction factor to
to . determine that the truck, with tires installed, would have measured
approximately 12 feet in height.

2610

Mr. Lugo's height measurement is deemed the more probative of the two
for the following reasons: First, Mr. Cintron admitted that he could not
establish a specific height for the truck. Second, Mr •. Lugo's height measurement was obtained at the site of the accident with the truck in the same
position it occupied at the time of the accident. Company employees, one of
whom was an engineer, observed the measurements being made. There is no
indication that any company employee int~rposed an·ob]ection to the accuracy
of the measurement obtained or that they even expressed concern as to any
perceived irregularities in the measurement procedure used. In fact, the
evidence clearly reveals that Respondent's safety officer accepted the
measurement as correct and included it in his report •.·
Accordingly, it is found that the truck measured 13 feet in height.
In view of the foregoing findings of fact, it is found that a violation of 30 C.F.R. § 56.12-71 has been established by a preponderance of the
evidence.
Negligence of the Operator
On February 27 and 28, 1978, and March 1, 1978, Federal mine inspectors
conducted an inspection at the Cantera Espinosa;Mine ·pursuant to the provisions of the Federal Metal and Nonmetallic Min~ Safety Act of 1966, 30 u.s.c.
§ 721 et seq. (1971) (Metal-Nonmetal Act). J:f ··No· dtations were issued at
that time as relates to the subject powerliii:es· because the inspectors made
no observations specifically attracting their attention to those lines.
Additionally, the testimony of Mr. Lugo establishes that the powerlines complied with the 20-foot height requirement establislied'by'the Commonwealth of
Puerto Rico.
·
Respondent places great reliance on these considerations in its arguments germane to the issue of operator negligence. Respondent's reliance
thereon is misplaced. The failure of Federal mine inspectors to detect a
given violation of a mandatory health or safety standard during the course
of an inspection does not conclusively establish that the mine operator,
through the exercise of due diligence, could not have detected the viotative
condition. The fact that Mr. Martinez, Respondent's safety officer, had no
knowledge on the date of the accident as to the height of the lines
(Tr. 320) indicates that Respondent had made no effort to ascertain whether
they complied with the Federal height requirement in spite of actual knowledge that all vehicular traffic entering or leaving the plant passed under
2/ The Federal Mine Safety and Health .Amendments Act of 1977 (.Amendments
Act) was signed into law by President Carter on November 9, 1977. Pursuant
to section 307 of the .Amendments Act, all provisions of the 1977 Mine Act
relevant to these proceedings became effective on March 8, 1978. The Amendments Act repealed the Metal-Nonmental Act, but all mandatory standards
relating to mines issued under the Metal-Nonmetal Act, in effect on the date
of enactment of the .Amendments Act, remain in. effect as mandatory standards
under the 1977 Mine Act until such time as new or revised standards are
issued by the Secretary of Labor. See sections 30l(b)(l) and 306(a) of the
.Amendments Act.

2611

the lines and in spite of the fact that the area where the accident occurred
was clearly visible from the plant office building located approximately 90
feet away. Respondent is lawfully charged with a duty to comply with the
Federal mandatory safety standards notwithstanding its adherence .to the less
exacting standards imposed by the Commonwealth of Puerto Rico.
The fact that the lines inay have been the property of the electric
power company is of no assistance to Respondent. The evidence presented as
to abatement of the violation reveals that the power company would raise the
lines on request from the customer upon payment of the requisite costso
Respondent attempts to characterize Mr. Alicea's conduct in climbing
atop the bulk carrier as a voluntary act on his part beyond Respondent's
control. However, Mr. David Cintron, who visited the plant to familiarize
himself with the location of the accident, testified that during his visits
to the site he discovered that the hatches on bulk carriers are always
opened at the weighing station so as to make certain that the cargo compartment is empty or free of water. Respondent presented no evidence establishing that the procedure ordinarily employed around the time of the accident
differed from those observed by Mr. Cintron and, in fact, the testimony of
Mr. Martinez implies that it was the same. The evidence further rev'eals
that most union employees staged a walkout at the Cantera Espinosa Mine on
March 16, 1978, and that the plant was being operated by supervisory personnel and the remaining workers. The walkout resulted in slow service·to the
trucks arriving at the plant which, in turn, resulted in a backup of trucks
waiting to reach the weighing station. According to Mr. Torros, the trucks
usually remain on the scale for a short period of time and,:accordingly,
there is no delay.
It can be inferred from this testimony that the slow service resulting
in the backlog of trucks was at least partially attributable to a shortage of
personnel at the weighing station. Under these ~ircumstances, it is highly
foreseeable that a truck driver would undertake to open the hatches on his
bulk carrier while waiting in line so as to save time upon reaching the
scales, and it is equally foreseeable that the line of trucks would extend
under the powerlines since only three trucks had to be in line for the last
one to be positioned under those powerlines. Accordingly, the occurrence
of the accident was foreseeable notwithstanding the fact that the actions of
Mr. Alicea can legitimately be characterized as voluntary. It was therefore
incumbent upon Respondent, since it chose to operate the plant that day, to
make doubly certain that the high-voltage powerlines met Federal height
requirements or that adequate precautionary measures were taken. Respondent's failure to so undertake these actions indicates that the occurrence
of the accident was not completely beyond Respondent's control.
Of greater significance to the issue of opera-tor negligence~ is the
testimony of Mr. Martinez and Inspector Pedro Sarkis. Inspector Sarkis
testified that he observed vehicles parked under the powerlines during his
March 20, 1978, and April 20, 1978, visits to·the Canteral Espinosa Mineo
The walkout referred to by Mr. Torros lasted only "a couple of days," thus

2612

implying that the facility was operating at normal capacity at least as of
April 20, 1978. Accordingly, it can be inferred that vehicles had parked
under the powerlines prior to the date of the accident when the plant was
operating normally. Additionally, the emphasized portion of the following
passage from Mr. Martinez' testimony indicates that it was customary to perform work under the powerlines prior to the date of the accident:

Q. Following the date of the accident, did you see
trucks, bulk carriers of the type that was involved in the
accident, go to the San Juan Cement Company, Inc., to pick
up cement?
'
A. There were trucks which went in of the bulk carrier
type, but I cannot say whether they were the same type as the
truck involved in the accident.

Q. Did they drive under the electric lines under which
the truck that was involved in the accident was parked at the
moment of the accident?
A.

Would you repeat the question?

Q. Did those trucks that we're talking about now, did
they pass while being driven under the electric lines?
A.

All types of trucks have to go undero

Q•

Under the electric lines? ·

Ao
under.

Yes, because they are aerial lines and they pass

Q. Under the electric lines that were involved in the
accident?
A • Exactly.
(Tr. 318-319).

What was not done was the usual work undero

[Emphasis added.]

In view of the foregoing considerations, it is found that Respondent
demonstrated far more than ordinary negligenceo
Gravity of the Violation
The testimony of Mr. Cintron, an individual with impressive credentials
in the fields of electrical engineering, occupational safetyP and accident
reconstruction, implies that mandatory safety standard 3·0 .CeFoRo § 56ol2=71
is not -specifica·lly directed against· the occurrence of ·an injury of the type
involved in this case. However, Mr. Cintron's Qpinion notwithstanding, the
evidence reveals that Respondent's failure to comply with the mandatory
safety standard significantly contributed to ·the occurrence of the accidento

2613

Accordingly, it is found that the violation was extremely serious.
Good Faith in Attempting Rapid Abatement
Inspector Sarkis testified that increasing the height of the powerlines was necessary to abate the violation. The citation set .forth 1 p.m.,
April 3, 1978, as the termination due date (Exh. M-5). Extensions were
issued on April 20, 1978, and May 1, 197&, which ultimately extended the
time period for abatement to 9 a.m., May 11, 1978 (Exhs. M-6, M-7). The
extensions were issued based upon arrangements with the Electric Authority
to increase the height of the lines and based upon the existence. of a prolonged strike at the power company (Exhs. 0-1, 0-2). The violation was
abated by replacing the 45-foot telephone poles with 55-foot telephone
poles, thus raising the height of the lines by approximately an additional
10 feet (Exhs. 0-1, M-8). The Electric Authority charged Respondent $3,461
to raise the lines (Exh. 0-4).
Inspector Sarkis did not know the exact date of abatement, but testified that it was safe to assume that Respondent raised the liRes by 9 a.m.
on May 11, 1978. The citation was terminated at 4 p.m. on May 16, 1978
(Exh. M-8).
Accordingly, it is found that Respondent demonstrated good faith in
attempting rapid abatement.
2.

Citation No. 93262, April 20, 1978, 30 C.F.R. § 56.20-11

Occurrence of Violation
This citation was issued at 1:45 p.m. on April 20, 1978, alleging a violation of mandatory standard 30 C.F.R. § 56.20-11 in that "[t]here is no warning or sign to alert the operators of the ·equipment to the electric lines of
high-voltage in the area which cross the entrance of the plant" (Exh. M-11).
30 C.F.R. § 56.20-11 provides as follows:· "Areas where health or safety
hazards exist that are not immediately obvious to employees shall be barricaded, or warning signs shall be posted at all approaches. Warning signs
shall be readily visible, legible, display the nature of the hazard, and any
protective action required."
The findings of fact set forth previously in this decision reveal that
the area in which the high-voltage powerlines crossed the main access road
was an area where a safety hazard existed and that the hazard was not immediately obvious to employees. The testimony of Inspector Sarkis reveals
that neither barricades nor warning signs were present when the citation was
issued.
Accordingly, it is found that a violation has been established by a
preponderance of the evidence.
Negligence of the Operator
On March 17, 1978, Federal mine inspectors requested Mr. Marcos Corrada,
the plant manager, to post a warning sign to protect the lives of otHer
individuals using the subject portion of the access road (Tr. 167-168, 189).

2614

Yet, the sign had not been posted as of April 20, 1978, nor had barricades
been installed. Vehicles similar to the one involved in the fatality continued to use the access road and, in fact, vehicles were observed parked
under the powerlines during Inspector Sarkis' March 20, 1978, and April 20,
1978, visits to the plant. The area involved was clearly visible from the
plant office.
The electrocution of Mr. Alicea should have apprised Respondent of the
actual dangers, given the proper circumstances, posed to individuals using
the area beneath the powerlines. It was entirely foreseeable that another
electrocution could oc~ur. The thought that first springs into the mind of
a reasonable man upon the occurrence of a fatality of the type involved in
this case, under the type of circumstances present in this case, is the
need to post effective warnings or to take other steps so as to prevent the
occurrence of a similar tragedy. Yet, Respondent did absolutely nothing.
The issuance of a citation was required in order to force Respondent to discharge the basic and self evident duty that could, and should, have been
undertaken with minimal effort immediately following Mr. Alicea's death.
Accordingly, it is found that the violation was accompanied by a wanton
disregard for the safety of others.
Gravity of the Violation
One fatality had occurred in the area and the occurrence of another
fatality was foreseeable. Accordingly, it is found that the violation was
extremely serious.
Good Faith in Attempting Rapid Abatement
The citation set forth 3 p.m., April 22, 1978, as the termination due
date (Exh. M-11). When Inspector Sarkis returned to the Cantera Espinosa
Mine on April 24, 1978, Respondent had posted a warning sign 30 inches long
by 14 inches wide on one of the telephone poles (Exh. M-14). The sign was
so small that a truck driver would have been unable to read it. Accordingly,
at 9 a.m., Inspector Sarkis extended the time period for abatement to 3 p.m.,
April 24, 1978 (Exh. M-12). The citation was terminated at 8:40 a.m. on
April 25, 1978, following the posting of an adequate warning sign
(Exh. M-13).
Respondent's conduct between April 20, 1978, and April 24, 1978, indicates that Respondent viewed the requirement to post a warning sign as a
nuisance, and therefore undertook half-hearted action which was clearly not
designed to provide adequate warning to others • . Accordingly, it is found
that Respondent demonstrated extreme bad faith in attempting rapid abatement of the violation.
3.

Citation No. 9Z.601, March 20, 1978, 30 .C.FoRo § 50ol0

Occurrence of Violation
This citation alleges a violation of 30 C.F.R. § 50.10 in that "[t]he
fatal accident that occurred on March 16, 1978, was not immediately notified
to MSHA by officials of the company. The fatal accident was discovered by

2615

inspectors from MSHA who arrived on the property for other reasons one day
after the accident" (Exhs. M-16, M-17). At all times relevant to this proceeding, 30 C.F.Rlllli.. ~>0.10 reported at 42 Fed. Reg. 65536 (1977) (effective
date: January 1, i~~ provided as follows:
.
)

If an accident occurs, an operator shall immediately
contact the MESA District or Subdistrict Office having
jurisdiction over its mine. If an operator cannot contact
the appropriate MESA District or Subdistrict Office, it
shall i~ediately contact the MESA Headquarters Office in
Washington, D.C. by telephone, toll free, at 800-737-2000.
The evidence presented reveals that Federal .mine inspectors visited the
Cantera Espinosa Mine a~ approximately 3:30 p.m. on March 17, 1978, to provide Respondent with a print on safety load operations. Mr. Luis Gonzalez
Rivo, Respondent's personnel manager, thereupon apprised the inspectors of
the March 16, 1978, fatality. Notification was not provided immediately
following the accident as required by the regulation.
Accordfngly, it is found that a violation of 30 C.F.R. § 50.10, reported
at 42 Fed. Reg. 65536 (1977), has been established by_ a preponderance of the
evidence.
Negligence of the Operator
Immediately following the accident, Respondent contacted the police and
the insurance company and smnmoned an ambulance (Tr. 152). There is no indication that the failure to immediately notify the appropriate Federal mine
safety authorities was the result of anything other than inadvertence.
Accordingly, it is found that Respondent demonstrated ordinary
negligence.
Gravity of the Violation
Failure to notify the appropriate Federal mine safety authorities is
potentially serious in that one of the purposes of the notification provision is to enable Federal mine inspectors to ascertain the cause of an accident and order the mine operator to institute corrective action designed to
prevent the future occurrence of another accident. Additionally, the mine
operator's failure to comply with the notification requirement can prevent
the collection of evidence needed for a variety of legitimate Governmental
purposeso
The evidence presented reveals that Federal authorities were able to
gather the information necessary to determine the cause of the accident and
order the implementation of ··.corrective action, notwithstanding Respondent's
failure to comply with.the rsgulation • . Accordingly, it is found that the
violation was nonserious~

2616

Good Faith in Attempting Rapid Abatement
The citation was terminated when the operator gave his assurance of
future compliance (Exh. M-16). Accordingly, it is found that .Respondent
demonstrated good faith in attempting rapid abatement.
E.

History of Previous Violations

Respondent had no previous violations for which assessments had been
paid as of the dates of the violations involved in these proceedings (Exh.
M-10). Accordingly, Respondent has no history of previous violations
cognizable in these proceedings. Peggs Run Coal Company, 5 IBMA 144,
82 I.D. 445, 1975-1976 OSHD par. 20,001 (1975).
F.

Size of the Operator's Business

Respondent is rated as a medium-size operator based upon the number of
annual man-hours worked.
G.

Effect of a Civil Penalty on Respondent's Ability to Remain in
Business

In Hall Coal Company, 1 IBMA 175, 79 I.D. 668, 1971-1973 OSHD par.
15,380 (1972), the Commission's predecessor, the Interior Board of Mine
Operations Appeals, held that evidence relating to the issue as to whether
a civil penalty will affect the operator's ability to remain in business is
within the operator's control, resulting in a rebuttable presumption that
the operator's ability to continue in business will not be affected by the
assessment of a civil penalty. The parties stipulated ~n these proceedings
. that assessment of the civil penalties proposed by the Office of Assessments
will not affect Respondent's ability to remain in business (Tr. 20-21). The
proposed a.ssessments are identified as follows:
Citation No.

Date

30 C.F.R.
Standard

94602
94601
93262

3/20/78
3/20/78
4/20/78

56.12-71
50.10
56.20-11

ProEosed Assessment
$1,150
122
255

Accordingly, the question presented is whether Respondent has sustained its
burden of.proof by establishing that assessment of an otherwise appropriate
civil penalty in an amount greater than that proposed by the Office of
Assessments will adversely affect its ability to remain in business.
The sole evidence presented on this point was the· testimony of

Mro Wtlliam Miranda Marin, vice president and treasurer of Respondent~ and
the posthearing receipt in evidence of certified copies of Respondent's 1977
and 1978 Commonwealth of Puerto Rico tax returns, denominated Exhibits 0-8
and 0-9, respectively.

2617

A careful review of this evidence does not indicate that the civil
penalty ultimately assessed, in these proceedings would have an effect upon
the Respondent's ability to remain in business.
VI.

Conclusions of Law

1. San Juan Cement Company, Inc., and its Cantera Espinosa Mine have
been subject to the provisions of the 1977 Mine Act at all times relevant
to these proceedings. .
2. Under the 1977 Mine Act, the Administrative Law Judge has jurisdiction over the subject matte,r of, ~nd the parties to, these proceedings.
3. Federal mine inspectors Pedro Sarkis and Juan Pere~ were duly authorized representatives the Secre~ary of Labor at all times relevant to these
proceedings.

4. The oral detet\11.ination made at the hearing denying Respondent's
motion to dismiss is AFFIRMED.
5. The violations charged in the three subject citations are found to
.have occurred as allege~ •.
6. All of the cc:>Jil~ll,lsipns of law_ set forth in Part V of this decision
are reaffirmed and incorporated herein.

VII.

Proposed Findings of :::Fact and Conclusions of Law

Petitioner submitted a po~thearing brief and proposed findings of fact
and conclusions of law. ·Additionally, both parties set forth arguments on
the record during the hearing. Such brief and arguments, insofar as they
can be considered to have. co~tained proposed £innings and.conclusions, have
been consid.ered fully, and except to the extent that such findings and conclusiQns have been expressely or impliedly affirmed in this decision, they
are rejected on the ground that they are, in whole or in part, contrary to
the facts and law or because they are immaterial to the decision in these
cases.

VIII. Penalty Assessed
Upon consideration of the entire record in these cases and the foregoing findings of fact and conclusions of law, I find that the assessment
of penalties is warranted as follows:
Ao

Docket No. BARB 79-222-PM

Citation Noe

Date

30 C.F.R.
Standard

Penalty

94602

3/20/78

56.12-71

$2,000

2618

.

B.

Docket No. BARB 79-283-PM

·..

.

~

..

.'.

Citation No.

Date

30 C~R.R~
Standard

Penalty

94601
93262

3/20/78
4/20/78

50.10
56.20-ll

$
85
$3,000

ORDER
1. The oral determination made at the hearing denying Respondent's
motion to dismiss is AFFIRMED.
2. Respondent is ORDERED to pay civii penalties in the amount of
$5,085 within 30 days of the date of this decision.

Law Judge
Distribution:
James J. Manzanares, Esq., Office of the Solicitor, U.S. Department of
Labor, Federico Degetau Federal Office Building, Suite 212-214,.
Carlos Chardon Street, Hato Rey, PR 00918 (Certified Ma~l)
Alex Gonzalez, Esq., and Mario Arroyo Davila, Esq.,· Dubon, Gonzalez and ':
Vazquez, G.P.O. Box 6123, San Juan., PR 00936 (Certified Mail)
Administrator for Metal and Nonmetal Mine Safety and Health, U.S.
Department of Labor
Administrator for Coal Mine Safety and Health, U.S. Department of Labor
Standard Distribution

2619

·.:.

'.

..

~:

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 12, 1980

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Civil Penalty Proceeding
Docket No. LAKE 80-110-M
A.C. No. 20-952-5003
Karber Pit and Mill

KARBER GRAVEL COMPANY, INC.,
Respondent
DECISION
Appearances:

Gerald A. Hudson, Esq., Office of the Solicitor,
U.S. Department of Labor, Detroit, Michigan, for
Petitioner;
Larry Karber, President, Karber Gravel Company,
Inc., for Respondent.

Before:

Chief Administrative Law Judge Broderick

STATEMENT OF THE CASE
Petitioner seeks civil penalties for two alleged violations of
30 C.F.R. § 56.12-8 occurring on August 29, 1978. Pursuant to
notice, a hearing was held in Lansing, Michigan, on August 8, 1980.
Charles Millikan testified for Petitioner; Larry Karber testified
for Respondent. Both parties waived their rights to file written
proposed findings and briefs. Based upon the evidence presented at
the hearing, I make the following
FINDINGS OF FACT
1. Respondent is the operator of a gravel pit and mill in
Clinton County, Michigan, known as the Karber Pit and Mill.
2. Respondent produces sand and gravel for use and for sale.
Its operation is in or affects interstate commerce. It is a small
operator, having three employees.
3..

Respondent does not have a history of prior violations.

2620

4. On August 29, 1979, Charles Millikan, a Federal mine
inspector and a duly authorized representative of the Secretary of
Labor, issued two citations each alleging that a bushing was not
provided for electrical wires going into a junction box at the
power house. One box was located on the north wall of the power
house, the other on the west wall.
5. The plant was not in operation at the time the citations
were issued and the power lines were not energized.
6. The electrical wires entering the junction boxes described
in the citations did not have bushings at the time of the inspection on August 29, 1979.
7. Approximately 2 or 3 days prior to the issuance of the
citations, Respondent began experiencing intermittent shorts in
the underground lines leading from the junction boxes to the main
plant.
8. Respondent was unable to uncover the source of the shorts
and had called an outside electrician to inve.stigate.
9. The power had been turned off, the.covers were removed
from the junction boxes and the bushings had been removed in the
course of testing the wires to find the short.
10. The situation described in Finding of Fact No. 9 was not
explained to the inspector by Respondent's foreman who accompanied
him during the inspection.
11. The source of the shorts was never found. The wires were
rerouted overhead. The junction boxes were covered and the bushings were reinserted. The citation was terminated on September 7,
1979.
DISCUSSION
I accept as factual the testimony of Mr. Larry Karber explaining the absence of bushings. Had the situation been explained to
Inspector Millikan at the time of the inspection, it is likely
that the citations would not have been issued. Under the circumstances, I find that the violations charged did not occur.
CONCLUSIONS OF LAW
1. The Respondent is subject to the provisions of the Federal Mine Safety and Health Act of 1977 in its operation of the
Karber Pit and Mill.
2. The undersigned Administrative Law Judge has jurisdiction over the parties and subject matter of this proceeding.

2621

3. The violations charged in Citation Nos. 294267 and 294268
issued on August 29, 1979, by Federal mine inspector Charles
Millikan did not occur.
ORDER
Citation Nos. 294267 and 294268 issued August 29, 1979, are
VACATED and no civil penalty is assessed.
A. Broderick
J~
Chief Administrative Law Judge
Distribution:

By certified mail.

Mr. Larry Karber, President, Karber Gravel Company, Inc., 917 South Church
Street, St. Johns, MI 48879
Gerald A. Hudson, Attorney, Office of the Solicitor, U.S. Department of
Labor, 231 West Lafayette, 657 Federal Building, Detroit, MI 48226
JAB2
Assessment Office, MSHA, U.S. Department of Labor, 4015 Wilson Boulevard, Arlington, VA 22203

2622

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703) 756-6230

1 2 SEP 1980
JOHN WILSON AND RONALD RUMMEL,
Applicants

Complaint of Discrimination
Docket No. PITT 72-23

Vo

LAUREL SHAFT CONSTRUCTION COMPANY,
INC.,
Respondent
DECISION AND ORDER
On April 19, 1972, a decision was issued in the subject proceeding,
finding that Respondent had illegally discharged Applicants in violation
of section llO(a) of the Federal Coal Mine Health and Safety Act of 1969,
30 u.s.c. § 801 et ~· Respondent was ordered: (1) to offer each Applicant reinstatement with the seniority, status, classification, pay and work
shift that he would have held and enjoyed had Respondent not discharged
him; (2) to pay each Applicant full back wages, with interest at 6 percent
per annum for lost wages he would have received in the Respondent's employment from the discharge until the date he (a) was reinstated pursuant to an
offer of reinstatement or (b) refused to accept such offer of reinstatement;
(3) to deduct from such award of back pay "any wages which such Applicant
received from other employment in the period for which back wages are due
from the Respondent under this Order"; and (4) to pay to Applicants an
aggregate amount for all costs and expenses, including attorney's fees,
which have been reasonably incurred by Applicants for, or in connection
with, the institution and prosecution of this proceeding.
It affirmatively appears from the record that, on February 9, 1973,
Respondent offered each Applicant an opportunity to be reinstated and to
report for work on February 15, 1973. Neither Applicant appeared for work
on the specified date or notified Respondent of his refusal to accept the
offer of reinstatement.
On March 27, 1973, the parties stipulated that Applicant John Wilson
was entitled to $3,873.17 in back wages and other damages, including interest
at 6 percent per annum, that Ronald Rummel was entitled to $6,239.14 in back
wages and other damages, including interest at 6 percent per annum, and
that both Applicants incurred costs and expenses in the amount of $824.85
and attorney's fees in the amount of $2,750.00.

2623

The parties also stipulated that, in the period in which damages
accrued
Applicant John Wilson received $352.00 for 16 weeks as unemployment compensation benefits from the Commonwealth of Pennsylvania, Bureau
of Employment.Security, and that Applicant Ronald Rummel received $2,674.00
for 42 weeks as unemployment compensation benefits from the Commonwealth
of Pennsylvania, Bureau of Employment Security.
Respondent contends that the unemployment compensation benefits received
by Applicants should be deducted from the total amount of back pay
and other benefits that Applicants would have received had they not been
discharged. Respondent argues that unemployment compensation benefits are
••wages which each Applicant received from other employment" and, therefore,
should be deducted from the final award of back pay as required by the
Decision and Order of April 19, 1972.
In N.L.R.B. v. Gullet Gin Company, Inc., 340 U.S. 361, 364 (1951), the
Supreme Court upheld the Board's decision in refusing to deduct unemployment
compensation benefits from an award of back pay. The Court followed an
earlier decision in which the Court held that state unemployment compensation
benefits were not "earnings" to be deducted from back pay. See N.L.R.B. v.
Marshall Field & Co., 318 U.S. 253, 255 (1943).
~
I conclude that unemployment compensation benefits are not "earnings" to
be deducted from a final award of back pay within the meaning of the Federal
Coal Mine Safety and Health Act and my Decision and Order of April 19, 1972.
WHEREFORE IT IS ORDERED that:
(1) Within 30 days of this Decision, Laurel Shaft Construction Company
shall pay John Wilson as back wages and other damages, including interest
in the amount of 6 percent per annum until March 27, 1973, the total amount
of $3,873.17. Interest on such amount shall not accrue after the date of
the parties' stipulation of damages, viz., March 27, 1973.
(2) Within 30 days of this Decision, Laurel Shaft Construction Company
shall pay Ronald Rummel as back wages and other damages, including interest
in the amount of 6 percent per annum until March 27, 1973, the total amount
of $6,239.14. Interest on such amount shall not accrue after the date of the
parties' stipulation of damages, viz., March 27, 1973.
(3) Respondent shall pay both Applicants costs and expenses in the
amount of $824.85 and attorney's fees in the amount of $2,750.00, within
30 days of.this decision. Interest shall shall not be due on this amount.

WILLIAM FAUVER, JUDGE

2624

Distribution:
Lawrence L. Davis, Esq., Counsel for Laurel Shaft Construction Company,
103 South Center Street, Ebensburg, PA 15931 (Certified Mail)
Mary Lu Jordan, Esq., Counsel for John Wilson and Ronald Rummel,
900 Fifteenth Street, NW., Washington DC 20005 (Certified Mail)
Rosanna D. Polen, Esq., Counsel for John Wilson, Sayers, King, Keever &
Nalitz, 77 South Washington Street, Waynesburg, PA 15370 (Certified
Mail)
John H. O'Donnell, Esq., Trial Attorney, Office of the Solicitor
U.S. Department of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
(Certified Mail)

2625

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
520, LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(.703) 756-6230

1 6 SEP 1980
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceeding
Docket No. WEVA 80-284
A.c. No. 46-06003-030G2R

Petitioner

v.
Baker Strip Mine
BAKER COAL COMPANY,
Respondent
DECISION
Appearances:

Edward H. Fitch, Esq., Office of the Solicitor, U.S.
Department of Labor, Arlington, Virginia, for Secretary
of Labor, Mine Safety and Health Administration;
Clark B. Frame, Esq., Wilson & Frame, Morgantown,
West Virginia, for Baker Coal Company.

Before:

Judge James A. Laurenson
JURISDICTION AND PROCEDURAL HISTORY

This is a proceeding filed by the Secretary of Labor, Mine Safety and
Health Administration (hereinafter MSHA) under section llO(a) of the Federal
Mine Safety and Health Act of 1977, 30 u.s.c. § 820(a), to assess a civil
penalty against Baker Coal Company for a violation of section 103(a) of the
Act. A hearing was held in Morgantown, West Virginia on August 13, 1980.
MSHA inspectors Ronald Marrara and Carl R. Buckner testified on behalf of
MSHA. Wayne Baker testified on behalf of Baker Coal Company.
ISSUES
Whether Baker Coal Company violated the Act as charged by MSHA and, if
so, the amount of the civil penalty which should be assessed.
APPLICABLE LAW
Section 103(a) of the Act, 30 u.s.c. § 813(a), provides in pertinent
part as follows: "For the purpose of making any inspection or investigation
under this Act, * * * any authorized representative of the Secretary * * *
shall have the right of entry to, upon, or through any coal or other mine."

2626

Section llO(i) of the Act, 30 U.S.C. § 820(i), provides in pertinent
part as follows:
In assessing civil monetary penalties, the Commission
shall consider the operator's history of previous violations,
the appropriateness of such penalty to the size of the
business of the operator charged, whether the operator was
negligent, the effect on the operator's ability to continue
in business, the gravity of the violation, and the demonstrated good faith of the person charged in attempting to
achieve rapid compliance after notification of a violation.
STIPULATIONS
The parties stipulated the following:
1.

The operator, Baker Coal Company, is small in size.

. 2. The operator's prior history of assessed violations
constitutes a negligible history of prior violations and there
was no prior violation of section 103(a) of the Act.
FINDINGS OF FACT
I find that the evidence of record establishes the following facts:
1. On June 7, 1979, Ronald Marrara and Carl Buckner were
duly authorized representatives of the Secretary of Labor,
Mine Safety and Health Administration, and were assigned to
conduct a spot inspection at Baker Coal Company, Baker Strip
Mine, in northern West Virginia.
2. Upon arriving at the mine site, Inspector Marrara
identified himself to Wayne Baker, sole proprietor of Baker
Coal Company, and informed him that the inspectors were aware
that another MSHA inspector had been at the site on the prior
day but that they were going to make another inspection.
3. At that point, Wayne Baker complained profanely that
this was his tenth inspection in two weeks. Without provocation or warning, he struck Inspector Marrara, knocking him
to the ground. Thereupon, he straddled Inspector Marrara,
grabbed him by the shirt, lifted him off the ground, and
slammed him back to the ground several times. During this
assault on Inspector Marrara, Wayne Baker also threatened
to throw the inspector in the sedimentation pond on the site.
4. After assaulting Inspector Marrara, Wayne Baker
then shoved Inspector Buckner and his hard hat fell off.
Baker then picked up the hard hat and threw it at Inspector
Buckner.

2627

5.

At no time did either inspector strike Wayne Baker.

6. Wayne Baker then ordered both inspectors off the
mine site and instructed them not to return.
7. As a result of this attack, Inspector Marrara
received treatment in the emergency room of West Virginia
University Hospital, sustained a left rotator cuff tear,
and was off work for six weeks.
8. Inspector Marrara pressed criminal charges against
Wayne Baker and Baker entered a plea of nolo contendre and
was fined $250.
9. On March 12, 1980, Wayne Baker struck an investigator
employed by the West Virginia Department of Natural Resources.
He also entered a plea of nolo contendre to the criminal
charge arising out of that incident and was fined $250.
10. Baker Coal Company is a small operator but Wayne
Baker has not established that any civil penalty assessed
under the Act will affect his ability to continue in busines'
because Baker Coal Company offered no documentary evidence
of its financial condition and the testimony of Wayne Baker
in this regard was vague and unconvincing.
11. Since this incident on June 7, 1979, Baker Coal
Company has not denied entry to any inspector employed by
MSHA.
12. Baker Coal Company has a negligible history of
assessed violations and there was no prior violation of
section 103(a) of the Act.
DISCUSSION
Wayne Baker, sole proprietor of Baker Coal Company, admitted that he
refused to allow two MSHA inspectors to conduct an inspection at his mine
on June 7, 1979, and that he ordered them off of his property. The above
admission establishes a violation of section 103(a) of the Act which
provides in pertinent part as follows: "For the purpose of making any
inspection or investigation under this Act * * * any authorized representative of the Secretary * * * shall have the right of entry to, upon, or
through any coal or other mine." Since a vio,lation of the Act has been
admitted by the operator, the remaining issues concern the amount of the
civil penalty which should be assessed.
The two MSHA inspectors allege that without warning or provocation
Wayne Baker physically assaulted them after they announced their intention
to make an inspection of his mine. Baker alleges the following: (1) he
had only been on this job for eight working days but had been subjected to

2628

ten inspections by agencies of the state and federal governments consuming
35 hours of his time and that MSHA had an inspector at this mine on the
preceding day; (2) Inspector Marrara approached to a distance of 12 inches
from him and said to him, "We are going to straighten- you out"; (3) rather
than slamming Inspector Marrara to the ground as alleged, Baker was attempting to lift the inspector to get him off the property but could not do so;
and (4) Baker Coal Company is unable to pay any civil penalty assessed
herein.
The claim of Wayne Baker that he had been subjected to an excessive
number of inspections by federal and state agencies is without merit and
constitutes neither a defense to the violation nor probative evidence
concerning the criteria for assessment of a civil penalty. Suffice it to
say that the mining of coal is a pervasively regulated industry and any
operator who objects to this fact should seek employment elsewhere in the
economy.
Wayne Baker's allegations that Inspector Marrara approached to within
12 inches of him is admitted by the inspector. This fact is of no consequence and Baker admitted that he was not .afraid of the inspector. Baker's
claim that the inspector told him, "We are going to straighten you out," is
rejected. The.testimony of the two inspectors that no such statement was
made was more credible than the testimony of Wayne Baker.
Baker's claim that he was merely attempting to get Inspector Marrara
off his property when he lifted him off the ground is also rejected.
Credible testimony of the two inspectors establish~d that Baker slammed
Inspector Marrara to the ground several times.
Finally, Baker's assertion that he would be unable to pay any civil
penalty assessed here is rejected because he failed to present any documentation of his financial condition and his testimony in this regard
was vague and unpersuasive. Baker presented no evidence of his net worth
and he was unsure of the value of his equipment and the extent of the liens
thereon.
Section llO(i) mandates the consideration of six criteria in the assessment of a civil penalty. I have considered the operator's history of previous violations, the size of the business, the ability of the operator to
stay in busines_s, and the good faith of the operator to achieve rapid compliance after notification of the violation in my Findings of Fact Nos. 1012. The remaining issues are whether the operator was negligent and the
gravity of the violation.
The evidence of record in this matter fails to establish any justification for Wayne Baker's conduct. Baker's initial assault and battery upon
Inspector Marrara, which knocked him to·the ground, constituted gross negligence. However, this offense was further aggravated and compounded by
Baker's subsequent actions of picking the inspector up and slamming him to
the ground several times and threatening to throw him in the sedimentation
pond. At no time did the inspector strike Baker. It is noted that all of

2629

these actions took place in the presence of Baker's employees at the mine.
The willful and unlawful use of force by Wayne Baker upon Inspector Marrara
constitutes gross negligence under the Act.
The evidence establishes that Baker's assault upon the inspector
caused him serious physical injuries which required medical attention and
resulted in him being off the job for six weeks. In addition to the physical
injuries suffered by the inspector, the gravity of this offense is compounded by the fact that Baker's conduct at the time of this violation
threatens to undermine the integrity of mine safety enforcement. If MSHA
inspectors are intimidated by the threat of a physical assault they will
not issue the citations and orders required under the Act. While a civil
penalty cannot be assessed as a means of punishment, it must be sufficient
to deter subsequent violations and gain the operator's compliance with the
Act. The violation prevented any inspection at the time it was committed.
The manner in which the violation was committed could intimidate inspectors
in the future so that future inspections would be less thorough. Therefore,
the violation and the manner in which it was committed could result in dangerous conditions being undetected. I find that the violation was of
extremely serious gravity.
Based upon all of the evidence of record and the criteria set forth
in section llO(i) of the Act, I conclude that a civil penalty in the amount
of $8,000.00 should be imposed for the violation of section 103(a) of the Act.
CONCLUSIONS OF LAW
1. The administrative law judge has jurisdiction of this proceeding
pursuant to section llO(i) of the Act. ·
2.

Baker Coal Company and Baker Strip Mine are subject to the Act.

3. On June 7, 1979, Baker Coal Company violated section 103(a) of the
Act by refusing to allow duly authorized representatives of the Secretary
of Labor ·· itry to the Baker Strip Mine.
4. The conduct of Way ·~ Baker, sole proprietor of Baker Coal Company,
in comrrltting m assault an•I battery on MSHA inspector Ronald Marrara
constit •ted gioss negligence.

5. The violation in question was of extremely serious gravity in that
it resulted in physical injuries to Inspector Marrara and was intended to
intimidate MSHA inspectors from performing their job.

6. Under the criteria set forth in section llO(i) of the Act, a
civil penalty in the amount of $8,000.00 shall be imposed for violation of
section 103(a) of the Act.

2630

ORDER
WHEREFORE IT IS ORDERED that Baker Coal Company pay the sum of $8,dOO.OO
within 30 days of the date of this decision as a civil penalty for the
violation of section 103(a) of the Act.

Judge
Distribution by Certified Mail:
Edward H. Fitch, Esq., Office of the Solicitor, U.S. Department of
Labor, 4015 Wilson Boulevard, Arlington, VA 22203
Clark B. Frame, Esq., Wilson & Frame, 318 Chestnut Street, Morgantown,
WV 26505

2631

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
333 W. COLFAX AVENUE
DENVER, COLORADO 80204

1 6 SEP 1980

)

SECRETARY OF LABOR, MINE SAFETY AND
HEALTH ADMINISTRATION (MSHA),
Petitioner,

)
)

CIVIL PENALTY PROCEEDING

)

DOCKET NO. CENT 80-45-M

)
)

v.

)

ASSESSMENT CONTROL NO.
29-00591-05006

)

UNITED NUCLEAR-HOMESTAKE PARTNERS,

)

MINE:

SECTION 25

)

Respondent.

)
)

~~~~~~~~~~~~~~~~~~~

DECISION AND ORDER APPROVING SETTLEMENT AND DIRECTING PAYMENT
On July 15., 1980, ·pursuant to Commission Rule 30, 29 CFR § 2700. 30, as
amended ~ 45 Fed. Reg. 44301, a motion to approve settlement was filed with
the Commission. All parties to the above-captioned proceeding agree to the
settlement ..
By stipulation and motion, the parties propose to settle this
proceeding without a formal hearing. In support of the proposed settlement,
the parties have taken into account, and submitted information con£erning,
the six statutory criteria set forth in section llO(i) of the Act.
Of
significant interest were two letters submitted by Respondent, previously
reviewed by counsel for Petitioner, which I have included as Appendix I and
Appendix II to my Decision.
Due consideration of all factors contained in the record convinces me
that the proposal is consistent with the purposes of the Act and should be
approved.
Accordingly, it is ORDERED: that the settlement agreement is hereby
APPROVED, that the joint motion is hereby GRANTED, and that Respondent shall
pay the agreed amount within 40 days of the date of tnis Order.

*section llO(i) of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 820(i), reads in pertinent part:
II

In assessing civil monetary penalties, the Commission
shall consider the operator's history of previous violations,
the appropriateness of such penalty to the size of the business
of the operator charged, whether the operator·was negligent,

2632

the effect on the operator's ability to continue in
business, the gravity of the violation, and the demonstrated
good faith of the person charged in attempting to achieve
rapid compliance after notification of a violation ...• "
Distribution:
Robert A. Cohen, Esq., Office of the Solicitor, United States
Department of Labor, 4015 Wilson Boulevard, Arlington, Virginia 22203
Wayne E. Bingham, Esq., PICKERING & BINGHAM, 920 Ortiz, NE,
Albuquerque, New Mexico 87108

2633

APPENDIX I

UNITED NUCLEAR-HOMESTAKE PARTNERS
P.O. BOX 88

GRANTS, NEW MEXICO
87020

SEP
August 4, 1980

Jon D. Boltz
Administrative Law Judge
Docket NO. CENT. 80-45-M
A/O No. 29-00591-05006
Section 25 Mine
Dear Judge Boltz:
This letter is written pursuant to your request of July 17, 1980, for
clarification on those radiation citiations written against United NuclearHomestake Partners' (UN-HP) Section 25 mine during June and July, 1979
(citation members 151645, 152412, 152413, and 152415). These citations
were written to indicate a violoation of 30 CFR 57.5-39, the 1 working
level standard.
An exceedance of this standard indicates a failure in the mine's
ventilation and radon daughter control system. Many things can contribute
to a failure in the control systems, the most common of which include
1) bar~ometric pressure, 2) ventilation bag not installed properly at working area, and 3) ventilation bag restricting air flow by sagging, kinking
or getting ripped. Some other less frequent causes for ventilation and
radon daughter control system failures include primary and secondary ventilation fan failures, air control doors inadvertantly left open or closed,
bulkhead failures, and drilling into old, abandonded stopes, all of which
could very easily allow the working levels (WL) in the working area gradually, or very quickly, exceed 1 W.L. Because this is the case, UN-HP
enforces a self-imposed restriction of closing down work areas at 0.7 WL
until the ventilation is reduced to below that level.
It is part of UN-HP's standard practice procedures for the miner to
pull his ventilation bag away from the work area when a face is to be dynamited,
to prevent damaging the bag. When the miner than returns to the area to
muck out the material, his first task is to return the ventilation bag to
the area and purge it with fresh air. UN-HP's most common closure as a
result of exceeding the 1 WL standard is the miner forgetting to bring his
ventilation bag into his work area (this is the case in 50% of the closures).
UN-HP monitors radon daughters with an instrument called the MDA "instant
working level meter". A sample of air can be collected and analyzed for its
radon daughter content within a 5-minute period. If the elevated radon daughter content is attributed to the miner not bringing his ventilation bag
forward, the area can usually be re-opened again within. 20-minutes of being
closed. While adjusting the ventilation system in the closed area, the miner
is required to wear an approved respirator.
2634

Jon D. Boltz.
August 4, 1980
Page 2

UN-HP's Ventilation Department 1s very thoroughly trained in evaluating
conditions underground which may be contributing to elevated radon daughter
concentrations. As the Ventilation Technician makes his rounds obtaining
the working level concentrations in the individual work areas and employe.e
accumulation points and travel.ways, he is continuously noting the condition
of the ventilation and radon daughter control systems. Should he find an
area exceeding UN-HP's 0.7 WL limit, he immediately closes the area and has
any employees· in the area withdrawn. The Ventilation Technician, fitted
with an approved respirator, evaluates the situation and makes a determination as to what can be done to alleviate the problem. After seeing that the
miner and backup personnel are fitted with respirators an attempt is made to
correct the ventilation problem. After the area concentration is reduced
to below 0. 7 WL the miner and backup personnel are allow.ed to continue on
with production work. The time of closure, work required to alleviate the
problem, and time of re-opening are recorded and filed away for further
evaluation. As previously indicated most areas are re-opened after about
20 minutes of being closed.
UN-HP currently monitors every work area at least once each shift, if
the area is active that shift. The concentration observed that shift is
averaged with the last radon <laughter concentration observed in the area
for determining each employee's personal exposure. The amount of time each
employee spends in individual work areas, including lunchrooms, travel.ways
and on ventilation work, is recorded on a daily basis and is accurate to
the nearest one-half hour. The time an individual spends in a particular
area is combined with the average WL concentration observed in that area for
the same time period. Therefore, a true time weighted exposure is determined
for each employee working for UN-HP. UN-HP utilizes a computer for determining their employee exposures to radon daughters. The daily concentrations
observed in each work area are fed into the computer the day following sample
collection. UN-HP's payroll is based on a twice per month basis. Therefore,
when each employee's time is fed into the computer to determine the amount
that person is to be paid for the two week period just worked, his time in
each individual work area is also combined with the WL concentrations observed
during the same period. Accumulated exposures are, therefore, updated twice
each month.
i "" I t., ~ ,,.

' ..• ·._,.: ~

The
radiation citations issued/against Sec~ion 25 during June and July, 1q?1,
'"'le. ~j. ,eJ;,i;ud., h;'Jk le.,.:.I> <1-•e , ... ~""1'Lc>••> fo "G''·""' <>p<"->:-+:nq j'l""'t··•t<" UN..'.:HP .. h';d"'j1~·t". begun to
experience ventilat·ion difficultl.es· of an unusual nature which took several
days to remedy. Bulkheads, airdoors, larger ventilation fans, and a more
diverse ventilation bag system had to be instal.led. An additional large fan
had to be installed on an adjoining property belonging to Kerr-McGee Nuclear
Corporation, and some time delays were experienced there due to Kerr-McGee
having to bui.ld addit"ional bu.lkheads in some haulage ways. Al1 of this was
experienced due to apparent leakage from longholes inadvertantly penetrating
some old workings. AU production in this area was stopped for several days.
Only ventilation work was performed until WL concentrations in that area
were reduced to below 0.7 WL. No employees were overexposed to the 4 working
months standard as a result of these exceedances to the l WL standard.

2635

Jon D.• Boltz .
August 4, 1980
Page 3
If you have any questions, or would like further clasification on how
UN-HP handles th~ir radon daughter monitoring program, please don't hesitate
to contact me.
Very truly yours,
UNITED NUCLEAR-HOMESTAKE PARTNERS

,t?/
.f ,/
/
,;·d;.-?a-tc/.._.,
/'j_:?A"-.<?z.P~'
Edward E. Kennedy
CDirector of Environmental Affairs
EEK/jel

{1{ClI 'i"'

. ? ..

-t.

Wayne E. Bingham
ti
PICKERING & BING HAM
A ttys. for UN- HP

2636

,'

f . £_ ?t-·,(--e·v--.

APPENDIX II

UNITED NUCLEAR-HOMESTAKE PARTNERS
P.O. POX 98

GRANTIJ. NEW MEXICO
87020

SEP

;~:

weo

FEDERAL MINE smrr MT :.~t:i.rn
August 11, 1980

REVIEW CGMHIS$:~:l

Jon D. Boltz
Adndnistrative I.aw Judge
Docket No. CENT. 80-45-M
A/O No. 29-00591-05006
Section 25 Mine
Dear Judge Boltz:
This letter is written to clarify what radon and radon daughters are
and where they are found in nature, as well as describing what working
levels and working level months are and how they are·arrived at.
Small amounts of uranium and its radioact~ve daughter products including .radium and radon are found everywhere in nature. We know of no
substance which is free from them. Radon is present in the outdoor and
indoor air everywhere on earth. Radon is not a mysterious substance, but
is a well-studied, well-understood chemical element. Radon is a chemically
inert gaseous element in the ~ame family of chemical elements as helium,
argon, and neon. Being chemically inert radon can have no biological
effects on organisms.
Radon is produced as a gas when radium 226 (a radioactive decay product of uranium 238) decays naturally over long periods of time. Radon
has a half-life of 3.8 days; in 3.8 days, 50 percent of the decay activity
remains. When radon. gas decays to its daughter products, a positively
charged alpha particle is formed. These charged particles are called
radon daughters.
·
Uranium ores are found in regions in which a geochemical concentration
of the normal universal uranium· distribution has taken place during an
earlier geological period. Naturally there is also a proportionally increased
concentration of radium and its gaseous daughter product, radon. In uranium
mining, the underground environmental concentration of radon is kept low by
intensive power ventilation which forces large quantities of fresh, outside
air through the underground workings. This action dilutes and expels the
radon gas which diffuses into the mine air from the ore bodies, as well as
from the waste rock.
When the radon gas decays to its daughter products and forms positively
charged particles, those.particles actively seek out negatively charged
particles such as can be .found in dust particles, water droplets, smoke, etc.
When these materials with attached radionuclides are inhaled by the miner,
the radiation from them is delivered to those sites in the nose, pharynx, and
trachio-oronchial tree where the particles are deposited. Extensive studies

/

2637

Jon D.. Boltz
August 11, 1980
Page 2

have been conducted in this area and exposure regulations have been altered
to better protect those employees working under these conditions.
Current Mine Safety and Health Administration standards require that
1) no person shall be permitted to receive an exposure in excess of 4
working level months in any calendar year (30 CFR 57. 5-39), and 2) except
as provided by standard 30 CFR 57.5-5, persons shall not be exposed to air
containing concentrations of radon daughters exceeding 1 working level in
active workings (30 CFR 57.5-39).
At the highest level of radon concentration which is now permitted in
any active working area by a uranium mine operator the radon concentration
corresponds to a negligible partial pressure. Thus 100 picocuries of radon
per liter of air which can support. at most on~working level (lWX~ of radon
daughter products, contains less than one atom of radon per 10
atoms -that is per thousand million million atoms -- of oxygen and nitrogen. The
radon daughter products have a maximium concentration in 1 WL air which is
more than 100-fold smaller; that is one atom per 100,00 million million
atoms of oxygen and nitrogen.
The "Working Level" (WL) is a special unit of radon daughter concentration
in air. One WL is any combination of radon daughters in l liter of air that
will ultimately release 1.3 x 105 MeV (million etedrc" volts) of alpha energy
during radioactive decay to lead-210. When an atom of radon or its daughter
product decays, an expenditure of energy is realized. By collecting a known
volume of air through a very fine filter, and observing the radioactive
decay of the particles collected on the filter by the energy that is released,
the radon daughter concentration can be calculated in working levels. A
working level is a concentration of radon daughter products in the area, and
does not indicate a person's exposure.
The "Working Level Month" (WLM) is the special unit used for indicating
a person's cumulative exposure in which the hours worked is 173 hours (40
hours per week times 4-1/3 weeks per month). Four WLM has been determined
to be the maximum allowable annual exposure. The method in which this annual
limit was arrived at is· discussed below:
In 1967, the Federal Radiation Council unanimously recommended
one WL as a safe continuous level, which meant that 12 WLM was
the maximum annual exposure. Report No. 8 Revised titled
"Guidance for the Control of Radiation Hazards i.n Uranium
Mining, September, 1967, a Staff Report of the Federal Radiation Council" gives the full explanation and justification for
supporting the 12 WLM standard. In 1971, the. ff'A u..hic.1.- c.s·,,.,.,,.a tloe "t'P°"'~'l1fy
of t-1-\c (",,d~ ..,.1 ..-;;.,l;;\~'"" <"<">'-'"'~·I , had the standard rC'clucecl by a factor of
3, to 4 WLM per year. The reason given for the reduction was
to throw in an additional factor of safety l>ec""'s"" ri.e o. i.iv'-1'1 ..., 3~ ~ if /-..;. b~
i-t'-'-'as .,f ..de-..:.,PA that'/~"he';lth effects could be seen above a lifetime occupational exposure of 120 WLM, and that an extremely small portion
of uranium miners work in underground uranium mines for more
than 30 years. Therefore, with a maximum allowable annual
exposure of 4 WLM for 30 years, no miner would be allowed to
receive in excess of 120 WLM in his lifetime.

..

2638

•118cf,.,.

.Jon D•. Boltz
August 11, 1980
Page 3

An employee's annual exposure is determined by knowing the time he
spends in each working area, lunch area, and travelway and the average
radon daughter concentrations observed in those areas occupied. If an
employee was to work in an underground environment exhibiting 1 WL radon
daughter concentration, eight hours a day for 4 months he would be expo.sed
to 4 WLM over that time period. An average concentrcition of O. 3 WL, 8hours a day, over a 12-month period would also result in 4 WLM annual
exposure. It can, therefore, easily be seen that short duration exposures
to concentrations exceeding 1 WL does not pose an imminent threat to overexposing an individual to 4 WLM per year. If, near the end of the year,
an employee is approaching the 4 WLM limit, he can be moved to areas within
the mine exhibiting lower radon daughter concentrations, or he can be taken
out of the mine and allowed to.work on the surface collecting his regular
underground pay.
I hope.these comments help to clarify what some of the terms and
standards of the MSHA regulations mean. If I can be of any further assistance on these matter~please don't hesitate to contact me.
Very truly yours,
UNITED NUCLEAR-HOMESTAKE PARTNERS

<.S'f!tn
;rl7<!; ~J4,,,/r e-·~~J
.
,,-,/'
,.

Edward E. Kennedy
·
Director of Environmental Affairs

'/ ;
C{:{L"~' ,_......_..._.

EEK/jel

Wayne

c

( .-

I

. Bingham
'PICKERING & BINGHAM
Attys. for UN-HP

2639

I

//J.. ~1/ Y·v-- ·-

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

{703) 756-6230

1 8 SEP 1980
Complaint of Discrimination

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
On behalf

Docket No. VA 79-81-D

of Larry D. Long,
Applicant

v.
ISLAND CREEK COAL COMPANY
and
LANGLEY & MORGAN CORPORATION,
Respondents
DECISION AND ORDER
On June 19, 1980$ a decision was issued in the subject proceeding,
fihding that Respondents violated section 105(c) of the Federal Mine
Safety and Health Act of 1977 (1) by reassigning Applicant to outfit an
explosives truck on November 1, 1978, and (2) by reassigning Applicant to
miscellaneous work outside his work classification on November 14, 1978.
On July 10, 1980, the Secretary filed a proposed order for relief,
requesting that Island Creek Coal Company be assessed a penalty of
$3,500 for each of the two violations, for a tot9l of $7,000, and that
Langley & Morgan Corporation be assessed a penalty of $2,000 for each
of the two violations, for a total of $4,000.
The Secretary proposed that Larry D. Long be awarded costs and expenses
reasonably incurred for, or in connection with, the institution and prosecution of the subject proceeding in the following amounts: $1,709.85 for
154 hours of lost time from work; $137.70 for mileage; and $61.44 in telephone calls.
The Secretary also requests that Respondents be ordered to cease and
desist from discriminating against or interfering with Larry D. Long because
of activities protected under section 105(c) of the Act; and that Respondents
be ordered to post the Decision and Order in this proceeding at the Virginia
Pocahontas No. 5 and No. 6 Mines.

2640

On July 17, 1980, Respondents filed an objection to the proposed
penalties as excessive and requested a hearing to determine the reasonableness of the costs and expenses in Applicant's proposed order for relief.
A hearing was held on August 7, 1980.
At the hearing, Applicant modified his claim for costs and expenses
to $543.75 by reducing the claim for lost wages to $287.04 for time lost
to attend the hearings on December 4, 1979, on August 7, 1980, and to confer with his attorney on August 6, 1980; by increasing the mileage expense
to $199.24; and by reducing the telephone expenses to $57.47. Counsel for
Applicant explained that the amounts originally claimed differed from those
claimed at the hearing on August 7, 1980, because Applicant did not have the
documentary evidence to verify the claims before August 6, 1980. Counsel
for Applicant determined that most of the 154 hours originally claimed as
lost time "could not be characterized as expenses which were incurred in
the pursuit of this case."
Respondents contend that Applicant may not recover "costs and expenses"
under section 105(c)(3) for voluntary loss of time from work while attending
the hearings on December 4, 1979, on August 7, 1980, and for consulting his
attorney on August 6, 1980. Respondents contend that, even if Applicant can
recover for time lost from work while attending the hearing on December 4,
1980, he is not entitled to recover for time lost on August 6-7, 1980.
Respondents argue that had Applicant's original demand for costs and expenses
been reasonable and had Respondents known that Applicant was going to reduce
his claim for 154 hours of lost time from work, Respondents would not have
raised an objection in the first place and no hearing would have been
required on August 7, 1980. In no case, Respondents argue, is Applicant
entitled to costs and expenses for the time he spent conferring with his
attorney on August 6,. 1980. Respondents also argue that had there been
no hearing on August 7, 1980, Applicant's mileage expense would have
remained at $137.70.
Section 105(c) of the Act provides in part:
Whenever an order is issued sustaining the complainant's
charges under this subsection, a sum equal to the aggregate
amount of all costs and expenses (including attorney's fees)
as determined by the Commission to have been reasonably
incurred by the miner, applicant for employment or representative of miners for, or in connection with, the institution
and prosecution of such proceedings shall be assessed against
the person committing such violation.
The drafters of the Act intended that the complaining miner receive "all
relief that is necessary to make [him] whole and to remove the deleterious
effects of the discriminatory conduct including, but not limited to reinstatement with full seniority rights, back pay with interest, and recompense for
any special damages sustained as a result of the discrimination. The specific
relief is only illustrative." s. Rep. No. 95-181, 95th Cong., 1st Sess. 37

2641

(1977), reprinted in LEGISLATIVE HISTORY OF THE FEDERAL MINE SAFETY AND HEALTH
ACT OF 1977 at 625 (1978).
I find that Applicant is entitled to compensation for (1) lost wages
i.n the amount of $247.04; (2) mileage expenses in the amount of $199.24;
and (3) telephone expenses in the amount of $57.47. I find that these
costs and expenses were reasonably incurred by Applicant for, or in connection with, the institution and prosecution of the subject proceeding.

)'

Based upon the statutory criteria for asses·sing a civil penalty under
the Federal Mine Safety and Health Act of 1977, Island Creek Coal Company
is asses~ed a penalty of $3,500 for each of its violations found herein and
Langley & Morgan Corporation is assessed a penalty of $2,000 for each of
its violations found herein.
I find that Respondents should be ordered to cease and.desist from
discriminating against or interfering with Applicant because of activities
protected under section 105(c) of the Act.
I also find that each Respondent should be ordered to post the prior
Decision and this Decision and Order on the mine bulletin board, or in such
other conspicuous place, where notices for the miners are posted at the
Virginia Pocahontas No. 5 and No. 6 Mines.
WHEREFORE IT IS ORDERED that:
(1) Island Creek Coal Company shall pay the Secretary of Labor the
above-assessed civil penalties, in the total amount of $7,000, within 30 days
from the date of this Decision.
(2) Langley & Morgan Corporation shall pay the Secretary of Labor
the above-assessed civil penalties, in the total amount of $4,000, within
30 days from the date of this Decision.
(3) Respondents are jointly and severally liable to Larry D. Long
for the costs and expenses found above, in the total amount of $543.75,
together with interest at the rate of 10 percent per annum accDuing from
August 7, 1980, until paid, and shall pay such sum and interest to Larry D.
Long within 30 days of this Decision.
(4) Respondents shall cease and desist from discriminating against
or interfering with Applicant because of activities protected under section
105(c) of the Act.
(5) Respondents shall post a copy of the Decision of June 19, 1980,
and a copy of this Decision and Order on the mine bulletin board, or at such
other conspicuous place where notices are normally posted for the employees,
at the Virginia Pocahontas No. 5 and No. 6 Mines, and keep such copies so

2642

posted unobstructed and protected from the weather for a consecutive period
of at least 60 days.
WILLIAM FAUVER, JUDGE
Distribution:
James H. Swain, Esq., Trial Attorney, Office of the Solicitor,
U.S. Department of Labor, Room 14480-Gateway Building, 3535 Market
Street, Philadelphia, PA 19104 (Certified Mail)
Marshall S. Peace, Esq., Counsel for Island Creek Coal Company,
P.O. Box 11430, Lexington, KY 40575 (Certified Mail)
James Green, Esq., Counsel for Langley & Morgan Corporation, P.O. Box
995, Harlan, KY 40831 (Certified Mail)

2643

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

1 9 SEP 1980
Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION· (MSHA),

Docket No. WEVA 80-466
Assessment Control
No. 46-01419-03031V

Petitioner
v.

Gary District No. 2 Mine
UNITED STATES STEEL CORPORATION,
Respondent
DECISION
Counsel for the Secretary of Labor filed on July 31, 1980, in Docket
No. WEVA 80-466 a Petition for Assessment of Civil Penalty seeking to have
a civil penalty assessed for a violation of 30 C.F.R. § 75.202 alleged in
Withdrawal Order No. 655316 dated October 2, 1979. The civil penalty
isaues raised by the violation cited in Order No. 655316 were consolidated
for hearing and decision with the proceedings in Docket Nos. WEVA 79-343-R,
et al. My decision in United States Steel Corp. v. Secretary of Labor,
Docket Nos. WEVA 79-343-R, et al., was issued on June 25, 1980. Paragraph
(D) of the order accompanying my decision stated:
(D) The civil penalty issues consolidated in this proceeding with respect to Order No. 655316 are severed from
this decision and will be decided in a separate decision when
I receive the file in which the Secretary seeks assessment of
a penalty for the violation of section 75.202 alleged in Order
No. 655316.
The case in which United States Steel sought review of Order No. 655316
was assigned Docket No. WEVA 80-81-R. In my decision issued June 25, 1980,
I found that Order No. 655316 was improperly written under the unwarrantable
failure provisions of section 104(d)(l) of the Federal Mine Safety and Health
Act of 1977 and the order was vacated by paragraph (C) of the order accompanying the decision.
Finding No. 8 on page 9 of my decision in Docket No. WEVA 80-81-R
stated:
8. Section 75.202, to the extent here pertinent, provides
"[l]oose roof and overhanging or loose faces and ribs shall be
taken down or supported." A violation of section 75.202 was

2644

proven by both the contestant's evidence and MSHA's evidence
because some of the coal was loose on the right side and was
taken down, even though the quantity only amounted to from
one-half to three-quarters of a ton.
Since a violation of section 75.202 has been found to have occurred,
it is necessary to consider the six criteria set forth in section llO(i)
of the Act for the purpose of assessing a civil penal~y (Eastern Associated
Coal Corp., 1 IBMA 233 (1972); .Zeigler Coal Co., 2 IBMA 216 (1973);
Zeigler Coal Co., 3 IBMA 64 (1974); Island Creek Coal Co., 2 FMSHRC 279
(1980); and Van Mulvehill Coal Co., Inc., 2 FMSHRC 283 (1980)).
On page 9 of my decision in Docket No. WEVA 80-81-R, I found that
United States Steel is a large operator, that it is subject to the jurisdiction of the Commission and to the provisions of the Act, and that
payment of penalties will not affect U.S. Steel's ability to continue in
business.
On page 8 of my decision in Docket No. WEVA 80-81-R, I found that
U.S. Steel demonstrated very good faith in achieving rapid compliance
by having abated the violation within a period of only 30 to 45 minutes
after the violation was cited.
On page 10 of my decision in Docket No. WEVA 80-81-R, I stated that
the following finding was made for the purpose of evaluating the criterion
of gravity in a civil penalty proceeding:

* * * There was very little rib surface which was loose
enough to require it to be taken down and there was little
likelihood that any of these.ribs would have fallen with
sufficient force to cause any serious injury. So I would
find that the violation was moderately serious.
At page 11 of my decision -in Docket No. WEVA 80-81-R, I stated:
After listening to the testimony of the company's
witnesses and that of Inspector Robbins, I am of the
opinion that these particular loose ribs were simply
not· so obvious and dangerous that a preshift examiner
would have picked them out as something requiring special
attention, or that a section foreman would have done so
either.
On the basis of the foregoing fOnclusion and other findings given in my
decision in Docket No. WEVA 80-81-R, I conclude that respondent was nonnegligent with respect to the occurrence of the violation.
In my decision in Docket No. WEVA 80-290, which was a part of the.
decision issued in the consolidated proceedings in Docket Nos. WEVA 79~343-R,
et al., supra, I stated that "[t]here is nothing i·-1 the record to show that

2645

/

respondent has such a significant history of previous violations as to
warrant an increase in the penalty under the criterion of history of
previous violations." That statement is correct with respect to the
instant violation.
Considering that the violation was only moderately serious, that
respondent was not negligent, and that immediate action to abate the violation was taken, I find that a nominal penalty of $75.00 is warranted.
WHEREFORE, it is ordered:
United States Steel Corporation, within 30 days from the date of this
decision, shall pay a civil penal~y of $75.00 for the violation of section
75.202 cited in Order No. 655316 dated October 2, 1979.

~C.~o/f~

Richard C. Steffey
Administrative Law Judge
(Phone: 703-756-6225)
Distribution:

Sidney Salkin and David Street, Attorneys, Office of the Solicitor,
U.S. Department of Labor, Room 14480, Gateway Building, 3535 Market
Street, Philadelphia, PA 19104 (Certified Mail)
Louise Q. Symons, Attorney for United States Steel Corporation, Legal
Department, Room 6044, 600 Grant Street, Pittsburgh, PA 15230
(Certified Mail)
Harrison Combs, Esq., United Mine Workers of America, 900-15th Street,
NW., Washington, DC 20005 (Certified Mail)

2646

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUl?GES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

~56-6230

t · 9 SEP i>:C
Contest of Citation

CONSOLIDATION COAL COMPANY,
Contestant
v.

Docket No. WEVA 80-224-R
McElroy Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

DECISION
Appearances:

Michel Nardi, Esq., Pittsburgh, Pennsylvania, for Contestant,
Consolidation Coal Company;
David Street, Esq., Philadelphia, Pennsylvania, for Respondent
Secretary of Labor.

Before:

Judge James A. Laurenson
JURISDICTION AND PROCEDURAL HISTORY

This action was commenced on February 4, 1980, when Consolidation Coal
Company (hereinafter Consol) filed a notice of contest of a citation issued
on January 8, 1980, under section 104(d){l) of the Federal Mine Safety and
Health Act of 1977, 30 u.s.c. § 814(d)(l) (hereinafter the Act). Upon completion of prehearing requirements, this matter was heard in Pittsburgh,
Pennsylvania, on June 18, 1980. Charles Coffield, Terry Kirk, David McCray,
and Ronald Anderson testified on behalf of the Secretary of Labor, Mine
Safety and Health Administration (hereinafter MSHA). William M. McCluskey
and Grayson Heard testified on behalf of Consol. Both parties submitted
posthearing briefs.
ISSUE
The issue in this case is whether the citation for violation of 30 C.F.R.
§ 75.400 was properly issued.
APPLICABLE LAW
Section 104(d){l) of the Act, 30 u.s.c. § 814(d)(l), provides in pertinent part as follows:

2647

If, upon inspection of a coal or other mine, an authorized representative of the Secretary finds that there has
been a violation of any mandatory health or safety standard,
and if he also finds that, while the conditions created by
such violation do not cause imminent danger, such violation
is of such nature as could significantly and substantially
contribute to the cause and effect of a coal or other mine
safety or health hazard, and if he finds such violation to
be caused by an·unwarrantable failure of such operator to
comply with such mandatory health or safety standards, he
shall include such finding in any citation given to the
operator under this Act.
30 C.F.R. § 75.400 provides as follows: "Coal dust, including float coal
dust deposited on rock-dusted surfaces, loose coal, and other combustible
materials, shall be cleaned up and not be permitted to accumulate in active
workings, or on electric equipment therein."
STIPULATIONS
The parties stipulated the following:
1.

McElroy Mine is owned and operated by Consol.

2. Consol and the McElroy Mihe are subject to the jurisdiction of the
Federal Mine Safety and Health Act of 1977.
3. The Administrative Law.Judge has jurisdiction over this proceeding
pursuant to section 105 of the 1977 Act.
4. The inspector who issued the subject citation was a duly authorized
representative of the Secretary of Labor.
5. A true and correct copy of the subject citation was properly served
upon the operator in accordance with section 104(a) of the 1977 Act.
6. Copies of the subject citation and termination are authentic and
may be admitted into evidence for the purpose of establishing their issuance
and not for the truthfulness or relevancy of any statements asserted therein.
FINDINGS OF FACT
I find that the evidence of record establishes the following facts:
1.

McElroy Mine is owned and operated by Consol.

2. Inspector Charles Coffield, who issued the subject citation, was a
duly authorized representative of the Secretary· of Labor.

2648

3. On January 8, 1980, Inspector Coffield performed a spot inspection
of the McElroy Mine which included an examination of the f ollow.ing conveyor
belts which were in operation: Mother belt, No. 1, and No. 2 belts.
·
4. During the course of his inspection, Inspector Coffield observed
and measured the following_piles of coal and coal dust along No. 1 and No. 2
conveyor belts:
(a) A pile of coal and coal dust 3 to 4 feet wide,
22 feet long, and 4 to 7 inches deep;
(b) A pile of coal and coal dust 3 to 5 feet wide,
18 feet long, and 4 to 5 inches deep;
(c) A pile of coal and coal dust 3 feet wide, 15 feet
long, and 4 inches deep;
(d) A pile of coal and coal dust 3 to 5 feet wide,
18 feet long, and 5 to 12 inches deep; and
(e) A pile of coal and coal dust 3 to 5 feet wide,
18 feet long, and 3 to 14 inches deep.
5. In addition to the foregoing piles of coal and coal dust, Inspector
Coffield observed a distance of approximately 2,000 feet along No. 1, No. 2,
and the Mother conveyor belts which was covered with float coal and coal .dust
and was black in color and a distance of approximately 1,000 feet along the
same belts which was covered with float coal and coal dust and was gray in
color. The total length of the three belts in issue was approximately
8,000 feet.
6. For approximately 3 weeks prior to the day before this inspection,
the conveyor belts had been idle and no coal was mined in this area. Prior
to the inspection, the conveyor belts operated during two working shifts
during which coal was mined in this area.
7. MSHA established that coal dust, float coal dust, and loose coal
accumulated along the conveyor belts as set forth above.
8. The accumulation of coal dust, float coal dust, and loose coal in the
active workings of the McElroy Mine did not constitute an imminent danger
because there was no immediate source of ignition.
9. The accumulations of coal dust, float coal dust, and loose coal in
the active workings of the McElroy Mine could significantly and substantially
contribute to a coal mine safety hazard because, in the event of a fire or
explosion, they would propagate such fire or explosion.
10. The accumulations of coal dust, float coal dust, and loose coal in
the active workings of the McElroy Mine had been present for more than
one working shift at the time the citation was issued.

2649

DISCUSSION
Violation of 30 C.F.R. § 75.400
At the outset, it should be noted that on December 12, 1979, the Federal
Mine Safety and Health Review Commission (hereinafter Commission) adopted a
new standard for determining when a violation of 30 C.F •.R. § 75.400 occurs.
In Old Ben Coal Company, 1 BNA MSHR 2241, Docket No. VINC 74-111 (December 12,
1979), the Commission disagreed with the former standard announced by the
Interior Board of Mine Operations Appeals that a violation of the mandatory
standard did not occur even though an accumulation of combustible materials
was present where the operator commenced abatement within a reasonable time
after it had notice of the existence of the accumulation. The Commission
held that the existence of an accumulation was a violation of the mandatory
standard and the action of the operator thereafter to abate this condition
was irrelevant to the issue of whether a violation occurred.
The issue of whether the standard was violated in this case was vigorously
contested at the hearing. Consol's witnesses, William M. McCluskey and Grayson
Heard, contended that the only coal dust or loose coal present along approximately 8,000 feet of conveyor belt consisted of & 14-inch high cone-shaped
pile of fine coal by the tail roller of the No. 1 belt drive and an area
4 inches deep, 3 to 4 feet wide, and 20 feet long by the No. 2 belt which was
covered with 2 inches of rock dust. Consol's witnesses testified that, at
worst, the color of the material next to the belt was light gray. They also
contended that some of the material identified by Inspector Coffield as coal
dust was actually dried rock, dirt, and other noncombustible material. Consol
put in evidence its preshift and onshift reports which showed that the No. 1
conveyor belt tailpiece had been dirty but that condition was corrected prior
to the inspection. The Consol employees who conducted those examinations did
not testify.
In support of Inspector Coffield, MSHA called the miner's representative
on the inspection, Terry Kirk, as a witness. He testified that the area
around No. 1 and No. 2 conveyor belts varied from black to light gray in
color. He observed several piles of loose coal or coal dust along both of
those conveyor belts. He observed Inspector Coffield make measurements and
notes. He observed coal dust lying on the bottom and ribs along No. 1 and
No. 2 conveyor belts. He testified that the float coal dust extended for a
distance of approximately 2,000 feet along the above belts. While he saw one
or two places along the Mother conveyor belt that required rock dusting, that
belt was otherwise in good condition.
Consol, in its brief, complains about the absence of any objective criteria. to distinguish between a "spillage" and an "accumulation" as follows:
Certainly some coal spillage is inevitable, which the
Mine Safety and Health Review Commission has wisely
acknowledged. Old Ben Coal, 1 MSHRC 2244, Vine 74-1, 1 IBMA
75-52 (December 12, 1979). The question then becomes what

2650

distinguishes a coal "spillage" from an "accumulation" which
is a violation under the Coal Mine Safety and Health Act of
1977. The Commission and courts have thus far failed to
define an accumulation as a measurable entity. As the Commission stated in its recent decision, "Whether a spillage
constitutes an.accumulation under the standard is a question,
at least in part, of size and amount." Old Ben Coal, supra.
However; the Commission has not attempted to narrow the
definition beyond suggesting what merits should be considered
when making this evaluation. Consequently, the ambiguity
persists, and what may be an illegal "accumulation" in the
mind of one inspector may be a legal "spillage" in the mind
of another. Thus, the operators are victimized by the lack
of definitive law in this area resulting in total reliance on
the individual inspector's discretion. For this reason, the
operators continue to receive notices for something they cannot even identify.
In the instant case, I find that the testimony of MSHA's witnesses concerning the amount and extent of coal dust, float coal dust, and loose coal
was more credible than the testimony of Consol's witnesses. The testimony-of
Inspector Coffield was generally corroborated by the miner's representative,
Terry Kirk. Inspector Coffield made and recorded measurements of the various
piles of coal dust and loose coal that he encountered. For these reasons, I
find that the amount and extent of coal dust and loose coal existed as alleged
in the citation.
Therefore, the issue is: whether the coal dust and loose coal constituted a spillage or an accumulation. In Old Ben Coal Company, supra, the
Commission stated, "whether a spillage constitutes an accumulation under the
standard is a question, at least in part, of size and amount." Id. at 1958.
In the instant case, the preponderance of the evidence establishes the follow-_-'
ing: five separate piles of coal dust and loose coal as set forth in Finding.·
of Fact No. 4; a distance of approximately 2,000 feet along the conveyor belts
which were covered with coal dust and float coal dust which was black in
color; and another distance of approximately 1,000 feet along the conveyor
belt which was covered with coal dust and float coal dust which was gray in
color as set forth in Finding of Fact No. 5. The above facts establish .a
great amount of spillage which amounts to an accumulation under 30 C.F.R.
§ 75.400. Therefore, I find that Consol violated 30 C.F.R. § 75.400 as
alleged by MSHA.
Unwarrantable Failure to Comply
The next issue is whether the violation was due to the "unwarrantable
failure" of Consol to comply with mandatory health or safety standards. The
term "unwarrantable failure" was defined by the Interior Board of Mine
Operation Appeals as follows:
[A]n inspector should find that a violation of any mandatory
standard was caused by an unwarrantable failure to comply with

2651

·.,.

such standard if he determines that the operator involved has
failed to abate the conditions or practices constituting such
violation, conditions or practices which the operator knew or
should have known existed or which it failed to abate because
of a lack of due diligence, or because of indifference or a
lack of reasonable care. Zeigler Coal Company, 1 IBMA 280
(1977).
This definition was approved in the legislative history of the 1977 Act.
s. Rpt. No. 95-181, 95th Cong., 1st Sess. 32 (1977).
In Old Ben Coal Company, supra, the Commission upheld an order of withdrawal based upon the operator's unwarrantable failure to comply with
30 C.F.R. § 75.400. The Commission found that the violation was an unwarrantable failure even though the evidence established that the spillage
occurred during the previous shift. In the instant case, Inspector Coffield
testified that it would take a minimum of six shifts to accumulate the amount
of coal dust that he observed. Miner's representative Terry Kirk testified
that it would take several shifts to accumulate the amount of coal dust he
observed. Consol's witnesses stated that the small amount of loose coal and
coal dust that they observed must have been spilled shortly before the inspection because no spillage was reported on the preshift examiner's report. The
preshift examiners did not testify.
Considering the size and amount of spillage involved, the preponderance
of the credible evidence establishes that the accumulation had been present
for more than one working shift before the citation was issued. Hence, Consol
knew or should have known of the accumulations and failed to exercise reasonable care to abate the condition·. Therefore, the violation was caused by
Consol's unwarrantable failure to comply with the mandatory standard.
Significant and Substantial
In Alabama By-Products Corporation, 7 IBMA 85 (1976), the Interior Board
of Mine Operations Appeals held that under the identical section of the
Federal Coal Mine Health and Safety Act of 1969, all violations are significant and substantial except "violations posing no risk of injury at all,
that is to say, purely technical violations, and violations posing a source
of any injury which has only a remote or speculative chance of coming to
fruition." Id. at 94 (emphasis in original). Since the violation in issue
is not a technical one, the remaining question is whether the chance of
injury is remote or speculative. In this regard, I accept the testimony of
Inspector Coffield that the accumulations of coal dust and float coal dust
create potential hazards of fire and explosion and these hazards are neither
remote nor speculative~ The violation was significant and substantial.
Assessment of a Civil Penalty
MSHA has requested that a civil penalty be assessed in this proceeding
even though it has not filed any such proposal. Since Consol has not consented to this expedited procedure, I will not assess a civil penalty at

2652

this time. Consol may avail itself of the administrative remedies prior to
the filing of a proposal for the assessment of a civil penalty with the
Commission. However, as I stated at the outset of the hearing of this case,
I am directing the attorneys herein to notify me promptly of the filing of
a civil penalty proceeding.
CONCLUSIONS OF LAW
1. The Administrative Law Judge has jurisdiction of this proceeding
pursuant to section 105 of the Act.
2. Consol permitted coal dust, float coal dust, and loose coal to accumulate in the McElroy Mine on January 8, 1980, in violation of 30 C.F.R.
§ 75.400.
3. The violation of the above mandatory standard was caused by the
unwarrantable failure of Consol to comply with the mandatory standard.
4. The violation of the above mandatory standard could significantly
and substantially contribute to the cause and effect of a coal mine safety
hazard.
5.

Citation No. 0633622 was properly issued.

6.

Consol's contest of Citation No. 0633622 is denied.
ORDER

WHEREFORE IT IS ORDERED that the contest of citation is DENIED and the
subject citation is AFFIRMED.

~es

A. Laurenson, Judge

Distribution by Certified Mail:
Michel Nardi, Esq., Consolidation Coal Company, 1800 Washington Road,
Pittsburgh, PA 15241
David Street, Esq., Office of the Solicitor, U.S. Department of Labor,
Room 14480, Gateway Building, 3535 Market Street, Philadelphia, PA
19104

2653

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOYH FLOOR
5203 LEESBURG PIK't:
FALLS CHURCH \lH(GINl.A 22041

1 · 9 SEP 1980

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceeding
Docket Nos.
KENT 79-51
KENT 79-88
KENT 79-148
KENT 79-297

Petitioner
Vo

LESLIE COAL MINING COMPANY,
Respondent

Assessment Control Nos.
15-07082-03007
15-07082-03008
15-07082-03009
15.:.07082-03012

Leslie Mine

DECISION
Appearances:

Darryl A. Stewart, Esq., Office of the Solicitor, U.S.
Department of Labor, for Petitioner;
John M. Stephens, Esq., Stephens, Combs & Page, Pikeville,
Kentucky, for Respondent.

Before:

Administrative Law Judge Steffey

Pursuant to a notice of hearing issued April 29, 1980, a hearing in the
above-entitled proceeding was held on June 26, 1980, in Pikeville, Kentucky,
under section 105(d) of the Federal Mine Safety and Health Act of 1977.
After the parties had completed their presentations of evidence with
respect to the contested issues, I rendered the bench decisions which are
set forth below (Tr. 105-111):
Contested Issues
This consolidated proceeding involves four cases for
assessment of civil penalty filed by the Mine Safety and
Health Administration. The petitions in Docket Nos.
KENT 79-51 and KENT 79-88 were both filed on June 2L~ 1979,
and seek assessment of civil penalties for five and two
alleged violations, respectively, of the mandatory health
and safety standards by Leslie Coal Mining Company.
The proposals in Docket Nos. KENT 79-148 and KENT 79-297
were filed Qn August 21, 1979, and October 11, 1979, respec..
tively, and seek assessment of·civil penalties for two alleged
violations in each separate docket.

2654

•

The is.sues in a civil penalty proceeding are whether a
violation of the mandatory safety standards occurred and, if
so, what civil penalty should be assessed, based on the six
criteria set forth in section llO(i) of the Federal Mine
Safety and Health Act of 1977.
Docket No. KENT 79-297
In this proceeding, evidence was first presented in
Docket No. KENT.79-297. The first alleged violation in that
docket was set forth in Citation No. 67917 dated May 5, 1978,
alleging a violation of section 750403.
The former Board of Mine Operations Appeals held in
Valley Camp Coal Company, 3 IBMA 176 (1974), that before a
violation of section 75.403 may be found to exist, the judge
must first find that the conditions in section 75.402 do not
exist. I have not asked specific questions about the conditions noted in section 75.402 in this proceeding, but we have
had a diagram for reference and have had extensive discussions of the section so that I can conclude that the areas in
which the inspector alleged a violation of section 75.403
were not so wet or so high in incombustible content as to be
unsusceptible to an explosion. I also find that the areas are
not inaccessible or unsafe to enter; and that the Secretary
of Labor has not found that the Leslie Mine is a mine which
requires no rock dusting.
Section 750403 requires that rock dust be applied so as
to render the areas which are in intake air to be at least
65 percent incombustible, and areas which are in return air
to be at least 80 percent.incombustible. The inspector, in
this instance, took three rock-dust samples on the No. 4
section on May 5, 1978. According to those samples and the
analyses made by the Mount Hope Laboratory, the inspector
found that his sample taken in the alleged No. 3 return entry
was 61.6 percent; incombustible; and that the other two samples taken in the intake entries were 73 and 67 percent
incombustible. Since the incombustibility was above 65 percent, according to the analyses, the inspector did not prove
or claim that a violation occurred as to the two samples
which he designated as intake samples, or samples taken in
intake air.
The main thrust of the evidence has been a claim by
respondent that the inspector's sample taken -·- allegedly
taken -- in return air, was not actually obtained in a return
entry; and therefore, that the incombustibility did not have
to be 80 percent, as required by section 7504030 The inspector was cross-examined at great length about how he knew for

2655

certain that the No. 3 entry was a return. He primarily based
his conclusion that it was a return entry upon the fact that
the company's safety inspector, who accompanied him on the
inspection, had indicated to him that the No. 3 entry was the
return entry. The inspector, in addition, drew, as Exhibit
2(g), a diagram of his recollection of the No. 4 section.
According to that diagram, the inspector indicated that
the company had just recently begun to produce coal from the
fourth entry, in the No. 4 section. The inspector showed, on
Exhibit 2(g), that until the No. 4 section was developed to
the extent that intake air was passing across all three
entries, air would not pass down the No. 4 entry. Therefore,
the No. 3 entry would at times, before the full development
of the fourth entry, be a return entry. However, the inspector conceded, upon cross-examination, that he could not be
sure at what point the No. 3 entry might be a return.
Consequently, I find that his lack of certainty as to
whether the No. 3 entry was a return entry prevents me from
finding that the sample which he allegedly took in the return
entry was in fact taken in return air.
Mr. Stewart has pointed out, in both cross-examination
and oral statements, that regardless of whether that third
sample was taken in intake air or return air, since it showed
only 61.6 percent incombustibility, the sample would still
indicate that there was a violation of section 75.403 as to
the third sample because rock dusting would not have rendered
it at least 65 percent incombustible.
Mr. Stephens does not disagree with that argument, but
he has pointed out that that is certainly not a very serious
infraction of the rules, since only a difference between
61.6 percent incombustible and 65 percent incombustible is
involved. Therefore, I find that there was a violation of
section 75.403.
Having found that a violation of section 75.403 occurred,
I am required to assess a penalty based on the six criteria.
As to the size of Respondent's business, which is the first
criterion, it was stipulated that Leslie Coal Mining Company
is a medium-sized company, producing 177,818 tons of coal
per year. It was also stipulated that the payment of penalties would not cause the operator to discontinue .in businessa
There was introduced as Exhibit 1 a computer printout
for the purpose of showing information about respondent's
history of previous violations. That exhibit shows that

2656

respondent has violated section 75.403 only once on a prior
occasion. It has been my practice to assess some portion
of the penalty under the criterion of history of previous
violations, when the section allegedly violated in the case
before me, has been previously violated. Therefore, under
the criterion of history of previous violations, a penalty
of $15 will be assessed.
It was stipulated that there was a good faith effort
to achieve rapid compliance. That criterion will be given
full credit in the assessment of the penalty.
Inspector Smith introduced, as Exhibit 2(e), a page on
which he felt, or indicated his views as to the neglig~nce
involved, and he stated that the area had been checked by a
certified fire boss prior to his inspection and that the
company should have known that the area had not been adequately rock dusted.
Of course, the evidence in this proceeding shows that
after Mr. Smith received the analyses showing the incombustibili ty of his samples, two of them indicated no violation,
and the other one barely showed a violation. Consequently,
I find that a certified fire boss would .not necessarily have
been able to determine, with his visual inspection, that
this area had not been adequately.rock dustedo Consequently,
I find that the company was not negligento
As to the gravity of the violation, the inspector indicated on Exhibit 2(e), that he thought that an explosion was
probable because the mine does emit methane, that he did
detect some methane when he was in the mine on May 5, and
that he thought that some work days would be lost from such
an explosion if it occurred. But he also indicated that an
ignition of methane would be necessary before an explosion
would be likely.
The evidence, of course, shows that the area was almost
completely within the requirements of rock dusting. Consequently, I think that the preponderance of the evidence shows
that there was a very low degree of danger in this instanceo
Considering that a bare violation of section 75.403 was
shown, a penalty of $5 will be assessed for the violation;
and to that will be added a sum of $15 under the criterion of
history of previous violations so as to make a total penalty
of $20 for the violation of section 750403 set forth in
Citation No. 67917.

2657

Docket No. KENT 79-148 (Tr. 183-186)
The next contested alleged violation in this proceeding
dealt with Docket No. KENT 79-148. The first alleged violation in that docket relates to Citation No. 67918 dated May 8,
1978, alleging a violation of section 75.507. Section 75.507
provides, "[e]xcept where permissible power connection units
are used, all power-connection points outby the last open
crosscut shall be in intake air." I find that no violation
of section 75.507 existed in this instanceo
First of all, respondent implies that the power center
here involved may be permissible, but Inspector Smith stated
that it did not have a tag on it showing that it had been
approved as a permissible piece of equipment. Therefore, I
must find, on the basis of the evidence in this case, that
it was a nonpermissible power center. However, the section
required that a nonpermissible power connection, outby the
last open crosscut, shall be in intake air.
In order for Inspector Smith to have shown that this
particular power center is in intake air, he must use a
definition of return air which is untenable in many respects.
As shown in the inspector's Exhibit 3(c), the air which would
pass over the power center would be air which had to pass
over two entries, namely, the No. 4 and the No. -3 entries -and thereby might pick up some methane. And if it did so,
the methane could then pass over the power center. But it is
also true that, after the air has traveled to the position
where it might come into contact with the power center, it
then has to pass across two other working faces before it
would be exhausted into the No. 1 entry, which is the designated return entry.
We do not have, in this case, a definition for return
air that is applicable to a situation like this, because we
are still ventilating at these two working places with air
which is technically intake air, until it has finally ·been
exhausted into the No. 1 entry.
There is considerable merit to Inspector Smith's contention that it would be possible for some methane to get
into the No. 2 entry, where it might pass across the power
center and cause an explosion, if the methane content should
become high enough to be in the explosive range of from 5
to 15 percent.
But the ~roblem here, as I see it, is that respondent's
ventilation plan has been amended, according to the company's
evidence, to permit the company to put a check curtain in

2658

front of the power center, where Mr. Smith had it moved in
this instance, in order to abate the violation alleged in
Citation No. 67918. But the company has also had its ventilation plan approved to permit the curtain to be outby the
power center, in the same position it was situated when it
was cited by Inspector Smith, on May 8, 1978, as being in
violation of section 750507.
A situation such as we have here, where the company.can
be cited for a violation of section 75.507, depending upon
the inspector's view of what constitutes return air as
opposed to what constitutes intake air, I find that it is
not possible for me to find equitably that there was a violation of section 750507. I believe that the company is
entitled to rely upon its ·ventilation plan at any given time.
According to respondent's witness Evans, the ventilation
plan on May 8, 1978, when Citation No. 67918 was written,
provided that the curtain could be placed outby the power
center. In such circumstances, I believe that the appropriate
way for Inspector Smith to deal with this would have been to
propose an amendment to the ventilation plan so as to require
the curtain to be placed inby the power centero Apparently,
that was done in this instance. But then, when a different
inspector came by, he required that the ventilation curtain
be moved back to a position outby the power centero
I do not believe that the company should be cited for a
violation regardless of which of two ways it ventilates the
power center. Therefore, I find that the Petition for Assessment of Civil Penalty in Docket No. KENT 79-148 should be
dismissed to the extent that it alleged a violation of section
75.507 in Citation No. 67918.
Docket No. KENT 79-148 (Tr. 208-211)
The second alleged violation in Docket No. KENT 79-148 is
contained in Citation No. 67886 dated May 12, 1978, which
alleged a violation of section 75.3260 That section provides
that entries used as intake and return air courses shall be
separated from belt haulage entries, and each operator of such
mine shall limit the velocity of the air coursed through the
belt haulage entries to the amount necessary to provide an
adequate supply of oxygen in such entries, and to insure that
the air therein shall contain less than 1 percent of methane,
and such air shall not be used to ventilate active working
placeso
I find that a violation of section 750326 occurred
because the intake and return air courses were not separated
adequately, that one stopping was missing between the No. 5

2659

entry and the No. 6 entry which would have permitted a
possible amount of return air carrying methane to get upon
the track or belt entry, where electrical components existed,
so that an explosion might occur.
I interpret section 75.326 to require that the return
and intake air courses be separated. The other provisions
in that section simply provide that some oxygen be in the
belt and track entries and that the air in those entries
not be used to ventilate an active working place.
Having found a violation, it is necessary that I assess
a penalty. I have already made findings in connection with
the size of the respondent's business and with respect to
the fact that the payment of penalties would not cause it to
discontinue in business.
The inspector's Exhibit 4(b) indicates that respondent
shut down the section and immediately corrected the problem.
That action should be given considerable weight so that the
penalty that I might have assessed will be less than if
respondent had not made that rapid effort to achieve
compliance.
Exhibit 1 shows that respondent has only one previous
violation of section 75.326, so under the criterion of
history of previous violations, a penalty of $15 will be
assessed.
With respect to negligence, the inspector's testimony
indicated that the section foreman had moved up the belt
and had failed to install one curtain before they began
operationso So, I find that there was a normal degree of
negligence.
As to the gravity of the violation, the inspector has,
on Exhibit 4(b), given a rating which I would classify as a
moderately serious violation. Considering that there was an
unusually rapid effort to achieve compliance, that there
was only a moderate seriousness to the violation, and that
there was ordinary negligence, a penalty of $30 will be
assessed, to which there will be added $15 under the criterion
of history of previous violations, for a total penalty of $45.
Settled Issues
Docket No. KENT 79-51
All five of the violations alleged by the Petition for Assessment of
Civil Penalty in Docket No. KENT 79-51 were the subject of settlement
agreementso

2660

The first violation was alleged in Citation No. 69599 dated June 2,
1978, claiming that respondent had violated section 75.516 because insulated
low-voltage control cables had been allowed to come in contact with suspended
conveyor belt structures. Counsel for the Secretary stated that the Petition
for Assessment of Civil Penalty should be dismissed to the extent it alleged
a violation of section 75.516 because he had concluded, after discussing the
alleged violation with the inspector who wrote the citation, that the
Secretary's evidence would be insufficient to establish that a violation of
section 75.516 had occurred (Tr. 210).
The second violation was alleged in Citation No. 68385 dated October 4,
1978, claiming that respondent had violated section 70.250 because a
respirable dust sample had not been timely submitted. The Secretary's
counsel asked that the Petition for Assessment of Civil Penalty be dismissed
as to Citation No. 68385 because MSHA's records show that respondent had
submitted a miner's status change notice showing that the miner in question
had terminated his employment on July 10, 1978, and that a respirable dust
sample could not have been obtained for that employee on August 9, 1978,
by which time it would have had to have been taken and submitted by respondent in order for respondent to have avoided being cited for a violation
of section 70.250 (Tr. 113).
The third violation was alleged in Citation No. 72655 dated October 27,
1978, claiming that respondent had violated section 7501704 by failing to
maintain one of the designated escapeways in such a manner as to facilitate
the transportation of a disabled person through the escapeway. The Assessment Off ice had recommended a penalty of $106 for that alleged violation, but
the Secretary's counsel stated that, aft~r discussing the facts pertaining
to the violation, he did not believe the evidence would show that the violation was seriou.s enough to warrant a penalty greater than $50 (Tr. 211).
The fourth and fifth violations alleged by-the Petition for Assessment
of Civil Penalty were of section 70.lOO(b) as claimed by Citation No. 72740
dated October 27, 1978, and Citation No. 9926469 dated November 15, 1978.
Both citations stated that samples taken of the high-risk occupation had
shown that the amount of respirable dust was greater than the applicable
li~it of 2.0 milligrams per cubic meter of air.
The Assessment Office had
proposed a penalty of $56 for the violation alleged in Citation No. 72740
and a penalty of $44 for the violation alleged in Citation No. 9926469. The
Secretary's counsel felt that the respondent's agreement to pay $75 for each
alleged violation was consistent with the intended purposes of the Act
(Tr. 114-115).
I find that adequate reasons were given to justify granting the
motions to dismiss as to two of the alleged violations and for acceptance
of the settlement penalties for the remaining three alleged violations.
Docket No. KENT 79-88
The Secretary's Petition for Assessment of Civil Penalty filed in
Docket No. KENT 79-88 asks that civil penalties be assessed for two

2661

violations of section 70.lOO(b) as alleged by Citation No. 71719 dated
September 28., 1978, and Citation No. 9926520 dated January 15, 1979. Both
violations alleged that the respirable dust concentration in the atmosphere
of the high-risk occupation was greater than the amount allowed. The
Assessment Office proposed a penalty of $98 for the violation alleged by
Citation No. 71719 and a penalty of $66 for the violation alleged by
Citation No. 9926520. The proposed penalty of $98 involves a greater concentration of respirable dust, by two-tenths of 1 milligram, than was cited
in connection with the proposed penalty of $66. The Secretary's counsel
stated that respondent had agreed to pay a penalty of $75 for each alleged
violation and that he believed the inten~ and purpose of the Act would be
served by accepting respondent's settlement offer (Tr. 115).
I find that respondent's offer should be accepted, especially since
respondent agreed to pay greater penalties than were proposed by the
Assessment Office with respect to two other alleged violations of section
70.lOO(b) cited by the Secretary's Petition filed in Docket No. KENT 79-51,
supra.
Docket No. KENT 79-297
The Secretary's Petition for Assessment of Civil Penalty filed in Docket
No. KENT 79-297 requested that civil penalties be assessed for alleged violations of sections 75.403 and 70.250. The alleged violation of section
75.403 has been disposed of in a bench decision, supra.
The Secretary's counsel asked that the Petition be dismissed with
respect to the violation of section 70.250 alleged by Citation No. 9926825
dated April 3, 1979. The violation alleged in the citation was that respondent had failed to submit a respirable dust sample with respect to one
employee. The Secretary's counsel stated that the facts surrounding the
alleged violation show that the required sample had actually been submitted
but that ·cspondent had made an error in listing the employee's Social
Security nuP' ·r so that respondent was not given credit in MSHA' s records
for ha dng su:1mitted th2 s ple. In such circumstances, the Secretary's
counse belie. ed that the · .!tition should be dismissed insofar as it seeks
assesf :~nt oi: a penalty for an alleged violation of section 70.250 (Tr. 112).
1

I find that sufficient reasons were given to warrant approval of the
motion to dismiss with respect to the alleged violation of section 70.2500
It should be noted that Exhicit 2(h) and Exhibit B were marked for
identification (Tr. 103; 170), but were not received in evidence. It was the
responsibility of respondent's counsel to mail a copy of each of those exhibits to me for inclusion in the record. He has had from June to September
within which to do so. He was reminded of the fact that Exhibit 2(h) had not
been submitted in a letter written to him by the Regional Solicitor on
July 14, 1980. Since the testimony and other exhibits are entirely ade~uate
to support the findings and conclusions made in my bench decisions, I find
that it is unnecessary for Exhibit 2(h) or Exhibit B to be submitted to me at

2662

this late date. This paragraph is being written solely to explain why the
record does not physically contain, and does not need to contain, either
Exhibit 2(h) or Exhibit B.
Summary of Assessments and Conclusions
(1) Based on all the evidence of record and the foregoing findings of
fact, the following penalties should be assessed pursuant to bench decisions
or paid pursuant to settlement agreementso

Docket No. KENT 79-51
Citation No. 72655 10/27/78 § 75.1704 ••• (Settled) ••• $ 50.00
Citation No. 72740 10/27/78 § 70olOO(b) •• (Settled)
75.00
75.00
Citation No. 9926429 11/15/78 § 70.lOO(b) (Settled)
Total Settlement Penalties in Docket
No. KENT 79-51 •••••••••••••••••••••••••••••••••••••• $ 200.00

...
•• 0

The motions for dismissal ma.de by the Secretary's counsel with respect
to the violation of section 75.516 alleged in Citation No. 69599 dated June 2,
1978, and the violation of section 70.250 alleg~d in Citation No. 68385
dated October 4, 1978, should be granted and the Petition for Assessment of
Civil Penalty in Docket No. KENT 79-51 should be dismissed insofar as it seeks
assessment of penalties for those two alleged violations.
Docket No. KENT 79-88
Citation No. 71719 9/28/78 § 70.lOO(b) o•o (Settled) oo $
Citation No. 9926520 1/15/79 § 70.lOO(b) •• (Settled) ••
Total Settlement Penalties in Docket

75.00
75.00

No. KENT 79-88 •• .. o-••O••••••••••o•••o•e .. o-eoo•••oo-oe••• $ 150000

Docket No. KENT 79-148
Citation No. 67886 5/12/78 § 75.326 •••• (Contested) •• $ 45.00
Total Penalties Assessed in Docket No. KENT 79-148 •••• $ 45.00
The Petition for Assessment of Civil Penalty filed in Docket No.
KENT 79-148 should be dismissed insofar as it seeks assessment of a civil
penalty for a violation of section 75.507 alleged in Citation No. 67918
for failure of proof as found in my bench decision, supra.
Docket No. KENT 79-297
Citation No. 67917 5/5/78 § .75.403 o ,, •• o (Cont.ested) "~. $
Total Penalties Assessed in Docket
Noo KENT .79-297 •••oorO'o•ooooo•"'"'""",.."'"'"'o·oooooocO'oeoeo $

?.OeOO
20000

Total Contested and Settled Penalties in
This Proceeding••••••••••••••••••••••••••••~•••••••• $ 415.00

2663

The motion for dismissal made by the Secretary's counsel with respect
to the violation of section 70.250 alleged in Citation No. 9926825 dated
April 3, 1979, should be granted and the Petition for Assessment of Civil
Penalty in Docket No. KENT 79-297 should be dismissed insofar as it seeks
assessment of a penalty for that alleged violation.
(2) Respondent, as the operator of the Leslie Mine, is subject to the
Act and the regulations promulgated thereunder.
WHEREFORE, it is ordered:
(A) Pursuant to the settlement agreements described above and the
bench decisions hereinbefore reduced to writing, respondent shall, within
30 days from the date of this decision, pay civil penalties totaling $415.00,
as summarized in paragraph (1) above.
(B) The motions for dismissal made by the Secretary's counsel are
granted and the Petitions for Assessment of Civil Penalty filed in Docket
Nos. KENT 79-51 and KENT 79-297 are dismissed to the extent described in
paragraph (1) above.
(C) The Petition for Assessment of Civil Penalty filed in Docket No~
KENT 79-148 is dismissed to the extent and for the reason given in
paragraph.(!) above.

~ <!. -x3ft'M ..

Richard c. Steffey---;-~
Administrative Law Judge
(Phone: 703-756-6225)
Distribution:
Darryl A. Stewart, Attorney, Office of the Solicitor, U.S. Department
of Labor, Room 280, u.s. Courthouse, 801 Broadway, Nashville, TN
37203 (Certified Mail)
John M. Stephens, Esqo, Attorney for Leslie Coal Mining Company,
Stephens, Combs & Page, P.O. Drawer 31, Pikeville, KY 41501
(Certified Mail)

2664

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
52()!. LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

2 2 SEP 1980
Contest of Citation and Order

CONSOLIDATION COAL COMPANY,
Applicant
v.

Docket No. PENN 80-254-R
Citation No. 840658
May 8, 1980

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. PENN 80-255-R

and
Order No. 840659
May 9, 1980

UNITED MINE WORKERS OF AMERICA
(UMWA),

Representatives of Miners

Renton Mine

DECISION
Appearances:

William H. Dickey, Jr., Esq., Pittsburgh, Pennsylvania, for
Applicant;
James H. Swain, Esq., Office of the Solicitor, U.S. Department
of Labor, Philadelphia, Pennsylvania, for Respondent.

Before:

Administrative Law Judge Melick

These cases are before me upon the application by Consolidation Coal
Company (Consolidation) under section 105(d) of the Federal Mine Safety and
Health Act of 1977 (30 u.s.c. § 801 et~·' hereinafter the "Act) to contest a citation and subsequent-order of withdrawal issued by the Mine Safety
and Health Administration (MSHA). At hearing held in Pittsburgh, Pennsylvania,
on August 19, 1980, MSHA amended its pleadings in Docket No. PENN 80-254-R
changing the citation therein from one issued under section 104(d)(l) of the
Act to a citation under section 104(a) of the Act. 1/ Consolidation thereupon
moved to withdraw its notice of contest of the amended citation which I
approved at hearing and now affirm. The contest in Docket No. PENN 80-254-R
is therefore dismissed with prejudice. The violation of 30 C.F.R. § 75.400
(relating to accumulations of combustible materials) is thus proven as charged
in Citation No. 840658. Consolidation also concedes in this case that the
violation was not totally abated before the section 104(b) withdrawal order
1/ The effect of this amendment was to delete the sped.al "unwarrantable
failure" finding that is made in conjuction with a section 104(d)(l) citation.
For the ramification of this amendment, see section 104(d) of the Act.

2665

based on that citation was issued on May 9, 1980, but contends that under
the circums.tances of this case the time allowed for abatement should have
been extended.
Section 104 of the Act provides in relevant part as follows:
(a) If, upon inspection or investigation, the Secretary
* * * believes that an operator * * * has violated this Act,
or any mandatory health or safety standard, rule, order, or
regulation * * * he shall * * * issue a citation * * *· The
citation shall fix a reasonable time for the abatement of the
violation. * * *·
(b) If, upon any follow-up inspection* * *an authorized
representative of the Secretary finds (1) that a violation
described in a citation * * * has not been totally abated
within the period of time as originally fixed therein or as
subsequently extended, and (2) that the period of time for
the abatement should not be further extended, he shall * * *
promptly issue an order requiring the operator * * * to immediately cause all persons * * * to be withdrawn from, and to
be prohibited from entering, such area. * * *·
Consolidation acknowledges that when the citation was issued, at 10 a.m.
on May 8, 1980, accumulations of loose coal and float coal dust did in fact
exist in the active workings of the No. 16 south section of the Renton Mine
over approximately 750 feet of haulageways, and around and beneath the feeder
and tailpiece of the conveyor belt. MSHA inspector Anthony Russo in consultation with a mine foreman set abatement to be completed by 8 a.m. on May 9,
1980. At 11 a.m. on May 8, all production on the affected section ceased
and the abatement process commenced. The process continued utilizing 14
man-shifts, a continuous miner and a shuttle car over two shifts. Consolidation cleaned up not only the 750 feet of tram road cited, but also other
tram roads totaling 1,150 feet.
When Inspector Russo returned to the section on May 9, 1980, around
8:20 or 8:25 in the morning he was satisfied with the results of the cleanup
except for what he described as an accumulation about 20 inches high, 4 feet
wide and 18 feet long remaining beneath the feeder. According to Russo,
there was 3 inches of water at the bottom leaving about 16 inches of loose,
dry coal exposed. Russo concluded that it was a hazard in light of its close
proximity to electrical equipment. He estimated it would have taken at most
an hour to clean this up.
Russo said that the Renton Mine safety supervisor, John Mlakar, could not
explain why the remaining accumulation had not been cleaned up but Mlakar conceded that it should have been. According to Russo, Mlakar refused to clean
up the pile before the other company safety people arrived. Concluding that
he had no choice in light of Mlakar's conditional refusal, Russo thereupon
said he would issue an order. The company safety people arrived at the scene
10 to 15 minutes later. They agreed to clean up the supject pile and actually

2666

began the cleanup process but Russo nevertheless wrote up a withdrawal order.
He terminated the order an hour and 15 minutes later.
Mlakar said that he was told by mine foreman John Dickens at 6:50 on
the morning of May 9 that the accumulations were all cleaned up. According
to Mlakar, Russo was satisfied with the cleanup except for the area beneath
the crusher-feeder. Mlakar claims that he immediately sent orders for a work
crew with shovels to clean it up. He was not sure that Russo heard him make
this request but was confident that he made the request before Russo said
he was going to issue the order.
Representative of miners, Louis Hilt_on, accompanied Inspector Russo that
morning. According to Hilton, Mlakar was arguing with Russo that the area
beneath the feeder had in fact been cleaned up and needed no further work.
Hilton thought the remaining accumulation was not significant and when asked
his opinion told Russo that the company should be allowed an extension. Even
after Russo said he was going to issue an order, he continued to confer with
the company safety people, including Allen Lander, and asked Hilton whether
he thought an order should be issued. By the time Russo had decided to write
up the order, the work crew had begun the cleanup process disposing of the
2 or 3 bushels of coal in only 10 or 15 minutes.
When Allen Lander, in charge of safety at the Renton Mine, arrived at
the feeder, an order had not yet been prepared. He tried to convince Russo
not to issue an order~ According to Lander, the cleanup had already begun
when the order was issued. The actual cleanup consisted of removing 1 or
2 bushels of "wet slop."
When an inspector finds that an operator has failed to abate a violation
within the time originally fixed, he abuses his enforcement discretion by
issuing a withdrawal order if, under the circumstances, the time for abatement
should be further extended. Old Ben Coal Company, 6 IBMA 294 (1976). The
overriding factor in reviewing the reasonableness of an inspector's refusal
to extend the time for abatement is the degree o_f danger that any such extension would cause to miners. Consolidation Coal Company, BARB 76-143 (1976).
In this case the evidence shows that, at worst, according to Inspector Russo,
it would have taken no longer than 1 hour to clean up the remaining accumulation. Since production in the affected section had not resumed and since
only the cleanup crew would in any event have been closely exposed to the
hazard presented, no increase in the hazard would have resulted from the .~
requested extension. In addition, the potential hazard was limited by the
fact that much of the accumulation consisted of wet coal lying in 3 to
5 inches of water. Under these circumstances, the danger in permitting, at
most, a 1-hour extension of the order would have been minimal. Moreover, the
evidence indicating that the cleanup actually took only 10 to 15 minutes and
that the "accumulation" consisted of only 2 or 3 bushels of "wet slop" suggests that indeed there may have been virtually no hazard at all.
A second factor to consider in reviewing the reasonableness of the
inspector's refusal to extend the time for abatement is the disruptive effect
it would have upon operating shifts. Consolidation Coal Company, supra.

2667

There is little evidence in this case of what disruptive effect the issuance
of the order had on the operating shifts other than the fact that the order
was terminated 1-1/4 hours after it had been issued.
A final factor to be considered is the diligence of the operator in
meeting the time fixed for abatement. Consolidation Coal Company, supra.
In this case, Consolidation clearly made extraordinary good faith efforts
to accomplish the cleanup process within the time initially set for abatement.
Men were immediately assigned to the cleanup task which continued through
two workshifts. Fourteen man-shifts, a continuous miner and shuttle car
were used to accomplish the task. Indeed, Inspector Russo even complimented
Consolidation in this regard. Moreover, not only did Consolidation clean
up the 750 feet of haul road initially cited but it also cleaned up an
additional 400 feet of road not cited. The "accumulation" that remained
was minute by comparison with the areas cleaned up and was obscured by its
location between the tracks of the feeder. Moreover, once the condition
was brought to the attention of Consolidation officials they made good faith
diligent efforts to clean it up. Under all the circumstances, I conclude
that the inspector here acted unreasonably in not extending the time for
abatement. 2/ I therefore find that Order of With awal No. 840659 was
not properly issued and the order is therefore VACA ED.

'

Distribution:
William H. Dickey, Jr., Esq., Consolidat
Pittsburgh, PA 15241 (Certified Mail)
James H. Swain, Esq., Office of the Solicitor, U.S. Department of Labor,
Room 14480, Gateway Building, 3535 Market Street, Philadelphia, PA
19104 (Certified Mail)
Harrison Combs, Esq., United Mine Workers of America, 900-15th Street,
NW., Washington, DC 20005 (Certified Mail)
2/ In reaching this conclusion, I have necessarily found on the facts of this
case that Inspector Russo did not actually issue the withdrawal order until
he committed it to writing. Although he apparently stated at an earlier time
that he was going to issue the order, it is apparent from.the testimony of
Allen Lander and of Miners' Representative Hilton that no final decision had
been reached until after all the evidence that I have considered in my
decision herein was available to Inspector Russo. Since the reasonableness
of the inspector's actions in issuing such an order under section 104(b) of the
Act must be determined on the basis of the facts confronting him at the time
he issues the order, United States Steel Corp., 7 IBMA 109 (1976); Old Ben
Coal Company, supra, the result in this case. may have been different had I
found that Russo actually issued the order when he first contemplated doing
so.

2668

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

2 2 SEP 1980

Civil Penalty Proceedings

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket No. LAKE 79-119
A.O. No. 33-01157-03054

Petitioner

v.
Docket No. LAKE 80-190
A.O. No. 33-01157-03110

QUARTO MINING COMPANY,

Docket No. LAKE 80-209
A.O. No. 33-01157-03116
Docket No. LAKE 80-212
A.O. No. 33-00157-03118
Powhatan No. 4 Mine
Docket No. LAKE 80-246
A.O. No. 33-02624-03083
Powhatan No. 7 Mine
Docket No. LAKE 80-251
A.O. No. 33-01159-03079

NACCO MINING COMPANY,

Docket No. LAKE 80-252
A.O. No. 33-01159-03080
Powhatan No. 6 Mine
THE NORTH AMERICAN COAL CORPORATION,
Respondents

Docket No. LAKE 80-182
A.O. No. 33-00939-03075
Powhatan No. 3 Mine

DECISION
Appearances:

Linda Leasure, Esq., Office of the Solicitor, U.S. Department
of Labor, Cleveland, Ohio, for Petitioner, MSHA;
Timothy Biddle, Esq., and John Scott, Esq., Crowell and Moring,
Washington, D.C., for Respondents, Quarto Mining Company,
Nacco Mining Company, and The North American Coal Corporation.

Before:

Judge Merlin

2669

These cases are petitions for the assessment of civil penalties filed by
the Government against Quarto Mining Company, Nacco Mining Company, and The
North American Coal Corporation. A hearing was held on September 8, 1980.
Prior to the hearing, the parties had agreed to have Docket No. 80-251 heard
first. At the outset of the hearing, I reserved a ruling on the operator's
motion to consolidate these eight proceedings (Tr. 8). As appears, infra, in
the bench decision, I granted the motion to consolidate so that the decision
applies to all the cases (Tr. 129-130).
The parties agreed to the following stipulations when the hearing began
(Tr. 5-6):
(1) The Nacco Mining Company is the owner and operator
of the Powhatan No. 6 Mine.
(2) The operator and the Powhatan No. 6 Mine are subject to the jurisdiction of the Federal Mine Safety and
Health Act of 1977.
(3) The presiding Administrative Law Judge has jurisdiction over this proceeding.
(4) The inspector who issued the subject citation was
a duly authorized representative of the Secretary.
(5) A true and correct copy of the subject citation
was properly served upon the operator.
(6) The annual coal tonnage produced by the Powhatan
No. 6 Mine is between 1.1 and 2 million. !he operator is
large in size.
(7) The average number of violations assessed per year
during the 2 years prior to the issuance of the citation
was over SO. The average number of violations assessed per
inspection day during the 2 years prior to the issuance of
the citation was between 0.7 and 0.8. The operator's previous history is average.
(8) Imposition of any penalty in this proceeding will
not affect the operator's abililty to continue in business.
(9) The operator demonstrated good faith by correcting
the condition within the time specified for abatement and
took extraordinary steps to comply by using two men to correct the condition.

(10) All witnesses who will testify are accepted
generally as experts in coal mine health and safety.

2670

At the hearing, documentary exhibits were received and witnesses testified on behalf of MSHA and the operator (Tr. 10-124). At the conclusion of
the taking of evidence, the parties waived the filing of written briefs,
oral argument, proposed findings of fact and conclusions of law. Instead,
they agreed to have a decision rendered from the bench (Tr. 125). A decision
was rendered from the bench setting forth findings of fact and conclusions of
law (Tr. 125-130).

BENCH DECISION
The bench decision is as follows:
This case is a petition for the assessment of a civil
penalty for an alleged violation of the operator's dustcontrol plan adopted under 30 C.F.R. 75.316.
The provision of the dust-control plan at issue pro- vides as follows: "All roadways will be kept cleaned and
unless roadways are naturally damp or wet, water or calcium
chloride will be applied to allay excessive dust that may
be raised into suspension."
In extensive prehearing filings, the operator contended
that this provision is too vague to be enforced since it
does not give the operator notice of what conduct is required
of it. In particular, the operator has argued that the word
"excessive" has not been defined, and that its meaning is
unknown.
The testimony of the witnesses at the hearing has borne
out the operator's position. No-one has been able to explain
satisfactorily what "excessive" means in terms of compliance
with this plan. As a general matter, an excessive amount of
anything connotes that some lower amount or lower level would
be permissible. However, what has emerged from the testimony
of the two MSHA inspectors and from most of the operator's
evidence is that this is an individual judgment to be made in
each instance by either the section foreman or the inspector
as to whether there is "excessive" dust. A standard that
leaves the entire matter wholly within the unbridled discretion of each and every individual who must deal with it is
no standard at all.
At one point, the operator's environmental control
director expressed the view that "excessive" dust would be
dust which exceeded 2 milligrams per cubic meter of air in an
8-hour period. This may or may not be a feasible approach
but in any event, it is not in the plan as presently written
and, as indicated hereafter, it most certainly is not the
approach followed by the two MSHA inspectors who testified.

2671

The testimony most damaging to the validity of the
challenged provision came from the inspector who issued the
citation. There is no question as to the inspector's conscienciousness and credibility. However, as already noted he
did not know what "excessive" meant. But that did not hamper
his issuance of the subject citation under this provision of
the plan because he paid no attention to the word "excessive"
when he cited the operator. Indeed, the inspector stated
that as far as he was concerned, unless a roadway was
naturally damp or wet, water or calcium chlpride should be
applied without regard for the rest of the plan's provision
which has the stated purpose of allaying excessive dust that
may be raised into suspension. Accordingly, the inspector
issues citations whenever a roadway which is not naturally
damp or wet is dry. By his own admission, the inspector
requires the roadways to be wet.
A standard which is so incomprehensible to those charged
with enforcing it that its relevant provisions are disregarded
is not entitled to be upheld. If MSHA wishes to require that
all active roadways be wet, it would be a simple matter for
the plan to so provide. Whether requiring wet roadways all
the time makes sense, or whether the operator would agree to
it, is another matter which is not presented here.
The operator's environmental control director testified
that when the language in issue was adopted as a joint undertaking between two of the operator's management people and
an MSHA inspector, the operator specifically refused to apply
water to the roadways on every shift. It appears to me that
problems of interpretation and application were glossed over
at the time the plan was adopted by the use of words such as
"excessive" when, in fact, there was no agreement or understanding as to what was actually meant.
I have previously stated in other cases that the operator
and MSHA cannot avoid difficult interpretative and operational
problems by adopting plans containing terms which do not mean
anything in and of themselves and which are wholly open-ended.
When the parties fail to confront and resolve such issues at
the appropriate time, the· problems are merely postponed to a
later day. That later day always seems to occur in a trial
context which in my view is least suitable for an adequate
solution. For example, as I have stated, "[t]he parties cannot expect the Administrative Law Judge to rewrite the plan
for them or accept interpretations which either are not in the
plan or are contrary to what it does contain~" Consolidation
Coal Company v. Secretary of Labor, MORG 78-331 (October 20,
1978).

2672

In the instant case I will not undertake to rewrite
this plan or to read into it something which is not there.
The promulgation of a plan is a matter for negotiation
between the parties. It is not a matter for judicial fiat.
I will not, therefore, take upon myself the responsibility
which the law places upon the operator and MSHA to formulate
a plan mutually acceptable to them.
In light of the foregoing, I hold the subject provision
of the plan is invalid, and that therefore the subject citation based upon it must be vacated.
In light of the foregoing, I hereby grant the operator's
motion to consolidate Docket Nos. LAKE 80-209, 80-252, 80-182,
79-119, 80-212, 80-246, and 80-190. All these docket numbers
involve the validity of this provision of the plan. I
believe, therefore, that the determination set forth above is
dispositive of all these docket numbers, although I recognize
that there may be some inconsequential factual variations
between them. However, in light of the invalidity of the provision of the plan, none of the citations can stand. Accordingly I vacate all the citations based upon section 75.316
contained in these additional seven docket numbers and to that
extent I dismiss the Solicitor's petitions in those cases.
Addition to Bench Decision
Docket No. LAKE 80-190 contains two unrelated citations. The operator
has advised with written reasons that it is agreeable to settling Citation
No. 779973 for $255 and Citation No. 779975 for the original assessed amount
of $445. I have been unable to contact the Solicitor and do not wish to
delay issuance of this decision because of the press of other matters pending on my docket. However, the Solicitor had previously orally agreed to
lower settlements so I assume she will not disagree with these higher
amounts. The operator's recommended settlements are approved.

ORDER
--The foregoing bench decision is hereby AFFIRMED.
The citations in the above-captioned docket numbers which are bas.ed upon
the provision of the plan discussed above are VACATED.
The petitions to assess civil penalties based upon the provision of the
plan discussed above are DISMISSED.

r---..
-

The operator is
decision for two citations in LAKE

days from the date of this

Assistant Chief Administrative Law Judge

2673

Distribution:
Linda Leasure, Esq., Office of the Solicitor, U.S. Department of Labor,
881 Federal Office Building, 1240 East Ninth Street, Cleveland, OH
44199 (Certified Mail)
Timothy Biddle, Esq., and John Scott Esq., Crowell and Moring,
1100 Connecticut Avenue, NW., Washington, DC 20036 (Certified Mail)

2674

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703) 756-623Q
RANGER FUEL CORPORATION,
Contestant

SEP 2 3 1980
Contest of Order
Docket No. WEVA 79-217-R

v.
Beckley No. 2 Mine
SECRETARY OF LABOR,
Respondent
DECISION AND ORDER VACATING ORDER
OF WITHDRAWAL
On August 6, 1980, I issued a show cause order in this case.
order, I stated:

In that

"The uncontroverted facts as presented in those statements are that the
operator was issued the order because it did not pay a miner, Raymond J. Woods,
for the time spent by him in accompanying an inspector on a C.F.C. spot inspection. The sole issue in the case is whether an operator is required by
§ 103{f) of the Act to pay a miner who accompanies an inspector during a
"spot" inspection of a mine. This issue has been decided by the Commission in
Helen Mining Co. PITT 79-11-P, November 21, 1979, and Kentland-Elkhorn Coal Co.,
PIKE 78-399, November 30, 1979."
The parties were given thirty days to show cause why the case should not
be decided upon the uncontroverted facts of record and to present any other
evidence or authority which they wanted considered.
Neither contestant nor respondent has filed anything further, therefore
the case will be decided upon the uncontroverted facts in record. In ~
Mining Co., supra, the Commission held that miners are entitled to walkaround
pay only for regular inspections. In this case a citation was issued because
a miner was not paid for his participation in a CFC spot inspection. The
order in question here was issued because the operator did not abate the
citation within the time permitted.
"A mine operator contesting the validity of a 104(b) order
of withdrawal is entitled to challenge the existence of the
violation set forth in the underlying 104(a) citation. United
Mine Workers of America v. Andrus, 581 F.2d 888, 894 (D.C. Cir.
1978); Old Ben Coal Company, 6 IBMA 294, 301 n. 3, 83 I.D.
335. 1976-1977 OSHD par. 21,094 (1987). The language of sections
104{a) and 104{b) of the 1977 Mine Act indicate that the withdrawal
order must be pronounced invalid where the underlying citation
fails to describe a violation of either 1977 Mine Act or a
mandatory safety standard."

2675

Consolidation Coal Co., Docket No. WEVA 79-129-R, July 31, 1980.
Because the underlying citation does not desc·ribe a violation of the
Act or regulations under the reasoning of Helen Mining Co., ·supra and
Kentland-Elkhorn Coal Co., supra, the section 104(b) order in question here
is invalid. Therefore, the order is vacated.
WHEREFORE IT IS ORDERED the contest of order is GRANTED and the order of
withdrawal is VACATED.

Judge
Distribution Certified Mail:
Gary W. Callahan, Esq., Ranger Fuel Corporation, Lebanon, VA 24266
Leo J. McGinn, Esq., US Department of Labor, Office of the Solicitor,
4015 Wilson Boulevard, Arlington, VA 22203
Harrison Combs, Esq., United Mine Workers of America, 900 Fifteenth
Street, NW, Washington, DC 20005

2676

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

{703\ 756-6210/ll /12

2 5 SEP 1980
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

Civil Penalty Proceeding
Docket No. KENT 80-103
A.O. No. 15-03161-03041
Star UG Mine

PEABODY COAL COMPANY,
Respondent
DECISION AND ORDER
The parties move for approval of a settlement of a violation of
the Federal Mine Safety Code requirement that "ample warning shall be
given before shots are fired." This requirement is incorporated by
reference in section 313(c) of ·the Act, 30 C.F.R. 75.1303, by the
permissibility standards relating to the use of explosives in underground mines found in 30 C.F.R. 15.19(e). The specific provision
of the Mine Safety Code applicable is section Sb. 16. !/
A penalty of $7,000 was initially proposed for a violation that involved a failure to post warning flares that resulted in serious injuries to a scoop operator and endangered his helper. The violation was
committed by a certified shot firer who admitted the flares should have
been posted. He also admitted that if the flares had been properly set the
accident would not have occurred~ Despite the reckless nature of the firer's
misconduct and its almost fatal consequences for his fellow workers,

!/ This is published as an appendix to Part 15 of Title 30 of
the C.F.R. The record and the parties disclosures established that
"ample warning" embraces and is understood by the industry to include
both visual and verbal warnings. Counsel for the operator is to be
commended for his diligence and candor in discovering MSHA's instructions
to the industry with respect to the interpretation and coverage of
the term "ample warning".
The circuity of the reference to the requirement is unfortunate.
It is suggested that MSHA undertake to cross reference the various
provisions in its next publication of the C.F.R. and to include in
the inspection manual a copy of the relevant MSHA instructions.

2677

MSHA, in accord with its policy of nonenforcement against the workforce,
and especially rank-and-file miners such as the shot firer, declined
prosecution under section llO(c). In view of this, and the culprit's
obvious remorse and contrition, Peabody states no disciplinary action
will be taken. So once again the enforcement proceeding has focused
solely on the collection of a substantial fine from the corporate
treasury, $6,250, while the real culprit goes free on the plea that
"he has suffered enough."
Let me make my position clear. I firmly believe that Peabody
should pay a substantial fine and I would disapprove this settlement
if I thought a larger fine or even the maximum provided by law,
$10,000, would persuade Peabody to institute a disciplinary policy,
including suspensions without pay or discharges, for knowing violations
of the mandatory safety standards that gravely endanger the lives of
fellow miners. Fairness, however, dictates that I recognize the reality
of the constraints imposed by the collective bargaining agreement on
management's freedom to discipline the workforce for violations of the
Mine Safety Law. Despite its slogan of "Safety or Else" the Union,
I am reliably informed, is.unalterably opposed to acceptance of
responsibility for enforcement or compliance with the Mine Safety
Law either as an organization or by its members. Compare, Bryant v.
United Mine Workers, 467 F.2d 1 (6th Cir. 1972), cert. denied, 410 U.S.
930 (1973) with Dunbar v. United Steelworker-a, 602"P":"°2d 21 (S. Ct.
Idaho 1979), cert. denied ·
U.S.
(1980). Consequently, until
MSHA, the Union and management reach"""°"8C"onsensus on enforcement of the
law against the rank-and-file workforce I cannot conscientiously deny
a settlement such as that proposed in this case. See, New River Company,
(September 9, 1980). This does not mean that I will
2 FMSHRC
not continue to take into account the encouragement to disciplinary action
that results from the imposition of substantial fines on corporate operators
who fail to insure abatement by appropriate disciplinary action.
The premises considered, and based on an independent evaluation
and de~ review of the circumstances, including the parties' prehearing submissions and the representations and disclosure made during
the course of the lengthy telecon settlement conference of September 5, 1980,
I find the settlement proposed, $6,250, is, insofar as the corporate
operator is concerned, in accord with the purposes and policy of the
Act.
Accordingly, it is ORDERED that the motion to approve settlement
be, and hereby is, GRANTED. It is FURTHER ORDERED that the operator
pay the settlement agreed upon, $6,250
nor before Friday, October 17, 1980,
and that subject to payment the capti
matter be DISMISSED.

2678

Distribution:
William F. Taylor, Esq., U.S. Department of Labor, Office of the
Solicitor, Rm. 280 U.S. Courthouse, 801 Broadway, Nashville, TN
37203 (Certified Mail)
Thomas R. Gallagher, Esq., P.O. Box 235, St. Louis, MO 63166 (Certified
Mail)

2679

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 25, 1980

LOCAL 9800, UNITED MINE WORKERS
OF AMERICA,
Complainant

Complaint of Discharge,
Discrimination or Interference

v.

Docket No. KENT 80-216-D

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
or

Riverview Mine

.•.

THOMAS DUPREE,
Respondents

ORDER DENYING RESPONDENT'S MOTIONS TO DISMISS
AND FOR SUMMARY DECISION;
ORDER GRANTING LEAVE TO AMEND SERVICE
Appearances:

J. Davitt McAteer, Esq., Center for Law and Social
Policy; Washington, D.C., for Complainant;
Thomas P. Piliero, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia, for
Respondent, Secretary of Labor.

Before:

Chief Administrative Law Judge Broderick

STATEMENT OF THE CASE
This case presents the novel issue whether the Mine Safety and
Health Administration (MSHA) is subject to section 105(c) of the Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 815(c). That
portion of the Act protects miners and their representatives from
reprisals for engaging in certain safety-related activities. Complainant alleges that an employee of MSHA threatened it with a lawsuit in retaliation for notifiying MSHA of irregularities in certain
mine inspections. Respondent, MSHA, has moved to dismiss the complaint and has moved for summary decision. Both motions will be
denied.
The action is styled Local 9800, UMWA v. MSHA or Thomas Dupree.
Although Dupree is a named respondent, he has not, as far as Commission reco.rds show, been served with a copy of the complaint or any

2680

of the pleadings filed herein. On June 16, 1980, Complainant filed
a motion to perfect service on Dupree. Respondent did not reply to
the motion. The motion will be granted.
STATUTORY PROVISION
Section 105(c)(l) of the Act provides as follows:
(c)(l) No person shall discharge or in any manner discriminate against or cause to be discharged
or cause discrimination against or otherwise interfere with the exercise of the statutory rights of
any miner, repres.entative of miners or applicant for
employment in any coal or other mine subject to this
Act because such miner, representative of miners or
applicant for employment has filed or made a complaint under or related to this Act, including a
complaint notifying the operator or the operator's
agent, or the representative of the miners at the
coal or other mine of an alleged danger or safety or
health violation in a coal or other mine, or because
such miner, representative of miners or applicant
for employment is the subject of medical evaluations
and potential transfer under a standard published
pursuant to section 101 or because such miner, representative of miners or applicant for employment
has instituted or caused to be instituted any proceeding under or related to this Act or has testified or is about to testify in any such proceeding,
or because of the exercise by such miner, representative of miners or applicant for employment on
behalf of himself or others of any statutory right
afforded by this Act.
THE MOTION TO DISMISS
Respondent challenges the complaint on three grounds. First,
Respondent asserts that MSHA is not a "person" subject to the provi...
sions of section 105(c). It also states that the conduct alleged
is under the jurisdiction of the Labor Department Inspector General
rather than the Commission. Finally, it contends that Dupree's conduct cannot be imputed to MSHA since Dupree was not acting in his
capacity as an MSHA employee when he made the alleged phone call.
Respondent reformulated this last contention as a motion for summary decision on June 27, 1980, and supported it with an affidavit
from Dupree. Accordingly, it will be discussed separately.
Respondent's first two contentions will be taken as components
of Rule 12(b)(6) motion to dismiss under the Federal Rules of Civil
Procedure. 29 C.F.R. § 2700.l(b). Thus, the question is whether

2681

Complainant has stated a cause of action. For the purposes of the
motion, the.well-pleaded material allegations o~ the complaint are
taken as admitted. 2A Mo.ore, Federal Practice, 4'12.08. A complaint
should not be dismissed unless it appears to a certainty that the
complainant is not entitled to relief under any state of facts
which could be proved in support of the claim. Id. I assume,
therefore, that the following pleaded facts are true:
1. In August 1979, Complainant discovered reports of mine
inspections by MSHA inspectors that were falsified: The reports
recited a general inspection of the Riverview Mine on July 24, 25,
and 26, 1979. In fact, the inspectors had not been at the mine on
July 25 and 26 and were there only 30 to 40 minutes on July 24.
2. Members of Complainant's safety committee discussed the
irregularities with William Craft, Director of MSHA District 10, in
late 1979. Craft admitted the discrepancies, stated that steps
would be taken to correct the situation and Complainant would be
kept informed.
3. On December 2, 1979, not having been informed of steps
taken by Craft, Complainant's President, Houston Elmore, wrote to
the MSHA Administrator of Coal Mine Health and Safety, requesting
an investigation.
4. On or about January 31, 1980, Thomas Gaston, President of
UMWA District 23, received a telephone call from Thomas Dupree, an
official of the MSHA District 10 Office.
5. The telephone call concerned Elmore's letter of December 2,
1979. Dupree accused Elmore of derisive comments with regard to
MSHA inspectors and with libel. He told Gaston that legal counsel
had advised him that Elmore or Local 9800 could be held liable for
the contents of the letter.
A.

IS MSHA A "PERSON"?

Were MSHA not the respondent in this case, the facts pleaded
would clearly state a cause of action under section 105(c). A
threat to sue a representa~ive of miners because that representative has made a complaint related to the Act, such as a complaint
that the provisions of section 103 are not being observed, constitutes, in the circumstances of this case, unlawful interference
with the representative's right to make that complaint.
In deciding whether MSHA is subject to liability under the
general wording of the statute, the key factor is legislative intent •
.f!.· Monell v. Department of Social Services, 436 U.S. 658 (1978).
Section 105(c)(l) declares that."no person shall discharge or in any

2682

other manner discriminate * * * or otherwise interfere with the exercise of the statutory rights of any miner * * *·" The word "person"
is defined in section 3(f) as "any individual, partnership, association, corporation, firm, subsidiary of a corporation, or other
organization." There is nothing in the Act or in the legislative
history to indicate that Congress considered the question whether
MSHA or any other public agency could be a "person" involved in discriminatory conduct under section 105(c). The task, then, is "not
to determine what the legislature did mean on a point which was
present to its mind, but to guess what it would have intended on
a point not present to its mind, if the point had been present."
Cardozo, The Nature of the Judicial Process, 15 (1921).
The Senate Committee Report on the wording of section 105(c)
states that ."[i] t should be emphasized that the prohibition against
discrimination applies not only to the operator but to any other
person directly or indirectly involved." S. Rep. No. 95-181,
95th Cong., 2d Sess., P• 36 (1977), reprinted in LEGISLATIVE HISTORY
OF THE FEDERAL MINE SAFETY AND HEALTH ACT, P• 624. The same report
directs that section 105(c) is "to be construed expansively" in
order'~o assure that miners will not be inhibited in any way in
exercising any rights afforded by the legislation." Id
A survey of the law in other fields provides some guidance. It.
was long the general rule that "the United States, when not expressly
named in or made subject of a legislative enactment, and not included
therein by necessary implication, is not bound by the terms thereof
* * *·" 77 Am. Jur. 2d, United States, § 6. See also, United States
v. Wittek, 337 U.S. 346 (1949); F.P.C. v. Tuscarora-Indian Nation,
362 U.S. 99, 120 (1960). But this rule may be ascribed, in large
part, to the doctrine of sovereign immunity, which has recently been
sharply curtailed by Congress. See 5 U.S.C. § 702. Despite the
general rule, an exception was held to obtain where the statute was
"intended to prevent injury and wrong." Nardone v. United States,
302 U.S. 379, 384 (1937). That case involved section 605 of the
Communications Act of 1934, which declared that no "person," not
being authorized, shall intercept communications and divulge them to
another. The directive was applied against Federal agents to suppress the introduction of illegally obtained evidence at a criminal
trial. See also United States v. Brown, 555 F.2d 407 (5th Cir.
1977); Letter-cirriers v. U.S. Postal Service, 333 F. Supp. 566
(D.D.C. 1971); Wycoff's Estate v. C.I.R., 506 F.2d 1144 (10th Cir.
1974), cert. den. sub nom. Zion's First National Bank v. C.I.R.,
421 U.S. 1000-.- - - - -

In cases such as this, courts also examine the entire scheme of
regulation to see if an effective alternate remedy is available.
Pfizer, Inc. v. India, 434 U.S. 308 (1978); United States v. Cooper,
312 U.S. 600, 604-605 (1941); Georgia v. Evans, 316 U.S. 388 (1971);
cf., Bivens v. Six Narcotics Agents, 403 U.S. 388 (1971); Davis v.

2683

Passman, 442 U.S. 228 (1979). Here, Complainant may pursue other
avenues of relief for the failure to inspect properly and for injuries
traceable to this neglect. ~., Raymer v. United States, 482 F. Supp.
432 (W.D. Ky. 1979). But-the act of discrimination alleged is, by its
inchoate nature, uniquely within the domain of this Commission. Dupree's
remarks were probably not sufficiently pronounced or defined to trigger
general tort or criminal liability. They are precisely the sort of
threats, from one in a position to carry them out (or so it may have
seemed to the union's district president) that section 105(c) is
designed to discourage. Complainant may logically claim that the
remarks had a chilling effect on its willingness to report dangers to
miners' safety and health.
The conduct of elections under the National Labor Relations Act
supplies a fitting analogy. The NLRB's goal is to assure that elections
for collective bargaining representatives are' held under "laboratory
conditions." General Shoe Corp., 77 N.L.R.B. 127 (1948). Although only
employers and unions may be charged with unfair labor practices, it has
long been the Board's position that conduct which can result in setting
aside an election need not constitute an unfair labor practice. Id. A
coercive atmosphere created by townspeople is enough to set aside an
election. Utica-Herbrand Tool Division of Kelsey-Hayes Co., 145 N.L.R.B.
1717 (1964). More to the point, if an agent of the Board gives the
appearance of partiality, the election will be set aside. NLRB v.
Fresh'nd Aire Co., 226 F.2d 737 (7th Cir. 1955).
The Federal Mine Safety and Health Act seeks to ensure that all
persons involved in operating a mine are safety-conscious and safetyoriented in every task they perform. Just as the NLRB aims to promote
an atmosphere conducive to free choice, so the Commission and MSHA aim
to promote an atmosphere conducive to safety and good health. Such an
atmosphere must be receptive to complaints concerning dangerous conditions. Complainant has alleged facts which, if true, could be shown to
pose a risk that such conditions might go unreported.
Because the purpose of the statutory provision is to protect miners
from discrimination from any source, and, following an "expansive construction," I hold that MSHA is a person under section 105(c) prohibited
from discriminating against any miner.
B.

THE INSPECTOR GENERAL ACT

Respondent also contends that the Inspector General has jurisdiction over the discriminatory conduct alleged. I have above concluded that the Commission has jurisdiction to entertain this
complaint. If respondent can be taken to have requested deferral

2684

of Commission jurisdiction until internal procedures in the Department of Labor have been exhausted, the request is rejected. While
resolution of an entire controversy in one proceeding promotes
judi.cial economy and conserves the resources of litigants, this is
an inappropriate case in which to inaugurate a deferral policy.
Internal procedures at MSHA are directed primarily at vindication
of the Government's managerial interest in honesty and efficiency.
The Commission exists specifically to safeguard mine safety and
health. Moreover, even assuming that the Inspector General entertains Complainant's charges, Complainant would not be a party to
any proceedings with a right to participate in the course of litigation, as it is here. It is worthwhile to note, finally, that in
cases dealing with discriminatory interference which employee
rights, the policy of administrative deferral is in decided retreat.
_!._a., Newport News Shipbuilding v. Marshall, 8 OSHC (BNA) 1393 (E.D,
Va. 1980); Suburban Motor Freight, 103 L.R.R.M. 113 (1980); Banyard
v. NLRB, 505 F.2d 342 (D.C. Cir. 1974).
THE MOTION FOR SUMMARY DECISION
Subsequent to its motion to dismiss, Respondent filed a motion
for summary decision pursuant to 29 C.F.R. § 2700.64 suported by an
affidavit from George Thomas Dupree. In the affidavit, Dupree
states as follows: He is a Federal coal mine inspector in MSHA's
-District 10 Office and is President of Local 3340, AFGE. In the
latter capacity, he represents MSHA inspectors in the District 10
Office. In January 1980, he became aware of Mr. Elmore's letter of
December 2, 1979, to MSHA's Administrator. The letter contained
unfounded serious charges of criminal acts on the par~ of members
of the AFGE local. Because of this, Dupree telephoned Thomas Gaston
of District 23, UMWA, to determine whether Elmore's charges were
supported by the UMWA membership. Dupree stated that he intended
to seek legal coun_sel as President of AFGE Local 3340 to determine
whether Elmore could be liable for the def amatory statements in the
letter. The telephone call was made from MSHA District 10 headquarters, but was made in Dupree's capacity as President of
Local 3340, AFGE.
Complainant filed a statement in opposition to the motion for
summary decision and attached an affidavit-from Tommy Gaston.
Gaston's affidavit states. that on or about January 31, 1980, he
received a call from Mr. Tom Dupree, an MSHA employee, who asked
Gaston if he was aware of the letter written by Elmore seeking an
investigation of the District 10 Office. Dupree stated that he
felt that Elmore was accusing all the inspectors of District 10 of
falsifying reports. Dupree further stated that the contents of the
letter were libelous and that he was advised by an attorney that
~upree could be held liable for them.
fltl\ol" e.. G:'r<q.\-itm q/~lso)

2685

Under Commission Rules, a motion for summary decision shall be
granted only if the entire record shows that there is no genuine
issue as to any material fact. 29 C.F.R. § 2700.64(b).
I conclude that, despite the affidavits, issues of fact concerning the scope of Dupree's authority, actual or apparent, remain
unresolyed~
These issues can best be decided after considering the
testimony of the people involved.
CONCLUSION
In sum, I find that Complainant has stated a claim upon which
relief may be granted under section 105(c). Therefore, the motion
to dismiss must be denied. Since the record herein does not show
that there is no genuine issue as to any material fact, the motion
for summary decision must be denied. Complainant's motion for
leave to amend service will be granted.
ORDER
Respondent's motion to dismiss is DENIED; Respondent's motion
for summary decision is DENIED; Complainant's motion for leave to
amend service so as to serve Thomas Dupree is GRANTED.

J

~ A8vo~eA_

·

James A. Broderick
Chief Administrative Law Judge

Distribution:
J. Davitt McAteer, Esq., Counsel for Local Union 9800, UMWA,
Center for Law and Social Policy, 1751 N Street, NW.,
Washington, DC 20036 (Certified Mail)
Thomas P. Piliero, Esq., Attorney, Mine Safety and Health
Administration, U.S. Department of Labor, 4015 Wilson
Boulevard, Arlington, VA 22203 (Certified Mail)
Assessment Office, Mine Safety and Health Administration,
U.S. Department of Labor, 4015 Wilson Boulevard, Arlington,
VA 22203 (Certified Mail)

2686

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

September 26, 1980
Complaint of Discharge, Discrimination or Interference

LOCAL 9800, UNITED MINE WORKERS OF
AMERICA (UMWA) , ,
Complainant
v.

Docket No. KENT 80-216-D
Riverview Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
or
THOMAS DUPREE,
Respondents

ERRATUM
The last line on page 6 of the Order issued on September 25, 1980, should
read "Elmore could be held liable for them." rather than "Dupree could be
held liable for them."

·1c).;vi-~-S .A13YO~~/L,,,
\../!

James A. Broderick
Chief Administrative Law Judge

Distribution:
J. Davitt McAteer, Esq., Counsel for Local Union 9800, UMWA, Center for Law and
Social Policy, 1751 N Street, N.W., Washington, DC 20036
Thomas P. Piliero, Esq., Attorney, Mine Safety and Health Administration, U.S.
Department of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
Assessment Office, Mine Safety and Health Administration, U.S. Department of
Labor, 4015 Wilson Boulevard, Arlington, VA 22203

2687

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE'
FALLS CHURCH, VIRGINIA 22041

2 6 SEP 1980

Civil Penalty Proceedings

SECRETARY OF LABOR,
MINE SAFETY AND -HEALTH
ADMINISTRATION (MSHA),

Docket No. DENV 79-277-PM
A/O No. 41-00023-05001

Petitioner

v.
Docket No. CENT 79-15-M
A/O No. 41-00023-05002

GENERAL PORTLAND INC.,
Respondent

Fort Worth Quarry & Mill
DECISION
Appearances:

Edward H. Fitch, Esq., Office of the Solicitor,
U.S. Department of Labor, for Petitioner;
Michael T. Heenan, Esq., Smith, Heenan, Althen & Zanolli,
Washington, D.C. for Respondent.

Before:

Judge Charles c. Moore, Jr.

These cases were heard March 25, 1980, in Fort Worth, Texas, pursuant
to the Federal Mine Safety and Health Act of 1977 ("the Act"). Respondent
General Portland, Inc. engages principally in the production of cement (Tr.
99) and employs 180 hourly and 10 supervisory employees at its Fort Worth
Quarry and Mill (Tr. 110) which is the subject of these citations. Respondent's size is such that no penalty assessed herein will affect its ability
to continue in business.

At the hearing, the Secretary characterized General Portland's prior
history of violation as light (Tr. 147) and submitted in support thereof
Petitioner's Exhibit No. M-8, a computer printout purporting to show Respondent's violations since the effective date of the 1977 Act. As the printout
is not self-explanatory I can only conclude Respondent had a prior history;
I am unable to say whether it was mild or extensive. I find, per stipulation
of the parties, that all violations were abated promptly and in good faith
(Tr. 147).
Three of the alleged violations in CENT 79-15-M: Nos. 154360, 154363 and
154633 respectively, were settled at the hearing pursuant to joint motion of
the parties. They concerned an inoperable reverse signal on a front-end
loader from which the operator had a virtually unobstructed view, a standard

2688

pickup truck cited under visibility standards pertaining to heavy-duty
mobile equipment, and a coupling guard which had been temporarily removed
from a drive shaft located in an isolated part of the plant. The original
proposed assessment was $600. I accept the settlement and assess a total
penalty of $330 for the three violations.
Seven of the alleged violations concern independent contractors and the
remaining citation, issued to General Portland, was submitted on stipulation.
The issue of the liability of independent contractors for violations of the
Act is discussed post.
Docket No. CENT 75-15-M
Citation No. 154631 alleges a violation of 30 C.F.R. §56.15•7, the
standard requiring miners to wear goggles when welding, cutting or otherwise working with molten metal. Inspector Morris observed a contractor's
employee wearing only safety glasses while using a cutting torch to install
metal steps in a mill building (Tr. 63). Safety glasses lack side shields
and permit molten sparks to enter and cause serious injury to the eyes
(Tr. 66), whereas goggles cover the entire eye area and provide superior
protection (Tr. 65). An employee of Respondent accompanying the inspector
immediately instructed the contractor's employee to stop cutting and put
on his cutting goggles before resuming work, which the employee did
(Tr. 66-67). Respondent maintains that this violation demonstrates its
lack of control over and knowledge of the activities of independent contractor employees •. This violation would have been readily apparent to
Respondent, however, had it made even a cursory inspection of the work
place. The record shows the violation to be significant and substantial.
MSHA assessed a proposed penalty of $114.
Respondent made an extensive record at the hearing and in its proposed
findings of fact and conclusions of law concerning the impropriety of citing
operators for violations, as here, committed by independent contractors and
their employees (see Tr. 77-91 and Respondent's Exhibit 3). Responden,t's
arguments are good and were it solely up to me, I would adopt them. But as
I read the Commission's decision in Secretary of Labor v. Old Ben Coal Company, 1 FMSHRC 1480 (October 29, 1979), MSHA could have properly cited an
owner-operator in the interim before rules for citing independent con~rac­
tors were promulgated. The Secretary of Labor has promulgated final ~ules
which allow independent contractors to register with MSHA in order to
receive an identification number (45 Fed. Reg. 44,494 (July 1, 1980)] which
MSHA will then use to identify and issue citations to independent contractors. 1/ These procedures became effective July 31, 1980. Nothing in
the rules indicates they are to be applied retroactively although it is
clear from the Act [30 u.s.c. §802(d) or §3(d), and Old Ben, supra, at
1483] that MSHA had the power to cite independent contractors before these
rules were promulgated. Appendix A to the rules states that MSHA's policy
1/ The rules do not state that every independent contractor working in a
mine must obtain an MSHA identification number. But independent contractors
can now be cited, remedying the problems addressed in Respondent's brief.

2689

of .citing independent contractors took effect July 1, 1980 [45 Fed. Reg.
44,497] and the rules' Sµmmary [Id. at 44,494] speaks simply in terms
of "MSHA's enforcement policy" without specifying an effective date. U
Since t.he citations before me were issued before the rules became effective,
I will· hold Respondent liable for.violations of the Act committed by its
independent contractors. However, I will consider Respondent's position when
assessing negligence under §110 of the Act.
In this instance, the Secretary has upheld its burden and I assess a
penalty of $100.
Gitation No. 154634 alleges a violation of 30 C.F.R. §56.15-5. This
standard requires safety belts and lines to be worn when there is a danger of
falling. An employee of an independent contractor was observed standing on
the flange of an elevator shaft 125 feet above ground without the protection
of a safety bel~ or line, 'bolting a cover onto the shaft (Tr. 68-69). There
were no handrails to prevent him from falling in the event he lost his footing (see·Respondent's Exhibit No. 8). A safety belt could have been attached
to the work. platform 12 feet below (Tr. 69) which, while possibly not protecting him from minor injuries if he fell, would have prevented him from
plunging to the ground (Tr. 70). MSHA assessed a proposed penalty of $920
for this violation. I find that a violation was established, that negligence was high on the part of the independent contractor but low as to
Respqndent and I assess a penalty of $200.
Citation No. 154361 alleges a violation of section 56.9-11, which
requires vehicle cab windows to be kept clean and in good condition. The
citation alleges that the windshield of a front-end loader vehicle was
2/ After the parties had submitted briefs in this matter but before a decision had been enter~d, the Commission, on August 4, 1980, decided Secretary
of Labor v. Pittsburg and Midway Coal Mining Company, Docket Nos.
BARB 79-307-P.et ~·, 1 MSHC 2465. In that decision, the Commission, at the
suggestion of MSHA, remanded the case to Administrative Law Judge Koutras
"for the purpose of affording the Secretary an opportunity to determine
whether to continue to prosecute these citations against P&M, or any.independent contractors which are claimed to have violated the standards cited, or
both." (Id.)
.
I sent a copy of the Commission's decision in the above case to the
parties for their comments. The Solicitor did not respond~ but Respondent's
letter states tJ:tat it had been authorized to represent that the Solicitor
wished ta pursue the ma_tter against General Portland and not the independent
contractors since the hearing had already been conducted.
The policy. reflected in the trial attorney's statement is not universally adhered to by the Solicitor when representing MSHA before our Commission and its judges. I know of at least three cases, and I strongly suspect
there are more, ~here the administrative law judge ruled in the Government's
favor at the hea.ring only to have the Solicitor's appellate staff argue to
the Commission that the judge had erred. Secretary of La,bor v. Pittsburg
and Midway Coal Mining Company, supra, was one such case.

2690

cracked. The parties stipulated that the windshield was cracked and that a
replacement had been ordered (Tr. 96). This is the only litigated citation
in the case which did not involve employees of an independent contractor•
Respondent's Exhibit No. 1 is two photographs and a photocopy of each
showing the view from the middle of the cab looking out the windshield.
These photographs were taken after the windshield had been replaced so the
crack is simulated as a smudge in the first photograph and in the second as
a dotted line. The parties stipulated that the crack extended one-fourth of
the way down the windshield and the photographs indicate that the crack was
on the passenger side of the cab. Respondent's Exhibit No. 2 is a purchase
order for a replaceme~t windshield dated August 2, 1978. The citation was
issued August 3, 1978. There was no testimony offered.
Respondent argues no violation occurred as it made every effort to
replace the windshield. The Secretary maintains that the eltj.stence of a
crack violates the standard. I find that a crack in the windshield does not
constitute keeping the windshield in good condition if it interferes with
the driver's vision or creates some other hazard. I cannot make a finding
to that effect by looking at the photograph that was offered. MSHA has
failed to satisfy its burden and the citation is vacated.
Docket No. DENV 79~277-M
Citation Nos. 154436 and 154435 concern violations of 30 C.F.R.
§56.15-3 and 30 C.F.R. §56~15-2 respectively, on the part of ind~pendent
contractor employees. Nine employees were preparing siding which was being
hung on a building wall 30 feet above them (Tr. 17). None of the employees
was wearing protective footwear, a violation of section 56.15-3, or hardhats,
a violation of section 56.15-2. In addition, tools were being used to
measure and cut the siding (Tr. 18). Serious injury could result if a piece
of siding fell onto the men below or if a tool slipped and cut a miner's
feet. On the other hand, serious injury could occur if a man fell as a result
of wearing protective footwear when climbing on these structures, as was suggested at the hearing (Tr. 34). No comparable disadvantage was shown with
respect to hardhats. MSHA assessed proposed penalties of $40 in both cases.
I find that violations did occur and that there was negligence. I assess
a penalty of $40 in Citation No. 154436 and $40 in Citation No. 154435.
Citation No. 154434 alleges a violation of section 56.16-6, a regulation requiring covers over the valves of compressed gas cylinders. Four
compressed gas cylinders without valve covers were stored outside a contractor's trailer next to a roadway (Tr. 24). Without valve covers, there was a
danger that the pressurized contents would escape, possibly causing a fire
(Tr. 24). MSHA assessed a proposed penalty of $40. I find that a violation
did occur and that negligence was present. I therefore assess a penalty of
$40.
.
Citation No. 154359 involves a similar violation in that a compressed
gas cylinder owned by an independent contractor was standing unsecured
(Tr. 53). Section 56.16-5 requires compressed gas cylinders to be stored in a

2691

safe manner. The inspector observed this cylinder standing unsecured next
to a contractor's trailer alongside a travelway (Tr. 53). Vehicles and
employees passed by the cylinder, and seven employees worked within 10 feet
of it (Tr. 53). The cylinder weighed between 115 and 135 pounds (Tr. 54)
and could cause an injury if it fell on an employee's leg or foot. There
was evidently no danger of the cylinder exploding. MSHA assessed a proposed
penalty of $32. I find that a violation did occur, that the operator is
liable and that negligence was present. I assess a penalty of $40.
Citation No. 154366 alleges a violation of section 56.14-30 which
requires mobile equipment in a raised position to be securely bloclted in
place before repair work is commenced. Three employees of an independent
contractor were performing maintenance work on a pit haulage truck, the bed
of which had been raised and was supported by jacks. The truck bed is manufactured with two 2-inch holes through which two corresponding safety pins
are inserted to support the bed in case the hydraulic system or the jacks,
which also support the truck bed when maintenance work is being performed,
break or collapse. In this case, one 1/2-inch rod supported the truck bed
(Tr. 60). One man leaning over the bed of the truck would have been fatally
injured had the truck bed fallen, while the two men working underneath would
have been frightened but probably not injured. MSHA assessed a proposed penalty of $66. I find that the violation occurred, negligence was present,
and a penalty of $100 is assessed.
ORDER
It is hereby ORDERED that Respondent, within 30 days, pay to MSHA penalties in the amount of $890.

~~~C*~~

Charles c. Moore, Jr.
Administrative Law Judge
Distribution:

Edward H. Fitch, Esq., Office of the Solicitor, U.S. Department of
Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified Mail)
Michael T. Heenan, Esq., Smith, Heenan, Althen & Zanolli,
1800 M Street, NW., Washington, D.C. 20036 (Certified Mail)

2692

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

2 6 SEP 1980
Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket Nos.

Assessment Control Nos.

. KENT 79-37
KENT 79-121
KENT 79-122
KENT 79-123

15-11017-03007
15-11017-03004 v
15-11017-03005
15-11017-03006

Petitioner
v.

GARRCO COAL COMPANY, INC.,
Respondent

Garrco No. 2 Mine

DECISION
Appearances:

William F. Taylor, Esq., Office of the Solicitor, U.S.
Department of Labor, for Petitioner;
John L. Garrett, Maryville, Tennessee, for Respondent.

Before:

Admi~istrative

Law Judge Steffey

Pursuant to a written notice of hearing dated July 21, 1980, a hearing
was held in the above-entitled proceeding on September 4, 1980, in Knoxville,
Tennessee, under section 105(d) of the Federal Mine Safety and Health Act
of 1977.
The consolidated proceeding involves four Petitions for Assessment of
Civil Penalty filed by the Secretary of Labor alleging a total of eight
violations of the mandatory health and safety standards by Garrco Coal
Company. The Petition in Docket No. KENT 79-37 was filed on June 18, 1979,
and seeks assessment of civil penalties for five alleged violations. The
Petitions in Docket Nos. KENT 79-121, KENT 79-122, and KENT 79-123 were
all filed on May 30, 1979, and each Petition seeks assessment of a civil
penalty for one alleged violation.
The issues raised by the four Petitions are whether the violations
occurred and, if so, what civil penalties should be assessed, based on the
six criteria set forth in section llO(i) of the Act.
The parties entered into stipulations with respect to the six criteria.
It was stipulated that respondent operated a very small coal business which
produced about 50 tons of coal per day and employed five or six employees.
Respondent, as the operator of the No. 2 Mine, is subject to the Act and
all regulations promulgated thereunder.

2693

Respondent agreed that all of the alleged violations had occurred
and the parties stipulated as to the criteria of negligence and gravity.
It was stipulated that all of the violations were the result of ordinary
negligence and that all of the violations were nonserious except for the
one violation of section 75.202 in Docket No. KENT 79-123 which was considered to be moderately serious (Tr. 8-18). Respondent demonstrate.d at
least a normal good faith effort to achieve rapid compliance and in some
instances, such as for the violation alleged in Citation No. 123661, there
was an outstanding effort to achieve rapid compliance (Tr. 19). It was
also stipulated that respondent had less than an average history of previous violations (Tr. 9).
The stipulations discussed above support the assessment of small
penalties, but testimony and documents regarding respondent's financial
condition support a finding that only nominal civil penalties should be
assessed in this proceeding. The foregoing conclusion is based on the
discussion set forth below.
Respondent was incorporated on August 15, 1977. Respondent was owned
by John L. Garrett, H. Pat Wood, and F. Rodney Lawler. Mr. Garrett owned
50 percent of the stock and the other two men owned 25 percent each.
Respondent's efforts to produce coal at a profit failed so completely that
it was forced to discontinue in business after about 2 years of operation
and the corporate charter was dissolved in 1978 (Tr. 25).
Respondent's income tax returns for the period of i.ts operation were
introduced in evidence as Exhibits A and B. The 1977 return covers the
period from August 15, 1977, to February 28, 1978, and shows that respondent lost $31,561 during that period even though respondent's stockholders
and officers received no dividends, salary, or· other compensation. The
1978 return covers the period from March l,-·i978, to February 28, 1979,
and shows that re~pondent lost $16,738 during its second year of operation.
Again respondent's stockholders received neither dividends nor any other
compensation, despite the fact that Mr. Garrett worked full time at trying
to produce coal at a profit.
In add~ ion to being nable to operate economically, respondent suffered
the misfortune of having i a only scoop stolen. The insurance company paid
all bci~ $5,000 of the amount which respondent still owed on the scoop. It
was necessary for respondent to pay the remaining $5,000 due on the scoop.
Respondent was unable to purchase another scoop. Respondent tried to continue producing coal by renting a scoop at the rate of 75 cents for each
ton of coal which was mined. Respondent also paid a fee of $500 per month
to rent a roof-bolting machine on which respondent had to pay all expenses
associated with maintaining the roof-bolting machine in operable condition
(Tr. 22-23).

Mr. Garrett had never had any experience in the coal business prior to
undertaking the venture described above. Mr. Garrett emphasized at the
hearing that no personal injuries of any kind occurred while he was in the

2694

coal business (Tr. 22). Respondent had no funds in the bank when it discontinued in business and any penalties which may be assessed in this proceeding will have to be paid from Mr. Garrett's personal income which he
now receives as a pilot for an airplane which is used in making chartered
flights (Tr. 6; 25).
I find that the facts discussed above warrant assessment of only nominal
penalties of $1 for each of the eight violations involved in this proceeding.
Respondent's e·Eforts to produce coal° ended in a financial loss to himself and
the other two men who advanced capital for the venture. No miner received
any personal injuries while employed by respondent. Mr. Garrett was not cited
~or any serious violations while he was in business and large penalties would
be unwarranted in any event. Additionally, large penalties, even if justified,
would have no deterrent effect for a person who is out of business and who has
no intention of resuming any mining activities.
WHEREFORE, it is ordered:
Within 30 days· from. the date of this decision, Garrco Coal Company, Inc.,
shall pay civil penalties totaling $8.00 for the violations which are listed
below:
Docket No. KENT 79-37

...........
...........
............

C1-tation No. 123711 11/17/78 § 75.1725(a)
$ 1.00
Citation No. 123712 11/17/78 § 77 .1301(a)
1.00
Citation No. 123756 12/18/78 § 77.1301(a)
1.00
Citation No. 123757 12/18/78 § 77.904 •.•••••••••••••
1.00
Ci ta ti on No • 123758 12/18/78 § 75.1711-3 ••••••••••••
1.00
Total· Civil Penalties Assessed
in Docket No. KENT 79'-37
$ 5.00

..........................

Docket No. KENT 79-121
Citation No. 124269 5/16/78 § 75.200 •••••••••••••••• $ 1.00
Docket No. KENT 79-122
Citation No. 123660 10/11/78 § 75.200 ••••••••••••••• $ 1.00
Docket No. KENT 79-123
Citation No. 123661 10/11/78 § 75.202 ••••••••••••••• $ 1.00
Total Civil Penalties Assessed in This Proceeding ••• $ 8.00

~tSfefZPff~

Administrative Law Judge
(Phone: 703-756-6225)

2695

Distribution:
William F. Taylor, Attorney, Office of the Solicitor, U.S. Department
of Labor, Room 280, U.S. Courthouse, 801 Broadway, Nashville, TN
37203 (Certified Mail)
Garrco Coa.l Company, Inc., Attention: John L. Garrett, President,
508 Belneade Drive, Maryv~lle, TN 37801 (Certified Mail)

2696

FEDERAL MINE SAFEn AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
52a.J LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

2 6 SEP 1980
Review of Application for Temporary
Reinstatement

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
On

Docket Nos. KENT 80-328-D
BARB CD 80-24

Behalf of:

Smith No. 12 Mine

BURL JOHNSON,
Applicant

v.
HARLAN FUEL COMPANY,
Respondent
DECISION
Appearances:

Thomas Piliero, Esq., Office of the Solicitor, U.S. Department
of Labor, Arlington, Virginia, for Applicant;
Eugene F. Fidell, Esq., and F. Frank Lyman, Esq., LeBoeuf, Lamb,
Leiby & MacRae, Washington, D.C., for Respondent.

Before:

Judge Melick

This case is before me pursuant to Commission Rule 44, 29 C.F.R.
2700.44, 1/ upon a request for hearing effectively filed by the Harlan
Fuel Company (Harlan) on August 26, 1980, on the Order of Temporary Reinstatement issued by Chief Administrative Law Judge James A. Broderick. 2/
A timely hearing was held in Abingdon,
§

J./

29 C.F.R. § 2700.44(a) provides in substance as follows:
"An application for reinstatement shall state the Secretary's finding·
that the complaint of discrimination, discharge ,or interference was not
frivolously brought and the basis for his finding. The application shall
be immediately examined, and, unless it is determined from the face of the
application that the Secretary's finding was arbitrarily or capriciously made,
an order of temporary reinstatement shall be immediately issued. The order
shall be effective upon issuance. If the person against whom relief is sought
requests a hearing on the order, a Judge shall, within 5 days after the
request is filed, hold a hearing to determine whether the Secretary's finding
was arbitrarily or capriciously made. The Judge may then dissolve, modify
or continue the order."
2/ Since Judge Broderick's Order of Temporary Reinstatement was not issued
'Until August 26, 1980, I find that the premature request for hearing, received
by the Commission on August 25, 1980, was effectively filed on August 26, 1980.

2697

Virginia, on September 2, 1980, at which the parties appeared and presented
evidence. The sole issue before me is whether the Secretary's finding in
this case (that the complaint of discrimination, discharge or interference
filed by Burl Johnson was not frivolously brought) was arbitarily or capriciously made. Footnote 1/, supra. Whether or not there was in fact a violation of the anti-discriiilination provisions of section 105(c)(l) of the Federal
Mine Safety and Health Act of 1977 (30 u.s.c. § 801 et seq., hereinafter
the "Act") is clearly not an issue at this time. Preliminary hearings under
Rule 44(a) are thus similar in nature to preliminary hearings in criminal
matters wherein a possible abuse of government power may be prevented through
the early intervention of a judicial officer who makes only an interim determination of whether the government has a prima facie case. Rule 5, Federal
Rules of Criminal Procedure, 8 Moore's Federal Practice, Ch. 5.1. Under
Rule 44(a) the function of the administrative law judge is similarly _to prevent an abuse of government power by making an interim determination at an
early date as to whether the Secretary's finding (that the complaint of
discrimination was not frivolously brought) was arbitrarily or capriciously
made.
Since the evidence necessary for reaching a decision on this issue is
by its very nature peculiarly within the possession of the Secretary I ordered
th~ production of, over the Secretary's objection, the information and data
used by the Secretary in making his decision . to apply for the temporary reinstatement of Mr. Johnson. In light of the Secretary's objection that the
entire file was privileged under Commission Rule 59 (29 C.F.R. § 2700.59), 3/
I first examined that file in camera. I thereafter ordered photocopies of those portions of the file that I found not to ·violate Commission Rule 59
to be released to the operator and admitted into evidence. I ordered photocopies- of the remainder of the file to be sealed and not to be opened except
by order of the Commission or-court having jurisdiction for its examination
on any appeal that might.be taken.
The disclosed evidence consisted primarily of statements made by the
two miners alleging unlawful discharge, and by their foreman. The statements
of the miners are consistent and suggest that the complainant's discharge was
the direct result of his refusal to work under unsafe roof conditions. Sufficient facts are alleged that, if true, could constitute a violation of
section 105(c)(l) of the Act. While the statement of the mine foreman
indicates, not surprisingly, a differing view of the events it only points
out that issues of fact and credibility may have to. be resolved at a later
hearing, on the merits of the complaint. These are not however issues that
can be finally resolved at this preliminary hearing and so long as there is
some evidence which reasonably tends to show that the Secretary's finding
was not arbitrarily or capriciously made then that finding will be upheld.
3/ 29 C.F.R. § 2700.59 provides as here relevant that "[a] Judge shall not,
except in extraordinary circumstances, disclose or order a person to disclose
to an operator or his agent the name of an informant who is a miner."

2698

In pres~nting its case Harlan submitted copies of reports completed by
an MSHA inspector based on his apparent inspection of the safety violations
cited by Mr. Johnson as a basis for his discrimination complaint. 4/ According to the MSHA inspector no "imminent danger" existed at the time-of his
inspection. This evidence was not included in the report given to those
MSHA officials who made the decision on behalf of the Secretary to file
the application foF temporary reinstatement. The evidence was admitted as
possibly reflecting upon the issue of whether the Secretary's finding was
arbitrarily or capriciously made. I gave little weight to that evid~nce,
however; since it was never clarified that the area examined by the MSHA
inspector was precisely.the same area that was complained of by Johnsop.
and since the operat~r conceded that additional roof support had been added
and other action taken after Johnson's complaint and oefore the MSHA inspection.
•
"Arbitrary and capricious" is a characterization of a decision or action
taken by an administrative agency that is willful and unr~asonable and taken
without consideration of, or in disregard of, facts o·r without determining
principle. Black's Law Dictionary, 5th edition. "Frivolous" means of little
weight or importance. A pleading is frivolous when it is clearly insufficient
on its face * * * and is presumably interposed for mere purposes of delay or
to embarrass the opponent. Black's Law Dictionary, supra. I find that these
definitions appropriately reflect the meaning of the terms as used in Commission
Rule 44. Within this framework, it is clear that the Secretary's finding
(that the complaint of discrimination brought by Burl Johnson was not f~ivolously
brought) was not arbitrary or capricious. That finding was not unreasonable
nor can it be said that it was taken wi~hout consideration of, or in disregard
of, the factual evidence or without determining principle. There is ample

!!,./

At hearing, Harlan also requested that counsel for MSHA, Mr. ·Piliero,
be subpoened to testify inasmuch as Mr. Piliero was admittedly one of the
authorized representatives of the Secretary who took part in 'the final decision to apply for-temporary reinstatement. It also requested at hearing that
subpoenas be issued to other persons in MSHA who took part in that final
decision. Upon the Secretary's motion to quash and based on the in~bility
of Harlan to proffer any relevant area of inquiry to present to these .witnesses,
I granted the motion to quash. 29 C.F.R. § 2700.SB(c). I alsci found t"'hat .. ·
the request for subpoenas was untimely and that Mr. Piliero would be unable
at that stage of the case to withdraw as trial counsel and obtain alternate
counsel to represent MSHA. -I observe, however, that under the ABA, Code of_
Professional Responsibility, DR 5-101 and DR 5-102, a lawyer who is a potential
witness to a proceeding should withdraw from the case. MSHA should be on
notice that the _testimony of persons making the decision to apply for reinstatement might in an appropriate case become relevant in a temporary reinstatement
hearing and it should act accordingly in selecting trial counsel in s.uch
cases.

2699

evidence in the record, excluding the privileged evidence not disclosed, to
support this conclusion. Therefore, the Order of Temporary Reinstatement issued
by Judge Broderick on August 26; 1980, is continued in effect. My bench decision to that effect rendered September 2, 1980, is th refore affirmed.

Distribution:
Thomas Piliero, Esq., Office of the
4015 Wilson Boulevard, Arlington,

Department of Labor,
fied Mail)

Eugene Fidell, Esq., LeBoeuf, Lamb, Leiby and MacRae, 1333 New Hampshir~
Avenue, NW., Suite 1100, Washington, DC 20036 (Certified Mail)

2700

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

2 6 SEP 1980
Application for Review

EASTERN ASSOCIATED COAL CORP.,
Applicant
v.

Docket No. HOPE 76-289
IBMA 77-20

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Order of Withdrawal No. 1 RDL
February 18, 1976
Respondent
Keystone No. 1 Mine
DECISION

Appearances:

Nancy Sproul Bifulco, Legal Assistant, Eastern Associated
Coal Corp., Pittsburgh, Pennsylvania, for Applicant;
Edward H. Fitch IV, Esq., Office of the Solicitor, U.S.
Department qf Labor, for Respondent.

Before:

Judge Charles C. Moore, Jr.

On September 2, 1980, the Federal Mine Safety and Health Review Commission vacated the decision I had issued in the above case on January 27, 1977,
(hereinafter "Eastern II") and remanded it to me for "reconsideration in light
of, and entry of a new 'decision consistent with, Eastern Associated Coal Company,
Docket No. HOPE 75-699, IBMA 76-98" (hereinafter "Eastern I") also issued
September 2, 1980. That case, concerned two questions: (1) the reviewability
of a section 103(f) order issued under the Federal Coal Mine Health and Safety
Act of 1969, 1/ and; (2) the validity of that order and its modification.
The Commission"found that by virtue of the transfer provisions of the 1977 Act
it had the authority to review section 103(f) orders and, in so doing, upheld
the administrative law judge's decision affirming the order and its modification.
An accident occurred in Eastern I in which a shuttle car operator was
injured as a result of being trapped between his shuttle car and the rib. During a faulty unloading procedure the cable hook, which holds the shuttle car in

1/ Section 103(f) of the 1969 Act [30 u.s.c. § 801 et seq. (1976) (amended
T977)] provides:
"In the event of arty accident occurring in a coal mine, an authorized
representative of the Secretary, when present, may issue such orders as he
deems appropriate to insure the safety of any person in the coal.mine, and
the operator of such mine shall obtain the approval of such representative,
in consultation with appropriate State representatives, when feasible, of
any plan to recover any person in the mine or to recover the mine or to
return affected areas.of the mine to normal." 30 u.s.c. § 813(f).

2701

place, came lo.ose allowing the car to move down the tracks and come in contact
with the shuttle boom which pushed it off the tracks into the rib.
The Commission held that a section 103(f) order could not be issued for
the sole purpose of preserving evidence. Section 103(e) 2/ specifically
provided for the preservation of evidence whereas section-103(f) was designed
to ensure miners' safety in the aftermath of an accident.
The Commission found sufficient safety reasons to justify issuance of a
section 103(f) order in Eastern I. The inspector was unable to determine why
the cable hook came loose and caused the accident, so that until such a determination was made the miners' safety remained in jeopardy. An undisturbed
accident scene was thus requisite. The Commission agreed with the judge's
conclusions that where there is a strong possibility that the accident might
be repeated if operations were allowed to resume and if an accident investigation is necessary to determine the cause of the accident and the means by
which to prevent a rec~rrence, a section 103(f) order is appropriate.
Based on these findings, the Commission remanded Eastern II to me
for reconsideration. After thoroughly reviewing both cases, I find no
reason to disturb my prior decision.
In Eastern II, an inspector issued a section 103(f) order after a minor
methane explosion occurred while he was making a regularly scheduled
inspection of the mine. It was established at the hearing that the events
which caused a cutting machine operator and his helper to report an explosion
were a profusion of sparks accompanied by a "poofing" noise. The cutting
machine operator immediately returned to the face and performed a spot-check
for methane which proved negative. The section foreman shut off power to the
section and withdrew all personnel. The inspector was informed of the incident and issued a verbal 103(f) order to the operator which was later reduced
to writing. The inspector tested for methane at _the face and for ventilation.
The methane reading 2 inches inside the cut was 3.1 percent. The ignition
level for methane is 5 percent to 15 percent.
After interviewing the cutting machine operator and his helper, the
inspector returned to the surface about 1 p.m. and contacted his sub-district
office which informed him to return to the mine to collect a dust sample.
Instead of returning directly to the mine, he waited for a state inspector
to arrive and, as a result, did not collect that dust sample until sometime
between 6 and 8:15 p.m. The federal inspector's decision to await the state

2/ "In the event of any accident occurring in a coal mine, the operator shall
notify the Secretary thereof and shall take appropriate measures to prevent
the destruction of any evidence which would assist in investigating the cause
or causes thereof. In the event of any accident occurring in a coal mine
where rescue and recovery work is necessary, the Secretary or an authorized
representative of the Secretary shall take whatever action he deems appropriate to protect the life of any person, and he may, if he deems it appropriate,
supervise and direct the rescue and recovery activity in such mine." 30 U.S.C.
§ 813(e).

2702

inspector stemmed from professional courtesy in conducting accident investigations rather than a concern for safety. Additional support for this conclusion was provided by the fact that the inspector terminated the order
immediately upon taking the dust samples so that he must have been convinced
that the area in question was safe. I accordingly modified the termination
time on the withdrawal order to read 1 p.m.
The inspector's air bottle test for methane later showed full compliance
with the Act, however, the dust samples showed traces of coke.
If an ignition did occur and I found that it most probably had, it was
caused by a pocket of methane, the presence of which can only be established
by the tests which were conducted. Thus, preserving the scene of the accident was not crucial to a determination of the accident's cause, as it was
in Eastern I. Similarly, and as the inspector's conduct bears out, the
miners' safety was no more in jeopardy at 1 p.m. than it was at 8:15 p.m.,
contrary to Eastern I. There the inspector did not know the cause of the
accident and feared a recurrence. In Eastern II, there were no injuries,
the cause was rather apparent and the tests performed showed, so far as they
are able, little chance of a recurrence.
In light of these factors and after reconsidering my decision I find that
the modification of the withdrawal order was appropriate and I incorporate
that decision in toto herein.

Attachment
Distribution:

Charles C. Moore, Jr.
Administrative Law Judge

Nancy Sproul Bifulco, Legal Assistant, Eastern Associated Coal Corp.,
1728 Koppers Building, Pittsburgh, PA 15219 (Certified Mail)
Edward H. Fitch, Esq., Office of the Solicitor, U.S. Department of
Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified Mail)
Mary Lu Jordan, Esq., United Mine Workers of America, 900-15th St.,
NW., Washington, DC 20005 (Certified Mail)

2703

ATTACHMENT
United States Department of the Interior
OFFICE OF HEARINGS AND APPEALS
HEARINGS DIVISION
4015 WILSON BOULEVARD
ARLINGTON, VIRGINIA

22203

January 27, 1977
Review Proceeding

MINING ENFORCEMENT AND SAFETY
ADMINISTRATION (MESA),
Respondent

Docket No. HOPE 76-289

v.

Order of Withdrawal
EASTERN ASSOCIATED COAL CO.,
Petitioner

IRDL 2-18-76

DECISION
Appearances:

Edward H. Fitch, IV, Esq., Office of the Solicitor,
Department of the Interior, for Respondent;
Charles Q. Gage, Esq., Eastern Associated Coal
Company, and Thomas E. Boettger, Esq., Eastern
Associated Coal Company, for Petitioner.

Before:

Administrative Law Judge Moore

The above-captioned review proceeding came on for hearing in
Charleston, West Virginia, in September of 1976. The United Mine
Workers of America had previously filed ~n answer to the petition
for review, but did not appear at the hearing and has not filed
any post hearing brief. There has been no motion, request, or even
suggestion, however, that the union be dismissed from the proceedings and I accordingly decline to do so. Nor has there been
any challenge to the right of this office to review an Order
issued under section 103(f) of the Act, and inasmuch as the Board
of Mine Operations Appeals has ruled that under certain circumstances Orders issued under that section of the Act are reviewable, I deem any challenge as to whether or not those circumstances have been satisfied, as waived.
The order of withdrawal that is the subject of this proceeding
was issued on February 18, 1976, at Eastern's Keystone No. 1 Mine
located in McDowell County, West Virginia. Ronald D. Lilly, an
inspector for the Mining Enforcement and Safety Administration
(MESA), a duly authorized representative of the Secretary, issued
the withdrawal order under section 103(f) of the Coal Mine Health
and Safety Act of 1969 (the Act). The inspector had arrived at
the mine between 7:30 and 8:30 a.m. to conduct a regular scheduled

2704.

inspection. His scheduled activities were centered on the main
line track haulageway.
At approximately 9:15 a.m., on February 18, 1976, the incident
that instigated the subject order occurred. A cutting machine operator and his helper working in the 7 left one panel heard a "woof" or
a "poof" as they made a lateral cut along the bottom of the face as
part of the conventional mining process. The operator, Mr. Belcher,
and his helper, Mr. Graham, reported that they saw a ball of fire
or at least a profusion of sparks. The helper immediately fled
returning only when Mr. Belcher's spot check for methane proved
negative.
The section foreman, Mr. Rotenberry, was informed of the incident. He shut off the power in the section, withdrew the personnel
and contacted the assistant and General Mine Foreman, Mr. Pickett.
The assistant mine foreman, Mr. Norris, notified Inspector Lilly,
of the possible ignition at approximately 10:45 a.m. and arranged
for his transportation to the scene. After retrieving his bag
from outside the mine, the MESA inspector proceeded to the 7 left
one panel and verbally issued the 103(f) order to Mr. Norris and
the ventilation foreman accompanying him, Mr. Phelps. The inspector
reached the scene at about 11:05 a.m.
Shortly after the incident occurred, and prior to Inspector
Lilly's arrival, Mr. Pickett, the general mine foreman, arrived
at the panel. He made three safety checks which showed an absence
of methane, and a velocity of 5,000 cubic feet of air across the
face. The machine operator and his helper were interviewed by
Pickett. He examined the cutting bar and found no evidence of
charring. General compliance with the Act was noted by Mr. Pickett.
Work was resumed and the power returned after his inspection.
Upon arrival at 11:05 a.m., Inspector Lilly began to investigate the incident. The MESA inspector proceeded to test for methane
at the face and for ventilation. An air bottle was "broken" to
provide for laboratory tests, the results of which showed full
compliance with the Act.
The cutting machine operator and his helper were interviewed.
The methane detector on the machine was found operable. A methane
reading was taken 2 inches inside the cut made by the machine.
The reading was 3.1 percent meth·ane. The ignition level for methane
is 5 percent to 15 percent.
This initial investigation was completed shortly after 12 noon,
the order was reduced to writting, the panel was deenergized and
the men withdrawn.

2705

.

.

.

Inspector Lilly contac:t~d the subdistrict office after he reached
the surface about l p.~. }{ls instructions were to return to th_e mine
to collect a dust sample. He. was notified that an accident investigator, Inspector Fa·rl~y:1 : w,ii$ 9n, h{~ :~ay. In conjunct ion with a state
inspector's decision:.t:o~·av.ait Inspector Farley's arrival and to attend
the interrogation .of faie:witnds~s; I11spec:tor Lilly chose to delay his
reentry into the mfne u.iiti.(~iitley arrived. As a crowd gathered
around the mine offk~·~t the'shift change, approximately 4 p.m., the
federal inspectdr.. proc.ei!t~e.d .·~·o the mouth of the panel accompanied by
several company, unic)n:, and ME~..A·personnd to await Farley's arrival.
. . . : ..... ·~;

This group arrh:E!,_d .iit th.~~ulo~~ll of the panel at approximately
4:15 p.m. Farley had ;9,t.i;'ived<i.n,.ttie.'meantime, and he instructed
Lilly to conduct the uridergroul)d:investigation while he, Farley,
conducted the interrog'adons~ . ·The ·state inspector again refused
to enter the mine until :th~· J1lt;errogations by Farley were con'cluded. Lilly honored this position and declined to enter the
panel until the s.tate inspector ari;ived~

•.

This delay ended at·6 p•m• The group reentered the panel,
Lilly collected two d·us.t'. .samples., one from the cutting bar and
one along the cut. La.ter andy.s is determined that these samples
contaiiled a "trace" of C:i>ke. The ~ir and ventilation were again
checked' the investigation eridecf a11d. the order was terminated at
8:15 p.m.
•.
Sect ion 103( f) of the ·Act st 0ates:
In the event of ~ny accident occurring in a coal
mine, an authori;zed·representative of the Secretary,
when present' may {'ssue such orders. as he deems appropriate to insure t:\l~~ s.afety of any .person in the coal
mine 1 and the< operatoi'.·Of such mine. shall obtain the
approval of ·SUCtl rept-e:~en'tati.~e, in COllSUltat ion with
appropriate state ?:e.prese.ntatives, when feasible, of
any plan to recqver,·#rl::Y
in the mirie or to
recover the mine; ()~'qto·.: ret.urti, the affected areas of
the mine to .Iioma,l~

;persoll

......

Under section 3(kf bf the 'Act:, an ignition is an accident anp
there is no question that.the.Inspector was in the mine at the
..·time of the incident which gave rise to the issuance of the order.
If. therefore, ari ignitfon occurred, the Inspector clearly had the
dght to. issue "such orders a1rhe deems appropriate to insure the
safety of any person in the 'Coal mine * * *"
The evidence a:s .to ~~the~ a.n ignition actually occurred is not
conclusive. Eastern .speculates -that the cutter bar hit a sulfur ball,
actually iron pyrites, :··~a'nctdiat :what ih~ two coal miners saw was a
shower of sparks created bi the cutter Which is similar to a chain

2'706 .·
...

'

... ··

saw, cutting through the sulfur ball. There was no testimony
however that at a later time after further mining, a sulfur ball
conta1n1ng a cut had been discovered. On the other hand, the
"poof" or "woof" described by the two coal miners is consistent
with a low energy methane explosion. I take judicial notice* of
the fact that when methane concentrations are near the extreme
ends of the explosion range i.e., near 5 percent or near 15 percent a low energy explosion results from an ignition. Also, traces
of coke found in the dust samples are consistent with a methane
ignition. The fact that the "poof" was followed by smoke (Tr.
32) also indicates an ignition. I therefore find that it is more
probable than not that a methane ignition did occur, but even if
it did not, the report of a possible methane ignition and the
fact that whatever did happen caused the two coal miners to be
afraid, and think an ignition had occurred justified the issuance
of the order.
Having found that the Inspector was justified in issuing the
order in question however, it does not follow that it was proper
to continue the effect of the order until 8:15 p.m. In so continuing the effect of the order the Inspector was following and
relying on instructions issued by MESA which state that one of
the purposes of an order issued under . section 103(f) of the
Act is to preserve the evidence of tne "accident" (Tr. 99).
The purpose of the order which the Inspector is to issue under
the section in question, however, by its clear languag.e, is to
insure the safety of any person in the mine~ not to preserve the
evidence of the event that gave rise to the order. The section
speaks in terms of safety and recovery of the person from a mine
and returning the affected area of the mine to normal, but it
does not, in my opinion, contemplate an order or the continuation
.of an order in such a manner as to make the investigation by MESA
convenient. The instructions which the inspector relied on are
set forth in joint exhibit 1 which consists of a memorandum dated
August 7, 1974, from the assistant administrator, Coal Mine Health
and Safety to the various district managers and the attached guidelines for issuance of orders under section 103 of the Act. I
would like to call attention to the following provision of those
guidelines:
The issuance of a Section 103(f) order is to be
distinguished from an order issued under Section 104
of the Act. These two orders have different statutory
*As in the case of official notice, the parties may be heard as to
the propriety of taking judicial notice. See Rule 26l(e) of Federal Rules of Evidence. Any party may therefore submit, within
10 days of the date of this decision, any material in opposition
to the noticed fact.
·

2707

bases and criteria for issuance, and should be considered independently. It should be noted that much
greater control can be exercised through a Section
103(e) or (f) order than can be obtained through a
Section 104(a) "imminent danger" order. Section 104(a)
contains an exception of the withdrawal of persons described in Section 104(d). There are no exceptions contained in Section 103(e) or (f) and the authorized
representative may take whatever action he deems
appropriate to "protect the life of any person", to
"insure the safety of any persons" in the coal mine,
and to "prevent the destruction of any evidence
which would assist in determining the cause or causes
of the accident."
In my opinion the quoted portion of the guidelines is
designed to delude the inspector into believing that the statute
provides for the issuance of an order for three purposes:
1. To protect the life of any person.
2. To insure the safety o.f any persons; and
3. To prevent the destruction of any evidence which would
assist in determining the cause or causes of the accident.
The last quoted words, however, do not come from section 103 of
the Act but are similar to words contained in section 103(e).
When quoted in context they state:
The operator shall notify the Secretary thereof
[of an accident] and shall take appropriate measures
to prevent the destruction of any evidence which would
assist in investigating the cause or causes thereof.
In my opinion the guidelines clearly represent that statutory language exists when in fact it does not. I think that the instructions that the inspector relied on were erroneous.
He should have been instructed to lift the order when he was
satisfied that the order was no longer necessary "to insure the
safety of any person in the coal mine". It is of course difficult
to determine long after an event what the Inspector's state of
mine was at at any particular time during the occurrence, but
it is obvious that after he re-entered the mine and took the two
dust samples and terminated the order at .8:15 p.m., he was satisfied that there was no continued danger to the miners. The
fact that the dust samples later were tested and showed traces
of coke could not have entered into his decision to terminate
the order. Therefore his second entry into the panel for the
purpose of taking dust samples could not reasonably be associated
with his fear for the safety of the miners.

2708

If the Inspector feared for the safety of the miners at
11 a.m. when he verbally closed the section, and.did not fear
for their lives at 8:15 p.m. when he terminated the order, some
event must have occurred during that span of time to alter his
op1n1on. If his thinking was changed by listening to interviews
on the surface, the record contains no evidence of it. I think
it is reasonable to conclude that after the Inspector, on his
first visit to the section, had examined the equipment including
methane monitors, made methane tests and taken air samples and
discussed these matters with his superiors, that he knew at that
time as much, insofar as the safety of the miners is concerned,
as he knew at 8:15 p.m. when he terminated the order. Waiting
for federal Inspector Farley and the state Inspector was insufficient reason to continue the order in the absence of some fear
for the safety of the miners. The fact that he had no such fear
is demonstrated by the fact that after a delay' of some 6-8 hours,
and without obtaining any additional knowledge, he terminated
the order after taking two dust samples which were not analyzed
until the following day. He thus learned nothing new on his second
trip to the section where the incident occurred.
I therefore conclude that the order in question was properly
issued, but that it should have been terminated when the Inspector
reached the surface and informed his superiors of the results of
his investigation. I think it reasonable for him to consult with
his superiors prior to terminating the order because after hearing
his report they might know of some possible danger that he was
unaware of that should be. checked. That did not occur however
and he should have been instructed to terminate the order. If
he had proceeded immediately to the section to take dust samples
before terminating the order, I would have considered that reasonable. It was not reasonable, however, to delay the matter
as was done here. I want to emphasize that I am critizing the
instructions (guidelines), not the inspector.

2709

ORDER
IT IS THEREFORE ORDERED, that the Order of Withdrawal be
modified to show termination at 1 ~

f. '/J?~I ~ '

Charles C. Moore, Jr.
Administrative Law Judge
Distribution:
Edward H. Fitch, Jr., Esq., Mining Enforcement and Safety
Administration, Office of the Solicitor, U.S. Department
of the Interior, 4015 Wilson Blvd., Arlington, VA 22203
Thomas E. Boettger, Esq., Eastern Associated Coal Corporation,
1728 Koppers :ijuilding, Pittsburg, PA 15219
Charles Q. Gage, Esq., Jackson, Kelly, Holt & O'Farrell,
1601 Kanawha Valley Building, P.O. Box 553, Charleston,
WV 25322
~Harrison Combs,

Esq., United Mine Workers of America, 900-15th
St., N.W., Washington, DC 20005

Assistant Administrator, Mine Health and Safety, MESA, U.S.
Department of the Interior

2710

FEDERAL MINE SAFETY· AND .HEALTH REVIEW. COMMISSION
OFFICE·. OF·

A~~INISTAAT~VE ~w JUDGES.·

· sKYuNE. fo-NERs
5
.

No. 2/1'.o'TH ·nooR ··

FALLS ~~R~~.s~~:~~lK~~{
.
..
...

.

. .:•.

:~..

,

:·:
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

.. · ... ··

;·

. ; ..

. :

Civil P~nalty Proceeding

·•:

I>Ocic.et NC>~ KENT ao-34 ·

.

.·: A.c.• '.No. 15•11526-03002-R

Petitioner
v.

; ·. No. 1 Preparation Plant

.-·:. :; ·.:.

PATCO, INCORPORATED,
RespQnd~nt :,
..:_;

..... ·· .
~·:.

·-: . . . :· ..

··.··:-....

'.DECISIO~····
'•·.

Appearances:

Before:

'• .~

. ,

George Drumming, Jr.~ E$q. >'of:f:l.ce of the Solicitor, .
u.s. Department of l.abor~ 'Nashville, Tenl)essee, for
Petitioner;
·
· ·. · ···' · ·.·· ··
··
· ··
James Patrick, President, .Patco,Ji:nC:~rporated, Hindman,
Kentucky, for Resp~ndent• ·
Judge Melick

This case is before me upon a petition fc>°rassessment of civil penalty
under section llO(a) of the Federal. Mine•<Saf~.ty •nd Health Act of 1977,
30 u.s.c. § 801 et~·· the i•Ac~.·~ .'the ge~~r4liss.ii(! in thls case is
whether Patco, Incorporated (Patel>)> deriied<entry te) an MSHA inspector in
violation of section 103(a) of the 0:1\C:t, and, tf: s~, the aJ>propriate civil .
penalty to be assessed for the· violation~ .·Patee> does not deny that a
former employee, Grover Patrick, swung
MSJiA inspector Eugene Lewis while
Lewis was on Patco property but·claims. that•lt'was theresuit of a personal·
dispute having nothing to do with·Patco. it contends in the al.ternative
that in any event Grover Patrick h&.d no authorj;.ty to act for Patco; that he
was not then even an employee of Patco.,. having been laid off the month
before, that he was at the Patco plant· ori·.~tdctly persQnal business and
indeed that he acted contrary to the·c9~sis~~~tpoliC:Les and practices of
Patco not to interfere with MSHA.in~peciors·~·<· : .·. - -

·.. ·

.. ·

at

Section 103(a) provides in ess~#e ~ha:t
authorized representative
of the Secretary has the right of. entry; t9~ 'µpon/or through any coal mine
in order to conduct an inspectfori pres~dbed by. the Act. MSHA claims that
the authorized representative of·the sec~etary, in.this case MSHA inspector
Lewis, was denied entry to inspect Pa.tco,'s No. t' Preparation Plant on
March 30, 1979, and has accordiriglY· J>etitioned' :f<>r
penalty of $1,500.

.'arty

a

·:·:.

··.:·,

2711

The essential facts are as follows. On the morning of March 30, 1979,
Inspector Lewis heard that Patco might have been loading coal at its previously closed preparation plant. Lewis therefore decided to inspect Patco.
He first watched the plant from a distance to determine whether it was
actually operating. He thought it was. He saw two men inside the scalehouse and a coal truck parked on the scales. He recognized one of the men
as Grover Patrick who appeared to be doing "paperwork" inside the scalehouse.
He had known Grover to have been at one time an employee of Patco but from
his past inspections knew that Grover had never officially represented the
company. He did not know that Grover was no longer employed by Patco and
did not inquire to find out. Grover had in fact been laid off the month
before and was at the plant only for the purpose of using its tools to repair
his own truck.
The coal truck and its driver left when Lewis approached Grover. Lewis
asked to see James Patrick, Patco's owner and officially designated representative for health and safety. See 30 C.F.R. Part 41. Grover stated that
James had gone to town about 5 miles away. Lewis apparently then asked Grover
if he had received his papers as a certified mine foreman. !/ Advised that he
had, Lewis thereupon told Grover that he would conduct an inspection. According
to Lewis, he then told Grover that the truck that just departed had no backup
alarm and Grover allegedly responded that that was the truck driver's problem.
According to Lewis, Grover then said "You Goddamn son-of-a-bitch," took four
or five steps towards him and swung at him through the window of his jeep.
Lewis immediately left the premises and prepared the citation at bar charging
that he was unlawfully denied entry by Patco. Lewis conceded that he had
inspected Patco on four or five prior occasions, and once subsequently,
without difficulty or opposition.
Grover Patrick testified that he had formerly operated a front-end
loader for Patco but never served in a management capacity and had never
represented to anyone that he had ever served in such a capacity. He had not
worked for Patco for more than a month and on the day in question went to the
plant to use its tools to repair his own truck. When Lewis arrived, he was
reading the truck maintenance manual. The coal truck parked near the scalehouse had not been loaded at Patco. The driver had only stopped to inquire
whether Patco intended to reopen. Grover admitted that he swung at Lewis
but claims that this was precipitated by his continuing false accusations
that he had torn up some construction equipment where Lewis had a parttime
job. Lewis had ostensibly harassed him about these allegations on several
prior occasions. Lewis denies that he harassed Grover but admits that he did
on one occasion ask Grover about the damaged equipment.
James Patrick, president of Patco, testified that his brother Grover was
not employed at the time, and was at the yard for the sole purpose of working
1/ As explained at hearing, these papers are issued by the State of
West Virginia Department of Mines and have nothing to do with whether or not
a person is employed, the capacity in which that person may be employed or
by whom he may be employed.

2712

on his own truck. He had seen him there earlier that morning. The plant was
not then operating and had not been operating for some time. He had never
authorized Grover to act on behalf of the company and was shocked when he
learned on the following day what Grover had done. At the first opportunity
he went to the MSHA district office to explain things. He had never authorized Grover to act on behalf of the company and certainly never authorized
him to bar an inspection of Patco property. It had always been company
policy to allow such inspections and to treat inspectors courteously and
with respect. James Patrick himself had once been an MSHA inspector. He
thought that there had been some personal conflict between Grover and
Inspector Lewis that might have precipitated the incident.
The issue before me is whether Inspector Lewis was in fact denied entry
by Patco thereby preventing an inspection. The resolution of this issue
depends· on whether Grover Patrick had the express or apparent authority to
act as an agent on behalf of Patco at that time or whether on the facts of
this case Patco should be estopped from denying that Grover had such authority. If Grover Patrick did not have such authority then Patco was not in
violation of the law but if he did have such authority or if his acts were
subsequently ratified then Patco is bound by those acts and is guilt~ as
charged.
Although the term "agency" in its usual legal sense imports commercial
dealings, analogies can nevertheless be drawn to the law of agency in
resolving the question at bar. Under the law of agency the authority of an
agent arises from an express or implied agreement. 3 Am Jur. 2d Agency § 18.
An express agency is an actual agency created as a result of the oral or
written agreement of the parties. An implied agency is also an actual
agency, but its existence is proved by deductions or inferences from other
facts and circumstances of the particular case, including the words and conduct of the parties. The existence of an implied agency, for example, may
be inferred from prior habits or from a course of dealings of a similar
nature between the parties, especially where the agent has repeatedly
been permitted to perform similar acts in the past. 3 Am Jur. 2d, supra.
While the creation of an agency, as between the principal and agent, is
a matter of their mutual consent, an agency by estoppel may also be created
insofar as third persons are concerned--that is, it may arise from .acts and
appearances which lead third persons to believe that it has been created.
Agency by estoppel may be apparent only and exist because of the estoppel of
the principal or agent to deny the same after the third party has relied on
such appearance, so that such third party would be prejudiced if the fact
were shown to be otherwise. 3 Am Jur. 2d, supra § 19.
In the instant case there is no evidence that Grover Patrick had ever
been expressly autho;ized to act on behalf of Patco in any official
capacity. Moreover, there is no evidence from acts, appearances or a previous course of dealing that he had by implication been authorized to act
in such a capacity. Thus, there can be no inference that any agency,
including an implied agency or any agency by estoppel, existed in this case.

2713

He 'had never been more than an ordinary employee and was not even an employee
on the date at issue. His mere presence on Patco property and the fact that
he happened to be the owner's brother is not sufficient evidence standing
alone from which to conclude that he was an agent authorized to act for Patco.
It is clear, moreover, that Patco, as represented by its president James
Patrick, did not ratify the unauthorized acts of Grover Patrick. To the
contrary, James Patrick went to the MSHA district office as soon as he could
to reaffirm his longstanding position that MSHA inspectors were welcome on
his premises at any time and to assure those officials that Grover's acts
were not those of Patco. Inspector Lewis himself conceded that neither he
nor any other inspector had ever before or since been denied entry by Patco.
I find that under these circumstances Grover Patrick was not authorized to
act on behalf of Patco and that therefore his acts cannot be attributed to
Patco. Thus, Patco is not guilty of the violation charged.
Citation No. 737413 is accordingly VACATED nd this case is DISMISSED.

Distriliution:
George Drumming, Jr., Esq., Office
of Labor, 801 Broadway, Rm. 280,

, U.S. Department
203 (Certified Mail)

James Patrick, President, Patco, Inc., Route 2, Box 716, Hazard, KY 41701
(Certified Mail)

2714

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

2 6 SEP 1980

Complaint of Discharge,
Discrimination, or Interference

RICHARD J. MULLINS,
Complainant

v.
Docket No. VA 80-60-D
EASTOVER MINING COMPANY,
CD 79-297

Respondent

Eastover Mine
DECISION
Appearances:

Richard J. Mullins, Norton, Virginia, pro~·;
Karl S. Forester, Esq., Harlan, Kentucky, for Respondent.

Before:

Administrative Law Judge Melick

This case is before me upon the complaint by Richard J. Mullins under
section 105(c)(3) of the Federal Mine Safety and Health Act of 1977 (30 U.S.C.
§ 801 et~·· the "Act"), alleging that he was discharged by the Eastover
Mining Company (Eastover) in violation of section 105(c)(l) of the Act. An
evidentiary hearing was held on August 26, 1980, in Abingdon, Virginia.
Section 105(c)(l) provides in relevant part that:
No person shall discharge or in any manner discriminate
against * * * or otherwise interfere with the statutory rights
of any miner * * * in any coal * * * mine subject to this Act
because * * * .of the exercise by such miner * * * on behalf of
himself or others of any statutory right afforded by this Act.
Although Mullins' complaint in this case has never been precisely articulated as best as can be determined he seems to claim that he was unlawfully
discharged because he was fired at a time when he was performing his duties
as a "fire boss" thereby preventing him from completing the health and safety
functions relating thereto. If this indeed is the nature of his complaint
then it is of course facially insufficient to raise a justiciable issue under
section 105(c)(l) of the Act. The violation of a protected right must necessarily precede and be a cause for the alleged unlawful discharge. In any
event I do not find under the circumstances of this case that the Complainant
was ever in fact discharged.
lhe essential facts are not in dispute. Mullins was, at the time in
question, the designated "fire boss" on the third shift. Larry Baker was

2715

then the general mine foreman in charge of the third shift and was therefore
Mullins' supervisor. In the early morning of August 31, 1979, Baker directed
Mullins to take two miners to the No. 2 tailpiece to see if it was "gobbed
off," i.e., jammed by falling debris. If such a condition did exist, it is
conceded-that it posed a serious safe~y hazard from fire and smoke and would
have been a violation of Federal safety standards.
Mullins apparently escorted the two miners to the No. 2 tailpiece then
left to "fire boss" another section of the mine. When Mullins returned at
around 2:15 a.m., the belt was still not running. Baker had, in the interim,
called down to determine whether the belt was working and when advised that
it was not, entered the mine himself walking abo~t 1 mile to the No. 2 tailpiece. When Baker arrived, he observed Mullins and the two female miners
standing around doing nothing. Baker thereupon picked up a nearby hose and
cleaned the belt himself, thereby permitting it to operate. Baker then asked
~hillins why he had not remained at the tailpiece to see that the belt was
properly cleared and running. Mullins apparently responded to the effect
that Baker was not his boss and that he did not have to take orders from him.
The exchange over who was the boss became heated and Baker finally told
Mullins that "if you keep running your mouth, I'm going to fire you." The
argument continued and Baker finally ordered Mullins to go to the surface
with him to see Charlie McNulty, superintendent in charge of the mine. When
they reached the surface, McNulty told Mullins that he would not make a decision about his job until he heard both sides of the argument. He would act
as an arbitrator in the case. Mullins thereupon went to the bathhouse, completed his "fireboss" books, left the preDiises and never returned. McNulty
never made any decision whether to retain or discharge Mullins since Mullins
never returned.
Within this framework of evidence, I am convinced that Mullins was never
in fact discharged, but rather voluntarily left his job and never returned.
The most that can be gleaned from the evidence is that Mine Superintendent
McNulty would hear both sides of the argument before deciding what to do.
Mullins himself admits that McNulty never fired him and indeed continues to
assert that Baker did not have the authority to fire him.
Under the circumstances I conclude that there was, in fact, no discharge
at all. Since there was no discharge, there could no have been an unlawful
discharge under the Act. The complaint is therefore ISMISSED.

Distribution by Certified Mail:
Richard J. Mullins, P.O. Box
Karl S. Forester, Esq., Forester & Forester, P.O. Box 9.35, Harlan, KY
40831

2716

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
52C'3 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

2 9 SEP 1980
ERIE MINING COMPANY

Contest of Citation
Contestant

v.

Docket No. DENV 79-23-M
Citation No. 290475
September 20, 1978

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Erie Mine
UNITED STEELWORKERS OF AMERICA,
·
Respondent
DECISION
Appearances:

Philip D. Brick, Esq., Erie Mining Company, for Contestant;
Leo J. McGinn, Office of the Solicitor, U.S. Department of
Labor, for Respondent.

Before:

Judge Lasher

This proceeding arose when Contestant filed a notice of contest under
the Federal Mine Safety and Health Act of 1977. A hearing on the merits
was held in Hibbing, Minnesota, on June 26, 1980,. at which both parties
were represented by counsel. Shortly after the hearing commenced, counsel
for MSHA moved on the record for dismissal on the grounds that Contestant's
notice of contest was not timely filed. After lengthy discourse and analysis
of the problem on the record (Tr. 9-35), it was determined that the filing of
the notice of contest with the MSHA District Office in Duluth, Minnesota, by·
Contestant's attorney, Philip Brick, on the 30th day after the citation was
issued was timely. My ruling in this respect, in its entirety, follows
(Tr. 31-35):
II

MSHA has filed a motion to dismiss the application for
review in this proceeding on the basis that it was not filed
within 30 days after the mine operator received the [citation involved].
The citation in question was issued on September 20,
1978. The evidence reveals that the mine operator's counsel,
Philip D. Brick, personally delivered to the District Director of MSHA at the Federal Building in Duluth, Minnesota, a

2717

copy of the document entitled "Application for Review" on or
before 2 p.m. on October 20, 1978, which was the 30th calendar
day after the citation was issued. One does not count the
first day, that is,.the day on which the citation was issued,
as part of the 30-day time period in computing the 30-day
period. The first day is not to be counted as per the provisions of 29 C.F.R. § 2700.ll(c) of the so-called Interim
Procedural Rules, which I find were applicable to all the
events which are pertinent to the motion to dismiss. On the
other hand, the document entitled "Application for Review" was
not received in the Office of Administrative Law Judges of
the Federal Mine Safety and Health Review Commission until
October 23, 1978, all of which is established by the date
stamp appearing on the first page of the original document
which I find would have been placed there in the normal
course and routine of business.
Several questions are raised by the motion. One is
whether or not service on the Secretary of Labor within the
30-day period is sufficient to toll the 30-day statute of
limitations. Another question is whether or not this document entitled "Application for Review" is in effect a "notice
of contest" as that term is used in the 1977 Act.
I note that under the 1969 Act all such requests for
review were designated "Applications for Review," but that
this terminology was changed in the 1977 Act. I find, in
order to clear up the confusion, that although labeled
"Application for Review," the document in question was the
initial pleading which initiated the notice of contest and
that there is no question but that the provisions of 29 C.F.R~
§§ 2700.18 and 19 are both applicable, although in places
there is reference to such documents as being "Applications
for Review." The implementing regulations cannot validly
affect the rights and provisions of the Act itself in the
sense that.rights of any of the parties are materially
reduced or eliminated.
Section 105(d) of the 1977 Act does permit the operator
to notify the Secretary within 30 days of receipt of a citation of the operator's desire to contest the citations and
further it provides that upon being notified by the mine
operator, the Secretary "shall immediately advise the Commission of such notification."
The proviso to Rule 2700.18(b) appears to be the implementation of the statutory provision contained in 105(d) of
the Act. Thus, it states:
Provided, however, ·that these rules shall not
foreclose the party's right to file the Notice of
Contest with the Secretary under section 105(d) of

2718

the Act and such notice, if timely, shali be deemed
to satisfy the jurisdictional requirements of section lOS(d) of the Act. In that event, the Secretary shall be required to notify the Commission
immediately upon receiving a notice from an operator of an intention to contest a citation issued
under section 104 of the Act.
I thus conclude that notification to the Secretary within
30 days after receiving the citation by the operator tolls
the limitation period.
The question thus remains whether the District Manager
of MSHA is an agent for such service or notification.
I would indicate, before answering this question, that
I find a conflict between Interim Rule 2700.11 and the proviso to section 2700.18(b) insofar as the circumstances of
this case are concerned. Section 2700.ll(a) indicates that
all initial pleadings in a proceeding such as this one shall
be filed with the Commission and provides an address therefor:.
The proviso, however, preserves the right of the party
to file a notice of contest with the Secretary, even though
the paragraph previously indicates that the filing of an
application with the Commission would be deemed to be timely
service on the Secretary.
Thus, the right to serve the Secretary or to notify the
Secretary provided in the Act is preserved in the regulation
as I understand its meaning.
I find that in view of the situation which existed in
the fall of 1978, that it was entirely proper for the mine
operator in this case to have filed its contest with the
District Director and that apparently in implementing the
regulations someone in the MSHA office forwarded the document to the Commission where it was received on October 23,
1978.
I am not certain of this latter finding, but as I recall
Mr. Brick's testimony, he indicated he himself did not mail
a copy to the Commission and that the only service he
effected was that shown on the certificate of service, namely
to the District Director and to one Robert Rojeski of the
local union.
I find that the 30-day filing period was met by the
Contestant in this case and that there is no merit to the
motion to dismiss. It is accordingly denied."
A second preliminary matter proved to be dispositive of the case.

2719

In its June 19, 1980, response to a prehearing order, Contestant first
questioned the adequacy of the description of the violation in the subject
citation, as follows:
Does Citation No. 290475 allege a violation of
30 C.F.R. § 55.12-14 in that it does not state that
the cables in question were energized?
Upon consideration of this question, the broader issue of the general
legal sufficiency of the citation became apparent. My ruling thereon,
delivered from the bench, appears below as it appears in the record (Tr. 55-65)
aside from grammatical corrections and the deletion of obiter dicta:
"The question to be decided is one which I view to be preliminary in the sense that it must be dealt with prior to hearing the merits of this proceeding since it may be dispositive,
(1) of the whole case; or (2) of the issue first raised by the
Contestant, Erie Mining Company, in its prehearing submissions.

*

*

*

*

*

*

*

The Federal Mine Safety and Health Act of 1977, section
104(a), provides, "Each citation shall be in writing and shall
describe with particularity the nature of the violation,
including a reference to the * * * regulation * * * alleged to
have been violated." This is (comparable to) the statutory provision contained in the 1969 Act, that is, section 104(e)
thereof, which provided, "Notices and orders, * * * shall
contain a detailed description of the conditions or practices
which constitute a violation * * *·
The citation, No. 290475, is dated September 20, 1978,
and reflects that ·it was isued at 13:15 hours. It cites as
the regulation violated, 30 C.F.R. § 55.12-14, and des~ribes the
condition or practice as follows: "Power cables in excess of
one hundred fifty volts were being moved manually without the
use of insulated hooks, tongs, ropes or slings." A termination due date of October 20, 1978, was established by the
inspector who issue~ the citation. [Because] this is the only
document which was served on the mine'operator since***
there were no attachments.or extensions thereto, the question
generally is whether the citation does describe with particularity the nature of the violation. The nature of the violation, to paraphrase it, is that hooks and tongs, etc., shall
be used when energized cables are moved manually unless suitable protection for persons is provided by other means. The
word "unless" ties the two sections of the regulation together.
The requirement for the use of hooks and tongs, etc., is conditional on the absence of other suitable protection being
available. For there to be a violation,. it must appear that
the cables were being moved manually without the use of hooks,
tongs, etc., and that other suitable protection was not being

2720

employed. We have a congressional mandate, as far as I am
concerned, that citations shall describe with particularity
the nature of the violation. There seems to be a liberality
and a looseness going on in this particular area with respect
to charging persons, whether they be corporate entities or
individuals, with violations which can result in the imposition of fines up to the amount of $10,000. The citation in
question is really nothing more than a repeat of the regulatory
language. Other than the date and time, it provides no real
factual details. The fact that it fails to mention that the
cables were energized is minor to say the least, but also one
detail, among many others, which is left out of the citation.
The citation does not indicate how many cables are involved, it
does not mention where the cables were, what areas they were,
who was exposed to this condition, (or) how many miners were
involved manually carrying these cables. There is no description of the cables in terms of length, where they are connected,
and the like and I could go on for a long time with the lack of
particulars which are conspicuously lacking in the citation.
Even so, this lack of particularity is a.minor discrepancy comp~red to what I view as its major defect and that
is that in dealing with this particular regulation, which
has two inseparable parts, it only generally and vaguely
describes the failure of one of the two prerequisites of
the standard. It not only does not indicate that suitable
protection was not provided by other means, but it does not
indicate why.
The question arises, where is the burden here for establishing a violation? This regulation must not be confused
with other regulations which are more simplistic. I find that
the failure to deal with the alternate means of suitable protection is a fatal defect. The prejudice to the operator, in
turn, is a minor part of the general prejudice which the failure to particularize a citation creates. To begin with, * * *
one would certainly have ~ general instinct of wanting to know
precisely what it is (he is) charged with. This is a general
political right that I find was envisioned by Congress.

*

*

*

*

*

*

*

I find that in this case there is a prejudice that first
starts with that of the problem it created for the mine operator--by not having the particulars, much less an indication,
that its alternate system of providing protection was insufficient. The burden in this case was shifted to the operator
to * * * file a petition for modification. I construe
the mandatory standard allegedly violated as placing the burden on MSHA to first determine whether or not there was suitable protection available and to specify and to state whether

2721

or not that it was or was not adequate and to state why, if
MSHA contended that it was inadequate. I am specifically
addressing the regulation in question. There may be other
regulations and the like where that burden is somewhere else,
but I do not find it in this regulation. [There is] substantial prejudice because the * * * whole burden of proof is
shifted from MSHA in this case t-0 the mine operator in its
modification proceeding. That is one respect in which I find
the operator was prejudiced by the lack of specificity contained in the citation.
Secondly, the operator has been prejudiced since its
options in achieving abatement in this case are lessened. If
it were charged with this regulation properly, that is, allowing cables to be manually moved without the use of hooks and
tongs, etc., and not providing suitable protection by other
means, the mine operator would have various means of proceeding to achieve abatement. It could then make an informed
choice of whether to abate the condition one way or another
either using tongs or ropes or by correcting the defect that
it was found to have in its alternate system which it refers
to as a ground-fault protection system. There is a general
prejudice to any party when it is charged with a violation and
not given details. I notice that the Commission in MSHA v.
Jim Walters Resources, Inc. , and Cowin and Company, Docket
Nos. BARB 77-26-P and 77-465-P, dated November 21, 1979, indicated that one of the factors which must be considered in
determining the validity of the citation is whether or not it
prejudices the party charged with the infraction. I think,
very generally speaking, [that not being given] details of
what you are charged with is a prejudice and that a party
should not be forced to go to court to find out with what it
is being charged when it can receive a $10,000 penalty. The
Commission rightfully recognized that** *-the objective of
healthy and safe mines may be advanced when miners, their
repr,:·sentatives, and state mine officials are fully informed
of mine Jnditions by notices and orders utilizing specific
written ctescriptions 0 · the pertinent conditions or practices.
That can '.Je expanded u:·jon. If a violation is discovered by an
in6pecto;·, it is certainly helpful to the miners to know precisely what that violation is--and not only the miners but
also to the safety representatives, to the union officials, to
the foremen and the superintendents at the mine to know precisely what is involved. Indeed to all those people and each
and every one of them who have some responsibility toward
making the mine safe and who have responsibilities for each
others' welfare. There is nothing to be praised or praiseworthy in an order or citation which has just the very bottom
line of details in it. Are we to head downhill as fast as we
can in some game wherein gold medals are to be handed out by
law enforcement officials to those who put the very least

2722

amount of detail into something that someone is to be charged
with? I think not. And I think the Commission has recognized
this to some degree, in any event, in the Jim Walters' decision. It did decline to follow the decision of the Interior
Department Board of Mine Operations Appeals in Armco Steel
Corporation, 8 IBMA 88, decided August 17, 1977, wherein the
Board held that where an imminent danger withdrawal order
failed to give any description of the conditions or practices,
such order should be vacated. [Even] in the case of an imminent danger withdrawal order, there is more excuse, more
justification present, for [not] providing details than there
is in a citation such as the one before us and indeed the
typical citation. Where an inspector confronts an imminent
danger, it is more understandable why he does not stop and
fill in reasonable details and particulars of the violation
he is charging the party with. Even so, there is no reason
why such details should not be supplied subsequently.
I conclude that there is manifest prejudice to an operator by the failure to provide particulars, generally speaking,
and that in this case there is specific prejudice which is
apparent from the face of the record itself and that such
prejudice to the operator is of a substantial nature. The
interest of safety is frequently given as an excuse for
lowering the standard of performance of law enforcement officials in providing particulars of the offense charged. This
does not stand up under scriltiny. The more details that are
required to be provided, the better informed are those
involved in safety. That is particularly true here. Furthermore, the psychology inherent in any work place would mandate
that if a positive approach is to be taken in correcting and
dealing with safety the specifics of alleged violations must
be provided. From the standpoint of the party charged, to
receive a vague, general, undetailed citation would promote a
more negat!ve reaction than a positive one. Health and safety
in the last analysis depends upon open, good faith exchange
and dealings between law enforcement, mine operators and
miners.
[I am unable to] conceive any possible good which comes
from a weakening of the procedural requirements and a weakening of the administrative due process requirements of advising
a party charged with an infraction precisely what is involved.
In the instant case, vacating the citation will cause no great
shaking of the system of enforcing the safety standards. The
respondent, with the tacit consent of MSHA, continues to
implement its alternate ground-fault protecti.on system during
the interim period while a Labor Department Administrative Law
Judge, Frysiak, is adjudicating the operator's petition for

2723

modification. I believe that this case can provide the Commission ·with an opportunity to expand and clarify its decision in Jim Walters Resources, Inc., and thereby accomplish
a positive result.".!_/
ORDER
Contestant's position having been found meritorious, Citation No.
290475 is VACATED.

~~~ve1 d.-~( ~

Michael A. Lasher ,'ii. , Judge

Distribution:
Philip D. Brick, Esq., General Attorney, Pickands Mather & Company,
200 W. Superior St., Suite 811, Duluth, MN 55802 (Certified Mail)
Leo J. McGinn and Stephen P. Kramer, Esqs., Office of the Solicitor,
u.s. Department of Labor, 4015 Wilson Blvd., Arlington, VA 22203
(Certified Mail)
Mr. Harry Tuggle, Safety and Health Department, United Steelworkers
of America, Five Gateway Center, Pittsburgh, PA 15222 (Certified
Mail)
1/ Adding two or three sentences, sometimes one sentence and sometimes one
word, to citations and withdrawal orders can make a significant input to a
positive, constructive safety and health enforcement program. This is the
foundation of every legal proceeding which follows the issuance of citations
and orders. In this connection, it should also be noted that there are no
formalized complaint and answer proceedings or procedures in the mine safety
and health field.

2724

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
52~ LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

..

2 9 SEP 1980

Civil Penalty Proceeding

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Docket No. CENT 79-213-M
A/O No. 03-00464-05003

Petitioner

v.
Limedale Lime Plant
ARKANSAS LIME COMPANY,
Respondent
DECISION
Appearances:

E. Justin Pennington, Esq., Office of the Solicitor, U.S.
Department of Labor, Dallas, Texas, for Petitioner;
Russell Gunter, Esq., ~use, Holmes & Jewell, Little Rock,
Arkansas, for Respondent.

Before:

Judge Cook

On August 16, 1979, the Mine Safety and Health Administration (Petitioner) filed a proposal for a penalty in the above-captioned case pursuant
to section llO(a) of the Federal Mine Safety and Health Act of 1977 (1977
Mine Act), alleging eight violations of various provisions of the Code of
Federal Regulations. An answer was filed by Arkansas Lime Company (Respondent) on September 14, 1979.
On January 28, 1980, Petitioner filed a motion requesting approval of
a settlement and for dismissal of the proceeding stating, in part, as
follows:

I.
The contested citations in this case and the settlement
are identified as follows:
Number

Date

30 C.F.R.
Standards

163618
163619
163620

1/30/79
1/30/79
1/30/79

56.12-8
56.12-30
56.14-6

2725

Assessment

Disposition
Settlement

$ 255

$ 255 (full amt.)

255
170

0 (withdrawn)
0 (withdrawn)

164181
165138A
165138B
165140
165141

1/31/79
4/05/79
4/05/79
4/05/79
4/05/79

*

*

56.11-2
56.12-8
56.12-2
56.12-13
56.12-13

*

$

*

195
445
655
150
225

$

195 (full amt.)
52 (reduction)
52 (reduction)
66 (reduction)
66 (reduction)

*

*

*

II.
This case disposition/settlement will effectuate the purposes of the Act for the following reasons:

1. After a review of all available evidence, the parties
agreed that the settlement, attached hereto and incorporated
herein, would be just and proper.
2. The proposed assessments for Citation numbers
00165138A, 00165138B, 00165140, [and] 00165141 * * * shown
above as reduced were reduced for the following reasons:
a)

Citation 00165138A

Upon reconsideration and review of the citation and mine
inspector's notes associated therewith, the parties have agreed
that little or no negligence was involved, the occurrence of the
event at which the standard is directed was improbable, and the
gravity of injury if it were to occur would result in no lost
work days. By agreement the total points assessed are 23 and
the proposed penalty is thereby reduced to $52.00.
b)

Citation 00165138B

Upon reconsideration and review of the citation and mine
inspector's notes associated therewith, the parties have agreed
that little or no negligence was involved, the pccurrence of the
event at which the standard is directed was improbable, and the
gravity of injury if it were to occur would result in no lost
work days. By agreement the total points assessed are 23 and
the proposed penalty is thereby reduced to $52.00.
c)

Citation 00165140

Upon reconsideration and review of the citation and mine
inspector's notes associated therewith, the parties have agreed
that the operator was only ordinarily negligent, the occurrence
of the event at which the standard is directed was improbable,
and the operator made extraordinary efforts to insure that the
violation was abated within the time given for abatement. By
agreement the total points assessed are 26 and the proposed
penalty is thereby reduced to $66.00.

2726

d)

Citation 00165141

Upon reconsideration and review of the citation and mine
inspector's notes associated therewith, the parties have agreed
that the gravity of injury if it were to occur would result in
no lost work days, the operator was only ordinarily negligent,
and the operator made extraordinary efforts to insure that the
violation was abated within the time given for abatement. By
agreement the total points assessed are 26 and the proposed
penalty is thereby reduced to $66.00.

*

*

*

*

*

*

*

3. [Petitioner] has thoroughly reviewed the facts and
circumstances pertaining to the violations in citations shown
above as "withdrawn". Upon such review and after careful
consideration, [Petitioner] has determined that there is
insufficient evidence to support said citations and the proposed penalties associated therewith.
4. [Respondent] has agreed to full payment of the proposed assessed penalties as shown above as "paid in full".
The parties have agreed that said proposed assessments are fair
and reasonable and reflect full consideration of statutory
criteria set forth in Section 105(b)(l)(B) of the Act, 30 U.S.C.
§ 801(b)(l) (B).
5. [Respondent] has complied with the disposition/settlement agreement and has paid the penalty sought by [Petitioner]
as heretofore set forth and therefore desires to withdraw its
notice of contests to all citations except those indicated above
as being withdrawn or stayed, if any.
6. [Respondent] has stated it will comply with the
Federal Mine Safety and Health Act of 1977, 83 Stat. 742,
30 u.s.c. 801-960.
On February 5, 1980, an order was issued requiring Petitioner to furnish
certain additional information necessary to determine whether approval of the
proposed settlement would protect the public interest. On March 3, 1980,
Petitioner filed a supplement to its motion to approve settlement stating,
in par·t, as follows:
COMES NOW the Secretary of Labor pursuant to the order
entered on February 5, 1980, by the Honorable John F. Cook,
Administrative Law Judge and supplements the Motion to
Approve Disposition/Settlement filed by the Secretary on
the 25th day of January, 1980.

2727

I.
Copies of all correspondence between the Assessment Office
and the Respondent as to the violations involved, and Inspector's
sheets or statements for each of the alleged violations are
attached hereto as Exhibit A and are incorporated by reference
herein.
II.

Special reasons for the settlement terms of the [three]
mentioned citations or orders are as follows:
1.

Orders Nos. 165138A and 165138B

After discussing the above orders with the Supervisory
Mine Inspector, counsel for Respondent, and the mine inspector involved it was determined that although a technical
violation existed, the penalty proposed was totally unreasonable. The condition cited involved a 110 volt wire cord
spliced with non insulating tape. This was plugged into a
normal wall outlet, requiring one to pull the plug in order
to turn off the light fixture at the other end of the cord.
The cord was located in a storage area in an attic where
temporary work was being conducted. This area would normally be inacessible to employees of Respondent, and the work
was not directly supervised by Respondents' managerial staff.
The area was dry, and no other conditions existed which would
have increased the possibility of electric shock. In addition,
this same condition was cited twice, once under two different
standards, thereby duplicating the points assessed for milloe
size, history, negligence, gravity and probability of
occurrence. Because of this, points were assessed for each
of the violations based only on the size of the operation,
the history of previous violations, and the number of persons
affected (1), for a total of twenty-three (23) points.
2.

Citation No. 165140

Again after discussion with all parties involved it was
determined that a technical violation existed but the penalty
proposed was unreasonable. In this case, a multiwired cord
was spliced in a manner exposing the inner wires, which were
separately insulated. Thus, no bare conductor was exposed.
In addition, the spliced cord was laying on the floor or
,ground, making electrical shock more improbable. Because no
;bare conductor was exposed, the negligence of the operator
was minimal, and was offset by the operator's immediate steps
taken to gain compliance. Thus a total of twenty-two (22)
points were assessed for size and history, three (3) points
for gravity, and one (1) for number of persons affected,
with negligence and good faith points offsetting each other,
for an agreed total of twenty-six (26) points.

2728

3.

Citation No. [165141]

In this case, a 110 volt cord was spliced with a non
insulating tape. No conditions existed which would have
made electrical shock more probable, nor did conditions exist
which would have made death by electrocution a probability.
Rather it was agreed, after consultation with all parties,
that because the cord was insulated, although inadequately,
the probability of shock was low, and in any event would not
have resulted in any lost work days. In addition, any negligence on the part of the operator was offset by its extraordinary steps taken to gain compliance. Therefore, a total
of twenty-two (22) points were assigned for size and history,
three (3) points for probability, and one (1) for the number
of persons affected, with good faith and negligence offsetting each other, for a total of twenty-six (26) points.
On March 26, 1980, an order was issued denying the motion to approve
settlement because the information submitted was insufficient for the purpose
of determining that approval of the proposed settlement would protect the
public interest.
On July 18, 1980, a notice of hearing was issued scheduling the case
for hearing on the merits on August 26, 1980, in Little Rock, Arkansas.
Subsequent thereto, a telephone conference was held, at Petitioner's request,
during which the undersigned Administrative Law Judge and representatives
of the parties participated. The purpose of the telephone conference was
to discuss the January 28, 1980, motion to approve settlement and the
March 3, 1980, supplement thereto and the specific reasons why the motion
was denied.

When the hearing convened on August 26, 1980, in Little Rock, Arkansas,
Petitioner made an oral motion on the record for approval of settlement. The
proposed settlement is identified as follows:
Citation/Order
Number

Date

163618
163619
163620
164181
165138A
165138B
165140
165141

1/30/79
1/30/79
1/30/79
1/31/79
4/5/79
4/5/79
4/5/79
4/5/79

30 C.F.R.
Standard

Assessment

Settlement/
Disposition

56.12-8
56.12-30
56.14-6
56.11-2
56.12-8
56.12-2
56.12-13
56.12-13
Totals:

255
255
170
195
445
655
150
225
$2,350

$ 255
Withdrawn
Withdrawn
195
195
195
140
122
$1,102

$

Information as to the six statutory criteria contained in section 110
of the Act has been submitted. This information has provided a full
disclosure of the nature of the settlement and the basis for the original
determination. Thus, the parties have complied with the intent of the
law that settlement be a matter of public record.
The August 26, 1980, motion to approve settlement incorporates by
reference the reasons set forth in the January 28, 1980, and March 3, 1980,
filings. Additionally, the following discussion took place on the record
as relates to Order Nos. 165138A, April 5, 1979, 30 C.F.R. § 56.12-8, and
165138B, April 5, 1979, 30 C.F.R. § 56.12-2:
[MR. PENNINGTON:] Citation No. 165138(a), which alleges
a violation of 30 C.F.R. § 56.12-8, the parties again have
conferred, and have agreed that the penalty of $195 would be
appropriate in view of the evidence and the criteria set
forth in the Act, and would move that the Court approve the
disposition of that Citation, as stated.
Citation No. 165138(b), which alleges a violation of
30 C.F.R. § 56.12-2, again the parties have conferred and
agreed that a penalty of $195 would be appropriate under the
criteria set forth under the Act, and in view of the evidence
present, and the Secretary would move that this disposition
be approved.
JUDGE COOK: All right. Now, before you proceed further,
Mr. Pennington, I realize that in the Motions which you have
filed, you did go into a discussion as to why you felt that
there should be this kind of a disposition.
I wonder if you can -- I hate to have you belabor this
issue, but I wonder if you could give a fairly simple explanation of what it was that was alleged to be a violation, and
why you feel that it should be that amount of money?
I hate to catch you off guard if you're really not
prepared to go into that, but I would appreciate it if you
would put on the record now what it is, so that we can have
a final statement on the record as to the circumstances.

MR. PENNINGTON: Well, Your Honor, really there would
be no material changes to the supplement to the Motion to
Approve Disposition of Settlement, which was filed on -I don't have the date here when that was filed -- but it was
in response to your Order dated -- I don't have a date on that
Order either -- February 5, 1980. I can give a -JUDGE COOK: (Interposing) Can you give us a little
description of what happened here, and what the problem was?

2730

MR. PENNINGTON: I also have the Compliance Officer
here who can also provide you with that background, if you
would like to do it that way.
JUDGE COOK: Well, either way, but it's not necessary
to put this in the form of a sworn statement, because this
is purely a settlement discussion, but if you -- whatever
way you want to proceed, but I am interested in getting a
better idea of what actually happened.
MR. PENNINGTON: All right. I think what is involved
here in Citation No. 165138, that is divided into a SubCitation (a) and a Sub-Citation (b), is Sub-Citation (a)
relates to a condition where the -~where a cable, an
electrical conductor cable was rigged in a fashion such that
it was not in compliance with the provisions set out in the
Act.
Specifically, the cable ran between -- let me see if
I can explain this. We have a metal .junction box which is
attached to the wall. Attached to the junction box is a
porcelain light fixture. The cable that is involved, ran
between the metal junction box, and the porcelain light
fixture, and was attached or connected to the porcelain
light fixture in that fashion.
It was not a permanent .cable. It was one that had been
placed there to serve a temporary purpose. It was strung
up along a rafter on the ceiling of the room in which it
was located, down the wall through a door into another room,
and was then plugged into a light, or just a regular electrical receptacle or socket on the wall.
It is alleged that this violated two provisions of the
Act. First, that the electrical, or that electrical cables
or conductors pass through metal boxes or junction boxes,
only through proper fittings, and only through fittings
that have been properly bushed and are adequately insulated.
It is our contention that the wire passing between the
metal box and the porcelain light fixture was in violation
of this Standard.
On the other end of the cable, we have just a regular
plug which is plugged into the receptacle on the wall in
order to energize the cable and turn on the lighting at
the other end.
It is alleged that this condition violated the provision
of the Act which requires that electrical circuits be provided with the proper switches, on and off switches, to
energize and de-energize the circuits.

2731

It is the Administration's position that where the only
means of energizing or de-energizing a conductor is by
pulling on the plug, that it requires one to come into contact with, or possibly to come into contact with a conductor
while it is under load, or while it is still energizing.
Not only is this a prima facie hazardous condition, but
it is also in violation of the National Electric Code. Such
a switch is not approved by the National Electric Code.
These are the conditions that are alleged in it.
JUDGE COOK: I.et me ask you a little more about this so
I can understand this.
You are saying that there was really a connection; that
is a cable, running from a metal box over to a light fixture.
MR. PENNINGTON:

That is correct.

JUDGE COOK: And then there was a cable and light fixture going around to the plug?
MR. PENNINGTON:
same cable.

Well, really, we're talking about the

JUDGE COOK: I would like to understand this cable more
then. You said the cable came out of a metal box. Was that
the plug that went into the metal box?
MR. PENNINGTON:

I have a picture here if it would help.

JUDGE COOK: All right. I would like to see that, if
there is no obje~tion by the operator's attorney.
In fact, Mr. Gunter, if you would like to come up here.
MR. PENNINGTON: I think this is Exhibit M-5. And it
is a photograph that was taken at the plant on April the
5th, 1979, in the lime kiln bridge, the lime bridge kiln, or
in the area that is mentioned on the Citation.
This particular cable here is a permanent cable (pointing),
which does have the proper fittings, which does pass through the
proper fittings and into the box as required by the Electric
Code and by the Standards.
However, this cable here (pointing), which as you can see
it runs between this metal box here and the porcelain light
fixture here, has been connected to the light, and this is the
cable that is in issue, the second cable.

2732

JUDGE COOK: So, are you really saying that the first
permanent one really wasn't in operation?
MR. PENNINGTON:

This is correct.

JUDGE COOK: Had it been in operation, the second one
wouldn't have been necessary?
MR. PENNINGTON: If it had been in operation, the
second cable would have been unnecessary.
JUDGE COOK:

Unnecessary.

MR. PENNINGTON: Yes. And the condition that is alleged,
violating the Standard, is where the cable passes between the
porcelain light fixture and the metal junction box there.
JUDGE COOK: Now, was there any problem about touching
any wires in the area just near the porcelain part?
MR. PENNINGTON: No. My understanding is that these wires
were adequately insulated. The real problem here is that it
does not pass through the proper fittings into the metal box,
as required by the Standard.
JUDGE COOK: What can go wrong if it doesn't go through
the proper fitting?
MR. PENNINGTON: Well, my understanding is t~t if it
doesn't pass through the proper fitting, that the cable is
not properly secured, it can be pulled loose for one thing,
and it can rub against the side of the metal box and the
porcelain fixture here so that the insulation can be worn
thin, and possibly create a shock hazard at some time in
the future. That's the purpose of the bushing on the metal
box.
JUDGE COOK: All right. So, the bushing problem was
right in this area of the location of the porcelain and the
metal box?
MR. PENNINGTON:
there.
JUDGE COOK:
the Citation.

That's correct.

There is no bushing

Now, that is one part that was alleged in

MR. PENNINGTON:

Right.

2733

JUDGE COOK: The'other_part, you say, dealt with the
plugging in of this· second wi·re into some receptacle in
another room?
MR. PENNINGTON: Right. The same wire, just continuing along this Wire here (pointing), it goes along this
rafter here that the light fixture is attached to, and I'm
not quite sure whether or not that it was attached to the
rafter in any way, or whether it was just suspended by being
wrapped around the rafter, but at any rate, it comes along
the rafter, ·down the wall, and out a screen door, which is
being opened and closed, and then into the next room where
it was plugged into a receptacle in the wall, which is
approximately four and a half feet above the ground.
JUDGE-COOK: Now, was the problem of the wire being·
affected by a screen door, et cetera, also a problem that
they were concerned about?
MR. PENNINGTON: This was not cited, but it was one of
the conditions which is alleged to enhance the 'probability or
a possibility of an accident occurring with the metal bushing,
·for one thing, and it's alleged that the condition of passing
through the door increases the probability of anelectri'c
shock at some point in the future.
JUDGE COOK:
the plugging in?

All right. Then, what about then though,
Why is that a problem?

MR. PENNINGTON: Well, again as I stated, in order fo
energize this pai;ticular light bulb here, what is required
is that you pull the plug out of the wall,- out.of the receptacle, arid if you pull it out of the wall, ~ou are coming
into contact with the conductor that is energizing at the
time.
JUDGE COOK: But isn't that the case when you are
plugging in any lamp in a home?
MR. PENNINGTON:

This is true.

·.......... .

JUDGE COOK: Is it different though? In this situation
that you're describing in this particular mine, is there
some difference between that and the plugging in of a normal
lamp in a home? . ·
MR. PENNINGTON: Well, the difference would be, in this
particular case here, is that we have nothing to break the
circuit between the light bulb itself and the receptacle on
the wall.

2734

Usually, in a lamp in a home situation, you have a light
switch that can be operated to turn the light on and off, so
there is a break irt the switch.
JUDGE COOK: I understand that, but, see, what I'm
really trying to find out though, is as it relates to
the plugging and unplugging, is there a difference? As to
the safety problem?
MR. PENNINGTON:
JUDGg COOK:

May I consult with him?

Certainly.

(Short interruption.)
MR. PENNINGTON: Your Honor, one of the, well, conditions
that would be different in this particular instanc~ here,
relates to the condition of the cable that was involved.
The cable that was involved was old, it was not in the
best of condition. Some of the insulation was weathered.
The Mine Inspectot's concern was that if the only way
of energizing the circuit was to pull on the cable itself,
that it created the possibility of cracking the insulation,
or possibly pulling it loose from the socket ·- not the socket
on the plug, I mean, but on the wall, and that is what the
Mine Inspector's concern was with respect to this condition.
In addition, I would also like to point out that the
National Electric Code does not approve of this type of
set-up. Lamps are required to have an off-on switch and
the Standard requires that the electrical set-up, or the
cable involved, be operated in the way that it is approved,
in an approved fashion, and for this, we would look to
the National Electric Code.
JUDGE COOK: All right. Now, Mr. Gunter, of course,
I realize that we have asked a number of questions here of
Mr. Pennington, and have let him set forth his po$ition here.
Is there anything that you want to remark about, at this
point?
MR GUNTER: At this point, I would -- Obviously, we
are irt the process of trying to settle this. I dbn't
think the complaint speaks to the condition of the cable.
I think the complaint is that there was not an off-on
switch somewhere.
Also, this occurs in a hoist house, which is elevated,
which is dry, and in which there are normally no employees
around. It was done by an employee, fto~ the evidence I've

2735

been able to ascertain about it, and while we recognize that
violations probably did exist in the manner of the rigging,
we certainly have very strong differences as to what the
consequences of that should be, and we would like to enter
into this particular settlement agreement that we feel is
a fair settlement.
MR. PENNINGTON: Your Honor, I would just like to reiterate that Mr. Gunter and I have reviewed the evidence, and
the Secretary also believes that the settlement that has
been proposed is fair and reasonable, under the circumstances.
JUDGE COOK: Apparently in your last filing of information, and supplemental Motion, you did state that you
felt that the original proposed penalty was unreasonable.
MR. PENNINGTON: We do believe that the penalty that
was proposed was unreasonable.
(Tr. 7-17).
The reasons given above in support of the proposed settlement have been
reviewed in conjunction with the information submitted as to the six statutory criteria contained in section 110 of the Act. After according this
inforJ!lation due consideration, it has been found to support the proposed
settlement. It therefore appears that a disposition approving the settlement will adequately protect the public interest.
ORDER
Accordingly, IT IS ORDERED that the proposed settlement of August 26,
1980, as outlined above, be, and hereby is, APPROVED.

•

IT IS FURTHER ORDERED that Respondent be, and hereby is, ASSESSED
civil penalties in the amount of $1,102 •
Since Respondent has already paid $686, IT IS FURTHER ORDERED that
Respondent pay the remaining $416 within 30 days of the date of this
decision.
IT IS FURTHER ORDERED that the proposal for a penalty be, and hereby
is, DISMISSED as relates to Citation Nos. 163619, January 30, 1979, 30 C.F.R.
§ 56.12-30, and 163620, January 30, 1979, 3o·c.F.R. § 56.14-6 •
• Cook

2736

~---:::::>-

Distribution:
E. Justin Pennington, Esq., Office of the Solicitor, U.S. Department
of Labor, 555 Griffin Square Building, Suite 501, Dallas, TX 75202
(Certified Mail)
Russell Gunter, Esq., House, Holmes & Jewell, 1550 Tower Building,
Little Rock, AR 72201 (Certified Mail)
Administrator for.Metal and Nonmetal Mine Safety and Health, U.S.
Department of Labor
Administ~ator

for Coal Mine Safety and Health, U.S. Department of Labor

Standard Distribution

2737

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
52~ LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

~) 756-6230

3 O SEP 1980
Application for Review

ITMANN COAL COMPANY,
Applicant

v.

Docket No. WEVA 80-132-R
Itmann No. 3 Mine

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

DECISION
Appearances:

Karl T. Skrypak, Esq., Consolidation Coal Company, Pittsburgh,
Pennsylvania, for Itmann Coal Company;
David E. Street, Esq., Office of the Solicitor, U.S. Department
of Labor, Philadelphia, Pennsylvania, for Secretary of Labor,
Mine Safety and Health Administration.

Before:

Judge James A. Laurenson
JURISDICTION AND PROCEDURAL.HISTORY

This proceeding arises out of an application for review of an imminent
danger order of withdrawal issued on November 14, 1979. On December 7, 1979,
Itmann Coal Company (hereinafter Itmann) filed the application for review.
A hearing was held in Charleston, West Virginia, on May 20, 1980. James
Bowman and Arnold Rogers testified on behalf of the Secretary of Labor, Mine
Safety and Health Administration (hereinafter MSHA). Donny Coleman testified
on behalf of Itmann. Both sides submitted posthearing briefs.
ISSUE
The issue is whether the order of withdrawal due to imminent danger was
properly issued.
APPLICABLE LAW
Section 107(a) of the Act, 30 u.s.c.

§

817(a), provides as follows:

If, upon any inspection or investigation of a coal or
other mine which is subject to this Act, an authorized representative of the Secretary finds that an imminent danger
exists, such representative shall determine the extent of

2738

the area of such mine throughout which the danger exists,
and issue an order requiring the operator of such mine to
cause all persons, except those referred to in section
104(c) to be withdrawn from, and to be prohibited from
entering, such area until an authorized representative of
the Secretary determines that such imminent danger and the
conditions or practices which caused such imminent danger
no longer exist. The issuance of an order under this subsection shall not preclude the issuance of a citation under
section 104 or the proposing of a penalty under section 110.
Section 3{j) of the Act, 30 u.s.c. § 802(j), states: "'imminent danger'
means the existence of any condition or practice in a coal or other mine which
could reasonably be expected to cause death or serious physical harm before
such condition or practice can be abated."
STIPULATIONS
The parties stipulated the following:
1. Itmann is the owner and operator of the Itmann No. 3
Mine, located in Wyoming County, West Virginia.
2. Itmann and the Itmann No. 3 Mine are subject to the
jurisdiction of the Federal. Mine Safety and Health Act of
1977.
3. The Administrative Law Judge has jurisdiction of
this case pursuant to section 107 of the 1977 Act.
4. The inspector who issued the subject order and
termination was a duly authorized representative of the
Secretary of Labor.
5. A true and correct copy of the subject order and
termination were properly served upon the operator in
accordance with section 107(d) of the 1977 Act.
6. Copies of the subject order and termination are
authentic, and may be admitted into evidence for the purpose
of establishing their issuance, and not for the truthfulness
or relevancy of any statements asserted therein.
FINDINGS OF FACT
I find that the evidence of record establishes the following facts:
1. On November 14, 1979, MSHA inspector James Bowman was conducting a
regular inspection of Itmann's No. 3 Mine in the area of the Pineville Mains.
He was accompanied by Arnold Rogers, union safety committeeman and walkaround, and Donny Coleman, an Itmann industrial engineer and company escort.

2739

2. During the course of his inspection, Inspector Bowman came around a
corner and saw a miner, Doug Shrewsberry, shoveling coal between the tail
pulley and the drive pulley with the guard removed and the conveyor belts
moving. The miner was working in'a precarious position under a moving conveyor belt which was only 37 inches above the floor and between the belt
drive and a tail pulley which were 54 inches apart and in motion. The
surf ace on which the miner was standing was damp and slippery and was on a
steep slope.
3. After the miner saw the inspector's cap light, he stepped out of the
area between the conveyor belts.
4. Upon observing the above condition, Inspector Bowman told Safety
Supervisor Coleman that he was issuing an order of withdrawal under section
107(a) of the Act and told Mr. Coleman to turn off the conveyor belts.
5. Thereafter, Inspector Bowman issued a written order of withdrawal
due to imminent danger pursuant to section 107(a) of the Act.
6. The miner was questioned in the presence of all three members of the
inspection party. He admitted that he had been shoveling coal with the conveyor belts running and unguarded. He further stated that he had been
trained and he knew better than to commit such an unsafe act. However, he
also stated that he had shoveled coal in this area before with the conveyor
belts running and unguarded. He stated that he did not want to stop production and he had not been told to leave the conveyor belts running or to turn
them off while performing his duties.
7. It was the practice of the miner, Doug Shrewsberry, to clean the
affected area with the conveyor belts running and unguarded.
8. The practice of cleaning the area around the tail pulley and the
drive pulley with the conveyor belts running and unguarded could be reasonably
expected to cause death or serious physical harm to the miner.
9. The order was terminated approximately 2 hours after it was issued
after the miner had been reinstructed by Itmann management concerning safe
work habits in turning off the conveyor belts before removing the guard and
commencing cleanup of the area.
DISCUSSION
All of the testimony, exhibits, stipulations, and arguments of the parties have been considered. There is no significant dispute of fact in this
case. However, Itmann contends that the facts do not support an imminent
danger order of withdrawal because the miner was out of the affected area and
he was not exposed to any moving parts at the time the order was issued.
This defense is similar to the one raised by Itmann in a case I decided
earlier this year. In Itmann Coal Company v. Secretary of Labor, 2 FMSHRC
Dees. No. 6 at 1643 (June 26, 1980), Itmann contended that although a miner

2740

was seen traveling under unsupported roof, no imminent danger existed because
the miner was not under unsupported roof at the time the order was issued. I
rejected Itmann's defense in that case as follows: "Even though the miner.
was no longer under the unsupported roof at the time the order was issued,
the practice of miners going under the unsupported roof constituted an ·
imminent danger under the Act." Id. at 1655. Itmann did not appeal that
decision.
In the instant case, the inspector saw a miner shoveling coal in a
precarious position between moving, unguarded conveyor belts. It cannot be
rationally asserted that such a miner was not exposed to death or serious
physical injury. The mere fact that such miner sees the cap light of the
inspector and thereafter steps away from the danger does not eliminate the
imminent danger. Under these facts, it was reasonable for the inspector to
believe that the practice of cleaning this area in the manner he observed had
not ended. This belief was confirmed by the miner's admission that he had
cleaned this area in the same precarious manner before. Therefore, this was
not a static condition which would not recur after it was abated. Rather, we
have here an unsafe practice which would be likely to result in death or
serious injury to a miner before it can be abated.
Section 107(a) of the Act specifically provides that the order of withdrawal is to remain in effect "until an authorized representative of the
Secretary determines that such imminent danger and the conditions or practices which caused such imminent danger no longer exist." (Emphasis
supplied.) This section of the Act gives the MSHA inspector the authority
and responsibility to continue the order of withdrawal until the conditions
or practices that caused the imminent danger no longer exist. Applying the
law to the facts of the instant case, I find that Inspector Bowman acted
properly in issuing the order of withdrawal due ~o imminent danger and continuing that order until the miner in question had been reinstructed concerning the need to turn off the conveyor belts before removing the guard or
performing any cleanup duties. The imminent danger in this case did not
terminate when the miner stepped out of the affected area. At the time this
order was issued, there was still an imminent danger under the Act due to the
practice of performing this work under unsafe conditions. The inspector
would have been remiss if he failed to issue this order.
CONCLUSIONS OF LAW
1. This Administrative Law Judge has jurisdiction of this proceeding
pursuant to section 107 of the Act.
2. The inspector properly issued the subject order of withdrawal under
section 107(a) of the Act because the practice of cleaning the immediate area
around moving and unguarded conveyor belts in this mine constituted an imminent danger within the meaning of the Act.

2741

'ORDER
WHEREFORE IT IS ORDERED that the application for review is DENIED and
the subject withdrawal order is AFFIRMED·

Dist~ibution

by Certified Mail:

Karl T. Skrypak, Esq., Consolidation Coal Company, 1800 W~shington R.oad,
Pittsburgh, PA 15241
David E. Street. Esq., Office of the Solicitor, u.s. Department of Labor,
Room 14480, Gat~way Building, 3535 Market Street, Philadelphia, PA
:J.9104

2742

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
SKYLINE TOWERS NO. 2, lOTH FLOOR
520~ LEESBURG PIKE .
FALLS CHURCH, VIRGINIA 22041

3 0 SEP i980
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),

Civil Penalty Proceedings
Petitioner. , •

Docket No. CENT 80-259-M
A/O No. 41-01094...,.0?003

v.

Docket No. CENT 80-261-M
A/O. f!o.~ 41,-01094:-0~004-I

H. S. JACKSON SAND & ~RAVE.L, INC.,
Respondent

DECISION
Appearances:

Allen Reid Tilson, Esq., Office of the Solicitor,
U.S. Department of Labor, Dallas, Texas, for Petitioner;
Henry Jackson, H. s. Jackson Sand & Gravel, Inc., Irving,
Texas, for Respondent.

Before:

Judge Stewart

The above-captioned cases are civil penalty proceedings brought pursuant
to section 110 1/ of the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et ~· (hereinafter, the Act).
The hearing in these matters was held
in Dallas, Texas, on August 25, 1980. The Petitioner called one witness and

!/

Sections llO(i) and (k) of the Act provide:
"(i) The Commission shall have authority to assess all civil penalties
provided in this Act. In assessing civil monetary penalties, the Commi.ssion
shall consider the operator's history of previous violations, the appropriateness of such penalty to the size of the business of the operator charged,
whether the operator was negligent, the effect on the operator's ability to
continue in business, the gravity of the violation, and the demonstrated good
faith of the person charged in attempting to achieve rapid compliance after
notification of a violation. In proposing civil penalties under this Act,
the Secretary may rely upon a summary review of the information available to ·
him and shall not be required to make findings of fact concerning the above
factors.
"(k) No proposed penalty which has been contested before the Commission
under section 105(a) shall be compromised, mitigated, or settled except with
the approval of the Commission. No ·penalty assessment which has become a
final order of the Commission shall be compromised, mitigated, or settled
except with the approval of the court."

2743

introduced three exhibits. The Respondent called one witness and ~ntroduced
one exhibit. At the outset of the hearing the parties entered into stipulations that Respondent is a small operator having only three employees,
Respondent's history of previous violations is good with very few previous
violations, that Respondent has in good faith abated the hazard by purchasing
safety belts in this case and that the penalty will not affect his ability
to continue to do business.
After the evidence had been presented by the parties, they entered into
further stipulations that it was probable that the failure to use a safety
belt would result in a serious injury, that the failure of the operator to
insure the safety belts were used was a violation of a mandatory safety
standard, and that there was ordinary negligence as a failure to provide the
use of a safety belt.
After the presentation of evidence and oral argument by the parties on
each issue, a decision was announced orally from the bench. The decision is
reduced to writing in substance as follows pursuant to the Federal Mine Safety
and Health Review Commission's Rules of Procedure, 29 C.F.R. § 2700.65.
CITATION NO. 153659
Citation No. 153659 was issued on 8-8-79 by Inspector
Allen L. Head. The condition or practice listed by the
.
inspector was as follows: "H. S. Jackson fell approximately
39 feet from the shaker because he was not wearing a safety
belt or line. Kip Jackson, foreman, stated that there is
not a safety belt on the property."
30 CFR 56.15-5 states as follows: "Mandatory: Safety
belts and lines shall be worn when men work where there is
danger of falling. A second person shall tend the lifeline
where bins, tanks, or other dangerous areas are entered."
Pursuant to the stiplations by the parties, I find that
there was a violation; that as to the gravity of the violation it was probable that a serious in~ury would occur,
affecting one person; that the operator was negligent; and,
that the operator demonstrated good faith in attempting to
achieve rapid compliance after notification of the violation.
Upon consideration of the statutory criteria, an assessment in the amount of $90.00, is entered for this citation.
CITATION NO. 153660
In regard to Citation No. 153660, the parties have
entered into additional stipulations. One of these stipulations is that the telephone number of the local MSHA
Office had been changed, but there was a toll free number
that could have been called to report the accident.

2744

The parties have also stipulated that Kip Jackson was
engaged in taking care of his father relative to the injury
he had received, rather than attempting to immediately report
the accident that had occurred.
The parties have further stipulated that there was a
violation; that it was not probable that the violation would
result in injury; and, that there was slight negligence on
the part of the operator.
The parties have previously stipulated as to the operator's history of previous violations, the appropriateness
of the penalty to the size of the business charged, it being
a small business, and the effect on the operator's ability to·
continue in business.
Citation No. 153660, was issued by MSHA Inspector
Allen L. Head on 8-8-79, citing a violation of 30 CFR 50ol0.
The condition or practice listed on the citation was as
follows: "MSHA was not notified· of the accident concerning
H. s. Jackson falling from the shaker screens to the ground,
8-7-79."
30 CFR 50.10 provides as follows: "If an accident
occurrs, an operator shall immediately contact the MSHA
district or subdistrict office having jurisdiction over its
mine. If an operator cannot contact the appropriate MSHA.
district or subdistrict office, it shall immediately contact MSHA headquarters office in Washington, D.C. by telephone, toll free, at (202) 783.,..5582."
Pursuant to the stipulations of the parties, I find that
there was a violation of 30 CFR 50.10; that a~ to gravity, it
was improbable that the violation would cause injury; that
the negligence of the operator was slight; and that the operator demonstrated good faith in attempting to achieve rapid
compliance after notification of the violation.
I have already found that the operator's history of previous violations was good, and that the operator was small in
size. I have also found that the penalty will not affect the
operator's ability to continue in business.
In view of the consideration of these statutory criteria,
the sum of $10.00 is assessed for this violation •.

ORDER
The bench decision announced at the hearing is

2745

AFFIRMED.

Respondent is ORDERED to pay Petitioner the amount of $100 within 30 days
of the date of this order if it has not already done so. '!:./

Forrest E. Stewart
Administrative Law Judge
Distribution:
Allen Reid Tilson, Esq., Office of the Solicitor, U.S. Department of
Labor, 555 Griffin Square Building, Suite 501, Dallas, TX 75202
(Certified Mail)
Henry Jackson, H. s. Jackson Sand & Gravel, Inc., P.O. Box 4171,
Irving, TX 75061 (Certified Mail)

'!:../

Section llO(j) of the Act provides:
"(j) Civil penalties owed under this Act shall be paid to the Secretary
for deposit into the Treasury of the United States and shall accrue to the
United States and may be recovered in a civil action in the name of the United
States brought in the United States district court for the district where the
violation occurred or where the operator has its principal office. Interest
at the rate of 8 percent per annum shall be charged against a person on any
final order of the Commission, or the court. Interest shall begin to accrue
30 days after the issuance of such order."

*U.S. GOVERNMENT PRINTING OFFICE: 1980-341-638:3460

2746

